Case 19-80064-TLS           Doc 753      Filed 03/26/19 Entered 03/26/19 20:56:38                        Desc Main
                                        Document     Page 1 of 100


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       ) (Jointly Administered)
                                                                         )
                                                                         )

                                   NOTICE
                           OF REJECTION OF CERTAIN
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         PLEASE TAKE NOTICE that on January 17, 2019, the United States Bankruptcy Court

for the District of Nebraska (the “Court”) entered an order (the “Procedures Order”) in the above-

referenced chapter 11 cases of Specialty Retail Shops Holding Corp. and its affiliated debtors

(collectively, the “Debtors”), establishing, among other things, procedures (the “Rejection

Procedures”) for the rejection of executory contracts and unexpired leases (the “Contracts”).

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by this

written notice (this “Rejection Notice”), the Debtors hereby provide notice that they have

determined, in the exercise of their business judgment, that each Contract set forth on Exhibit I

attached hereto is hereby rejected effective as of the date (the “Rejection Date”) set forth in

Exhibit I, or such other date as the Debtors and the counterparty or counterparties to such

Contract(s) agree in accordance with the Procedures Order.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS            Doc 753      Filed 03/26/19 Entered 03/26/19 20:56:38                         Desc Main
                                         Document     Page 2 of 100


        PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the proposed

rejection of any of the Contracts must file and serve a written objection so that such objection is

filed with the Court and is actually received no later than fourteen (14) days after the date that the

Debtors served this Notice by the following parties:                  (i) the Debtors, Specialty Retail Shops

Holding Corp., 700 Pilgrim Way, Green Bay, Wisconsin, 54304, Attn: Russ Steinhorst, Chief

Executive Officer; (ii) counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago,

Illinois 60654, Attn: Patrick J. Nash, Jr., P.C., and Travis Bayer Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq. (iii) co-counsel

to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska

68102, Attn: James Niemeier, Esq.; (iv) the Office of the United States Trustee for the District of

Nebraska, 111 South 18th Plaza, # 1125 Omaha, Nebraska 68102, Attn: Jerry Jensen, Esq.;

(v) counsel to Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York

10169, Attn: Chad Simon, Esq.; (vi) proposed counsel to the Committee, Pachulski Stang Ziehl &

Jones LLP, 780 Third Avenue, 34th Floor, New York, New York 10017, Attn: Robert J. Feinstein

and Bradford J. Sandler and Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th

Floor, Los Angeles, California 90067, Attn: Jeffrey N. Pomerantz; and (vii) proposed co-counsel

to the Committee, Goosmann Law Firm, PLC, The Advent Building, Suite 250, Omaha, NE 68118,

Attn: Elizabeth M. Lally, Jeana Goosmann, and Joel Carney (collectively, the “Notice Parties”).

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of each Contract shall become effective on the Rejection Date set forth in Exhibit I, or

such other date as the Debtors and the counterparty or counterparties to such Contract(s) agree.2



2
    An objection to the rejection of any particular Contract listed in this Rejection Notice shall not constitute an
    objection to the rejection of any other contract or lease listed in this Rejection Notice. Any objection to the
    rejection of any particular Contract listed in this Rejection must state with specificity the Contract to which it is
Case 19-80064-TLS          Doc 753     Filed 03/26/19 Entered 03/26/19 20:56:38                        Desc Main
                                      Document     Page 3 of 100


       PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

Contract is timely filed and not withdrawn or resolved, the Debtors shall file a notice for a hearing

to consider the objection for the Contract(s) to which such objection relates. If such objection is

overruled or withdrawn, such Contract(s) shall be rejected as of the Rejection Date set forth in

Exhibit I or such other date as the Debtors and the counterparty or counterparties to such

Contract(s) agree in accordance with the Procedures Order.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

Order, if the Debtors have deposited monies with a Contract counterparty as a security deposit or

other arrangement, the Contract counterparty may not set off or recoup or otherwise use such

monies without further order of the Court, unless the Debtors and the counterparty or

counterparties to such Contracts otherwise agree in accordance with the Procedures Order.

       PLEASE TAKE FURTHER NOTICE that, absent timely objection, any personal

property of the Debtors that is listed and described in Exhibit I shall be deemed abandoned as of

the Rejection Date.

       PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a claim(s)

with respect to rejection of your Contract(s), you must do so by the later of: (a) the claims bar date

established in these chapter 11 cases, if any; (b) 30 days after the Rejection Date; and (c) any date

established by further order of the Court. FAILURE TO ASSERT SUCH CLAIMS ON TIME

WILL RESULT IN SUCH CLAIMS BEING FOREVER BARRED.



                              [Remainder of page intentionally left blank]



   directed. For each particular Contract whose rejection is not timely or properly objected to, such rejection will
   be effective in accordance with this Rejection Notice and the Order.
Case 19-80064-TLS       Doc 753    Filed 03/26/19 Entered 03/26/19 20:56:38            Desc Main
                                  Document     Page 4 of 100


Dated: March 26, 2019             /s/ Lauren R. Goodman
 Omaha, Nebraska                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                  Travis M. Bayer (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   travis.bayer@kirkland.com
                                  - and -
                                  Steven Serajeddini (admitted pro hac vice)
                                  Daniel Rudewicz (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                  Co-Counsel to the Debtors
Case 19-80064-TLS           Doc 753      Filed 03/26/19 Entered 03/26/19 20:56:38                         Desc Main
                                        Document     Page 5 of 100


                                                     Exhibit I

                                              Rejected Contracts1




1
    The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
    nature of the Contract, or as to the existence or validity of any claims held by the counterparty or counterparties
    to such Contract.
    Case 19-80064-TLS                           Doc 753             Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                                   Document     Page 6 of 100



                                                                                                                               Description of Contract or Lease    Abandoned        Rejection
Debtor Name          Contract Counterparty        Address1                       City          State     Zip       Country      and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores        Acrylic Designers     101 Doughty Road W              Ladysmith           WI       54848       USA        Fixture Purchases Debtors did
Operating Co., LLC                                                                                                             not take possession of.                               3/26/2019
ShopKo Stores        Blue Rhino               5650 University Pkwy,        Winston-Salem       NC       27105        USA       Propane Rental
Operating Co., LLC                            Suite 400                                                                                                                              3/26/2019
ShopKo Stores        Carlson Store Fixtures   NW7334                       Minneapolis         MN       55485        USA       Fixture Purchases Debtors did
Operating Co., LLC                                                                                                             not take possession of.                               3/26/2019
ShopKo Stores        CNL International        6600 Artestia Blvd           Buena Park          CA       90620        USA       Fixture Purchases Debtors did
Operating Co., LLC                                                                                                             not take possession of.                               3/26/2019
ShopKo Stores        Econoco Corp             300 Karin Lane               Hicksville          NY       11801        USA       Fixture Purchases Debtors did
Operating Co., LLC                                                                                                             not take possession of.                               3/26/2019
ShopKo Stores        Gladson LLC              1973 Ohio St                 Lisle               IL       60532        USA       product images, product
Operating Co., LLC                                                                                                             information                                           3/26/2019
ShopKo Stores        Grand and Benedicts      6140 SW Macadam Ave          Portland            OK       97239        USA       Fixture Purchases Debtors did
Operating Co., LLC   Inc                                                                                                       not take possession of.                               3/26/2019
ShopKo Stores        Info Hold Inc            4120 Airport Road            Cincinnati          OH       45226        USA       in store music
Operating Co., LLC                                                                                                                                                                   3/26/2019
                     Northcentral Utility     1111 Delanglade Street       Kaukauna            WI       54130        USA       Purchase of New Trailers
                                                                                                                               Debtors did not take possession
SVS Trucking LLC                                                                                                               of.                                                   3/26/2019
ShopKo Stores        Rug Doctor               2201 W. Plano Parkway,       Plano               TX       75075        USA       Carpet cleaning rental equipment
Operating Co., LLC                            Suite 100                                                                                                                              3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586      Taiwan      Ladies Missy Swim Coverups
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                         3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 106     Taipei   10586      Taiwan      Ladies Plus Swim Coverups
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                         3/26/2019
                     Dematic Corp             500 Plymouth Aveenue         Grand Rapids        MI       49505-       USA       Conveyor
ShopKo Stores                                 NE                                                         6029                  Software/Hardware/Configuratio
Operating Co., LLC                                                                                                             n/Labor in Omaha DC                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 4/1 AF Tees
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 4/1 AF Tees
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 4/1 AF Fashion Tops
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 4/1 AF Fashion Tops
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 5/1 AF Tees
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 5/1 AF Tees
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 5/1 AF Fashion Tops
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Younique                 525 7th Ave 14th Floor       New York            NY       10018    United States 5/1 AF Fashion Tops
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Dreamwear               183 Madison Ave 10th          New York            NY       10016    United States 2/1 Nicole Miller Sleepwear
Operating Co., LLC                           Floor                                                                                                                                   3/26/2019
ShopKo Stores        Miss Pinky              1410 Broadway Suite           New York            NY       10018    United States 4/1 Dresses
Operating Co., LLC                           1804                                                                                                                                    3/26/2019
ShopKo Stores        Miss Pinky              1410 Broadway Suite           New York            NY       10018    United States 6/1 Dresses
Operating Co., LLC                           1804                                                                                                                                    3/26/2019
ShopKo Stores        Earl/Sports Products of 763 7th Ave 4th Floor         New York            NY       10018    United States 3/1 Capri
Operating Co., LLC   America                                                                                                                                                         3/26/2019
ShopKo Stores        Earl/Sports Products of 763 7th Ave 4th Floor         New York            NY       10018    United States 4/1 Capri and Shorts
Operating Co., LLC   America                                                                                                                                                         3/26/2019
ShopKo Stores        Earl/Sports Products of 763 7th Ave 4th Floor         New York            NY       10018    United States 5/1 America Capri and Shorts
Operating Co., LLC   America                                                                                                                                                         3/26/2019
ShopKo Stores        Earl/Sports Products of 763 7th Ave 4th Floor         New York            NY       10018    United States 3/1 Capri
Operating Co., LLC   America                                                                                                                                                         3/26/2019
ShopKo Stores        Earl/Sports Products of 763 7th Ave 4th Floor         New York            NY       10018    United States 4/1 Capri and Shorts
Operating Co., LLC   America                                                                                                                                                         3/26/2019
ShopKo Stores        Earl/Sports Products of 763 7th Ave 4th Floor         New York            NY       10018    United States 5/1 America Capri
Operating Co., LLC   America                                                                                                                                                         3/26/2019
ShopKo Stores        Love Indigo/Z CO        1385 Broadway 4th Floor       New York            NY       10018    United States 3/1 Capri
Operating Co., LLC   Jeans                                                                                                                                                           3/26/2019
ShopKo Stores        Love Indigo/Z CO        1385 Broadway 4th Floor       New York            NY       10018    United States 4/1 Capri & Short
Operating Co., LLC   Jeans                                                                                                                                                           3/26/2019
ShopKo Stores        Love Indigo/Z CO        1385 Broadway 4th Floor       New York            NY       10018    United States 5/1 Capri
Operating Co., LLC   Jeans                                                                                                                                                           3/26/2019
ShopKo Stores        Love Indigo/Z CO        1385 Broadway 4th Floor       New York            NY       10018    United States 3/1 Capri
Operating Co., LLC   Jeans                                                                                                                                                           3/26/2019
ShopKo Stores        Love Indigo/Z CO        1385 Broadway 4th Floor       New York            NY       10018    United States 4/1 Capri & Short
Operating Co., LLC   Jeans                                                                                                                                                           3/26/2019
ShopKo Stores        Love Indigo/Z CO        1385 Broadway 4th Floor       New York            NY       10018    United States 4/1 Capri & Short
Operating Co., LLC   Jeans                                                                                                                                                           3/26/2019
ShopKo Stores        Resource Club           134 West 37th St 6th Floor    New York            NY       10018    United States 2/15 Peasant Top
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Resource Club            134 West 37th St 6th Floor New York              NY       10018    United States 2/15 Peasant Top
Operating Co., LLC                                                                                                                                                                   3/26/2019
ShopKo Stores        Resource Club            134 West 37th St 6th Floor New York              NY       10018    United States 3/1 Peasant Top
Operating Co., LLC                                                                                                                                                                   3/26/2019




                                                                                             1 of 95
    Case 19-80064-TLS                         Doc 753           Filed 03/26/19 Entered 03/26/19 20:56:38                                                   Desc Main
                                                               Document     Page 7 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name           Contract Counterparty        Address1                  City      State    Zip      Country      and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores        Resource Club          134 West 37th St 6th Floor New York       NY       10018   United States 3/1 Peasant Top
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        Avalon                530 7th Ave Room 1102      New York        NY       10018   United States Sublimation Tops 3/1
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        Avalon                530 7th Ave Room 1102      New York        NY       10018   United States Sublimation Tops 3/1
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        Fred David            1407 Broadway Suite 710-   New York        NY       10018   United States Como Vintage Tees 12/1 set
Operating Co., LLC                         711                                                                                                                             3/26/2019
ShopKo Stores        Fred David            1407 Broadway Suite 710-   New York        NY       10018   United States Como Vintage Tees 12/1 set
Operating Co., LLC                         711                                                                                                                             3/26/2019
ShopKo Stores        One Jeanswear         10 Times Square 10th       New York        NY       10018   United States Erika Tops bottoms
Operating Co., LLC                         Floor                                                                                                                           3/26/2019
ShopKo Stores        One Jeanswear         10 Times Square 10th       New York        NY       10018   United States Erika Tops bottoms
Operating Co., LLC                         Floor                                                                                                                           3/26/2019
ShopKo Stores        One Jeanswear         10 Times Square 10th       New York        NY       10018   United States Erika Tops bottoms
Operating Co., LLC                         Floor                                                                                                                           3/26/2019
ShopKo Stores        Indecor                                                                                         Wallflower 4/1 tee &Short
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        4 What's It's Worth   1407 Broadway Suite 706 New York           NY       10018   United States Soundstyle Linen pant/short
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        RDG                   530 7th Ave Suite 302      New York        NY       10018   United States Americana Tees
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        RDG                   530 7th Ave Suite 302      New York        NY       10018   United States Americana Tees
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        Dreamlounge           165 Madison Ave Suite    New York          NY       10016   United States Cool Girl top,capri,sleepshirt
Operating Co., LLC                         400                                                                                                                             3/26/2019
ShopKo Stores        One Step Up           1410 Broadway 28th Floor New York          NY       10018   United States Leggings
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        One Step Up           1410 Broadway 28th Floor New York          NY       10018   United States Leggings
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        One Step Up           1410 Broadway 28th Floor New York          NY       10018   United States Leggings
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        One Step Up           1410 Broadway 28th Floor New York          NY       10018   United States Leggings
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        One Step Up           1410 Broadway 28th Floor New York          NY       10018   United States Leggings
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        One Step Up           1410 Broadway 28th Floor New York          NY       10018   United States Leggings
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        YMI                   530 7th Ave                New York        NY       10018   United States 4/1 Skinny Ankle Denim
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        YMI                   530 7th Ave                New York        NY       10018   United States 4/1 Skinny Ankle Denim
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        YMI                   530 7th Ave                New York        NY       10018   United States 4/1 Skinny Ankle Denim
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        YMI                   530 7th Ave                New York        NY       10018   United States 4/1 Skinny Ankle Denim
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        YMI                   530 7th Ave                New York        NY       10018   United States 3/1 Denim Jacket
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        YMI                   530 7th Ave                New York        NY       10018   United States 5/1 Denim Jacket
Operating Co., LLC                                                                                                                                                         3/26/2019
ShopKo Stores        Union Bay             1633 Westlake Ave N        Seattle         WA       98109   United States 3/1 Marty Mid Short
Operating Co., LLC                         Suite 300                                                                                                                       3/26/2019
ShopKo Stores        Union Bay             1633 Westlake Ave N        Seattle         WA       98109   United States 3/1 Betsy Bermuda Short
Operating Co., LLC                         Suite 300                                                                                                                       3/26/2019
ShopKo Stores        Union Bay             1633 Westlake Ave N        Seattle         WA       98109   United States 3/1 Devora Capri
Operating Co., LLC                         Suite 300                                                                                                                       3/26/2019
ShopKo Stores        Union Bay             1633 Westlake Ave N        Seattle         WA       98109   United States 2/1 Norma Twill
Operating Co., LLC                         Suite 300                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 2/15 Ease Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 3/15 Ease Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 2/15 Tummy Control Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 3/15 Tummy Control Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 3/15 Tummy Control Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 4/15 Active Ease Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 3/15 Tummy Control Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 3/15 Ease Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 4/15 Ease Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 2/15 Tummy Control Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019
ShopKo Stores        IDG International     525 7th Ave 2nd Floor      New York        NY       10018   United States 2/15 Ease Capri
Operating Co., LLC   Direct                Suite 208                                                                                                                       3/26/2019




                                                                                    2 of 95
    Case 19-80064-TLS                        Doc 753             Filed 03/26/19 Entered 03/26/19 20:56:38                                                Desc Main
                                                                Document     Page 8 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name           Contract Counterparty         Address1               City      State    Zip      Country      and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores        Levi                   1411 Broadway 11th floor New York       NY       10018   United States Levi Shorts
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Shorts
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Shorts
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Curvy Straight Denim
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Curvy Straight Denim
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Curvy Straight Denim
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Shorts and Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Shorts and Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Shorts and Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Curvy Straight Denim
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Curvy Straight Denim
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Curvy Straight Denim
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Trucker Jacket
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Trucker Jacket
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Trucker Jacket
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Levi                  1411 Broadway 11th floor New York        NY       10018   United States Levi Capris
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Orly                  15 W 34th St 7th Floor    New York       NY       10001       USA       Women's Flip Flops
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Capelli               1 E 33rd St. 10th Floor   New York       NY       10016       USA       Women's Flip Flops
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Capelli               1 E 33rd St. 10th Floor   New York       NY       10016       usa       Women's Hosiery
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Capelli               2 E 33rd St. 10th Floor   New York       NY       10016       usa       Women's Hosiery
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Capelli               3 E 33rd St. 10th Floor   New York       NY       10016       usa       Women's Hosiery
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Capelli               4 E 33rd St. 10th Floor   New York       NY       10016       usa       Women's Hosiery
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Ballet                389 5th Ave, 7th Floor    New York       NY       10016       USA       St. Pat's Fashion Jewelry
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Carole                366 5th Ave, Suite 905    New York       NY       10001       USA       St. Pat's Fashion Jewelry
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Carole                366 5th Ave, Suite 905    New York       NY       10001       USA       Tween Fashion Jewelry
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Carole                366 5th Ave, Suite 905    New York       NY       10001       USA       Wallflower Tween Jewelry
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Carole                366 5th Ave, Suite 905    New York       NY       10001       USA       Wallflower Tween Jewelry
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Carole                366 5th Ave, Suite 905    New York       NY       10001       USA       Hair Accessories
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Robert Rose           362 5th Ave, 2nd Floor    New York       NY       10001       USA       Bobby Rose Jewelry
Operating Co., LLC                                                                                                                                                       3/26/2019
ShopKo Stores        Indecor               34 West 33rd St, 11th     New York       NY       10001       USA       3/1 Wallflower Fashion Panties
Operating Co., LLC                         Floor                                                                                                                         3/26/2019
                     AMIEE LYNN            366 5th Ave, 11th Floor   New York       NY       10001       USA       SCARVES AND WRAPS-3/1
ShopKo Stores        INCORPORATED                                                                                  A&I HRNGBN TXTR FRNG
Operating Co., LLC                                                                                                 RUANA                                                 3/26/2019
                     AMIEE LYNN            366 5th Ave, 11th Floor   New York       NY       10001       USA       SCARVES AND WRAPS-3/1
ShopKo Stores        INCORPORATED                                                                                  A&I HRNGBN TXTR FRNG
Operating Co., LLC                                                                                                 RUANA                                                 3/26/2019
ShopKo Stores        CHATEAU               330 5th Avenue, 6th Floor New York       NY       10001       USA       Chateau handbags (11/1 set)
Operating Co., LLC   INTERNATIONAL                                                                                                                                       3/26/2019
ShopKo Stores        CHATEAU               330 5th Avenue, 6th Floor New York       NY       10001       USA       Unionbay handbags (8/15 set)
Operating Co., LLC   INTERNATIONAL                                                                                                                                       3/26/2019




                                                                                  3 of 95
    Case 19-80064-TLS                           Doc 753              Filed 03/26/19 Entered 03/26/19 20:56:38                                                 Desc Main
                                                                    Document     Page 9 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name           Contract Counterparty           Address1                City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores        CHATEAU                  330 5th Avenue, 6th Floor New York           NY        10001     USA      Chateau handbags (11/15 set)
Operating Co., LLC   INTERNATIONAL                                                                                                                                            3/26/2019
ShopKo Stores        CHATEAU                  330 5th Avenue, 6th Floor New York           NY        10001     USA      Chateau handbags (11/15 set)
Operating Co., LLC   INTERNATIONAL                                                                                                                                            3/26/2019
ShopKo Stores        CHATEAU                  330 5th Avenue, 6th Floor New York           NY        10001     USA      Unionbay handbags (12/15 set)
Operating Co., LLC   INTERNATIONAL                                                                                                                                            3/26/2019
ShopKo Stores        CHATEAU                  330 5th Avenue, 6th Floor New York           NY        10001     USA      Unionbay handbags (11/15 set)
Operating Co., LLC   INTERNATIONAL                                                                                                                                            3/26/2019
                     DAVID AND YOUNG          366 5th Ave, Suite 707     New York          NY        10001     USA      SCARVES AND WRAPS-1/15
ShopKo Stores        GROUP CORP                                                                                         ST PATS MULTI CLOVER
Operating Co., LLC                                                                                                      LOOP                                                  3/26/2019
                     DAVID AND YOUNG 366 5th Ave, Suite 707              New York          NY        10001     USA      SCARVES AND WRAPS-1/1
ShopKo Stores        GROUP CORP                                                                                         A&I SLD TSL BLNKT SCARF
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        FANTASIA                 31 W 34th Street, 5th      New York          NY        10001     USA      BELTS-A&I BLACK BLING
Operating Co., LLC   ACCESSORIES              Floor                                                                     BUCKLE BELT                                           3/26/2019
ShopKo Stores        FANTASIA                 31 W 34th Street, 5th      New York          NY        10001     USA      BELTS-A&I BLACK BLING
Operating Co., LLC   ACCESSORIES              Floor                                                                     BUCKLE BELT                                           3/26/2019
ShopKo Stores        FANTASIA                 31 W 34th Street, 5th      New York          NY        10001     USA      BELTS-A&I BLACK BLING
Operating Co., LLC   ACCESSORIES              Floor                                                                     BUCKLE BELT                                           3/26/2019
ShopKo Stores        R AND A BRANDS           1450 Broadway Ave, 2nd     New York          NY        10001     USA      Violet Ray handbags (2/1 set)
Operating Co., LLC   INC                      Floor                                                                                                                           3/26/2019
ShopKo Stores        R AND A BRANDS           1450 Broadway Ave, 2nd     New York          NY        10001     USA      Violet Ray handbags (2/1 set)
Operating Co., LLC   INC                      Floor                                                                                                                           3/26/2019
                     ROSETTI                  350 5th Ave., 9th Floor    New York          NY        10118     USA      Lily Bloom handbags (1/15 set)
ShopKo Stores        HANDBAGS &
Operating Co., LLC   ACCESS LIMITE                                                                                                                                            3/26/2019
                     ROSETTI                  350 5th Ave., 9th Floor    New York          NY        10118     USA      Lily Bloom handbags (1/15 set)
ShopKo Stores        HANDBAGS &
Operating Co., LLC   ACCESS LIMITE                                                                                                                                            3/26/2019
ShopKo Stores        SME                      1 East 33rd Street         New York          NY        10016     USA      BOC wallets
Operating Co., LLC   CONSOLIDATED                                                                                                                                             3/26/2019
ShopKo Stores        SONDRA ROBERTS           1 East 33rd Street         New York          NY        10016     USA      Northcrest handbags (1/20 set)
Operating Co., LLC   INC                                                                                                                                                      3/26/2019
ShopKo Stores        SONDRA ROBERTS           1 East 33rd Street         New York          NY        10016     USA      Northcrest handbags (1/20 set)
Operating Co., LLC   INC                                                                                                                                                      3/26/2019
ShopKo Stores        TREBBIANNO LLC           19 West 34th Street        New York          NY        10016     USA      Nicole Miller handbags (1/15
Operating Co., LLC                                                                                                      set)                                                  3/26/2019
ShopKo Stores        TREBBIANNO LLC           19 West 34th Street        New York          NY        10016     USA      Nicole Miller handbags (1/15
Operating Co., LLC                                                                                                      set)                                                  3/26/2019
ShopKo Stores        INDECOR LLC              34 West 33rd St, 11th      New York          NY        10001     USA      NIT License Swimwear (Flows)
Operating Co., LLC                            Floor                                                                                                                           3/26/2019
                     AMERICAN                 350 Fifth Avenue, 7th      New York          NY        10118     USA      Boys, Girls & NIT License
ShopKo Stores        MARKETING                floor                                                                     Sleepwear (3/1 & 4/1 sets)
Operating Co., LLC   ENTERPRISES I                                                                                                                                            3/26/2019
ShopKo Stores        JV APPAREL               550 Deslauriers            Montreal          QC       H4N 1V8   CANADA    Girls Sleepwear (4/1 Set)
Operating Co., LLC   CORPORATION                                                                                                                                              3/26/2019
ShopKo Stores        CAPELLI OF NEW           1 East 33rd Street         New York          NY        10016     USA      Girls Accessories (2/15 & 4/15
Operating Co., LLC   YORK INC                                                                                           Set)                                                  3/26/2019
                     AMEREX OF                512 Seventh Avenue, 9th    New York          NY        10018     USA      Kiko & Max ITG Swimwear (3/1
ShopKo Stores        CALIFORNIA               floor                                                                     Set)
Operating Co., LLC   CORPORATION                                                                                                                                              3/26/2019
                     CONCEPT ONE              1411 Broadway, 7th Floor New York            NY        10018     USA      License & Generic Headwear
ShopKo Stores        ACCESSORIES DBA
Operating Co., LLC   USPA                                                                                                                                                     3/26/2019
ShopKo Stores        Bioworld              49 West 37th St- 12th         New York          NY        10018     USA      License Headwear
Operating Co., LLC                         floor                                                                                                                              3/26/2019
ShopKo Stores        Nolan                 49 West 37th St- 12th         New York          NY        10018     USA      Generic Headwear
Operating Co., LLC                         floor                                                                                                                              3/26/2019
ShopKo Stores        Gerber Childrens Wear 7005 Pelham RR, suite D       Greenville        SC        29615     USA      Layette
Operating Co., LLC   LLC                                                                                                                                                      3/26/2019
ShopKo Stores        Wee Play Kids LLC     25 West 39th St, 5th Floor    New York          NY        10018     USA      Layette/creepers
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        Cutie Pie Baby Inc.      34 West 33rd St, Suite 902 New York          NY        10001     USA      Layette
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        Childrens Apparel        31 W 33rd St, 11th Floor   New York          NY        10001     USA      Girls PS by Aeropostale clothing
Operating Co., LLC   Network                                                                                                                                                  3/26/2019
ShopKo Stores        Byer California          66 Potrero St              San Francisco     CA        94103     USA      Girls Amywear apparel
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        Star Ride Kids - SRK     1384 Broadway, 14th        New York          NY        10018     USA      Wallflower Girl's Apparel
Operating Co., LLC                            Floor                                                                                                                           3/26/2019
ShopKo Stores        RDG Global               530 7th Ave, Suite 702     New York          NY        10018     USA      Girls Apparel
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        Maran Inc. / Squeeze     1411 Broadway, 5th Floor New York            NY        10018     USA      Girls Denim
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        Nike                                                                                               Girls Active
Operating Co., LLC                                                                                                                                                            3/26/2019
ShopKo Stores        GBG Buffalo              350 5th Ave, 9th Floor     New York          NY        10018     USA      Guys tops and bottoms
Operating Co., LLC   9122807031                                                                                                                                               3/26/2019
ShopKo Stores        Famma Group              1385 Broadway, Suite 600 New York            NY        10018     USA      Guys tops and bottoms
Operating Co., LLC   9506311002                                                                                                                                               3/26/2019




                                                                                         4 of 95
    Case 19-80064-TLS                           Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                                Desc Main
                                                       Document    Page 10 of 100



                                                                                                                          Description of Contract or Lease    Abandoned        Rejection
Debtor Name           Contract Counterparty         Address1                     City           State    Zip    Country    and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores        CSG 90400859005        209 W 38th St, Room            New York            NY       10018    USA      Men's tops
Operating Co., LLC                          1109                                                                                                                                3/26/2019
ShopKo Stores        Four Seasons           485 7th Ave, Suite 811         New York            NY       10018    USA      Mens screen tee's
Operating Co., LLC   9047885002                                                                                                                                                 3/26/2019
ShopKo Stores        Hybrid Promotions      7011 Walker Ave                Cypress             CA       90630    USA      Guys screen tee's
Operating Co., LLC   LLC 9053487005                                                                                                                                             3/26/2019
ShopKo Stores        Mad Engine             525 7th Ave, Suite 506         New York            NY       10018    USA      Guys screen tee's
Operating Co., LLC   9048407002                                                                                                                                                 3/26/2019
ShopKo Stores        Roytex Inc             16 E 34th St, 17th Floor       New York            NY       10016    USA      Mens Haggar tops
Operating Co., LLC   9506760002                                                                                                                                                 3/26/2019
ShopKo Stores        Supreme Int            1120 6th Ave, 14th Floor       New York            NY       10036    USA      Men's PGA tour polo's
Operating Co., LLC   9338309002                                                                                                                                                 3/26/2019
ShopKo Stores        Thread Colletive       989 6th Ave, 8th Floor         New York            NY       10018    USA      Guys's tops
Operating Co., LLC   905186005, 905186007                                                                                                                                       3/26/2019
ShopKo Stores        Thread Colletive       989 6th Ave, 8th Floor         New York            NY       10018    USA      Guys's bottoms
Operating Co., LLC   905186005, 905186007                                                                                                                                       3/26/2019
ShopKo Stores        Union Bay Div. of      70 West 36th St, 15th          New York            NY       10018    USA      Guys shorts
Operating Co., LLC   Seattle 9053093006     Floor                                                                                                                               3/26/2019
                     HNW Flyp Sportswear 1384 Broadway, 10th               New York            NY       10018    USA      Guys bottoms
ShopKo Stores        9045295006             Floor
Operating Co., LLC                                                                                                                                                              3/26/2019
ShopKo Stores        Bioworld 8014779008      49 West 37th Street, 12th New York               NY       10018    USA      Men's Licensed Flip Flops
Operating Co., LLC                            Floor                                                                                                                             3/26/2019
ShopKo Stores        Famma Group              1385 Broadway, Suite 600 New York                NY       10018    USA      Men's Ocean Current and
Operating Co., LLC   9506311002                                                                                           NorthCrest Swimwear                                   3/26/2019
ShopKo Stores        Hanesbrands              1000 East Hanes Mill         Winston Salem       NC       27105    USA      Men's Michael Jordan Bonus
Operating Co., LLC   9410823020               Road                                                                        Pack Underwear Shipper                                3/26/2019
ShopKo Stores        G III Leather Fashions   308 Herrod BLVD              Dayton              NJ       8810     USA      Green Bay Packers Outerwear
Operating Co., LLC   9173696002                                                                                                                                                 3/26/2019
ShopKo Stores        G III Leather Fashions   308 Herrod BLVD              Dayton              NJ       8810     USA      NCAA and NFL Swimwear
Operating Co., LLC   9173696002                                                                                                                                                 3/26/2019
                     RENAISSANCE              3201 Gribble Rd. Suite D     Matthews            NC       28104    USA      NCAA Mens and Ladies
                     IMPORTS                                                                                              Footwear
ShopKo Stores        INCORPORATED
Operating Co., LLC   9055198002                                                                                                                                                 3/26/2019
ShopKo Stores        SH Nex-T Intl Co LTD     7F Shenggao Bldg., 137       Shanghai            Shang            China     Energy Zone Girl's Running
Operating Co., LLC                            Xianxia Rd.                                      hai                        Shorts                                                3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Yoga Short
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Skorts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              and T-Shirts                                          3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Capri
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Leggings                                              3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's Shorts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's T-Shirts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's Shorts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's S/S Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's S/S Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's S/S Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Girl's S/S Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Shorts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Skorts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Dresses
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Tank Dresses
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019




                                                                                             5 of 95
    Case 19-80064-TLS                           Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                                Desc Main
                                                       Document    Page 11 of 100



                                                                                                                          Description of Contract or Lease    Abandoned        Rejection
Debtor Name           Contract Counterparty            Address1                    City         State    Zip    Country    and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Leggings
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Girl Skirt
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Boy Short
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Boy Tank Tops
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Boy Short
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    P&O Baby Boy T-Shirts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Boy Shorts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Boy T-Shirts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Girl Sets
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Ladies Epic V-
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Neck Tank                                             3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Boy Tee
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Boy Set
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Boy Pants
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Boy Hoodie
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Boy T-
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Shirts                                                3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Boy Knit
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Pants                                                 3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Woven
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Shirt                                                 3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Boy
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Woven Pants                                           3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Boy Sherpa
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Jacket                                                3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Girl Leggings
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Girl T-
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Shirts                                                3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Girl Skirts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Girl
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Dresses                                               3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Peanut & Ollie Baby Girl
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Hoodie                                                3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Baby Girl Sets
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda S/S Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda L/S Essential Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda L/S Graphic Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda L/S Tee
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Flannel Shirts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Sweatshirts
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Green Soda Sweat Joggers
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Tees
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Hoodies
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Girl's Leggings
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Bailey's Point Boy's AOP Tee
Operating Co., LLC   Ltd.                     Songshan Dist.                                                                                                                    3/26/2019
ShopKo Stores        Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Bailey's Point Boy's Color
Operating Co., LLC   Ltd.                     Songshan Dist.                                                              Blocked Tee                                           3/26/2019
                     Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei   10586   Taiwan    Energy Zone Boy's Elevation
                     Ltd.                     Songshan Dist.                                                              Basketball Short
ShopKo Stores                                                                                                             Energy Zone Boy's Jumpshot
Operating Co., LLC                                                                                                        Basketball Short                                      3/26/2019




                                                                                             6 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                                    Desc Main
                                                            Document    Page 12 of 100



                                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty            Address1                    City         State     Zip       Country    and Nature of Debtor's Interest Personal Property     Date
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Boy's Pieced
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Muscle Tank                                           3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Boy's Mesh Back
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Crew                                                  3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Boy's Fastbreak
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Basketball Short                                      3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Men's Camo Block
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Basketball Short                                      3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Men's CVC
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Comfort Tee                                           3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Men's Athleisure
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Short                                                 3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Men's Muscle
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                  Crew                                                  3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Mens's Epic Tee
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                                                                        3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan    Energy Zone Mens's Epic Tee
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                                                                        3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan   Energy Zone Men's Jogger
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                 w/Zip Pockets                                          3/26/2019
ShopKo Stores             Prestige Global Co.,     3F., No. 156 Jiankang Rd.,   Taipei City 105     Taipei    10586      Taiwan   Energy Zone Men's Open Leg
Operating Co., LLC        Ltd.                     Songshan Dist.                                                                 Pant                                                   3/26/2019
                          Prestige Global Co,      3f., No 156, Jiankang Rd,    Taipei City                            Taiwan ROC 1. Agent contract signed
                          LTD                      Songshan Dist                                                                  12/5/2012. 2. First Amendment,
                                                                                                                                  rate reduction signed
                                                                                                                                  12/22/2017. 3. Supplement to
                                                                                                                                  reflect staffing support and
                                                                                                                                  volume signed 12/22/2017,
Shopko Stores Operating                                                                                                           including all pending Purchase
Co., LLC                                                                                                                          Orders                                                 3/26/2019
                          Li & Fung                11th floor, LiFungTower, Kowloon                                    Hong Kong Agent agreement, including all
Shopko Stores Operating                            888 Cheung Sha Wan                                                             pending Purchase Orders
Co., LLC                                           Road                                                                                                                                  3/26/2019
                          MarketTrack, LLC /       233 S Wacker Dr., Suite Chicago                  IL        60606       USA      Provides: Online competitive
                          Numerator                2105                                                                            prices from 7 different websites
                                                                                                                                   for all active Shopko products on
ShopKo Stores                                                                                                                      a daily basis
Operating Co., LLC                                                                                                                 360 Price, Daily Monitoring                           3/26/2019
                          AlixPartners, LLP        909 Third Avenue             New York            NY        10022       USA      Provides: Merchant Workbench
ShopKo Stores                                                                                                                      Data Refresh and Hosting -
Operating Co., LLC                                                                                                                 Ninth Addendum                                        3/26/2019
                          RETAILDATA, LLC          WestMark II, 11013 W.        Glen Allen          VA        23060       USA      Provides: In-store competitive
                                                   Broad St, Suite 300                                                             prices from 3 different stores for
                                                                                                                                   ~1k Shopko products on a
ShopKo Stores                                                                                                                      monthly basis.
Operating Co., LLC                                                                                                                                                                       3/26/2019
                          Cheetah Digital, Inc.    72 West Adams Street,        Chicago             IL        60603       USA      Cross Channel Marketing
                          f/k/a Experian           Suite 800                                                                       Platform Access (email
                          Marketing Solutions,                                                                                     services); current contract
                          Inc, an Experian                                                                                         through July 25, 2019 - currently
ShopKo Stores             company (vendor                                                                                          min monthly payment of $17,000
Operating Co., LLC        #9055907)                                                                                                                                                      3/26/2019
                          Wyng, Inc                55 W 21st Street, 3rd        New York            NY        10010       USA      Digital team uses for hashtag
ShopKo Stores                                      Floot                                                                           gallery content, survey forms,
Operating Co., LLC                                                                                                                 contest entry forms                                   3/26/2019
ShopKo Stores             Slalom, LLC, dba         821 2nd Ave., Suite 1900     Seattle             WA        98104       USA      SalesForce Marketing Cloud
Operating Co., LLC        Slalom Consulting                                                                                        Implentation                                          3/26/2019
ShopKo Stores             Commerce                 ZEN Building, 201 Fuller Albany                  NY        12203       USA      Provide Dropship Facilitation
Operating Co., LLC        Technologies, LLC        Rd                                                                              Service                                               3/26/2019
ShopKo Stores             MyRegistry LLC           2050 Center Ave, Suite   Fort Lee                NJ        07024       USA      Provide Wedding Registry for
Operating Co., LLC                                 100                                                                             shopco.com                                            3/26/2019
ShopKo Stores             IBM                      3039 Cronwallis Rd       Rsrch Tri PK            NC        27709       USA      Provide Analytic tracking for
Operating Co., LLC                                                                                                                 site. Sales order 61710577                            3/26/2019
ShopKo Stores             A2Z Design               103 W. College Avenue,       Appleton            WI        54911       USA      Optical Positioning and new
Operating Co., LLC                                 Suite 905                                                                       brand development                                     3/26/2019
ShopKo Stores             1010Data                 750 Third Avenue, 4th        New York            NY        10017       USA      Enterprise Analytics Platform
Operating Co., LLC                                 floor                                                                                                                                 3/26/2019
ShopKo Stores             Teneo Strategy LLC       280 Park Avenue, 4th         New York            NY         10017               Public Relations services
Operating Co., LLC                                 Floor                                                                                                                                 3/31/2019
ShopKo Stores             Oracle Credit            500 Oracle Parkway           Redwood Shores      CA                 USA         Oracle Payment Plan Agreement
Operating Co., LLC        Corporation                                                                        94065                 (PPA)                                                 3/26/2019
Shopko Stores Operating   Oracle Credit            500 Oracle Parkway           Redwood Shores      CA                 USA         Payment Schedule 92918
Co., LLC                  Corporation                                                                        94065                 (Taxable Payment Schedule)                            3/26/2019
Shopko Stores Operating   Oracle Credit            500 Oracle Parkway           Redwood Shores      CA                 USA         Payment Schedule 91723 (Non-
Co., LLC                  Corporation                                                                        94065                 Taxable Payment Schedule)                             3/26/2019
                          Oracle                   500 Oracle Parkway           Redwood Shores      CA                 USA         Master Agreement for Oracle
                                                                                                                                   Planning and Budgeting Cloud
Shopko Stores Operating                                                                                                            Services - 04/20/2016 - 80 Seats
Co., LLC                                                                                                     94065                                                                       3/26/2019




                                                                                                  7 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                         Document    Page 13 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty         Address1           City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Order Doc - 09/29/2017 - 40
                                                                                                                     additional seats for Oracle
Shopko Stores Operating                                                                                              Planning and Budgeting Cloud
Co., LLC                                                                                         94065               Services                                              3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         B73946 - Oracle Planning and
                                                                                                                     Budgeting Cloud Services -
Shopko Stores Operating                                                                                              Hosted Named User (120 users)
Co., LLC                                                                                         94065                                                                     3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Renewal contract number
Shopko Stores Operating                                                                                              4370373 CIS number 17557111
Co., LLC                                                                                         94065               Essbase                                               3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Renewal contract #6615752 CIS
Shopko Stores Operating                                                                                              number 19903279 - Strategic
Co., LLC                                                                                         94065               Finance                                               3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Oracle Fixed
Shopko Stores Operating                                                                                              Assests contract # 2016688
Co., LLC                                                                                         94065               CSI#14838578                                          3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Internet
Shopko Stores Operating                                                                                              Application Server - Contract
Co., LLC                                                                                         94065               #1410291 CSI#3366131                                  3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Internet
Shopko Stores Operating                                                                                              Developer Suite - Contract
Co., LLC                                                                                         94065               #2022895 CSI#14278971                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Application
Shopko Stores Operating                                                                                              Development Suite - Contract
Co., LLC                                                                                         94065               #1488670 CSI#3419529                                  3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Internet
Shopko Stores Operating                                                                                              Application Server - Contract
Co., LLC                                                                                         94065               #1617294 CSI#3654697                                  3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Internet
Shopko Stores Operating                                                                                              Application Server - Contract
Co., LLC                                                                                         94065               #1937811 CSI14102991                                  3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support -
                                                                                                                     Contract#2080016
Shopko Stores Operating                                                                                              CSI#15287755 (250 named users
Co., LLC                                                                                         94065               EE DB / Partitioning)                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Contract
Shopko Stores Operating                                                                                              #2139025 CSI# 15372309
Co., LLC                                                                                         94065               (1CPU DB EE / Partitioning)                           3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Contract
                                                                                                                     #2156489 CSI# 14460741 (8
Shopko Stores Operating                                                                                              CPU DB EE / Partitioning - 122
Co., LLC                                                                                         94065               DB SE)                                                3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Contract
Shopko Stores Operating                                                                                              #2066105 CSI# 14342273 (2 DB
Co., LLC                                                                                         94065               SE / Partitioning)                                    3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Contract
Shopko Stores Operating                                                                                              #2467907 CSI# 15589007 (2 DB
Co., LLC                                                                                         94065               EE / Partitioning)                                    3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Contract
Shopko Stores Operating                                                                                              #2468003 CSI# 15589028 (1 DB
Co., LLC                                                                                         94065               SE)                                                   3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
Shopko Stores Operating                                                                                              Edition 1 - Qty 17 Contract
Co., LLC                                                                                         94065               #2764531 CSI#15914886                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
Shopko Stores Operating                                                                                              Edition 1 - Qty 2 Contract
Co., LLC                                                                                         94065               #5030114 CSI#17899918                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
Shopko Stores Operating                                                                                              Edition 1 - Qty 5 Contract
Co., LLC                                                                                         94065               #5126631 CSI#18052275                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
                                                                                                                     Edition 1 - Qty 170, DB EE 8
Shopko Stores Operating                                                                                              CPU w/partitioning Contract
Co., LLC                                                                                         94065               #5385948 CSI#18415017                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
Shopko Stores Operating                                                                                              Edition 1 - Qty 14 Contract
Co., LLC                                                                                         94065               #5466768 CSI#18515529                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - DB EE 2CP /
Shopko Stores Operating                                                                                              Partitioning - Contract #5811780
Co., LLC                                                                                         94065               CSI#18925283                                          3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
Shopko Stores Operating                                                                                              Edition 1 - Qty 30 Contract
Co., LLC                                                                                         94065               #6564904 CSI#19858584                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - Standard
                                                                                                                     Edition 1 - Qty 75, DB EE 2
Shopko Stores Operating                                                                                              CPU w/partitioning Contract
Co., LLC                                                                                         94065               #8078947 CSI#20366755                                 3/26/2019
                          Oracle                500 Oracle Parkway   Redwood Shores     CA               USA         Annual Support - MDO
                                                                                                                     Operating System Contract
Shopko Stores Operating                                                                                              #SUN-US1083456
Co., LLC                                                                                         94065               CSI#17058691                                          3/26/2019




                                                                                      8 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                                   Desc Main
                                                           Document    Page 14 of 100



                                                                                                                                 Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty         Address1                     City          State    Zip        Country    and Nature of Debtor's Interest Personal Property     Date
                          Oracle                501 Oracle Parkway             Redwood Shores     CA     94066       USA         Annual Support BEA Weblogic
Shopko Stores Operating                                                                                                          Contract # B-285758
Co., LLC                                                                                                                         MarketMax                                             3/26/2019
Shopko Stores Operating Oracle                    504 Oracle Parkway           Redwood Shores     CA      94069      USA         Contract # 2446667 RDF
Co., LLC                                                                                                                         Software Maintenance                                  3/26/2019
Shopko Stores Operating Oracle                    507 Oracle Parkway           Redwood Shores     CA      94072      USA         Contract # 2080683 MDO
Co., LLC                                                                                                                         software maintenance                                  3/26/2019
                        Oracle                    502 Oracle Parkway           Redwood Shores     CA      94067      USA         Annual Support BEA Weblogic
Shopko Stores Operating                                                                                                          Contract # B-276068 MDO CSI#
Co., LLC                                                                                                                         15956904                                              3/26/2019
                        Oracle                    501 Oracle Parkway           Redwood Shores     CA                 USA         Annual Support Ageement -
                                                                                                                                 Hyperion BIF (Business
                                                                                                                                 Intellegence Foundation) - 82
Shopko Stores Operating                                                                                                          named users - Contract #
Co., LLC                                                                                                  94066                  6615941 CSI#19903282                                  3/26/2019
                          IBM Corporation         PO Box 700                   Suffern            NY      10901-     USA         CFTSAWR
                                                                                                          0700                   SOW Name: IBM Security
                                                                                                                                 Managed Security Information
                                                                                                                                 and Event Management Service
                                                                                                                                 Dated April 27, 2016
                                                                                                                                 SOW number: Shopko-IBM-
Shopko Stores Operating                                                                                                          MSIEM-SOW-V5.82e
Co., LLC                                                                                                                                                                               3/26/2019
                          Oracle                  500 Oracle Parkway           Redwood Shores     CA                 USA         Annual Support - Hyperion
                                                                                                                                 Strategic Finance - 7 Seats -
Shopko Stores Operating                                                                                                          04/02/2015 - #6615752 CIS
Co., LLC                                                                                                  94065                  number 19903279                                       3/26/2019
                                                                                                                                 Addendum A-5 to the
                                                                                                                                 Independent Contractor
Shopko Stores Operating Mann Computer                                                                                            Agreement (MC9090 Radio
Co., LLC                Systems                   110 2nd Street #225          Waite Park         MN         56387 USA           Support)                                              3/26/2019
                                                                                                                                 Addendum A-6 to the
                                                                                                                                 Independent Contractor
Shopko Stores Operating Mann Computer                                                                                            Agreement (Oneil Printer
Co., LLC                Systems                   110 2nd Street #225          Waite Park         MN         56387 USA           Support)                                              3/26/2019
                                                                                                                                 Addendum A-7 to the
                                                                                                                                 Independent Contractor
Shopko Stores Operating Mann Computer                                                                                            Agreement (Psion DC Radio
Co., LLC                Systems                   110 2nd Street #225          Waite Park         MN       56387 USA             Support)                                              3/26/2019
Shopko Stores Operating MicroStrategy             1850 Towers Crescent         Tysons Corner      VA             USA             Maintenance Renewal Order
Co., LLC                                          Plaza                                                    22182                 376568                                                3/26/2019
                        Wishabi, Inc (aka Flipp   302 The East Mall, Suite     Toronto            Ontari         CA              Digital Circulars and Pay as you
Shopko, LLC             Corporation)              500                                             o      M9B 6C7                 go App advertising                                    3/26/2019
                        Commission Junction       530 East Montecito Street,   Santa Barbara      CA             US              Affiliate advertising market
                                                  Attn: Legal Affairs                                                            place
Shopko, LLC                                                                                                  93103                                                                     3/26/2019
                          8000092025 ADDED        1159 LIBERTY BLVD            SUN PRAIRIE          WI    5359000                Vendor Terms Agreement
Shopko Stores Operating   EXTRAS LLC DIV OF                                                               00
CO, LLC                   E S SUTT                                                                                      USA                                                            3/26/2019
                          8000092031 HI           115 KENNEDY DRIVE            SAYREVILLE           NJ    08872                  Vendor Terms Agreement
Shopko Stores Operating   ROLLERS
CO, LLC                   SPORTSWEAR                                                                                    USA                                                            3/26/2019
                          8000169001 ROYAL        7005 COCHRAN ROAD            CLEVELAND            OH    4413943                Vendor Terms Agreement
Shopko Stores Operating   APPLIANCE                                                                       03
CO, LLC                   MANUFACTURING                                                                                 USA                                                            3/26/2019
Shopko Stores Operating   8000320001 AMES         465 RAILROAD                 CAMP HILL            PA    17011                  Vendor Terms Agreement
CO, LLC                   COMPANIES               AVENUE                                                                USA                                                            3/26/2019
                          8000446008 ALCO         PO BOX 13710                 NEW IBERIA           LA    7056235                Vendor Terms Agreement
Shopko Stores Operating   MANUFACTURING                                                                   10
CO, LLC                   COMPANY                                                                                       USA                                                            3/26/2019
                          8000690001              11 CONAGRA DRIVE 11- OMAHA                        NE    68102                  Vendor Terms Agreement
                          CONAGRA                 210
                          GROCERY
Shopko Stores Operating   PRODUCTS
CO, LLC                   COMPANY                                                                                       USA                                                            3/26/2019
                          8000742001 ADAMS        109 W PARK ROAD              PORTERSVILLE         PA    1605100                Vendor Terms Agreement
Shopko Stores Operating   MANUFACTURING                                                                   00
CO, LLC                   CORP                                                                                          USA                                                            3/26/2019
Shopko Stores Operating   8001168001 PENLEY       #2 DEPOT ST, PO BOX WEST PARIS                    ME 0428900                   Vendor Terms Agreement
CO, LLC                   CORPORATION             277                                                  00               USA                                                            3/26/2019
Shopko Stores Operating   8001185001 SCOTTS       4880 HAVANA STREET DENVER                         CO 8023900                   Vendor Terms Agreement
CO, LLC                   LIQUID GOLD                                                                  19               USA                                                            3/26/2019
Shopko Stores Operating   8001286001 CUDLIE       1 EAST 33RD STREET           NEW YORK             NY 10016                     Vendor Terms Agreement
CO, LLC                   ACCESSORIES L L C                                                                             USA                                                            3/26/2019
Shopko Stores Operating   8001289001 H J          1375 BROADWAY 20TH NEW YORK                       NY    10018                  Vendor Terms Agreement
CO, LLC                   RASHTI                  FLOOR                                                                 USA                                                            3/26/2019
                          8001405001 D F          PO BOX 12002       YORK                           PA    1740206                Vendor Terms Agreement
Shopko Stores Operating   STAUFFER BISCUIT                                                                72
CO, LLC                   COMPANY INC                                                                                   USA                                                            3/26/2019
                          8001503001              2 RIVERFRONT PLAZA NEWARK                         NJ    0710254                Vendor Terms Agreement
                          PANASONIC                                                                       90
Shopko Stores Operating   CONSUMER
CO, LLC                   ELECTRONICS C                                                                                 USA                                                            3/26/2019




                                                                                                9 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 15 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1            City         State    Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   8001557001 ALMAR         31 W 34TH ST          NEW YORK           NY 1000100                Vendor Terms Agreement
CO, LLC                   SALES COMPANY                                                          00          USA                                                            3/26/2019
Shopko Stores Operating   8001686001 GERSON        1450 SOUTH LONE ELM   OLATHE             KS 66061                  Vendor Terms Agreement
CO, LLC                   COMPANY                  ROAD #A                                                   USA                                                            3/26/2019
Shopko Stores Operating   8001775001 MISCO         100 S WASHINGTON      DUNELLEN           NJ    08812               Vendor Terms Agreement
CO, LLC                   ENTERPRISES              AVENUE                                                    USA                                                            3/26/2019
                          8001920008               3250 LACEY ROAD STE   DOWNERS            IL    60515               Vendor Terms Agreement
Shopko Stores Operating   HEARTHSIDE FOOD          200                   GROVE
CO, LLC                   SOLUTIONS LLC                                                                      USA                                                            3/26/2019
                          8001933001 WEBER         200 EAST DANIELS      PALATINE           IL    6006762             Vendor Terms Agreement
Shopko Stores Operating   STEPHEN                  ROAD                                           66
CO, LLC                   PRODUCTS                                                                           USA                                                            3/26/2019
                          8002066001               1910 TECHNY ROAD      NORTHBROOK         IL    60065               Vendor Terms Agreement
                          MAURICE
Shopko Stores Operating   SPORTING GOODS
CO, LLC                   INCORPORA                                                                          USA                                                            3/26/2019
                          8002336001               RTS 5 & 20            EAST              NY     14443               Vendor Terms Agreement
Shopko Stores Operating   CROSMAN                                        BLOOMFIELD
CO, LLC                   CORPORATION                                                                        USA                                                            3/26/2019
                          8002470001               10200 DAVID TAYLOR CHARLOTTE             NC    2826200             Vendor Terms Agreement
                          ELECTROLUX               DR                                             00
Shopko Stores Operating   HOMECARE PROD
CO, LLC                   OF N AM                                                                            USA                                                            3/26/2019
                          8002667001 LEVI          501 EXECUTIVE DRIVE, HENDERSON          NV     89052               Vendor Terms Agreement
Shopko Stores Operating   STRAUSS &                Sky Harbor Airport
CO, LLC                   COMPANY                                                                            USA                                                            3/26/2019
                          8002848001 LASKO         820 LINCOLN AVENUE WEST CHESTER          PA    19380               Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
                          8002937001 SHALOM        8 NICHOLAS COURT B PERTH AMBOY           NJ    08810               Vendor Terms Agreement
                          INTERNATIONAL
Shopko Stores Operating   CORPORATION
CO, LLC                                                                                                      USA                                                            3/26/2019
Shopko Stores Operating 8003012001 JA RU           330 W IRVING PARK  WOOD DALE             IL    60191               Vendor Terms Agreement
CO, LLC                 INCORPORATED               ROAD                                                      USA                                                            3/26/2019
                        8003055001 OLD             2375 TERMINAL ROAD ST PAUL              MN 551130                  Vendor Terms Agreement
Shopko Stores Operating DUTCH FOODS
CO, LLC                 INCORPORATED                                                                         USA                                                            3/26/2019
                        8003190006                 PO BOX 618            ST LOUS           MO 6318806                 Vendor Terms Agreement
Shopko Stores Operating BREMNER FOOD                                                          18
CO, LLC                 GROUP                                                                                USA                                                            3/26/2019
Shopko Stores Operating 8003246001 PALMER          2600 HWY 75 NORTH,    SIOUX CITY         IA    51105               Vendor Terms Agreement
CO, LLC                 CANDY COMPANY              PO Box 526                                                USA                                                            3/26/2019
Shopko Stores Operating 8003356001 KELSEN          40 MARCUS DRIVE       MELVILLE          NY     11747               Vendor Terms Agreement
CO, LLC                 INCORPORATED               SUITE 101                                                 USA                                                            3/26/2019
                        8003494001 STACK           1360 NORTH OLD        WAUCONDA           IL    60084               Vendor Terms Agreement
Shopko Stores Operating ON PRODUCTS                RAND ROAD
CO, LLC                 INCORPORATED                                                                         USA                                                            3/26/2019
Shopko Stores Operating 8003573001                 1332 CONRAD SAUER     HOUSTON            TX7704343                 Vendor Terms Agreement
CO, LLC                 TEXSPORT                   DRIVE                                      09             USA                                                            3/26/2019
                        8003746001 NORTH           1507 92ND LANE NE     BLAINE            MN 5544943                 Vendor Terms Agreement
                        STATES INDUSTRIES          #210                                       34
Shopko Stores Operating INCORPOR
CO, LLC                                                                                                      USA                                                            3/26/2019
                        8003750001                 202 SOUTH         NORTON                MA 02766                   Vendor Terms Agreement
Shopko Stores Operating PLANTATION                 WASHINGTON STREET
CO, LLC                 PRODUCTS LLC                                                                         USA                                                            3/26/2019
                        8003866001 SENECA          3736 SOUTH MAIN       MARION            NY     14505               Vendor Terms Agreement
Shopko Stores Operating FOODS                      STREET
CO, LLC                 CORPORATION                                                                          USA                                                            3/26/2019
                        8003924001                 3925 N HASTINGS WAY EAU CLAIR            WI    5470337             Vendor Terms Agreement
Shopko Stores Operating NATIONAL PRESTO                                                           03
CO, LLC                 INDUSTRIES INCOR                                                                     USA                                                            3/26/2019
                        8003972001 MORTON          444 WEST LAKE         CHICAGO            IL    6060600             Vendor Terms Agreement
Shopko Stores Operating SALT COMPANY               STREET STE 3000                                00
CO, LLC                                                                                                      USA                                                            3/26/2019
Shopko Stores Operating 8003974001 OBERTO          7060 OBERTO DRIVE     KENT              WA 98032                   Vendor Terms Agreement
CO, LLC                 SNACKS INC                                                                           USA                                                            3/26/2019
                        8004010001 DIAL            3628 NOAKES STREET    LOS ANGELES        CA    90023               Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES
CO, LLC                 INCORPORATED                                                                         USA                                                            3/26/2019
Shopko Stores Operating 8004191001 LODGE           204 EAST 5TH STREET   SOUTH              TN    37380               Vendor Terms Agreement
CO, LLC                 MANUFACTURING                                    PITTSBURGH                          USA                                                            3/26/2019
                        8004838001 BARREL          PO BOX 230            PERHAM            MN 56573                   Vendor Terms Agreement
Shopko Stores Operating O FUN SNACK
CO, LLC                 FOODS COMPANY                                                                        USA                                                            3/26/2019
Shopko Stores Operating 8004838016                 100 LINCOLN WAY       MASSALLION        OH     44646               Vendor Terms Agreement
CO, LLC                 SHEARERS SNACKS            EAST                                                      USA                                                            3/26/2019
                        8005331001                 250 PEHLE AVENUE      SADDLE BROOK       NJ    07663               Vendor Terms Agreement
                        DELONGHI                   STE #405
Shopko Stores Operating AMERICA
CO, LLC                 INCORPORATED                                                                         USA                                                            3/26/2019




                                                                                       10 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 16 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty           Address1           City         State    Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          8005361001               410 E 1ST STREET S    WRIGHT CITY       MO 6339099                 Vendor Terms Agreement
Shopko Stores Operating   AMERIWOOD                                                              98
CO, LLC                   INDUSTRIES                                                                         USA                                                            3/26/2019
                          8005370001               1200 MELISSA DRIVE    BENTONVILLE        AR    72712               Vendor Terms Agreement
                          OUTDOOR CAP
Shopko Stores Operating   COMPANY
CO, LLC                   INCORPORAT                                                                         USA                                                            3/26/2019
                          8005391001 RAUCH         12 WEST 21ST STREET NEW YORK            NY     10010               Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES               11TH FLOOR
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
                          8006337005               12955 W AIRPORT       SUGAR LAND         TX    7747861             Vendor Terms Agreement
Shopko Stores Operating   TRAMONTINA USA           BOULEVARD                                      19
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
Shopko Stores Operating   8006382001 LYNK          8241 MELROSE DRIVE    SHAWNEE            KS    66214               Vendor Terms Agreement
CO, LLC                   INCORPORATED                                   MISSION                             USA                                                            3/26/2019
                          8006409001 VAN           400 BRIGHTON ROAD     CLIFTON            NJ    0701710             Vendor Terms Agreement
                          NESS PLASTIC                                                            13
Shopko Stores Operating   MOLDING
CO, LLC                   COMPANY                                                                            USA                                                            3/26/2019
                          8006821001 CCA           2500 W. HIGGINS RD,   HOFFMAN            IL    6016900             Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES               Suite 1230            ESTATES                  00
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
                          8006832006 ASICS         16275 LAGUNA          IRVINE             CA    92618               Vendor Terms Agreement
Shopko Stores Operating   AMERICA                  CANYON ROAD
CO, LLC                   CORPORATION                                                                        USA                                                            3/26/2019
                          8007065001 R G           13405 YARMOUTH        PICKERINGTON      OH     43147               Vendor Terms Agreement
Shopko Stores Operating   BARRY                    ROAD NW
CO, LLC                   CORPORATION                                                                        USA                                                            3/26/2019
                          8007065010 FOOT          13405 YARMOUTH        PICKERINGTON      OH     43147               Vendor Terms Agreement
Shopko Stores Operating   PETALS                   ROAD NW
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
                          8007316001 TRAU &        5817 CENTRE AVENUE PITTSBURGH            PA    1520637             Vendor Terms Agreement
Shopko Stores Operating   LOEVNER                                                                 60
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
                          8007595001               1411 BROADWAY         NEW YORK          NY     1001834             Vendor Terms Agreement
                          SQUEEZE AMICA            ROOM 501                                       60
Shopko Stores Operating   MARAN APPAREL
CO, LLC                   CORP                                                                               USA                                                            3/26/2019
                          8007847001 NOTIONS       1500 BUCHANAN         GRAND RAPIDS       MI    4950716             Vendor Terms Agreement
Shopko Stores Operating   MARKETING                AVENUE SW                                      13
CO, LLC                                                                                                      USA                                                            3/26/2019
                          8007935005               PO BOX 410916         KANSAS CITY       MO 64141                   Vendor Terms Agreement
Shopko Stores Operating   FENCEPOST
CO, LLC                   PRODUCTIONS                                                                        USA                                                            3/26/2019
                          8007978001 E S           440 9TH AVE 6TH       NEW YORK          NY     10001               Vendor Terms Agreement
Shopko Stores Operating   ORIGINALS                FLOOR
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
Shopko Stores Operating   8008034001 COATS &       3430 TORINGDON WAY CHARLOTTE             NC    28277               Vendor Terms Agreement
CO, LLC                   CLARK                    STE 301                                                   USA                                                            3/26/2019
Shopko Stores Operating   8008072007 INTEC         7600 NW 19TH ST, Suite MIAMI             FL    33126               Vendor Terms Agreement
CO, LLC                   INCORPORATED             400                                                       USA                                                            3/26/2019
                          8008266001 NICE          2 NICE PAK PARK        ORANGEBURG       NY     10962               Vendor Terms Agreement
Shopko Stores Operating   PAK PRODUCTS
CO, LLC                   INCORPORATED                                                                       USA                                                            3/26/2019
                          8008477001 WARREN        727 S 13TH STREET     OMAHA              NE    68102               Vendor Terms Agreement
Shopko Stores Operating   DISTRIBUTION
CO, LLC                                                                                                      USA                                                            3/26/2019
                        8008488001 WIESNER 20 WEST 33RD STREET           NEW YORK          NY     10001               Vendor Terms Agreement
                        PRODUCTS           4TH FLOOR
Shopko Stores Operating INCORPORATED
CO, LLC                                                                                                      USA                                                            3/26/2019
Shopko Stores Operating 8008488018 MYSTIC 20 WEST 33RD STREET            NEW YORK          NY     10018               Vendor Terms Agreement
CO, LLC                 APPAREL LLC                                                                          USA                                                            3/26/2019
Shopko Stores Operating 8008488022 KIDS    1333 BROADWAY 6TH             NEW YORK          NY     10018               Vendor Terms Agreement
CO, LLC                 WITH CHARACTER FLOOR                                                                 USA                                                            3/26/2019
Shopko Stores Operating 8008488024 AHQ LLC 10 WEST 33RD STREET           NEW YORK          NY     10001               Vendor Terms Agreement
CO, LLC                                    3RD FLOOR                                                         USA                                                            3/26/2019
                        8008623001         41 WEST 25TH STREET           NEW YORK          NY     10010               Vendor Terms Agreement
                        COMMONWEALTH 4TH FLOOR
Shopko Stores Operating TOY & NOVELTY
CO, LLC                 COMPA                                                                                USA                                                            3/26/2019
                        8008673006 ROLF C 305 FORBES                     MANSFIELD         MA 02048                   Vendor Terms Agreement
Shopko Stores Operating HAGEN              BOULEVARD
CO, LLC                 CORPORATION                                                                          USA                                                            3/26/2019
                        8008714001 REEVES 14 INDUSTRIAL ROAD             PEQUANNOCK         NJ    07440               Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 INCORPORATE                                                                          USA                                                            3/26/2019
                        8008946001 JOHN B 1703 RANDALL ROAD              ELGIN              IL    60123               Vendor Terms Agreement
Shopko Stores Operating SANFILIPPO & SON
CO, LLC                 INCORPOR                                                                             USA                                                            3/26/2019
                        8009194001 JORDAN 1200 S 6TH STREET              MONTICELLO         IN    4796082             Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING                                                             00
CO, LLC                 COMPANY                                                                              USA                                                            3/26/2019




                                                                                       11 of 95
    Case 19-80064-TLS                        Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                           Desc Main
                                                    Document    Page 17 of 100



                                                                                                                  Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1           City         State  Zip       Country    and Nature of Debtor's Interest Personal Property     Date
                        8009269001 JACOB       301 MUNSEN AVENUE     MCKEES ROCK        PA 15136                  Vendor Terms Agreement
Shopko Stores Operating ASH COMPANY
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
                        8009746001 SHOP        2323 REACH ROAD       WILLIAMSPORT       PA    17701               Vendor Terms Agreement
Shopko Stores Operating VAC CORPORATION
CO, LLC                                                                                                  USA                                                            3/26/2019
                        8010053001 RICO        7000 N AUSTIN         NILES              IL    60714               Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
                        8010068001 OLD         4065 COMMERCIAL       NORTH BROOKE       IL    6006218             Vendor Terms Agreement
Shopko Stores Operating WORLD INDUSTRIES AVENUE                                               28
CO, LLC                 LLC                                                                              USA                                                            3/26/2019
                        8010107001             1001 AVENUE OF THE    NEW YORK          NY     10018               Vendor Terms Agreement
                        ACCUTIME WATCH AMERICAS
Shopko Stores Operating CORPORATION
CO, LLC                                                                                                  USA                                                            3/26/2019
                        8010129006 RPS         281 KEYES AVENUE      HAMPSHIRE          IL    60140               Vendor Terms Agreement
Shopko Stores Operating PRODUCTS
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
                        8010563001 BBC         1407 BROADWAY         NEW YORK          NY     10018               Vendor Terms Agreement
Shopko Stores Operating APPAREL DBA JOU SUITE 202
CO, LLC                 JOU                                                                              USA                                                            3/26/2019
Shopko Stores Operating 8010663001             7835 GLORIA AVENUE    VAN NUYS           CA    9140600             Vendor Terms Agreement
CO, LLC                 MUNCHKIN INC                                                          00         USA                                                            3/26/2019
Shopko Stores Operating 8010663012 BRICA       500 W 5TH STREET      CHARLOTTE          NC    28202               Vendor Terms Agreement
CO, LLC                 INCORPORATED           SUITE 200                                                 USA                                                            3/26/2019
                        8010997001             3951 WESTERRE         RICHMOND          VA     2323300             Vendor Terms Agreement
Shopko Stores Operating INTERBAKE FOODS PARKWAY STE 200                                       00
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
                        8011105006 KOSS        4129 NORT PORT        MILWAUKEE          WI    5321200             Vendor Terms Agreement
Shopko Stores Operating CORPORATION            WASHINGTON                                     00
CO, LLC                                        AVENUE                                                    USA                                                            3/26/2019
                        8011364001 WEAVER 14470 BERGEN BLVD          NOBLESVILLE        IN    46060               Vendor Terms Agreement
                        POPCORN                STE 100
Shopko Stores Operating COMPANY
CO, LLC                 INCORPORA                                                                        USA                                                            3/26/2019
Shopko Stores Operating 8011403008 HORMEL 1 HORMEL PLACE             AUSTIN            MN 5591236                 Vendor Terms Agreement
CO, LLC                 FOODS                                                             80             USA                                                            3/26/2019
                        8011417001             16 EAST 34TH STREET   NEW YORK          NY 10016                   Vendor Terms Agreement
                        VANDALE                8TH FLOOR
Shopko Stores Operating INDUSTRIES
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
Shopko Stores Operating 8011425001 KIDS        1407 BROADWAY #1411   NEW YORK          NY     10018               Vendor Terms Agreement
CO, LLC                 STOP                                                                             USA                                                            3/26/2019
                        8011535006 DALLAS 12111 FORD RD              DALLAS             TX    7523400             Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING                                                         00
CO, LLC                 COMPANY INC                                                                      USA                                                            3/26/2019
                        8011590001             3000 PONTIAC TRAIL    COMMERCE           MI    48390               Vendor Terms Agreement
Shopko Stores Operating HOMEDICS                                     TOWNSHIP
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
Shopko Stores Operating 8011590016 HOUSE 3000 PONTIAC TRAIL          COMMERCE           MI    48390               Vendor Terms Agreement
CO, LLC                 OF MARLEY LLC                                TOWNSHIP                            USA                                                            3/26/2019
                        8011636015 LA LA       6500 MONTANA          EL PASO            TX    79925               Vendor Terms Agreement
Shopko Stores Operating IMPORTS
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
                        8011702001             801 SOUTH ACACIA      FULLERTON          CA    92831               Vendor Terms Agreement
                        PLASTICOLOR            AVENUE
Shopko Stores Operating MOLDED
CO, LLC                 PRODUCTS                                                                         USA                                                            3/26/2019
                        8012073001 MR BAR 445 WINDING ROAD           BETHPAGE          NY     11804               Vendor Terms Agreement
Shopko Stores Operating B Q INCORPORATED
CO, LLC                                                                                                  USA                                                            3/26/2019
Shopko Stores Operating 8012242001 C R         404 BNA DRIVE         NASHVILLE          TN    3721700             Vendor Terms Agreement
CO, LLC                 GIBSON L L C           BUILDING 100 6TH FL                            00         USA                                                            3/26/2019
Shopko Stores Operating 8012243001 LUV N       PO BOX 6050           MONROE             LA    71211               Vendor Terms Agreement
CO, LLC                 CARE                                                                             USA                                                            3/26/2019
                        8012338008             1350 TIMBERLAKE       CHESTERFIELD      MO 6301700                 Vendor Terms Agreement
                        EDGEWELL               MANOR PARKWAY                              00
Shopko Stores Operating PERSONAL CARE
CO, LLC                 LLC                                                                              USA                                                            3/26/2019
Shopko Stores Operating 8012339001             5653 HIGHWAY 93       EAU CLAIRE         WI    54701               Vendor Terms Agreement
CO, LLC                 POWERTEX GROUP                                                                   USA                                                            3/26/2019
Shopko Stores Operating 8012391001 VO TOYS 420 S 5TH STREET          HARRISON           NJ    0702922             Vendor Terms Agreement
CO, LLC                 INCORPORATED                                                          25         USA                                                            3/26/2019
                        8012572001 LION        135 KERO ROAD         CARLSTADT          NJ    07072               Vendor Terms Agreement
Shopko Stores Operating BRAND YARN
CO, LLC                 COMPANY                                                                          USA                                                            3/26/2019
                        8012670006 LAMI        860 WELSH ROAD        HUNTINGDON         PA    19006               Vendor Terms Agreement
Shopko Stores Operating PRODUCTS
CO, LLC                 INCORPORATED                                                                     USA                                                            3/26/2019
                        8012672001 METAL PO BOX 237                  TWO RIVERS         WI    5424102             Vendor Terms Agreement
Shopko Stores Operating WARE                                                                  37
CO, LLC                 CORPORATION                                                                      USA                                                            3/26/2019




                                                                                   12 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                         Document    Page 18 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty           Address1           City        State  Zip       Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 8012688001 BENIKO        6623 E WASHINGTON    LOS ANGELES        CA 90040                  Vendor Terms Agreement
CO, LLC                 INCORPORATED             BLVD                                                     USA                                                            3/26/2019
                        8012766001               23000 S AVALON       CARSON             CA    90745               Vendor Terms Agreement
Shopko Stores Operating TABLETOPS                BOULEVARD
CO, LLC                 UNLIMITED                                                                         USA                                                            3/26/2019
                        8012777001 DEX           840 EUBANKS DRIVE    VACAVILLE          CA    95688               Vendor Terms Agreement
Shopko Stores Operating PRODUCTS                 #8
CO, LLC                 INCORPORATED                                                                      USA                                                            3/26/2019
                        8012824001 REDEX         1176 SALEM           SALEM             OH     44460               Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES               PARKWAY
CO, LLC                 INCORPORAATED                                                                     USA                                                            3/26/2019
                        8012889009 K B L         9142-9150 NORWALK    SANTA FE           CA    90670               Vendor Terms Agreement
                        GROUP                    BLVD                 SPRINGS
Shopko Stores Operating INTERNATIONAL
CO, LLC                 LTD                                                                               USA                                                            3/26/2019
                        8012943001               400 HOWELL STREET    BRISTOL            PA    19007               Vendor Terms Agreement
                        SEASONAL
Shopko Stores Operating CELEBRATIONS LLC
CO, LLC                                                                                                   USA                                                            3/26/2019
                        8012980008 STONEY        1500 S EVERGREEN     LOS ANGELES        CA    9002336             Vendor Terms Agreement
Shopko Stores Operating APPAREL                  AVENUE                                        18
CO, LLC                 CORPORATION                                                                       USA                                                            3/26/2019
                        8013092006               222 SO 9TH STREET    MINNEAPOLIS       MN 55402                   Vendor Terms Agreement
Shopko Stores Operating FARIBAULT FOODS          STE 3380
CO, LLC                 INCORPORATED                                                                      USA                                                            3/26/2019
Shopko Stores Operating 8013162001 MR BAR        10 HUB DRIVE SUITE MELVILLE            NY     1174700             Vendor Terms Agreement
CO, LLC                 B Q PRODUCTS LLC         110                                           00         USA                                                            3/26/2019
                        8013286019 US POLO       1400 BROADWAY 15TH NEW YORK            NY     10018               Vendor Terms Agreement
Shopko Stores Operating ASSOCIATION DIV          FLOOR
CO, LLC                 OF JORDA                                                                          USA                                                            3/26/2019
                        8013286024               1400 BROADWAY 15TH NEW YORK            NY     10018               Vendor Terms Agreement
Shopko Stores Operating DIRECTION STUDIO         FLOOR
CO, LLC                 BRANDED                                                                           USA                                                            3/26/2019
                        8013335001               4475 N SERVICE ROAD, BURLINGTON        ON                         Vendor Terms Agreement
Shopko Stores Operating VOORTMAN                 PO Box 5206          L7R 4L4
CO, LLC                 COOKIES                                                                          Canada                                                          3/26/2019
                        8013387001               330 5TH AVENUE #11   NEW YORK          NY     10001               Vendor Terms Agreement
Shopko Stores Operating JACKSON
CO, LLC                 CORPORATION                                                                       USA                                                            3/26/2019
Shopko Stores Operating 8013396001 IDEA          302 FIFTH AVENUE     NEW YORK          NY     10001               Vendor Terms Agreement
CO, LLC                 NUOVA                                                                             USA                                                            3/26/2019
                        8013412007               6301 PERFORMANCE     CONCORD            NC    2802700             Vendor Terms Agreement
Shopko Stores Operating MOTORSPORTS              DRIVE                                         00
CO, LLC                 AUTHENTIC                                                                         USA                                                            3/26/2019
Shopko Stores Operating 8013420001 KOLTOV        300 SOUTH LEWIS   CAMARILLO             CA    9301266             Vendor Terms Agreement
CO, LLC                 INCORPORATED             ROAD STE A                                    20         USA                                                            3/26/2019
                        8013428001 JAY           41 MADISON AVENUE NEW YORK             NY     10010               Vendor Terms Agreement
Shopko Stores Operating IMPORT COMPANY           12TH FLOOR
CO, LLC                 INC (RANCHO                                                                       USA                                                            3/26/2019
                        8013447001               225 SEPULVEDA        MANHATTAN          CA    90266               Vendor Terms Agreement
Shopko Stores Operating SKECHERS USA             BOULEVARD            BEACH
CO, LLC                 INCORPORATED                                                                      USA                                                            3/26/2019
                        8013474001               36 DUFFLAW ROAD      TORONTO ONT                        Canada    Vendor Terms Agreement
                        CALIFORNIA                                    M6A2W1
Shopko Stores Operating INNOVATIONS
CO, LLC                 INCORPORA                                                                                                                                        3/26/2019
Shopko Stores Operating 8013490034 BRIGGS        1407 BROADWAY        NEW YORK          NY     10018               Vendor Terms Agreement
CO, LLC                 NEW YORK                 SUITE 605                                                USA                                                            3/26/2019
Shopko Stores Operating 8013490053 MY            PO BOX 14374         ST LOUIS          MO 63178                   Vendor Terms Agreement
CO, LLC                 MICHELLE                                                                          USA                                                            3/26/2019
                        8013490059               6235 LOOKOUT ROAD    BOULDER            CO    80301               Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating RECREATION
CO, LLC                 PRODUCTS                                                                          USA                                                            3/26/2019
Shopko Stores Operating 8013524001 K BELL        550 N OAK STREET     INGLEWOOD          CA    90302               Vendor Terms Agreement
CO, LLC                                                                                                   USA                                                            3/26/2019
                        8013537006               1441 BROADWAY STE    NEW YORK          NY     10018               Vendor Terms Agreement
Shopko Stores Operating BREAKING WAVES           801
CO, LLC                 LLC                                                                               USA                                                            3/26/2019
                        8013660001               42 W 39TH STREET     NEW YORK          NY     10018               Vendor Terms Agreement
                        CASTLEWOOD               FLOOR 8
Shopko Stores Operating APPAREL
CO, LLC                 CORPORATION                                                                       USA                                                            3/26/2019
                        8013662001 FASHION       1370 BROADWAY STE    NEW YORK          NY     10018               Vendor Terms Agreement
                        OPTIONS DBA              901
Shopko Stores Operating GENERATION O
CO, LLC                                                                                                   USA                                                            3/26/2019
                        8013668001               2240 TUCKER STREET, BURLINGTON          NC    27215               Vendor Terms Agreement
                        CAROLINA HOSIERY         PO BOX 850
Shopko Stores Operating MILLS INCORPORA
CO, LLC                                                                                                   USA                                                            3/26/2019




                                                                                    13 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                           Document    Page 19 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1          City          State  Zip       Country    and Nature of Debtor's Interest Personal Property     Date
                          8013685006 ROYAL         108 MAIN STREET      NORWALK            CT 05851                  Vendor Terms Agreement
Shopko Stores Operating   CONSUMER
CO, LLC                   PRODUCTS L L C                                                                    USA                                                            3/26/2019
                          8013697001               3090 SUGAR VALLEY    SUGAR VALLEY      GA     3074651             Vendor Terms Agreement
Shopko Stores Operating   MOHAWK RUG &                                                           66
CO, LLC                   TEXTILES DIVISION                                                                 USA                                                            3/26/2019
                          8013717001 S             500 7TH AVENUE 6TH   NEW YORK          NY     10018               Vendor Terms Agreement
Shopko Stores Operating   ROTHSCHILD &             FLOOR
CO, LLC                   COMPANY                                                                           USA                                                            3/26/2019
                          8013747001 BIJOUX        34 WEST 33RD STREET NEW YORK           NY     10001               Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   INCORPORATE                                                                       USA                                                            3/26/2019
                          8013781006               26 COMPUTER DRIVE    ALBANY            NY     12205               Vendor Terms Agreement
Shopko Stores Operating   INTERMARKET              EAST
CO, LLC                   APPAREL LLC                                                                       USA                                                            3/26/2019
Shopko Stores Operating   8013784001 BUENO         13607 OGDEN DRIVE    SANTE FE           CA    9067000             Vendor Terms Agreement
CO, LLC                   OF CALIFORNIA                                 SPRINGS                  00         USA                                                            3/26/2019
Shopko Stores Operating   8013798001               10010 AURORA         STREETSBORO       OH     4424100             Vendor Terms Agreement
CO, LLC                   INFANTINO                HUDSON ROAD                                   00         USA                                                            3/26/2019
Shopko Stores Operating   8013808001               1505 HOLLAND ROAD    MAUMEE            OH     4353716             Vendor Terms Agreement
CO, LLC                   HICKORY FARMS                                                          20         USA                                                            3/26/2019
                          8013867001               1 BAKER STREET       PROVIDENCE         RI    0290544             Vendor Terms Agreement
Shopko Stores Operating   DANECRAFT                                                              17
CO, LLC                   INCORPORATED                                                                      USA                                                            3/26/2019
                          8014026001               1111 139TH AVENUE    SAN LEANDRO        CA    94578               Vendor Terms Agreement
                          GHIRADELLI
Shopko Stores Operating   CHOCOLATE
CO, LLC                   COMPANY                                                                           USA                                                            3/26/2019
                          8014050001 BOSTON        59 DAVIS AVENUE      NORWOOD           MA 0206230                 Vendor Terms Agreement
                          WAREHOUSE                                                          31
Shopko Stores Operating   TRADING COMPANY
CO, LLC                                                                                                     USA                                                            3/26/2019
                          8014050010 ABC S OF      59 DAVIS AVENUE      NORWOOD           MA 02062                   Vendor Terms Agreement
Shopko Stores Operating   DECOR
CO, LLC                   INCORPORATED                                                                      USA                                                            3/26/2019
Shopko Stores Operating   8014060001 NOLAN         22 WEST 38TH STREET NEW YORK           NY     10018               Vendor Terms Agreement
CO, LLC                   GLOVE COMPANY                                                                     USA                                                            3/26/2019
                          8014102001 PRIME         18325 WATERVIEW      DALLAS             TX    75252               Vendor Terms Agreement
Shopko Stores Operating   ART & JEWEL              PARKWAY SUITE
CO, LLC                   INCORPORATED             B13330                                                   USA                                                            3/26/2019
Shopko Stores Operating   8014123001 IMATION       1 IMATION PLACE      OAKDALE           MN 5512834                 Vendor Terms Agreement
CO, LLC                                                                                      14             USA                                                            3/26/2019
                          8014193001 NEW           311 EAST BALTIMORE MEDIA               PA 19063                   Vendor Terms Agreement
Shopko Stores Operating   VIEW GIFTS &             AVE 3RD FLOOR
CO, LLC                   ACCESSORIES                                                                       USA                                                            3/26/2019
Shopko Stores Operating   8014224001 MS                                                          9005813             Vendor Terms Agreement
CO, LLC                   BUBBLES                  2731 S ALAMEDA       LOS ANGELES        CA    11         USA                                                            3/26/2019
Shopko Stores Operating   8014245001 BASHA                                                                           Vendor Terms Agreement
CO, LLC                   ACCESSORIES LLC          15 W 37TH 5TH FLOOR NEW YORK           NY     10018      USA                                                            3/26/2019
Shopko Stores Operating   8014270008 UNITED                                                                          Vendor Terms Agreement
CO, LLC                   COMB & NOVELTY           33 PATRIOT CIRCLE    LEOMINSTER        MA 01453          USA                                                            3/26/2019
                          8014428001                                                                                 Vendor Terms Agreement
Shopko Stores Operating   RAVENSBURGER
CO, LLC                   USA INC                  ONE PUZZLE LANE      NEWTON            NH     03858      USA                                                            3/26/2019
                          8014457001 DELTA                                                                           Vendor Terms Agreement
Shopko Stores Operating   ENTERPRISE               114 WEST 26TH
CO, LLC                   CORPORATION              STREET               NEW YORK          NY     10001      USA                                                            3/26/2019
Shopko Stores Operating   8014506001 CHICCO        1826 WILLIAM PENN                             1760100             Vendor Terms Agreement
CO, LLC                   USA INC                  WAY                  LANCASTER          PA    00         USA                                                            3/26/2019
                          8014514001 PEM                                                                             Vendor Terms Agreement
Shopko Stores Operating   AMERICA                  230 FIFTH AVENUE STE                          1000100
CO, LLC                   INCORPORATED             200                  NEW YORK          NY     00         USA                                                            3/26/2019
                          8014524001                                                                                 Vendor Terms Agreement
Shopko Stores Operating   IMAGININGS THREE         6401 GROSS POINT
CO, LLC                   COMPANY                  ROAD                 NILES              IL    60714      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 8014705004 COBY            1991 MARCUS AVENUE
CO, LLC                 ELECTRONICS CORP           STE 301            LAKE SUCCESS        NY     11042      USA                                                            3/26/2019
Shopko Stores Operating                            1101 CORPORATE                                                    Vendor Terms Agreement
CO, LLC                 8014715001 MEDELA          DRIVE              MCHENRY              IL    60050      USA                                                            3/26/2019
                        8014731001 FOR                                                                               Vendor Terms Agreement
Shopko Stores Operating BARE FEET                  1201 SOUTH OHIO
CO, LLC                 INCORPORATED               STREET               MARTINSVILLE       IN    46151      USA                                                            3/26/2019
                        8014779006                                                                                   Vendor Terms Agreement
Shopko Stores Operating BIOWORLD                   2111 W WALNUT HILL
CO, LLC                 MERCHANDISING              LANE               IRVING               TX    75038      USA                                                            3/26/2019
Shopko Stores Operating 8014779012 NOLAN           2111 W WALNUT HILL                                                Vendor Terms Agreement
CO, LLC                 ORIGINALS                  LANE               IRVING               TX    75038      USA                                                            3/26/2019
                        8014848001                                                                                   Vendor Terms Agreement
                        KINGSBRIDGE
Shopko Stores Operating INTERNATIONAL                                                            9306500
CO, LLC                 INCORP                     2950 N MADERA ROAD SIMI VALLEY          CA    00         USA                                                            3/26/2019




                                                                                      14 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                      Desc Main
                                                            Document    Page 20 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty            Address1        City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          8014898008 AKERUE                                                                          Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES LLC
CO, LLC                   KAY HOME P               90 MCMILLEN ROAD    ANTIOCH            IL     60002      USA                                                            3/26/2019
Shopko Stores Operating   8014939004 ECHO                                                                            Vendor Terms Agreement
CO, LLC                   VALLEY                   PO BOX 2741         ANN ARBOR          MI     48106      USA                                                            3/26/2019
                          8015063001 SPINRITE                                                                        Vendor Terms Agreement
Shopko Stores Operating   LIMITED                                      LISTOWEL ONT
CO, LLC                   PARTNERSHIP              BOX 40              N4W 3H3 CAN                                                                                         3/26/2019
Shopko Stores Operating   8015108001 DAIRY                                                                           Vendor Terms Agreement
CO, LLC                   STATE FOODS              6035 N BAKER ROAD   MILWAUKEE          WI     53209      USA                                                            3/26/2019
                          8015174001 HERR                                                                            Vendor Terms Agreement
Shopko Stores Operating   FOODS
CO, LLC                   INCORPORATED             RTE 272 & 131       NOTTINGHAM         PA     19362      USA                                                            3/26/2019
                          8015275001 BELL                                                                            Vendor Terms Agreement
Shopko Stores Operating   RANGER OUTDOOR
CO, LLC                   APPAREL                  1538 CRESCENT DRIVE AUGUSTA           GA      30909      USA                                                            3/26/2019
Shopko Stores Operating   8015319001 SAFARI        1400 NW 159 STREET                                                Vendor Terms Agreement
CO, LLC                   LIMITED                  STE 104             MIAMI GARDENS      FL     33169      USA                                                            3/26/2019
                          8015376001 R L                                                                             Vendor Terms Agreement
Shopko Stores Operating   ALBERT & SON
CO, LLC                   INCORPORATED             60 LONG RIDGE ROAD STAMFORD            CT     06902      USA                                                            3/26/2019
                          8015380001 LINZER                                                                          Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                 248 WYANDANCH
CO, LLC                   CORPORATION              AVENUE              WEST BABYLON      NY      11704      USA                                                            3/26/2019
Shopko Stores Operating   8040339003 FUTURE                                                      5150110             Vendor Terms Agreement
CO, LLC                   FOAM INC                 1610 AVENUE N       COUNCIL BLUFFS     IA     71         USA                                                            3/26/2019
                          8041333001                                                                                 Vendor Terms Agreement
Shopko Stores Operating   MIDLAND                                                           6412000
CO, LLC                   CONSUMER RADIO           5900 PARRETTA DRIVE KANSAS CITY       MO 00              USA                                                            3/26/2019
Shopko Stores Operating   8041436006 CACTUS        485 7TH AVENUE                                                    Vendor Terms Agreement
CO, LLC                   TRADING                  SUITE 501           NEW YORK          NY      10018      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        8041457001
Shopko Stores Operating DESIGNHOUSE DBA            5205 W DONGES BAY                             5309200
CO, LLC                 ACCENTS UNLIMITE           ROAD                MEQUON             WI     00         USA                                                            3/26/2019
                        8041592001                                                                                   Vendor Terms Agreement
Shopko Stores Operating ATKINSON CANDY                                                           7590431
CO, LLC                 COMPANY                    PO BOX 150220       LUFKIN             TX     09         USA                                                            3/26/2019
                        8041664001                                                                                   Vendor Terms Agreement
                        SANDALWOOD
Shopko Stores Operating APPAREL                    42 WEST 39TH STREET
CO, LLC                 CORPORATION                8TH FLOOR           NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 8041670001                 5710 AUBURN                                                       Vendor Terms Agreement
CO, LLC                 GLAMOUR RINGS              BOULEVARD UNIT 19 SACRAMENTO           CA     95841      USA                                                            3/26/2019
Shopko Stores Operating 8042254001 EAGLE           4020 KINROSS LAKES                                                Vendor Terms Agreement
CO, LLC                 FAMILY FOODS               PARKWAY             RICHFIELD         OH      44286      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 8042489001 DIVISION        17277 VENTURA BLVD
CO, LLC                 SIX SPORTS INC             A204               ENCINO              CA     91316      USA                                                            3/26/2019
                        8042772007 VIETTI                                                                            Vendor Terms Agreement
Shopko Stores Operating FOODS INC DIV OF           636 SOUTHGATE
CO, LLC                 ZWANENBE                   AVENUE              NASHVILLE          TN     37203      USA                                                            3/26/2019
                        8042816001                                                                                   Vendor Terms Agreement
Shopko Stores Operating WESTMINSTER
CO, LLC                 INCORPORATED               159 ARMOUR DRIVE    ATLANTA           GA      30324      USA                                                            3/26/2019
                        8042828006                                                                                   Vendor Terms Agreement
                        KOLCRAFT
Shopko Stores Operating ENTERPRISE                 1100 WEST MONROE
CO, LLC                 INCORPORATED               STREET              CHICAGO            IL     60607      USA                                                            3/26/2019
Shopko Stores Operating 8042958001 FUN             5455 SOUTH 90TH                               6812700             Vendor Terms Agreement
CO, LLC                 EXPRESS LLC                STREET              OMAHA              NE     00         USA                                                            3/26/2019
                        8042988001                                                                                   Vendor Terms Agreement
Shopko Stores Operating CASCADE TISSUE
CO, LLC                 GROUP                      4001 PACKARD ROAD   NIAGARA FALLS     NY      14303      USA                                                            3/26/2019
                        8043067006                                                                                   Vendor Terms Agreement
                        BOTANICAL
Shopko Stores Operating LABORATORIES INC
CO, LLC                 SYMTE                      1441 W SMITH ROAD   FERNDALE          WA 98240           USA                                                            3/26/2019
                        8043340001                                                                                   Vendor Terms Agreement
Shopko Stores Operating SWIMWAYS
CO, LLC                 CORPORATION                5816 WARD COURT     VIRGINIA BEACH    VA      23455      USA                                                            3/26/2019
                        8043355001 HAIER                                                                             Vendor Terms Agreement
Shopko Stores Operating AMERICA TRADING                                                          0747000
CO, LLC                 LLC                        1800 VALLEY ROAD    WAYNE              NJ     00         USA                                                            3/26/2019
Shopko Stores Operating 8043697001 DMF                                                           4832800             Vendor Terms Agreement
CO, LLC                 BAIT                       1130 SYLVERTIS ROAD WATERFORD          MI     00         USA                                                            3/26/2019
                        8043737001 ALLURA                                                                            Vendor Terms Agreement
Shopko Stores Operating IMPORTS                    112 W 34TH STREET
CO, LLC                 INCORPORATED               RM 1127             NEW YORK          NY      10120      USA                                                            3/26/2019
                        8043740001                                                                                   Vendor Terms Agreement
Shopko Stores Operating ORIENTAL                   3295 LOWER DUG GAP
CO, LLC                 WEAVERS USA IND            ROAD               DALTON             GA      30721      USA                                                            3/26/2019




                                                                                     15 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                          Document    Page 21 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1              City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 8043897010 FOCUS                                                                             Vendor Terms Agreement
CO, LLC                 ELECTRICS LLC            2845 WINGATE STREET WEST BEND            WI     53095      USA                                                            3/26/2019
                        8044104001 SHAW          3510 CORPORATE                                                      Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES               DRIVE, MAIL DROP
CO, LLC                 INCORPORATED             RW24                DALTON              GA      30721      USA                                                            3/26/2019
Shopko Stores Operating 8044259003 SEASONS                                                                           Vendor Terms Agreement
CO, LLC                 USA INC                  3963 ONEIDA STREET    NEW HARTFORD      NY      13413      USA                                                            3/26/2019
                        8044991001 LIFE                                                                              Vendor Terms Agreement
Shopko Stores Operating WEAR                                           POMPANO
CO, LLC                 TECHNOLOGIES INC         1520 SW 5TH COURT     BEACH              FL     33069      USA                                                            3/26/2019
                        8044992001 DENTEK                                                                            Vendor Terms Agreement
Shopko Stores Operating ORAL CARE
CO, LLC                 INCORPORATED             307 EXCELLENCE WAY MARYVILLE             TN     37801      USA                                                            3/26/2019
Shopko Stores Operating 8045145001 SNACK                                                                             Vendor Terms Agreement
CO, LLC                 FACTORY                  PO BOX 3562           PRINCETON          NJ     08543      USA                                                            3/26/2019
                        8045205001                                                                                   Vendor Terms Agreement
Shopko Stores Operating VERITIME                 159 DON HILLOCK DR    AURORA ONT
CO, LLC                 INCORPORATED             UNIT 1                L4G 0K2 CAN       ON      00000      USA                                                            3/26/2019
                        8045608001 BEER                                                                              Vendor Terms Agreement
Shopko Stores Operating NUTS                                                                     6170100
CO, LLC                 INCORPORATED             103 N ROBINSON        BLOOMINGTON        IL     00         USA                                                            3/26/2019
                        8045685001 CURTIS                                                                            Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            7045 BECKETT DRIVE    MISSISSAUGA ON
CO, LLC                 LIMITED                  UNIT 15               L5S2A3 CAN                                                                                          3/26/2019
                        8045990001                                                                                   Vendor Terms Agreement
                        CONNOISSEURS
Shopko Stores Operating PRODUCTS                                                            0180110
CO, LLC                 CORPORATIO               17 PEESIDENTIAL WAY WOBURN              MA 40              USA                                                            3/26/2019
                        8045998003                                                                                   Vendor Terms Agreement
                        COURTYARD
Shopko Stores Operating CREATIONS                120 IONIA STREET SW
CO, LLC                 INCORPORATED             STE 102               GRAND RAPIDS       MI     49503      USA                                                            3/26/2019
                        8046129001                                                                                   Vendor Terms Agreement
                        SKYHIGH
Shopko Stores Operating INTERNATIONAL            43 WEST 33RD STREET
CO, LLC                 LLC                      SUITE 600           NEW YORK            NY      10001      USA                                                            3/26/2019
                        8046991001 CHAPAL                                                                            Vendor Terms Agreement
Shopko Stores Operating ZENRAY                   4435 SPRING VALLEY                              7524437
CO, LLC                 INCORPORATED             ROAD                  DALLAS             TX     04         USA                                                            3/26/2019
Shopko Stores Operating 8047044001 NITE IZE      5660 CENTRAL                                                        Vendor Terms Agreement
CO, LLC                 INCORPORATED             AVENUE                BOULDER            CA80301           USA                                                            3/26/2019
Shopko Stores Operating 8047117001 ANIMAL                                                   5534378                  Vendor Terms Agreement
CO, LLC                 ADVENTURE                1114 5TH STREET S     HOPKINS           MN 37              USA                                                            3/26/2019
Shopko Stores Operating 8047246001 SOHO                                                     6002512                  Vendor Terms Agreement
CO, LLC                 CORPORATION              3120 W LAKE AVENUE GLENVIEW             IL 94              USA                                                            3/26/2019
                        8047260001                                                                                   Vendor Terms Agreement
Shopko Stores Operating CREATIVE BATH
CO, LLC                 PRODUCTS INC             250 CREATIVE DRIVE    CENTRAL ISLIP     NY      11722      USA                                                            3/26/2019
                        8047295001                                                                                   Vendor Terms Agreement
Shopko Stores Operating HARVEST TRADING          61 ACCORD PARK                             0206116
CO, LLC                 GROUP INCORPOR           DRIVE                 NORWELL           MA 14              USA                                                            3/26/2019
                        8047660001 RBI                                                                               Vendor Terms Agreement
Shopko Stores Operating TOYS                     371 W TULLOCK                                   9237677
CO, LLC                 INCORPORATED             STREET                RIALTO             CA     02         USA                                                            3/26/2019
                        8047705009 STAR                                                                              Vendor Terms Agreement
Shopko Stores Operating RIDE KIDS                1384 BROADWAY 14TH
CO, LLC                 INCORPORATED             FLOOR              NEW YORK             NY      10018      USA                                                            3/26/2019
                        8047754001                                                                                   Vendor Terms Agreement
                        BIDDEFORD
Shopko Stores Operating TEXTILE                                                                  6006038
CO, LLC                 CORPORATION              300 TERRACE DRIVE     MUNDELEIN          IL     36         USA                                                            3/26/2019
                        8047768003 NCC                                                                               Vendor Terms Agreement
Shopko Stores Operating HONG KONG                                                                1122300
CO, LLC                 LIMITED                  1840 MCDONALD AVE BROOKLYN              NY      00         USA                                                            3/26/2019
Shopko Stores Operating 8047768011 NCC NY                                                                            Vendor Terms Agreement
CO, LLC                 LLC                      1840 MCDONALD AVE BROOKLYN              NY      11223      USA                                                            3/26/2019
                        8047910001                                                                                   Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating PROMOTIONAL
CO, LLC                 EVENTS                   4511 HELTON DRIVE     FLORENCE           AL     35630      USA                                                            3/26/2019
                        8047980001                                                                                   Vendor Terms Agreement
Shopko Stores Operating EDGECRAFT                825 SOUTHWOOD                                   1931197
CO, LLC                 CORPORATION              ROAD                  AVONDALE           PA     65         USA                                                            3/26/2019
Shopko Stores Operating 8048056010 MAG           463 7TH AVENUE 4TH                                                  Vendor Terms Agreement
CO, LLC                 BRANDS LLC               FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
                                                 30 CANTON ROAD,                                                     Vendor Terms Agreement
Shopko Stores Operating 8069069003 TOY           ROOM 401 4/F TOWER    KOWLOON TSIM
CO, LLC                 THINGS                   II SILVERCORD         SHA TSUI                                                                                            3/26/2019
                        8069164004 VIGOR                                                                             Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            9F NO 6 SEC 3 MING    TAIPEI TIAWAN R
CO, LLC                 HK LTD                   CHUAN EAST ROAD       OC                                                                                                  3/26/2019




                                                                                     16 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                          Document    Page 22 of 100



                                                                                                                    Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1           City   State           Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        8069174003 ATICO                             HUNGHOM                                        Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            GF 2F HUNGHOM BAY KOWLOON HONG
CO, LLC                 LTD                      CENTRE              KONG                                                                                                 3/26/2019
Shopko Stores Operating 8069269004 LANARD        920 GRANVILLE ROAD, TSIMSHATSUI                                    Vendor Terms Agreement
CO, LLC                 TOYS LTD                 6/F Energy Plaza    EAST KOWLOON                                                                                         3/26/2019
                                                                                                                    Vendor Terms Agreement
                          8069594004 TOY         14 SCIENCE MUSEUM
                          STATE                  ROAD, ROOM 315-8
Shopko Stores Operating   INTERNATIONAL          TOWER A NEW          TST EAST
CO, LLC                   LTD                    MANDARIN PLAZA       KOWLOON                                                                                             3/26/2019
                          8069766006                                                                                Vendor Terms Agreement
Shopko Stores Operating   CREATIVE DESIGNS       207 E PENNSYLVANIA
CO, LLC                   INTERNATIONAL L        BOULEVARD          FEASTERVILLE          PA    19053      USA                                                            3/26/2019
                          8080944007                                                                                Vendor Terms Agreement
                          BRENMAR
Shopko Stores Operating   COMPANY
CO, LLC                   INCORPORATED           8523 S 117 STREET    LAVISTA             NE    68128      USA                                                            3/26/2019
                          9001481003                                                                                Vendor Terms Agreement
                          TRAVELERS CLUB
Shopko Stores Operating   LUGGAGE
CO, LLC                   INCORPORA              5911 FRESCA DRIVE    LA PALMA            CA    90623      USA                                                            3/26/2019
                          9002461006 JACMEL                                                                         Vendor Terms Agreement
Shopko Stores Operating   JEWELRY                                     LONG ISLAND
CO, LLC                   INCORPORATED           30-30 47TH AVENUE    CITY               NY     11101      USA                                                            3/26/2019
                          9007576006                                                                                Vendor Terms Agreement
Shopko Stores Operating   PREMIUM WATERS         2125 BROADWAY
CO, LLC                   INCORPORATED           NORTH EAST STREET    MINNEAPOLIS        MN 55413          USA                                                            3/26/2019
Shopko Stores Operating   9008096004 CRAMER      153 W. WARREN, PO                          6603000                 Vendor Terms Agreement
CO, LLC                   PRODUCTS               Box 1001             GARDNER            KS 00             USA                                                            3/26/2019
                          9014210004 RANGE                                                                          Vendor Terms Agreement
                          KLEEN
Shopko Stores Operating   MANUFACTURING                                                         4580700
CO, LLC                   INCORP                 4240 EAST RD         LIMA               OH     00         USA                                                            3/26/2019
                          9014241006                                                                                Vendor Terms Agreement
Shopko Stores Operating   HAMILTON BEACH         4421 WATERFRONT
CO, LLC                   PROCTOR SILEX          DRIVE                GLEN ALLEN         VA     23060      USA                                                            3/26/2019
                          9014273004 FORIA                                                                          Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL          18689 ARENTH         CITY OF
CO, LLC                   INCORPORATED           AVENUE               INDUSTRY            CA    91748      USA                                                            3/26/2019
Shopko Stores Operating   9014303005 WAHL                                                                           Vendor Terms Agreement
CO, LLC                   CLIPPER CORP           PO BOX 5010          STERLING            IL    61081      USA                                                            3/26/2019
                          9014305005                                                                                Vendor Terms Agreement
Shopko Stores Operating   ORGANIZE IT ALL        24 RIVER ROAD STE
CO, LLC                   INCORPORATED           201                  BOGOTA              NJ    07603      USA                                                            3/26/2019
Shopko Stores Operating   9014347003 CATHY                                                                          Vendor Terms Agreement
CO, LLC                   DANIELS                1411 BROADWAY        NEW YORK CITY      NY     10018      USA                                                            3/26/2019
                          9014395003 ONTEL                                                                          Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS
CO, LLC                   CORPORATION            21 LAW DRIVE         FAIRFIELD           NJ    07004      USA                                                            3/26/2019
                          9014688005                                                                                Vendor Terms Agreement
Shopko Stores Operating   BRUMLOW MILLS
CO, LLC                   INCORPORATED           PO BOX 1779          CALHOUN            GA     30703      USA                                                            3/26/2019
                          9014696004 M                                                                              Vendor Terms Agreement
Shopko Stores Operating   BLOCK AND SONS         5020 WEST 73RD
CO, LLC                   INCORPORATED           STREET               BEDFORD PARK        IL    60499      USA                                                            3/26/2019
Shopko Stores Operating   9014711005 IMPEX       2801 S TOWNE                                                       Vendor Terms Agreement
CO, LLC                   INCORPORATED           AVENUE               POMONA              CA    91766      USA                                                            3/26/2019
                          9017506005                                                                                Vendor Terms Agreement
                          SERVAAS
Shopko Stores Operating   LABORATORIES
CO, LLC                   INCORPORATE            5240 WALT PLACE      INDIANAPOLIS        IN    46254      USA                                                            3/26/2019
                          9020663004                                                                                Vendor Terms Agreement
Shopko Stores Operating   BOELTER                11100 W SILVER                                 5322531
CO, LLC                   COMPANIES              SPRING ROAD          MILWAUKEE           WI    17         USA                                                            3/26/2019
                          9020937004                                                                                Vendor Terms Agreement
                          PERFORMANCE
Shopko Stores Operating   PALLET                 112 N MAINLINE
CO, LLC                   CORPORATION            DRIVE                SEYMOUR             WI    54166      USA                                                            3/26/2019
                          9026052003                                                                                Vendor Terms Agreement
                          ORIGINAL
Shopko Stores Operating   GOURMET FOOD           52 STILES ROAD STE                             0307948
CO, LLC                   COMPANY                201                  SALEM              NH     07         USA                                                            3/26/2019
                          9026155003 NONNIS                                                                         Vendor Terms Agreement
Shopko Stores Operating   FOOD                                                                  7411500
CO, LLC                   INCORPORATED           20 E 5TH STREET      TULSA              OK     00         USA                                                            3/26/2019
                          9026345002                                                                                Vendor Terms Agreement
Shopko Stores Operating   ARTISSIMO              2100 E GRAND
CO, LLC                   DESIGNS LLC            AVENUE STE 400       EL SEGUNDO          CA    90245      USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
                        9026411010 ACCESS
Shopko Stores Operating TWO               225 TECHNOLOGY
CO, LLC                 COMMUNICATIONS WAY                            STUEBENVILLE       OH     43952      USA                                                            3/26/2019




                                                                                     17 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 23 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1              City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9026412002 BEST                                                                              Vendor Terms Agreement
                          MADE TOYS
Shopko Stores Operating   INTERNATIONAL            120 ST REGIS         TORONTO
CO, LLC                   ULC                      CRESCENT N           ONTARIO M3J 123                                                                                      3/26/2019
Shopko Stores Operating   9026576002 SAKAR                                                                             Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            195 CARTER DRIVE     EDISON              NJ     08817      USA                                                            3/26/2019
                          9027232003                                                                                   Vendor Terms Agreement
                          STARGATE
Shopko Stores Operating   APPAREL                  19 W 34TH ST FLOOR                              1000130
CO, LLC                   INCORPORATED             11                   NEW YORK           NY      75         USA                                                            3/26/2019
Shopko Stores Operating   9027400012 JEETISH       1412 BROADWAY STE                                                   Vendor Terms Agreement
CO, LLC                   IMPORTS                  1606                 NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9027854004 ACI                                                                               Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            844 MORAGA DRIVE   LOS ANGELES           CA     90049      USA                                                            3/26/2019
Shopko Stores Operating   9028520004 ZEBRA         242 RARITAN CENTER                              0883736             Vendor Terms Agreement
CO, LLC                   PEN CORPORATION          PARKWAY            EDISON                NJ     10         USA                                                            3/26/2019
                          9028695003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   NINETEEN TWENTY          3000 W EMPIRE
CO, LLC                   EIGHT JEWELRY CO         AVENUE               BURBANK             CA     91504      USA                                                            3/26/2019
                                                   63 MODY ROAD TST                                                    Vendor Terms Agreement
Shopko Stores Operating   9028786003 WHAT          EAST, HOUSTON
CO, LLC                   KIDS WANT                CENTRE UNIT NO 707   KOWLOON                                                                                              3/26/2019
Shopko Stores Operating   9028789003 EXXEL                                                                             Vendor Terms Agreement
CO, LLC                   OUTDOORS                 PO BOX G             HALEYVILLE          AL     35565      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9029018003 FORD
Shopko Stores Operating GUM AND MACHINE
CO, LLC                 COMPANY           18 NEWTON AVENUE              AKRON              NY      14001      USA                                                            3/26/2019
                                          155 ROUTE 46 WEST                                                            Vendor Terms Agreement
Shopko Stores Operating 9029650003        4TH FLOOR, Wayne
CO, LLC                 IDEAVILLAGE COM Plaza II                        WAYNE               NJ     07470      USA                                                            3/26/2019
Shopko Stores Operating 9029816003 IN                                                                                  Vendor Terms Agreement
CO, LLC                 MOCEAN GROUP      500 7TH AVENUE                NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9029850003        2859 PACES FERRY                                                             Vendor Terms Agreement
CO, LLC                 GOOD2GROW         ROAD STE 2100                 ATLANTA            GA      30339      USA                                                            3/26/2019
                        9029986003                                      MARKHAM                                        Vendor Terms Agreement
Shopko Stores Operating MERANGUE          248 STEELCASE ROAD            ONTARIO L3R
CO, LLC                 INTERNATIONAL     EAST                          1G2                ON      00000      USA                                                            3/26/2019
                        9030034003                                                                                     Vendor Terms Agreement
                        SOUTHERN
Shopko Stores Operating TELECOM
CO, LLC                 INCORPORATED      14C 53RD STREET               BROOKLYN           NY      11232      USA                                                            3/26/2019
                        9030038003                                                                                     Vendor Terms Agreement
Shopko Stores Operating GARTNER STUDIOS 132 MAIN STREET S                                     5508200
CO, LLC                 INCORPORATED      SUITE 2                       STILLWATER         MN 00              USA                                                            3/26/2019
                        9030038008 TYLINA                                                                              Vendor Terms Agreement
Shopko Stores Operating FOOD PRODUCTS     132 MAIN STREET S
CO, LLC                 CORPORATION       SUITE 2                       STILLWATER         MN 55082           USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9030789003                                                               5320884
CO, LLC                   MOTOMCO LIMITED          PO BOX 8421          MADISON             WI     21         USA                                                            3/26/2019
Shopko Stores Operating   9030852003 CEDAR                                                         3313900             Vendor Terms Agreement
CO, LLC                   FRESH                    550 ELEVENTH STREET MIAMI BEACH          FL     00         USA                                                            3/26/2019
                          9030852007                                                                                   Vendor Terms Agreement
Shopko Stores Operating   HOUSEHOLD                5895 N LINDBERGH
CO, LLC                   ESSENTIALS LLC           BLVD                 HAZELWOOD          MO 63042           USA                                                            3/26/2019
                          9031097003                                                                                   Vendor Terms Agreement
                          TRACFONE
Shopko Stores Operating   WIRELESS                 9700 N W 112TH
CO, LLC                   INCORPORATED             AVENUE               MIAMI               FL     33178      USA                                                            3/26/2019
Shopko Stores Operating   9031120003 ZENITH                                                        1972099             Vendor Terms Agreement
CO, LLC                   PRODUCTS                 400 LUKENS DRIVE     NEW CASTLE          DE     67         USA                                                            3/26/2019
Shopko Stores Operating   9031381003 FOWNES        16 E 34TH STREET 5TH                                                Vendor Terms Agreement
CO, LLC                   BROS & COMPANY           FLOOR                NEW YORK           NY      10016      USA                                                            3/26/2019
                          9031751003 TOP                                                                               Vendor Terms Agreement
Shopko Stores Operating   FLIGHT                   1300 CENTRAL
CO, LLC                   INCORPORATED             AVENUE               CHATTANOOGA         TN     37408      USA                                                            3/26/2019
Shopko Stores Operating   9031803003 H THREE       9580 WESTPOINT                                                      Vendor Terms Agreement
CO, LLC                   SPORTGEAR LLC            DRIVE STE 500        INDIANAPOLIS        IN     46256      USA                                                            3/26/2019
                          9031813003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SHOWTIME SALES &         410 NORTH BELL
CO, LLC                   MARKETING INC            STREET               FREMONT             NE     68025      USA                                                            3/26/2019
                          9031892003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   BLONDER                  3950 PROSPECT
CO, LLC                   COMPANY                  AVENUE               CLEVELAND          OH      44115      USA                                                            3/26/2019
                          9031939003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   LANSINOH                 333 N FAIRFAX STREET
CO, LLC                   LABORATORIES             STE 400              ALEXANDRIA         VA      22314      USA                                                            3/26/2019
                          9031984003 JCS                                                                               Vendor Terms Agreement
Shopko Stores Operating   APPAREL GROUP            1407 BROADWAY
CO, LLC                   INCORPORATED             SUITE 202            NEW YORK           NY      10018      USA                                                            3/26/2019




                                                                                       18 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 24 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1            City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9032142003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   FOREMOST GROUPS
CO, LLC                   INC                      906 MURRAY ROAD      EAST HANOVER        NJ     07936      USA                                                            3/26/2019
                          9032260003 TRENDS                                                                            Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL                                                            4626841
CO, LLC                   INCORPORATE              5188 W 74TH STREET   INDIANAPOLIS        IN     60         USA                                                            3/26/2019
                          9032520003                                                                                   Vendor Terms Agreement
                          TEXTILES FROM
Shopko Stores Operating   EUROPE DBA
CO, LLC                   VICTORI                  2170 ROUTE #27       EDISON              NJ     08817      USA                                                            3/26/2019
                          9032641004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SIGNATURE
CO, LLC                   BRANDS LLC               PO BOX 279           OCALA               FL     34478      USA                                                            3/26/2019
                          9032758004 GLOVES                                                                            Vendor Terms Agreement
Shopko Stores Operating   IN A BOTTLE
CO, LLC                   INCORPORATED             PO BOX 615           MONTROSE            CA     91021      USA                                                            3/26/2019
                          9032805004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SPORTSMANS
CO, LLC                   SUPPLY                   2802 STANLEY STREET STEVENS POINT        WI     54481      USA                                                            3/26/2019
Shopko Stores Operating   9033242003 GSI           101 VILLANOVA DRIVE                                                 Vendor Terms Agreement
CO, LLC                   HOMESTYLES INC           SW                  ATLANTA             GA      30336      USA                                                            3/26/2019
Shopko Stores Operating   9033288003 WOODS                                                                             Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            705 BAKER COURT      HIGH POINT          NC     27263      USA                                                            3/26/2019
Shopko Stores Operating   9033442003 FETCO                                                                             Vendor Terms Agreement
CO, LLC                   HOME DECOR INC           84 TEED DRIVE       RANDOLPH            MA 02368           USA                                                            3/26/2019
Shopko Stores Operating   9033536003 GAMO          3911 SW 47TH AVENUE                        3331428                  Vendor Terms Agreement
CO, LLC                   OUTDOOR USA INC          STE 914             DAVIE               FL 18              USA                                                            3/26/2019
                          9033664003                                                                                   Vendor Terms Agreement
                          WORTHINGTON
Shopko Stores Operating   CYLINDER                 200 OLD WILSON
CO, LLC                   CORPORATION              BRIDGE ROAD          COLUMBUS           OH      43085      USA                                                            3/26/2019
                          9033667003 KISS                                                                              Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                 57 SEAVIEW           PORT
CO, LLC                   INCORPORATED             BOULEVARD            WASHINGTON         NY      11050      USA                                                            3/26/2019
                          9033668003 VENDOR                                                                            Vendor Terms Agreement
Shopko Stores Operating   DEVELOPMENT        400 1ST AVENUE N STE                   5540100
CO, LLC                   GROUP              550                  MINNEAPOLIS    MN 00                        USA                                                            3/26/2019
                                             4600 WITMER                                                               Vendor Terms Agreement
Shopko Stores Operating   9033930003 LIDDELL INDUSTRIAL ESTATES
CO, LLC                   CORPORATION        #5                   NIAGRA FALLS   NY 14305                     USA                                                            3/26/2019
                          9034014003 KENNEY                                                                            Vendor Terms Agreement
Shopko Stores Operating   MANUFACTURING 1000 JEFFERSON
CO, LLC                   COMPANY            BOULEVARD            WARWICK        RI 02886                     USA                                                            3/26/2019
Shopko Stores Operating   9034029003 PERIO                                                                             Vendor Terms Agreement
CO, LLC                   INCORPORATED       6156 WILCOX ROAD     DUBLIN         OH 43016                     USA                                                            3/26/2019
                          9034096007                                                                                   Vendor Terms Agreement
                          ARIZONA
Shopko Stores Operating   BEVERAGE           60 CROSSWAYS PARK
CO, LLC                   COMPANY L L C      DRIVE                WOODBURY       NY 11797                     USA                                                            3/26/2019
                          9034130003 OLIVIA                                                                            Vendor Terms Agreement
Shopko Stores Operating   MILLER             330 5TH AVENUE
CO, LLC                   INCORPORATED       SUITE 306            NEW YORK       NY 10001                     USA                                                            3/26/2019
                          9034265003                                                                                   Vendor Terms Agreement
                          PERFECTA
Shopko Stores Operating   PRODUCTS           1275 BOARDMAN                          4451400
CO, LLC                   INCORPORATED       POLAND RD            POLAND         OH 00                        USA                                                            3/26/2019
                          9034348003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ROARING SPRING
CO, LLC                   PAPER PRODUCTS 740 SPANG STREET         ROARING SPRING PA 16673                     USA                                                            3/26/2019
Shopko Stores Operating   9034362003 KIDS                                                                              Vendor Terms Agreement
CO, LLC                   LINE               2601 SEQUOIA DRIVE SOUTH GATE       CA 90280                     USA                                                            3/26/2019
                          9034436003 LA                                                                                Vendor Terms Agreement
Shopko Stores Operating   CROSSE             2809 LOSEY                             5460173
CO, LLC                   TECHNOLOGY         BOULEVARD 5          LA CROSSE      WI 66                        USA                                                            3/26/2019
                          9034487004                                                                                   Vendor Terms Agreement
                          BRADSHAW
Shopko Stores Operating   INTERNATIONAL      9409 BUFFALO         RANCHO
CO, LLC                   INCORPORA          AVENUE               CUCAMONGA      CA 91730                     USA                                                            3/26/2019
                          9034616003 TAILOR                                                                            Vendor Terms Agreement
Shopko Stores Operating   MADE PRODUCTS                                             5392901
CO, LLC                   INCORPORATE        PO BOX 138           ELROY          WI 38                        USA                                                            3/26/2019
                          9034648003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CONTINENTAL        750 STANDARD
CO, LLC                   FRAGRANCES         PARKWAY              AUBURN HILLS   MI 48326                     USA                                                            3/26/2019
Shopko Stores Operating   9034658003 ITW     7520 AIRWAY ROAD                                                          Vendor Terms Agreement
CO, LLC                   SPACE BAG          STE 4                SAN DIEGO      CA 92154                     USA                                                            3/26/2019
                          9034690003 PANTIES                                                                           Vendor Terms Agreement
Shopko Stores Operating   PLUS               320 FIFTH AVENUE
CO, LLC                   INCORPORATED       2ND FLOOR            NEW YORK       NY 10016                     USA                                                            3/26/2019
                          9034749003 SUMMIT 2160 HIGHLAND                                                              Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS           AVENUE SOUTH, PO
CO, LLC                   INCORPORATED       BOX 55806            BIRMINGHAM     AL 35205                     USA                                                            3/26/2019




                                                                                       19 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 25 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty           Address1           City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9034800009 UNITED        80 DISTRIBUTION                                                     Vendor Terms Agreement
CO, LLC                   LEGWEAR                  BOULEVARD            EDISON              NJ     08817      USA                                                            3/26/2019
Shopko Stores Operating   9035095003               10 E 34TH STREET 6TH                            1001643             Vendor Terms Agreement
CO, LLC                   HYPNOTIC HATS            FLOOR                NEW YORK           NY      27         USA                                                            3/26/2019
                          9035144003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   NOVELTY TRADING          10 F/L NO 200 SEC 1, FU
CO, LLC                   CORPORATION              HSING S ROAD            TAIPEI TAIWAN                                                                                     3/26/2019
                          9035175003 FABRI                                                                             Vendor Terms Agreement
Shopko Stores Operating   TECH                     6719 PINE RIDGE                                 4942892
CO, LLC                   INCORPORATED             COURT SW              JENISON            MI     53         USA                                                            3/26/2019
                          9035246003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   TOWNLEY                  389 5TH AVENUE STE
CO, LLC                   INCORPORATED             1100                  NEW YORK          NY      10016      USA                                                            3/26/2019
                          9035247003 KNIGHTS                                                                           Vendor Terms Agreement
Shopko Stores Operating   APPAREL                  2015 SPRING ROAD
CO, LLC                   INCORPORATED             SUITE 350             OAK BROOK          IL     60523      USA                                                            3/26/2019
                          9035323003               RM 307 HENG NGAI                                                    Vendor Terms Agreement
Shopko Stores Operating   LONGSHORE                JEWELRY CENTER, 4     E HUNGHOM
CO, LLC                   LIMITED                  HOK YUEN ST           KOWLOON                                                                                             3/26/2019
Shopko Stores Operating   9035427003 H E R                                                                             Vendor Terms Agreement
CO, LLC                   ACCESSORIES              15 WEST 37TH STREET NEW YORK            NY      10018      USA                                                            3/26/2019
                          9035519003 CIRCLE                                                                            Vendor Terms Agreement
Shopko Stores Operating   GLASS DBA CIRCLE
CO, LLC                   IMPORTS                  13 JENSEN DRIVE #C    SOMERSET           NJ     08873      USA                                                            3/26/2019
                          9035527010 KNOTHE                                                                            Vendor Terms Agreement
Shopko Stores Operating   DIV OF INTRADECO         9500 NW 108TH
CO, LLC                   APPAREL                  AVENUE                DOREL              FL     33178      USA                                                            3/26/2019
                          9035647003                                                                                   Vendor Terms Agreement
                          MULTIPET
Shopko Stores Operating   INTERNATIONAL            265 W COMMERCIAL
CO, LLC                   INC                      AVENUE                MOONACHIE          NJ     07074      USA                                                            3/26/2019
Shopko Stores Operating   9035756003 GLOBAL        34 W 33RD STREET                                                    Vendor Terms Agreement
CO, LLC                   DESIGN CONCEPTS          SUITE 1100            NEW YORK          NY      10001      USA                                                            3/26/2019
                          9035809003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   HORIZON GROUP            45 TECHNOLOGY
CO, LLC                   USA INC                  DRIVE               WARREN               NJ     07059      USA                                                            3/26/2019
Shopko Stores Operating   9035910003 PG GOLF       12505 REED ROAD STE                                                 Vendor Terms Agreement
CO, LLC                   LLC                      200                 SUGAR LAND           TX     77478      USA                                                            3/26/2019
                          9035932003 FRAZIER                                                                           Vendor Terms Agreement
Shopko Stores Operating   CLOTHING CO DBA          525 7TH AVENUE 38TH
CO, LLC                   SUSAN LA                 STREET 22ND FLOOR NEW YORK              NY      10018      USA                                                            3/26/2019
                          9036212003 ARCTIC                                                                            Vendor Terms Agreement
Shopko Stores Operating   GLACIER PREMIUM
CO, LLC                   ICE                      2389 ST PAUL ROAD     WEST POINT         IA     52656      USA                                                            3/26/2019
                                                   3211 INTERNET                                                       Vendor Terms Agreement
Shopko Stores Operating 9036250007 CKK             BOULEVARD SUITE
CO, LLC                 HOME DECOR LP              150                   FRISCO             TX     75034      USA                                                            3/26/2019
                        9036341005                                                                                     Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating LIFELINE                                         NORTH
CO, LLC                 INCORPORATED               E8919 MCCOY ROAD      FREEDOM            WI     53951      USA                                                            3/26/2019
                        9036420003 MAGNA                                                                               Vendor Terms Agreement
Shopko Stores Operating CARD                       36 EAST LONG
CO, LLC                 INCORPORATED               AVENUE                DUBOIS             PA     15801      USA                                                            3/26/2019
Shopko Stores Operating 9036506003 TOP             28381 VINCENT                                   9259036             Vendor Terms Agreement
CO, LLC                 HEAVY CLOTHING             MORAGA DRIVE          TEMECULA           CA     53         USA                                                            3/26/2019
                        9036646003 GW                                                                                  Vendor Terms Agreement
Shopko Stores Operating ACQUISITIONS LLC           15 WINDING CREEK                                0853580
CO, LLC                 DBA G & W IN               DRIVE                 MILLSTONE TWP      NJ     60         USA                                                            3/26/2019
                        9036802003 BOND                                                                                Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING
CO, LLC                 COMPANY                    1700 W 4TH STREET     ANTIOCH            CA     94509      USA                                                            3/26/2019
                        9036839003                                                                                     Vendor Terms Agreement
                        EVERGREEN
Shopko Stores Operating ENTERPRISES OF             5915 MIDLOTHIAN
CO, LLC                 VIRGINI                    TURNPIKE              RICHMOND          VA      23225      USA                                                            3/26/2019
                        9036850003                                                                                     Vendor Terms Agreement
                        BEATRICE HOME
Shopko Stores Operating FASHIONS                   151 HELEN STREET PO SOUTH
CO, LLC                 INCORPORA                  BOX 86              PLAINFIELD           NJ     07080      USA                                                            3/26/2019
                        9037021003                                                                                     Vendor Terms Agreement
Shopko Stores Operating BUFFALO GAMES              220 JAMES E CASEY
CO, LLC                 LLC                        DRIVE                 BUFFALO           NY      14206      USA                                                            3/26/2019
                        9037117003                                                                                     Vendor Terms Agreement
Shopko Stores Operating COGHLANS                                         WINNIPEG MB
CO, LLC                 LIMITED                    121 IRENE STREET      R3T 4C7                                                                                             3/26/2019
                        9037175003                                                                                     Vendor Terms Agreement
Shopko Stores Operating FLAVORX
CO, LLC                 INCORPORATED               9475 GERWIG LANE      COLUMBIA          MD 21046           USA                                                            3/26/2019




                                                                                       20 of 95
    Case 19-80064-TLS                          Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                      Document    Page 26 of 100



                                                                                                                  Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty        Address1           City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9037205003 HOME                                                                           Vendor Terms Agreement
                        CASUAL                 RM 1402 3 14/F LEE
Shopko Stores Operating ENTERPRISES            KAR BLDG 4,          TST KOWLOON
CO, LLC                 LIMITED                CARNARVON ROAD       CHINA                                                                                               3/26/2019
                                                                                                                  Vendor Terms Agreement
Shopko Stores Operating   9037304003
CO, LLC                   COMPANION GROUP     1250 9TH STRREET      BERKELEY           CA     94710      USA                                                            3/26/2019
Shopko Stores Operating   9037360003 RAZOR                                                                        Vendor Terms Agreement
CO, LLC                   USA L L C           16200A CARMENITA      CERRITOS           CA     90703      USA                                                            3/26/2019
Shopko Stores Operating   9037592003 FOR                                                                          Vendor Terms Agreement
CO, LLC                   EVERY BODY          PO BOX 50535          PROVO              UT     84605      USA                                                            3/26/2019
                          9037739003                                                                              Vendor Terms Agreement
Shopko Stores Operating   MICHAEL GERALD      12836 ALONDRA
CO, LLC                   LIMITED             BOULEVARD             CERRITOS           CA     90703      USA                                                            3/26/2019
                          9037839003                                                                              Vendor Terms Agreement
                          IMAGINATION
Shopko Stores Operating   INTERNATIONAL       3450 CAHUENGA BLVD
CO, LLC                   CORPOR              W #103             LOS ANGELES           CA     90068      USA                                                            3/26/2019
                          9037982003                                                                              Vendor Terms Agreement
                          GARDNER
Shopko Stores Operating   EQUIPMENT           167 WEST KINDT
CO, LLC                   COMPANY INC         STREET                JUNEAU             WI     53039      USA                                                            3/26/2019
                          9038005003                                                                              Vendor Terms Agreement
                          SPECTRUM
Shopko Stores Operating   DIVERSIFIED         675 MONDIAL
CO, LLC                   DESIGNS LLC         PARKWAY               STREETSBORO       OH      44241      USA                                                            3/26/2019
                          9038218007 TWENTY                                                                       Vendor Terms Agreement
Shopko Stores Operating   FOUR SEVEN
CO, LLC                   INTERNATIONAL       51 STILES LANE        PINEBROOK          NJ     07058      USA                                                            3/26/2019
                          9038236003                                                                              Vendor Terms Agreement
                          OSMEGEN
Shopko Stores Operating   INCORPORATED        1835 BARKLEY BLVD                          9822600
CO, LLC                   HOMAX GROUP         STE 101               BELLINGHAM        WA 00              USA                                                            3/26/2019
                          9038237003 PRO                                                                          Vendor Terms Agreement
Shopko Stores Operating   PERFORMANCE         2081 FARADAY
CO, LLC                   SPORTS LLC DBA S    AVENUE                CARLSBAD           CA     92008      USA                                                            3/26/2019
                          9038248003 NVE                                                                          Vendor Terms Agreement
Shopko Stores Operating   PHARMACEUTICAL
CO, LLC                   S                   15 WHITEHALL ROAD     ANDOVER            NJ     07821      USA                                                            3/26/2019
                          9038335003 COOL                                                                         Vendor Terms Agreement
                          GEAR
Shopko Stores Operating   INTERNATIONAL       10 CORDAGE PARK
CO, LLC                   INCORPOR            CIRCLE SUITE 212      PLYMOUTH          MA 02360           USA                                                            3/26/2019
                          9038358003 TANYA                                                                        Vendor Terms Agreement
Shopko Stores Operating   CREATIONS           360 NARRAGANSETT      EAST
CO, LLC                   INCORPORATED        PARK DRIVE            PROVIDENCE         RI     02916      USA                                                            3/26/2019
                          9038442003 N T D                                                                        Vendor Terms Agreement
Shopko Stores Operating   APPAREL                                   MONTREAL QB
CO, LLC                   INCORPORATED        700 MCCAFFREY         H4T 1N1 CAN                                                                                         3/26/2019
                          9038514003                                                                              Vendor Terms Agreement
Shopko Stores Operating   INTERACTIVE TOY     1192 MARTIN GROVE     TORONTO ONT
CO, LLC                   CONCEPTS HK LTD     ROAD                  M9W 5M9                                                                                             3/26/2019
Shopko Stores Operating   9038515003 KIDS                                                                         Vendor Terms Agreement
CO, LLC                   ONLY LTD            11A WALKUP ROAD       WESTBORO          MA 01581           USA                                                            3/26/2019
                                                                                                                  Vendor Terms Agreement
                        9038626003 NATALIA
Shopko Stores Operating MARKETING
CO, LLC                 CORPORATION           170 HIGH STREET       WALTHAM           MA 02453           USA                                                            3/26/2019
                        9038629003 HAROLD                                                                         Vendor Terms Agreement
Shopko Stores Operating J LEHMAN                                                         5541658
CO, LLC                 INDUSTRIES            4301 HIGHWAY 7 #1     ST LOUIS PARK     MN 17              USA                                                            3/26/2019
                        9038640003 AMIEE                                                                          Vendor Terms Agreement
Shopko Stores Operating LYNN                  65 RAILROAD AVENUE                              0765721
CO, LLC                 INCORPORATED          SUITE 4            RIDGEFIELD            NJ     30         USA                                                            3/26/2019
Shopko Stores Operating 9038640013 LEG                                                                            Vendor Terms Agreement
CO, LLC                 APPAREL LLC           65 RAILROAD AVENUE RIDGEFIELD            NJ     07657      USA                                                            3/26/2019
                        9038642003 HENTON     23/F NANYANG PLAZA                                                  Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL         R #2308, 57 HUNG TO KWUN TONG
CO, LLC                 LIMITED               ROAD                KOWLOON                                                                                               3/26/2019
                        9038664003 JADA                                                                           Vendor Terms Agreement
Shopko Stores Operating TOYS                                     CITY OF
CO, LLC                 INCORPORATED          938 HATCHER AVENUE INDUSTRY              CA     91748      USA                                                            3/26/2019
Shopko Stores Operating 9038685003 KWDZ       337 S ANDERSON                                                      Vendor Terms Agreement
CO, LLC                 MANUFACTURING         STREET             LOS ANGELES           CA     90033      USA                                                            3/26/2019
                        9038688003 SELECT                                                                         Vendor Terms Agreement
Shopko Stores Operating BRANDS
CO, LLC                 INCORPORATED          10817 RENNER ROAD     LEXENA             KS     66219      USA                                                            3/26/2019
                        9038701009                                                                                Vendor Terms Agreement
                        MONDANI
Shopko Stores Operating HANDBAGS &            320 FIFTH AVENUE STE                            1000131
CO, LLC                 ACCESSORIES           900                  NEW YORK           NY      02         USA                                                            3/26/2019




                                                                                  21 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 27 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9038718003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   EXTREME                  75 E CHERRY STREET
CO, LLC                   CONCEPTS                 STE 9B              RAHWAY               NJ     07065      USA                                                            3/26/2019
Shopko Stores Operating   9038728003               19 WEST 34TH STREET                                                 Vendor Terms Agreement
CO, LLC                   TREBBIANNO LLC           7TH FLOOR           NEW YORK            NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9038754003 SIENNA                            PORT SAINT                  3495233             Vendor Terms Agreement
CO, LLC                   LLC                      8436 S US HIGH 1    LUCIE                FL     06         USA                                                            3/26/2019
                          9038849003 TST                                                                               Vendor Terms Agreement
Shopko Stores Operating   IMPRESO                  652 SOUTHWESTERN
CO, LLC                   INCORPORATED             BOULEVARD            COPPELL             TX     75019      USA                                                            3/26/2019
                          9038869003                                                                                   Vendor Terms Agreement
                          GERICARE
Shopko Stores Operating   PHARMACEUTICAL
CO, LLC                   S COMPANY                1650 63RD STREET     BROOKLYN           NY      11204      USA                                                            3/26/2019
                          9038871003 EURO                                                                              Vendor Terms Agreement
Shopko Stores Operating   PRO OPERATING L L        178 WEST SERVICE
CO, LLC                   C                        ROAD                 CHAMPLAIN          NY      12919      USA                                                            3/26/2019
Shopko Stores Operating   9038886003                                                                                   Vendor Terms Agreement
CO, LLC                   MIDWEST CBK              32057 64TH AVENUE    CANNON FALLS       MN 55009           USA                                                            3/26/2019
Shopko Stores Operating   9038887003 QUEST         8201 104TH STREET    PLEASANT                                       Vendor Terms Agreement
CO, LLC                   PRODUCTS INC             STE 200              PRAIRIE             WI     53158      USA                                                            3/26/2019
Shopko Stores Operating   9038907003 SUCCESS                                                                           Vendor Terms Agreement
CO, LLC                   APPAREL LLC              19 W 34TH STREET     NEW YORK           NY      10001      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9038994003 FIBRE
Shopko Stores Operating CRAFT MATERIALS            6400 W HOWARD                                   6071400
CO, LLC                 CORPORATIO                 STREET               NILES               IL     00         USA                                                            3/26/2019
                        9039007003 TASTE           2828 DONALD                                                         Vendor Terms Agreement
Shopko Stores Operating OF NATURE                  DOUGLAS LOOP
CO, LLC                 INCORPORATED               NORTH STE A          SANTA MONICA        CA     90405      USA                                                            3/26/2019
Shopko Stores Operating 9039020003 MSC                                  ST LAURENT PQ                                  Vendor Terms Agreement
CO, LLC                 INTERNATIONAL              6700 THIMENS         H4S 1S5 CAN                                                                                          3/26/2019
Shopko Stores Operating 9039040003                 150 ESSEX STREET                                                    Vendor Terms Agreement
CO, LLC                 BRIARPATCH                 SUITE 301            MILLBURN            NJ     07041      USA                                                            3/26/2019
Shopko Stores Operating 9039041003 OREGON          19861 SW 95TH                                                       Vendor Terms Agreement
CO, LLC                 SCIENTIFIC                 AVENUE               TUALATIN            OR     97062      USA                                                            3/26/2019
                        9039102003 BISSELL                                                                             Vendor Terms Agreement
Shopko Stores Operating HOMECARE
CO, LLC                 INTERNATIONAL              2345 WALKER AVENUE GRAND RAPIDS          MI     49504      USA                                                            3/26/2019
                        9039124003 DR                                                                                  Vendor Terms Agreement
                        REDDYS
Shopko Stores Operating LABORATORIES               107 COLLEGE ROAD                                0854000
CO, LLC                 INCORPORA                  EAST                 PRINCETON           NJ     00         USA                                                            3/26/2019
                        9039145003                                                                                     Vendor Terms Agreement
                        TRUDEAU
Shopko Stores Operating CORPORATION                                     BOUCHERVILLE
CO, LLC                 AMERICA INC                1600 EIFFEL STREET   PQ J4B 5Y1                                                                                           3/26/2019
Shopko Stores Operating 9039157003 TECHNO                                                                              Vendor Terms Agreement
CO, LLC                 SOURCE                     10 ORAN PLACE        MORGANVILLE         NJ     07751      USA                                                            3/26/2019
                        9039219003                                                                                     Vendor Terms Agreement
                        FIRSTIME                   W237 N2889
Shopko Stores Operating MANUFACTORY L P            WOODGATE RD SUITE                               5307210
CO, LLC                 I                          F                 PEWAUKEE               WI     00         USA                                                            3/26/2019
Shopko Stores Operating 9039244003 SINGER          1714 HEIL QUAKER                                                    Vendor Terms Agreement
CO, LLC                 SEWING COMPANY             BLVD STE 130      LA VERGNE              TN     37086      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9039326003 ULTA
CO, LLC                 LIT TREE COMPANY 1989 JOHNS DRIVE    GLENVIEW                       IL     60025      USA                                                            3/26/2019
                        9039331015                                                                                     Vendor Terms Agreement
Shopko Stores Operating SPORTLINE INC DIV
CO, LLC                 OF EB SPORTS      4 EXECUTIVE PLAZA YONKERS                        NY      10701      USA                                                            3/26/2019
Shopko Stores Operating 9039381003                                                                 6018800             Vendor Terms Agreement
CO, LLC                 ESSENDANT CO      810 KIMBERLY DRIVE CAROL STREAM                   IL     00         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9039398003 PEGASUS         107 TRUMBALL
CO, LLC                 HOME FASHIONS              STREET BLDG G1       ELIZABETH           NJ     07206      USA                                                            3/26/2019
                        9039406003                                                                                     Vendor Terms Agreement
                        FLORISTS
Shopko Stores Operating TRANSWORLD                 3113 WOODCREEK       DOWNERS
CO, LLC                 DELIVERY INC               DRIVE                GROVE               IL     60515      USA                                                            3/26/2019
                        9039407003                                                                                     Vendor Terms Agreement
Shopko Stores Operating HAMPSHIRE                  215 COMMERCE
CO, LLC                 DESIGNERS INC              BOULEVARD            ANDERSON            SC     29625      USA                                                            3/26/2019
                        9039407007                                                                                     Vendor Terms Agreement
Shopko Stores Operating HAMPSHIRE                  1924 PEARMAN DAIRY
CO, LLC                 BRANDS                     ROAD               ANDERSON              SC     29625      USA                                                            3/26/2019
                        9039407011 ITEM                                                                                Vendor Terms Agreement
Shopko Stores Operating EYES                       1924 PEARMAN DAIRY
CO, LLC                 INCORPORATED               ROAD               ANDERSON              SC     29625      USA                                                            3/26/2019
Shopko Stores Operating 9039536003 TEAM            2301 COTTONTAIL                                                     Vendor Terms Agreement
CO, LLC                 BEANS LLC                  LANE               SOMERSET              NJ     08873      USA                                                            3/26/2019




                                                                                       22 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                           Document    Page 28 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1           City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9039540003 MJC                                                                              Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            2725 OAKDALE
CO, LLC                   GROUP L L C              AVENUE 2ND FLOOR    SAN FRANCISCO       CA     94124      USA                                                            3/26/2019
Shopko Stores Operating   9039580003 HALO          111 CHESHIRE LANE                                                  Vendor Terms Agreement
CO, LLC                   INNOVATIONS INC          SUITE 700           MINNETONKA         MN 55305           USA                                                            3/26/2019
Shopko Stores Operating   9039625003 SMART                                                                            Vendor Terms Agreement
CO, LLC                   PLANET                   9035 INDEPENDENCE   CANOGA PARK         CA     91304      USA                                                            3/26/2019
                          9039793003 PT            DESA BETRO KEC                                                     Vendor Terms Agreement
Shopko Stores Operating   INTEGRA                  SEDALI, GEDANGAN    SURABAYA
CO, LLC                   PRODUCTS                 SIDOARJO            INDONESIA                                                                                            3/26/2019
                          9039910003 UNITED                                                                           Vendor Terms Agreement
Shopko Stores Operating   WEAVERS OF               3562 DUG GAP ROAD
CO, LLC                   AMERICA INCORP           SW                  DALTON             GA      30721      USA                                                            3/26/2019
                          9039952003 NORTH                                                                            Vendor Terms Agreement
Shopko Stores Operating   AMERICAN SALT            9900 WEST 109TH
CO, LLC                   COMPANY                  STREET SUITE 600    OVERLAND PARK       KS     66210      USA                                                            3/26/2019
                          9039969003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   MARSALA
CO, LLC                   MANUFACTURING            799 N HAGUE AVENUE COLUMBUS            OH      43204      USA                                                            3/26/2019
Shopko Stores Operating   9039973003 ELSA L                                                                           Vendor Terms Agreement
CO, LLC                   INCORPORATED             800 A STREET        SAN RAFAEL          CA     94901      USA                                                            3/26/2019
Shopko Stores Operating   9040089003 CSG                                                                              Vendor Terms Agreement
CO, LLC                   APPAREL                  57 W 38TH STREET    NEW YORK           NY      10018      USA                                                            3/26/2019
                          9040106003 UNITED                                                                           Vendor Terms Agreement
Shopko Stores Operating   FOOD GROUP                                                              6013424
CO, LLC                   INCORPORATED      111 EAST SIDE DRIVE        GENEVA              IL     02         USA                                                            3/26/2019
Shopko Stores Operating   9040271003        215 W 40TH STREET                                                         Vendor Terms Agreement
CO, LLC                   FEDERAL JEANS     6TH FLOOR                  NEW YORK           NY      10018      USA                                                            3/26/2019
                                            13024 BALLANTYNE                                                          Vendor Terms Agreement
                          9040320008 S L    CORPORATE PLACE,
Shopko Stores Operating   SNACKS NATIONAL HARRIS BUILDING
CO, LLC                   LLC (SNYDERS      SUITE 900                  CHARLOTTE           NC     28277      USA                                                            3/26/2019
                          9040321003 FINE                                                                             Vendor Terms Agreement
Shopko Stores Operating   LINE PRODUCTS     100 MERRICK ROAD           ROCKVILLE
CO, LLC                   INCORPORATED      SUITE 402E                 CENTER             NY      11570      USA                                                            3/26/2019
Shopko Stores Operating   9040490003 MAYA   12622 MONARCH                                                             Vendor Terms Agreement
CO, LLC                   GROUP             STREET                     GARDEN GROVE        CA     92841      USA                                                            3/26/2019
                          9040573003 UNITED                                                                           Vendor Terms Agreement
Shopko Stores Operating   EXCHANGE          17211 VALLEY VIEW                                     9070300
CO, LLC                   CORPORATION       AVE                        CERRITOS            CA     00         USA                                                            3/26/2019
Shopko Stores Operating   9040721003 D & H                                                                            Vendor Terms Agreement
CO, LLC                   DISTRIBUTING      2525 N 7TH STREET          HARRISBURG          PA     17110      USA                                                            3/26/2019
                          9040808003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   MADESMART         1000 UNIVERSITY                                  5510447
CO, LLC                   HOUSEWARES        AVENUE W #220              SAINT PAUL         MN 06              USA                                                            3/26/2019
Shopko Stores Operating   9040868003 AXIUM 239 OAK GROVE                                                              Vendor Terms Agreement
CO, LLC                   FOODS             AVENUE, BOX 187            SOUTH BELOIT        IL     61080      USA                                                            3/26/2019
                          9040876003 SPARK                                                                            Vendor Terms Agreement
Shopko Stores Operating   INNOVATORS                                                              0700433
CO, LLC                   CORPORATION       41 KULICK ROAD             FAIRFIELD           NJ     07         USA                                                            3/26/2019
                          9040910003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   SKULLDUGGERY      5433 EAST LA PALMA
CO, LLC                   INC               AVENUE                     ANAHEIM             CA     92807      USA                                                            3/26/2019
                          9040956003 CE                                                                               Vendor Terms Agreement
Shopko Stores Operating   NORTH AMERICA
CO, LLC                   LLC               6950 NW 77TH COURT         MIAMI               FL     33166      USA                                                            3/26/2019
Shopko Stores Operating   9040957003 L C                               ELK GROVE                                      Vendor Terms Agreement
CO, LLC                   INDUSTRIES LLC    2781 KATHERINE WAY         VILLAGE             IL     60007      USA                                                            3/26/2019
                          9040959003 TWENTY                                                                           Vendor Terms Agreement
Shopko Stores Operating   FIRST GROUP       48 WEST 38TH STREET
CO, LLC                   INCORPORATED      2ND FLOOR                  NEW YORK           NY      10018      USA                                                            3/26/2019
                          9041009003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   BABYVISION                                                         1260365
CO, LLC                   INCORPORATED      30 FIREMENS WAY            POOGHKEEPSIE       NY 19              USA                                                            3/26/2019
Shopko Stores Operating   9041060003 THREE  1843 N TOPPING                                   6412012                  Vendor Terms Agreement
CO, LLC                   DOG BAKERY        AVENUE                     KANSAS CITY        MO 27              USA                                                            3/26/2019
                          9041063003 T F H                                                                            Vendor Terms Agreement
Shopko Stores Operating   PUBLICATIONS      ONE TFH PLACE THIRD
CO, LLC                   NYLABONE PRO      UNION AVENUE               NEPTUNE            NJ 07754           USA                                                            3/26/2019
Shopko Stores Operating   9041065003 SUNJOY                            NEW                   2604715                  Vendor Terms Agreement
CO, LLC                   INDUSTRIES        19 FOX RUN ROAD            CUMBERLAND         WV 17              USA                                                            3/26/2019
                          9041075003 CLEAN                                                                            Vendor Terms Agreement
Shopko Stores Operating   ONES                                                                    9720400
CO, LLC                   CORPORATION       122 SW THIRD AVE           PORTLAND            OR     00         USA                                                            3/26/2019
Shopko Stores Operating   9041114003 BUMBLE 9655 GRANITE RIDGE                                                        Vendor Terms Agreement
CO, LLC                   BEE FOODS LLC     SUITE 100                  SAN DIEGO           CA     92123      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9041242003 SHIN            78 RONHAM STRAND
Shopko Stores Operating CREST PTE M                EAST, 12 F       HONG KONG
CO, LLC                 LIMITED                    WORKINGTON TOWER CHINA                                                                                                   3/26/2019




                                                                                      23 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                           Document    Page 29 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9041369003 DR                                                                                 Vendor Terms Agreement
Shopko Stores Operating   FRESH                    6645 CABALLERO
CO, LLC                   INCORPORATED             BOULEVARD             BUENA PARK          CA     90620      USA                                                            3/26/2019
                          9041433003                                                                                    Vendor Terms Agreement
                          DURABLE
Shopko Stores Operating   PACKAGING                750 NORTHGATE
CO, LLC                   INTERNATIONAL            PARKWAY               WHEELING            IL     60090      USA                                                            3/26/2019
                          9041434003 OLD                                                                                Vendor Terms Agreement
                          WISCONSIN
Shopko Stores Operating   SAUSAGE                  4036 WEEDEN CREEK
CO, LLC                   COMPANY                  ROAD                  SHEBOYGAN           WI     53081      USA                                                            3/26/2019
Shopko Stores Operating   9041524003 MELE          2007 BEECHGROVE                                  1350117             Vendor Terms Agreement
CO, LLC                   JEWEL BOX                PLACE                 UTICA              NY      03         USA                                                            3/26/2019
Shopko Stores Operating   9041553003 ARCH          1200BLUEGRASS                                                        Vendor Terms Agreement
CO, LLC                   CHEMICALS INC            LAKES PKWY STE 100    ALPHARETTA         GA      30004      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
Shopko Stores Operating   9041640003 FOOD          1700 EAST PUTNAM
CO, LLC                   MARKETING GROUP          AVE SUITE 208A     GREENWICH              CT     06870      USA                                                            3/26/2019
Shopko Stores Operating   9041651003 EIGHT O       1550CHESTNUT RIDGE                                                   Vendor Terms Agreement
CO, LLC                   CLOCK COFFEE             ROAD               MONTVALE               NJ     07645      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
Shopko Stores Operating 9041734003 TOMKAT
CO, LLC                 COUTURE                    1536 GAGE ROAD        MONTEBELLO          CA     90640      USA                                                            3/26/2019
                        9041863003 FIFTH &                                                                              Vendor Terms Agreement
Shopko Stores Operating OCEAN CLOTHING
CO, LLC                 INCORPORA                  590 W 83RD STREET     HIALEAH             FL     33014      USA                                                            3/26/2019
                        9041975003                                                                                      Vendor Terms Agreement
Shopko Stores Operating MOUNTAIN WEST
CO, LLC                 LLC                        7343 W 111TH STREET   WORTH               IL     60482      USA                                                            3/26/2019
                        9041998003                                                                                      Vendor Terms Agreement
Shopko Stores Operating ALLEGRO                    14134 NE AIRPORT
CO, LLC                 CORPORATION                WAY                   PORTLAND            OR     97230      USA                                                            3/26/2019
                        9042033003                                                                                      Vendor Terms Agreement
                        AMRAPUR
Shopko Stores Operating OVERSEAS DBA               12621 WESTERN
CO, LLC                 COLONIAL HO                AVENUE                GARDEN GROVE        CA     92841      USA                                                            3/26/2019
Shopko Stores Operating 9042037003 IROBOT                                                                               Vendor Terms Agreement
CO, LLC                 CORPORATION                8 CROSBY DRIVE        BEDFORD            MA 01730           USA                                                            3/26/2019
Shopko Stores Operating 9042118003 DYSON           600 WEST CHICAGO                                                     Vendor Terms Agreement
CO, LLC                 INC                        AVENEU STE 275        CHICAGO             IL     60610      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
                        9042165003
Shopko Stores Operating MADISON MAIDENS            135 MADISON AVENUE
CO, LLC                 INCORPORATED               12TH FLOOR         NEW YORK              NY      10016      USA                                                            3/26/2019
                        9042213003 LIL                                                                                  Vendor Terms Agreement
Shopko Stores Operating DRUG STORE
CO, LLC                 PRODUCTS                   PO BOX 1883           CEDAR RAPIDS        IA     52406      USA                                                            3/26/2019
Shopko Stores Operating 9042271003 USF             1385 BROADWAY                                                        Vendor Terms Agreement
CO, LLC                 COLLECTIONS                SUITE 1012A           NEW YORK           NY      10018      USA                                                            3/26/2019
                        9042361003                                                                                      Vendor Terms Agreement
Shopko Stores Operating NEWHALL                                                                     3702700
CO, LLC                 LABORATORIES               9222 FOXBORO DRIVE BRENTWOOD              TN     00         USA                                                            3/26/2019
Shopko Stores Operating 9042555003 INTIMO          65 EAST SECOND                                                       Vendor Terms Agreement
CO, LLC                 INCORPORATED               STREET             MINEOLA               NY      11501      USA                                                            3/26/2019
                        9042724003                                                                                      Vendor Terms Agreement
                        PEACOCK APPAREL
Shopko Stores Operating GROUP                      236 5TH AVENUE 7TH
CO, LLC                 INCORPORAT                 FLOOR                 NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9042978003 NTA             RJ CASEY IND PARK                                                    Vendor Terms Agreement
CO, LLC                 ENTERPRISE INC             COLUMBUS AVE          PITTSBURGH          PA     15233      USA                                                            3/26/2019
Shopko Stores Operating 9043008003                 20001 S WESTERN                                  9050100             Vendor Terms Agreement
CO, LLC                 DREAMGEAR LLC              AVENUE                TORRANCE            CA     00         USA                                                            3/26/2019
                        9043016003 HONG            30 CANTON ROAD, RM                                                   Vendor Terms Agreement
Shopko Stores Operating KONG CITY TOYS             701-5 SILVERCORD      KOWLOON HONG
CO, LLC                 FACTORY LIMI               TOWER 1               KONG                                                                                                 3/26/2019
                        9043069003                                                                                      Vendor Terms Agreement
Shopko Stores Operating CANTERBURY                 6674 COOPERS HAWK     LAKEWOOD
CO, LLC                 POTTERIES LTD              CT                    RANCH               FL     34202      USA                                                            3/26/2019
                        9043167003                                                                                      Vendor Terms Agreement
                        MASTERPIECES
Shopko Stores Operating PUZZLE COMPANY             12475 N RANCHO                                   8575518
CO, LLC                 INCO                       VISTOSO BLVD          ORO VALLEY          AZ     94         USA                                                            3/26/2019
Shopko Stores Operating 9043214003 EPOCA           931 CLINT MOORE                                                      Vendor Terms Agreement
CO, LLC                 INCORPORATED               ROAD                  BOCA RATON          FL     33487      USA                                                            3/26/2019
Shopko Stores Operating 9043243003 GORILLA                                                          4524118             Vendor Terms Agreement
CO, LLC                 GLUE COMPANY               2101 E KEMPER RD      SHARONVILLE        OH      05         USA                                                            3/26/2019
                        9043269003                                                                                      Vendor Terms Agreement
                        FUNTIME
Shopko Stores Operating INTERNATIONAL              433 W GIRARD
CO, LLC                 INC                        AVENUE            PHILADELPHIA            PA     19123      USA                                                            3/26/2019
Shopko Stores Operating 9043273003 HOTAN           751 NORTH CANYONS                                                    Vendor Terms Agreement
CO, LLC                 CORPORATION                PARKWAY           LIVERMORE               CA     94551      USA                                                            3/26/2019




                                                                                        24 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 30 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9043361003 FANG                                                                              Vendor Terms Agreement
Shopko Stores Operating   CLOTHING                 204 W ROSECRANS
CO, LLC                   INCORPORATED             AVENUE              GARDENA              CA     90248      USA                                                            3/26/2019
Shopko Stores Operating   9043406003 RUGGED        10 WEST 33RD STREET                                                 Vendor Terms Agreement
CO, LLC                   EQUIPMENT                SUITE 1217          NEW YORK            NY      10001      USA                                                            3/26/2019
                          9043407003                                                                                   Vendor Terms Agreement
                          CONCEPT ONE
Shopko Stores Operating   ACESSORIES DBA           362 FIFTH AVENUE STE
CO, LLC                   USPA                     903                  NEW YORK           NY      10001      USA                                                            3/26/2019
                          9043466003               8210 UNIVERSITY                                                     Vendor Terms Agreement
Shopko Stores Operating   VERBATIM                 EXECUTIVE PK DR STE
CO, LLC                   AMERICAS LLC             300                  CHARLOTTE           NC     28262      USA                                                            3/26/2019
                          9043482003                                                                                   Vendor Terms Agreement
                          VANTAGE POINT
Shopko Stores Operating   PRODUCTS                                       SANTA FE
CO, LLC                   CORPORATI                10233 PALM DRIVE      SPRINGS            CA     90670      USA                                                            3/26/2019
                          9043492003                                                                                   Vendor Terms Agreement
                          FOREVER
Shopko Stores Operating   INTERNATIONAL            7F NO 1 KWANG FU
CO, LLC                   INCORPORAT               SOUTH ROAD            TAIPEI TAIWAN                                                                                       3/26/2019
                          9043493003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ETERNAL FORTUNE          135 WEST 36TH
CO, LLC                   FASHION LLC              STREET 5TH FLOOR      NEW YORK          NY      10018      USA                                                            3/26/2019
                          9043672003 BUYERS                                                                            Vendor Terms Agreement
Shopko Stores Operating   DIRECT SOURCING                                                          2789312
CO, LLC                   LLC                      PO BOX 8206           WILSON             NC     06         USA                                                            3/26/2019
Shopko Stores Operating   9043674007 JNS                                                                               Vendor Terms Agreement
CO, LLC                   FASHIONS LLC             2110 NW 95TH AVENUE MIAMI                FL     33172      USA                                                            3/26/2019
                          9043710003                                                                                   Vendor Terms Agreement
                          TRAVELERS
Shopko Stores Operating   CHOICE                   13280 TEMPLE          CITY OF
CO, LLC                   TRAVELWARE               AVENUE                INDUSTRY           CA     91746      USA                                                            3/26/2019
                          9043712003 OLIVET                                                                            Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            11015 HOPKINS
CO, LLC                   INCORPORATE              STREET                MIRA LOMA          CA     91752      USA                                                            3/26/2019
                          9043751003 EPOCH                                                                             Vendor Terms Agreement
Shopko Stores Operating   EVERLASTING PLAY         75 D LACKAWANNA
CO, LLC                   LLC                      AVENUE                PARSIPPANY         NJ     07054      USA                                                            3/26/2019
                          9043752003 BOLEY         67 MODY ROAD, RM                                                    Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            702 704 PENINSULA     TST E KOWLOON
CO, LLC                   HK LTD                   CENTER                HONG KONG                                                                                           3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9043778003 PATTON                             MECHANICSBUR
CO, LLC                 PICTURE COMPANY            207 LYNNDALE COURT G                     PA     17050      USA                                                            3/26/2019
                        9043837003                                                                                     Vendor Terms Agreement
Shopko Stores Operating EIGHTEEN EIGHTY            1520 KENSINGTON
CO, LLC                 EIGHT MILLS L L            ROAD SUITE 115        OAKBROOK           IL     60523      USA                                                            3/26/2019
Shopko Stores Operating 9043838003                                                                                     Vendor Terms Agreement
CO, LLC                 JAZWARES LLC               1067 SHOTGUN ROAD     SUNRISE            FL     33326      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9043868003 LES
Shopko Stores Operating ALIMENTS MIDLON            6100 COTE DE LIESSE   ST LAURENT
CO, LLC                 FOODS INC                  #225                  QUEBEC H4T 1E3                                                                                      3/26/2019
                        9043954003 BELKIN                                                                              Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL              12045 EAST                                      9009400
CO, LLC                 INC                        WATERFRONT DRIVE      PLAYA VISTA        CA     00         USA                                                            3/26/2019
                        9044009003 HIGH                                                                                Vendor Terms Agreement
Shopko Stores Operating SIERRA SPORT
CO, LLC                 COMPANY                    705 TRI STATE PKWY    VERNON HILLS       IL     60061      USA                                                            3/26/2019
                        9044273003 JEAN                                                                                Vendor Terms Agreement
Shopko Stores Operating MARIE CREATIONS
CO, LLC                 INC                        4221 S 68TH E AVENUE TULSA              OK      74145      USA                                                            3/26/2019
                        9044306010 KIDS                                                                                Vendor Terms Agreement
Shopko Stores Operating STATION TOYS
CO, LLC                 INCORPORATED               1160 NW 163RD DRIVE MIAMI                FL     33169      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9044313003 WORLDS          4801 SOUTH                                      6063230
CO, LLC                 FINEST CHOCOLATE           LAWNDALE AVENUE       CHICAGO            IL     62         USA                                                            3/26/2019
                        9044355003 K J M                                                                               Vendor Terms Agreement
Shopko Stores Operating ENTERPRISES                9590 DISTRIBUTION
CO, LLC                 INCORPORATED               AVENUE                SAN DIEGO          CA     92121      USA                                                            3/26/2019
                        9044488003                                                                                     Vendor Terms Agreement
Shopko Stores Operating SARGENTO FOODS             1 PERSNICKETY
CO, LLC                 INCORPORATED               PLACE                 PLYMOUTH           WI     53073      USA                                                            3/26/2019
                        9044536003 MARK                                                                                Vendor Terms Agreement
Shopko Stores Operating FELDSTEIN &
CO, LLC                 ASSOCIATES INC             6703 MONROE STREET SYLVANIA             OH      43560      USA                                                            3/26/2019
                        9044638003 AMO                                                                                 Vendor Terms Agreement
Shopko Stores Operating SALES & SERVICE            1700 EAST ST ANDREW                             9279951
CO, LLC                 INC                        PLACE, PO BOX 25162 SANTA ANA            CA     62         USA                                                            3/26/2019
Shopko Stores Operating 9044825003 LIBMAN                                                                              Vendor Terms Agreement
CO, LLC                 COMPANY                    220 N SHELDON         ARCOLA             IL     61910      USA                                                            3/26/2019




                                                                                       25 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                           Document    Page 31 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1            City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9044914003 CEPIA L       121 HUNTER AVENUE                                                  Vendor Terms Agreement
CO, LLC                   LC                       SUITE 103            ST LOUIS          MO 63124           USA                                                            3/26/2019
Shopko Stores Operating   9044958003 L & J                                                                            Vendor Terms Agreement
CO, LLC                   ACCESSORIES              140 CANDANCE DRIVE MAITLAND             FL     32751      USA                                                            3/26/2019
                          9044958010 CELLINI                                                                          Vendor Terms Agreement
Shopko Stores Operating   DIV OF L & J             215 JEFFERSON                                  0288838
CO, LLC                   ACCESSORIES              BOULEVARD            WARWICK            RI     18         USA                                                            3/26/2019
Shopko Stores Operating   9045107003 WATERS        213 WEST MAIN                                                      Vendor Terms Agreement
CO, LLC                   INDUSTRIES               STREET               WEST DUNDEE        IL     60118      USA                                                            3/26/2019
Shopko Stores Operating   9045262003 LEAP          21 HIGH STREET STE   NORTH                                         Vendor Terms Agreement
CO, LLC                   YEAR PUBLISHING          201                  ANDOVER           MA 01845           USA                                                            3/26/2019
                          9045295003 HNW                                                                              Vendor Terms Agreement
Shopko Stores Operating   INDUSTRY INC DBA         1384 BROADWAY
CO, LLC                   FLYP SPORTS              SUITE 10 SOUTH       NEW YORK          NY      10018      USA                                                            3/26/2019
                          9045325001 OFFICE                                                                           Vendor Terms Agreement
Shopko Stores Operating   MAX CONTRACT             75 REMITTANCE                             6067526
CO, LLC                   INCORPORATED             DRIVE STE 2698       CHICAGO            IL98              USA                                                            3/26/2019
Shopko Stores Operating   9045471003 CUTEX         1000 INDUSTRIAL                           6302800                  Vendor Terms Agreement
CO, LLC                   BRANDS LLC               DRIVE                FESTUS            MO 00              USA                                                            3/26/2019
Shopko Stores Operating   9045595003 PBM                                                     2294200                  Vendor Terms Agreement
CO, LLC                   PRODUCTS                 204 N MAIN ST        GORDONSVILE       VA 00              USA                                                            3/26/2019
Shopko Stores Operating   9045596003 BASIC         5742 WEST HAROLD                                                   Vendor Terms Agreement
CO, LLC                   RESEARCH                 GATTY DRIVE          SALT LAKE CITY     UT     84116      USA                                                            3/26/2019
                          9045816003 YOU                                                                              Vendor Terms Agreement
Shopko Stores Operating   AND ME LEGWEAR           10 WEST 33RD STREET
CO, LLC                   LLC                      SUITE 500           NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9045922003 TSI           1201 HANLEY                                                        Vendor Terms Agreement
CO, LLC                   ACCESSORY GROUP          INDUSTRIAL COURT    ST LOUIS           MO 63144           USA                                                            3/26/2019
                          9045922010 TSI                                                                              Vendor Terms Agreement
                          ACCESSORY
Shopko Stores Operating   GROUP(SUNSTONE                                                          0705800
CO, LLC                   DIV                      34 MAPLE AVE         PINE BROOK         NJ     00         USA                                                            3/26/2019
                          9045939021 ANCHOR                                                                           Vendor Terms Agreement
                          HOCKING
Shopko Stores Operating   OPERATING
CO, LLC                   COMPANY                  519 PIERCE AVENUE    LANCASTER         OH      43130      USA                                                            3/26/2019
                          9045955003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   INDULGENT FOODS
CO, LLC                   LLC                      PO BOX 10            FARMINGTON         UT     84025      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                          9046049003 MALDEN
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   DESIGNS           19 COWAN DRIVE              MIDDLEBORO        MA 02346           USA                                                            3/26/2019
Shopko Stores Operating   9046103003 SEVEN  347 FIFTH AVENUE                                                          Vendor Terms Agreement
CO, LLC                   APPAREL GROUP     SUITE 201                   NEW YORK          NY      10016      USA                                                            3/26/2019
Shopko Stores Operating                     20364 PLUMMER                                         9131100             Vendor Terms Agreement
CO, LLC                   9046112003 EXHART STREET                      CHATSWORTH         CA     00         USA                                                            3/26/2019
                          9046113003 ESI                                                                              Vendor Terms Agreement
                          CASES &
Shopko Stores Operating   ACCESSORIES       240 MADISON AVENUE
CO, LLC                   INCORPOR          11TH FL                     NEW YORK          NY      10016      USA                                                            3/26/2019
                          9046134003 COMBI                                                                            Vendor Terms Agreement
Shopko Stores Operating   USA               3520 B
CO, LLC                   INCORPORATED      WESTINGHOUSE BLVD           CHARLOTTE          NC     28273      USA                                                            3/26/2019
Shopko Stores Operating   9046137003 DESIGN                                                                           Vendor Terms Agreement
CO, LLC                   IMPORTS INDIA     PO BOX 58410                SEATTLE           WA 98138           USA                                                            3/26/2019
                          9046216003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   JODHPURI
CO, LLC                   INCORPORATED      260 A WALSH DRIVE           PARSIPPANY         NJ     07054      USA                                                            3/26/2019
                          9046285003                                                                                  Vendor Terms Agreement
                          CREATIVE
Shopko Stores Operating   PRODUCTS          4850 ALLENPARK
CO, LLC                   INCORPORATED      DRIVE SUITE #1              ALLENDALE          MI     49401      USA                                                            3/26/2019
Shopko Stores Operating   9046340003 IMPLUS 2001 T W ALEXANDER                                                        Vendor Terms Agreement
CO, LLC                   FOOT CARE L L C   DRIVE                       DURHAM             NC     27703      USA                                                            3/26/2019
                                            NEW MANDARIN                                                              Vendor Terms Agreement
                          9046462003 BUZZ   PLAZA 14 SCIENCE
Shopko Stores Operating   BEE TOYS (HK) CO MUSEUM RD, UNITS             TSIM SHA TSUI E
CO, LLC                   LIMITED           1206-1208 TOWER B           KOWLOON                                                                                             3/26/2019
Shopko Stores Operating   9046631003 FIRST  1100 MILITARY ROAD                                                        Vendor Terms Agreement
CO, LLC                   SOURCE LLC        PO BOX 40                   BUFFALO           NY      14217      USA                                                            3/26/2019
                          9046831003 SCOTT                                                                            Vendor Terms Agreement
Shopko Stores Operating   PET PRODUCTS
CO, LLC                   INCORPORATED      PO BOX 168                  ROCKVILLE          IN     47872      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9046959003
Shopko Stores Operating CHRISTMAS HOUSE            8FL NO 50 SUNG       TAIPEI TAIWAN
CO, LLC                 TAIWAN CO LTD              CHIANG ROAD          ROC                                                                                                 3/26/2019
                        9046996003 SURPLUS                                                                            Vendor Terms Agreement
Shopko Stores Operating GIANT                      900 EAST ATLANTIC
CO, LLC                 INCORPORATED               AVE SUITE 12         DELRAY BEACH       FL     33483      USA                                                            3/26/2019




                                                                                      26 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                          Document    Page 32 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1             City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9047049003 H2O                                                                                Vendor Terms Agreement
CO, LLC                 FURNISHINGS LLC          161 GARDNER ROAD      BROOKLINE          MA 02445           USA                                                            3/26/2019
                        9047106003 BALL                                                                               Vendor Terms Agreement
Shopko Stores Operating BOUNCE & SPORT           1401 JACOBSON
CO, LLC                 INCORPORATED             AVENUE                ASHLAND            OH      44805      USA                                                            3/26/2019
                        9047189003                                                                                    Vendor Terms Agreement
                        ZHEJIANG AMP
Shopko Stores Operating ORIENT IMP & EXP
CO, LLC                 CO                       PO BOX 7              RUNNEMEDE           NJ     08078      USA                                                            3/26/2019
Shopko Stores Operating 9047364003 KIDCO         1013 TECHNOLOGY                                                      Vendor Terms Agreement
CO, LLC                 INCORPORATED             WAY                   LIBERTYVILLE        IL     60048      USA                                                            3/26/2019
Shopko Stores Operating 9047381003 BETTER                                                         9131166             Vendor Terms Agreement
CO, LLC                 OFFICE PRODUCTS          19840 NORDHOFF PL     CHATSWORTH          CA     07         USA                                                            3/26/2019
                        9047417003 CALTEX                                                                             Vendor Terms Agreement
Shopko Stores Operating APPAREL INC DBA
CO, LLC                 JONATHAN                 2636 S MAIN STREET    LOS ANGELES         CA     90007      USA                                                            3/26/2019
Shopko Stores Operating 9047430003               398 CAMINO GARDEN                                                    Vendor Terms Agreement
CO, LLC                 INKOLOGY LLC             BLVD STE 204          BOCA RATON          FL     33432      USA                                                            3/26/2019
                        9047454003 CUTIE                                                                              Vendor Terms Agreement
Shopko Stores Operating PIE BABY                 34 WEST 33RD STREET
CO, LLC                 INCORPORATED             9TH FLOOR SOUTH     NEW YORK             NY      10001      USA                                                            3/26/2019
                        9047460003 J E M                                                                              Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            1 E 33RD STREET 11TH
CO, LLC                 INCORPORATED             FLOOR                NEW YORK            NY      10016      USA                                                            3/26/2019
Shopko Stores Operating 9047472007 HYPER                                                                              Vendor Terms Agreement
CO, LLC                 PET LLC                  3100 S MERIDIAN       WICHITA             KS     67217      USA                                                            3/26/2019
Shopko Stores Operating                          3970 LINDBERGH                                   7500143             Vendor Terms Agreement
CO, LLC                 9047609003 YJ USA        DRIVE                 ADDISON             TX     40         USA                                                            3/26/2019
                        9047612003 DM                                                                                 Vendor Terms Agreement
Shopko Stores Operating MERCHANDISING                                                             6012610
CO, LLC                 INCORPORATED             835 N CHURCH COURT ELMHURST               IL     05         USA                                                            3/26/2019
                        9047681003 JCW                                                                                Vendor Terms Agreement
Shopko Stores Operating INVESTMENTS DBA          11415 WEST 183RD
CO, LLC                 TEKKY TOYS               PLACESTE E            ORLAND PARK         IL     60467      USA                                                            3/26/2019
Shopko Stores Operating 9047854003 VILLAGE       124 WEST COLUMBIA                                                    Vendor Terms Agreement
CO, LLC                 COMPANY LLC              COURT                 CHASKA             MN 55318           USA                                                            3/26/2019
Shopko Stores Operating 9047885003 FOUR          22522 29TH DRIVE SE                         9802144                  Vendor Terms Agreement
CO, LLC                 SEASONS DESIGN           #101                  BETHELL            WA 43              USA                                                            3/26/2019
                        9048035003                                                                                    Vendor Terms Agreement
                        AMERIHUA
Shopko Stores Operating INTERNATIONAL
CO, LLC                 ENTERPRIS                707 RADIO DRIVE      LEWIS CENTER        OH      43035      USA                                                            3/26/2019
Shopko Stores Operating 9048040003               43 W 33RD STREET STE                                                 Vendor Terms Agreement
CO, LLC                 SPORTIER LLC             602                  NEW YORK            NY      10001      USA                                                            3/26/2019
                        9048231005                                                                                    Vendor Terms Agreement
                        HONEYWELL
Shopko Stores Operating INTERNATIONAL
CO, LLC                 INC                      101 COLUMBIA ROAD     MORRISTOWN          NJ     07962      USA                                                            3/26/2019
                        9048282007                                                                                    Vendor Terms Agreement
Shopko Stores Operating EXPRESSIVE
CO, LLC                 DESIGN GROUP INC         49 GARFIELD STREET    HOLYOKE            MA 01040           USA                                                            3/26/2019
                        9048382003 MC                                                                                 Vendor Terms Agreement
Shopko Stores Operating APPLIANCE                940 NORTH CENTRAL                                6019100
CO, LLC                 CORPORATION              AVENUE                WOOD DALE           IL     00         USA                                                            3/26/2019
                        9048407003 MAD                                                                                Vendor Terms Agreement
Shopko Stores Operating ENGINE                   13100 GREGG STREET
CO, LLC                 INCORPORATED             STE A                 POWAY               CA     92064      USA                                                            3/26/2019
                        9048536003 PET                                                                                Vendor Terms Agreement
Shopko Stores Operating BRANDS PRODUCTS          425 METRO PLACE N
CO, LLC                 LLC                      STE 690               DUBLIN             OH      43017      USA                                                            3/26/2019
                        9048574003 JWIN                                                                               Vendor Terms Agreement
Shopko Stores Operating ELECTRONICS CORP         2 HARBOR PARK         PORT                       1105000
CO, LLC                 I LUV                    DRIVE                 WASHINGTON         NY      00         USA                                                            3/26/2019
                        9048598003 SMART                                                                              Vendor Terms Agreement
Shopko Stores Operating BRANDS                                                                    6004600
CO, LLC                 INCORPORATED             610 GREENBRIAR LA     LINDENHURST         IL     00         USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9048689003 TOBY
CO, LLC                 NYC CORPORATION          544 PARK AVENUE       BROOKLYN           NY      11205      USA                                                            3/26/2019
                        9048778003 JG VAN                                                                             Vendor Terms Agreement
Shopko Stores Operating HOLTEN & SON INC         703 WEST MADISON
CO, LLC                 DBA VAN                  STREET PO BOX 66      WATERLOO            WI     53594      USA                                                            3/26/2019
Shopko Stores Operating 9048779003 WILD                                                           4607400             Vendor Terms Agreement
CO, LLC                 SALES LLC                17401 TILLER COURT    WESTFIELD           IN     00         USA                                                            3/26/2019
Shopko Stores Operating 9048831003 EMPIRE        2925 FAIRFAX                                                         Vendor Terms Agreement
CO, LLC                 CANDLE CO LLC            TRAFFICWAY            KANSAS CITY         KS     66115      USA                                                            3/26/2019
                        9048832003 MAD                                                                                Vendor Terms Agreement
Shopko Stores Operating CATZ                     7480 MISSION VALLEY
CO, LLC                 INCORPORATED             ROAD                SAN DIEGO             CA     92108      USA                                                            3/26/2019




                                                                                      27 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                         Document    Page 33 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1              City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9048952003                                                                                   Vendor Terms Agreement
                        DORFMAN PACIFIC
Shopko Stores Operating COMPANY
CO, LLC                 INCORPOR                 2615 BOEING WAY      STOCKTON            CA     95206      USA                                                            3/26/2019
                        9049121008 GILDAN                                                                            Vendor Terms Agreement
Shopko Stores Operating BRANDED APPAREL          1980 CLEMENTS
CO, LLC                 SRL                      FERRY ROAD           CHARLESTON          SC     29492      USA                                                            3/26/2019
                        9049121012                                                                                   Vendor Terms Agreement
Shopko Stores Operating GOLDTOEMORETZ
CO, LLC                 LLC               514 WEST 21ST STREET NEWTON                     NC     28658      USA                                                            3/26/2019
                                          5700 LOMBARDO                                                              Vendor Terms Agreement
Shopko Stores Operating 9049421003 BABY   CENTER DRIVE SUITE
CO, LLC                 SWEDE L L C       202                  CLEVELAND                 OH      44131      USA                                                            3/26/2019
Shopko Stores Operating 9049423003 COCALO 2121 ALTON PKWY                                                            Vendor Terms Agreement
CO, LLC                 INCORPORATED      #150                 IRVINE                     CA     92606      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating   9049443003 DIE         2250 N UNIVERSITY
CO, LLC                   CUTS WITH A VIEW       PKWY #4861           PROVO               UT     84604      USA                                                            3/26/2019
Shopko Stores Operating   9049447003 NYC         1411 BROADWAY 15TH                                                  Vendor Terms Agreement
CO, LLC                   ALLIANCE               FLOOR                NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9049499003 AVANTI      234 MOONACHIE                                                       Vendor Terms Agreement
CO, LLC                   LINENS                 ROAD                 MOONACHIE           NJ     07074      USA                                                            3/26/2019
Shopko Stores Operating   9049576003 EMERGE      955 FREEPORT PKWY                                                   Vendor Terms Agreement
CO, LLC                   TECHNOLOGIES           SUITE 100            COPPELL             TX     75019      USA                                                            3/26/2019
                          9049624003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   CREATIVE CO OP         6000 FREEPORT
CO, LLC                   INCORPORATED           AVENUE #101          MEMPHIS             TN     38141      USA                                                            3/26/2019
                          9049672003                                                                                 Vendor Terms Agreement
                          SOURCING
Shopko Stores Operating   INTERNATIONAL L        1005 E BURNETTE                                 9075534
CO, LLC                   LC                     STREET               SIGNAL HILL         CA     07         USA                                                            3/26/2019
Shopko Stores Operating   9049734003 WEE         112 W 34TH STREET                               1012001             Vendor Terms Agreement
CO, LLC                   PLAY KIDS L L C        SUITE 1810           NEW YORK           NY      01         USA                                                            3/26/2019
                          9049887003 SOUTH                                                                           Vendor Terms Agreement
Shopko Stores Operating   SHORE INDUSTRIES                            SAINTE CROIX
CO, LLC                   LTD                    6168 PRINCIPALE      QC G0S 2H0                                                                                           3/26/2019
                          9049938003                                                                                 Vendor Terms Agreement
                          BESTWAY                66 MODY ROAD, TSIM
Shopko Stores Operating   INTERNATIONAL          SHA TSUI CENTRE STE KOWLOON HONG
CO, LLC                   LIMITED                102 1ST FLOOR       KONG                                                                                                  3/26/2019
Shopko Stores Operating   9049984003 MISSION     5389 E PROVIDENT                                                    Vendor Terms Agreement
CO, LLC                   PETS INC               DRIVE               CINCINNATI          OH      45246      USA                                                            3/26/2019
                          9050130003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   TWEEZERMAN                                PORT
CO, LLC                   INTERNATIONAL          2 TRI HARBOR COURT WASHINGTON           NY      11050      USA                                                            3/26/2019
Shopko Stores Operating   9050378003 NEW                                                                             Vendor Terms Agreement
CO, LLC                   WORLD SALES            207 UNION ST         HACKENSACK          NJ     07601      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9050617003 FASHION
Shopko Stores Operating AVENUE KNITS
CO, LLC                 INCORPORATE              225 W 37TH STREET    NEW YORK           NY      10018      USA                                                            3/26/2019
                        9050620003 BALTA                                                                             Vendor Terms Agreement
Shopko Stores Operating USA                      6739 NEW CALHOUN
CO, LLC                 INCORPORATED             HWY BUILDING 100     ROME               GA      30161      USA                                                            3/26/2019
                        9050718003 BROOKS                                                                            Vendor Terms Agreement
Shopko Stores Operating FITCH APPAREL                                                            1001873
CO, LLC                 GROUP L L C              1370 BROADWAY        NEW YORK           NY      02         USA                                                            3/26/2019
Shopko Stores Operating 9050731003 NSI                                                           1000169             Vendor Terms Agreement
CO, LLC                 INTERNATIONAL            12 W 27TH ST FLOOR 5 NEW YORK           NY      03         USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9050756003 JADE          65 MEMORIAL DRIVE
CO, LLC                 MARKETING GROUP          STE 320             WEST HARTFORD        CT     06107      USA                                                            3/26/2019
Shopko Stores Operating 9050884003                                   ROCHESTER                   4830900             Vendor Terms Agreement
CO, LLC                 FONEGEAR L L C           2139 AUSTIN AVENUE HILLS                 MI     00         USA                                                            3/26/2019
Shopko Stores Operating 9051056003 LIFELINE      6713 SW BONITA ROAD                             9722480             Vendor Terms Agreement
CO, LLC                 FIRST AID L L C          #206                TIGARD               OR     92         USA                                                            3/26/2019
                        9051117003                                                                                   Vendor Terms Agreement
Shopko Stores Operating HAMPTON FORGE
CO, LLC                 LTD                      442 HIGHWAY 35 S     EATONTOWN           NJ     07724      USA                                                            3/26/2019
                        9051132003                                                                                   Vendor Terms Agreement
Shopko Stores Operating VENTURE                  376 HOLLYWOOD AVE
CO, LLC                 PRODUCTS LLC             STE 209           FAIRFIELD              NJ     07004      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9051176003
Shopko Stores Operating MASSIMO ZANETTI
CO, LLC                 BEVERAGE USA INC         1370 PROGRESS ROAD SUFFOLK              VA      23434      USA                                                            3/26/2019
Shopko Stores Operating 9051207003 BRAVO         12801 CARMENITA    SANTA FE                     9067048             Vendor Terms Agreement
CO, LLC                 SPORTS                   ROAD               SPRINGS               CA     05         USA                                                            3/26/2019
                        9051324003 PMC                                                                               Vendor Terms Agreement
                        ALMO
Shopko Stores Operating DISTRIBUTING PA
CO, LLC                 INC                      6907 SUTHERLAND CT MENTOR               OH      44060      USA                                                            3/26/2019




                                                                                     28 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 34 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9051366003 IMPACT                                                                            Vendor Terms Agreement
Shopko Stores Operating   INNOVATIONS
CO, LLC                   INCORPORATED             223 SE 1ST AVENUE     CLARA CITY        MN 56222           USA                                                            3/26/2019
                          9051441003 OUT OF                                                                            Vendor Terms Agreement
Shopko Stores Operating   THE BOX                                                                  5359700
CO, LLC                   PUBLISHING               1304 LAWTON COURT     DODGEVILLE         WI     00         USA                                                            3/26/2019
                          9051554003 GARDEN                                                                            Vendor Terms Agreement
Shopko Stores Operating   STATE BULB
CO, LLC                   COMPANY LLC              2720 INDUSTRIAL WAY VINELAND             NJ     08360      USA                                                            3/26/2019
                          9051661003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CHAMPION POWER           10006 SANTA FE        SANTE FE
CO, LLC                   EQUIPMENT                SPRINGS RD            SPRINGS            CA     90670      USA                                                            3/26/2019
Shopko Stores Operating   9051856003 THREAD                              ST LAURENT QC                                 Vendor Terms Agreement
CO, LLC                   COLLECTIVE INC           850 MCCAFFREY         H4T 1N1 CAN                                                                                         3/26/2019
Shopko Stores Operating   9051887007 KOMAR         16 E 34TH STREET                                                    Vendor Terms Agreement
CO, LLC                   KIDS                     10TH FLOOR         NEW YORK             NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9051887013 KOMAR         180 MADISON AVENUE                                                  Vendor Terms Agreement
CO, LLC                   LAYERING LLC             STE 902            NEW YORK             NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9051952002 WATER                                                                             Vendor Terms Agreement
CO, LLC                   SPORTS LLC               12127B GALENA ROAD PLANO                 IL     60545      USA                                                            3/26/2019
                          9051978003 SPICY                                                                             Vendor Terms Agreement
Shopko Stores Operating   CLOTHING LLC DBA         850 PATERSON PLANK
CO, LLC                   TAKEOUT                  ROAD               SECAUCUS              NJ     07094      USA                                                            3/26/2019
                          9051978009                                                                                   Vendor Terms Agreement
Shopko Stores Operating   RESOURCE CLUB            99 HOOK ROAD UNIT
CO, LLC                   LIMITED                  #5                    BAYONNE            NJ     07002      USA                                                            3/26/2019
Shopko Stores Operating   9052079004 DOOR                                                                              Vendor Terms Agreement
CO, LLC                   COUNTY COFFEE            5773 HWY 42           STURGEON BAY       WI     54235      USA                                                            3/26/2019
                          9052107003                                                                                   Vendor Terms Agreement
                          PRECIOUS
Shopko Stores Operating   MOMENTS                  PO BOX 802 4105
CO, LLC                   INCORPORATED             CHAPEL ROAD           CARTHAGE          MO 64836           USA                                                            3/26/2019
                          9052323003                                                                                   Vendor Terms Agreement
                          OLYMPIC
Shopko Stores Operating   MOUNTAIN
CO, LLC                   PRODUCTS                 8655 S 208TH STREET   KENT              WA 98031           USA                                                            3/26/2019
                          9052565003 UNITED                                                                            Vendor Terms Agreement
Shopko Stores Operating   FURNITURE
CO, LLC                   INDUSTRIES               5380 HWY 145 SOUTH    TUPELO            MS      38801      USA                                                            3/26/2019
                          9052835003                                                                                   Vendor Terms Agreement
                          MICHAEL
Shopko Stores Operating   GIORDANO                 14851 NE 20TH
CO, LLC                   INTERNATIONAL I          AVENUE                NORTH MIAMI        FL     33181      USA                                                            3/26/2019
Shopko Stores Operating   9053017003 BEE           2311 BOSWELL ROAD                                                   Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            SUITE 1               CHULA VISTA        CA     91914      USA                                                            3/26/2019
                          9053032003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   BERNARDO                 463 7TH AVENUE
CO, LLC                   FASHIONS LLC             SUITE 706             NEW YORK CITY     NY      10018      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9053092003 WAGGIN
Shopko Stores Operating TRAIN WORLDWIDE
CO, LLC                 L L C DBA                  PO BOX 5687           ANDERSON           SC     29623      USA                                                            3/26/2019
                        9053093003 UNION                                                                               Vendor Terms Agreement
Shopko Stores Operating BAY DIV OF                 48 SOUTH 7TH AVE
CO, LLC                 SEATTLE PACIFIC            11TH FLOOR            KENT              WA 98032           USA                                                            3/26/2019
Shopko Stores Operating 9053220003 ROSS                                                                                Vendor Terms Agreement
CO, LLC                 GLOVE COMPANY              PO BOX 209            SHEBOYGAN          WI     53081      USA                                                            3/26/2019
                        9053261003                                                                                     Vendor Terms Agreement
Shopko Stores Operating NOTATIONS                  539 JACKSONVILLE
CO, LLC                 INCORPORATED               ROAD                  WARMINSTER         PA     18974      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9053373003 MODERN
Shopko Stores Operating CULTURE DIV OF             31 WEST 34 STREET
CO, LLC                 OVED APPAR                 THIRD FLOOR           NEW YORK          NY      10001      USA                                                            3/26/2019
                        9053381003 DAVID                                                                               Vendor Terms Agreement
Shopko Stores Operating KING & COMPANY
CO, LLC                 INC                        134 BEACH STREET      BOSTON            MA 02111           USA                                                            3/26/2019
                        9053408003                                                                                     Vendor Terms Agreement
Shopko Stores Operating SAMSONITE                  575 WEST STREET
CO, LLC                 CORPORATION                SUITE 110             MANSFIELD         MA 02048           USA                                                            3/26/2019
Shopko Stores Operating 9053487003 HYBRID          10711 WALKER                                                        Vendor Terms Agreement
CO, LLC                 PROMOTIONS L L C           STREET                CYPRESS            CA     90630      USA                                                            3/26/2019
Shopko Stores Operating 9053501003 DALE &                                                                              Vendor Terms Agreement
CO, LLC                 THOMAS POPCORN             ONE CEDAR LANE        ENGLEWOOD          NJ     07631      USA                                                            3/26/2019
                        9053673003 ALL                                                                                 Vendor Terms Agreement
Shopko Stores Operating ACCESS APPAREL
CO, LLC                 INC DIV SELF               1515 GAGE ROAD        MONTEBELLO         CA     90640      USA                                                            3/26/2019
                        9053745003 BABY                                                                                Vendor Terms Agreement
Shopko Stores Operating TREND                      1607 SOUTH CAMPUS                               9176143
CO, LLC                 INCORPORATED               AVENUE                ONTARIO            CA     35         USA                                                            3/26/2019
Shopko Stores Operating 9053764003 BONNIE                                                                              Vendor Terms Agreement
CO, LLC                 PLANTS                     1727 HIGHWAY 223      UNION SPRINGS      AL     36089      USA                                                            3/26/2019




                                                                                       29 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 35 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1            City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9053819003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   GLUEDOTS                 W129 N10825                                    5302282
CO, LLC                   INTERNATIONAL            WASHINGTON DRIVE     GERMANTOWN         WI     02         USA                                                            3/26/2019
                          9053870003 ADTN                                                                             Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            237 W 37TH ST 14TH
CO, LLC                   LTD                      FLOOR                NEW YORK          NY      10018      USA                                                            3/26/2019
                          9053928003 RAD                                                                              Vendor Terms Agreement
Shopko Stores Operating   CLOTHING DIV OF                               CITY OF
CO, LLC                   UNGER FABRIK             13071 TEMPLE AVE     INDUSTRY           CA     91746      USA                                                            3/26/2019
                          9053928008 ONE                                                                              Vendor Terms Agreement
Shopko Stores Operating   WORLD APPAREL                                 CITY OF
CO, LLC                   LLC                      13071 TEMPLE AVE     INDUSTRY           CA     91746      USA                                                            3/26/2019
                          9054045005               1011 SOUTH           ESCONDIDO          CA     9202900             Vendor Terms Agreement
Shopko Stores Operating   BRAINSTORM               ANDREASEN DRIVE,                               00
CO, LLC                   PRODUCTS                 Suite 100                                                 USA                                                            3/26/2019
                          9054101003 GRANT                                                                            Vendor Terms Agreement
Shopko Stores Operating   & BOWMAN                 345 NORTH MAPLE
CO, LLC                   INCORPORATED             DRIVE SUITE 190      BEVERLY HILLS      CA     90210      USA                                                            3/26/2019
                          9054127003 NEIL                                                                             Vendor Terms Agreement
Shopko Stores Operating   KRAVITZ GROUP            821 MELBOURNE
CO, LLC                   SALES INCORPO            AVENUE               CINCINNATI        OH      45229      USA                                                            3/26/2019
                          9054224003 STONE                                                                            Vendor Terms Agreement
Shopko Stores Operating   MOUNTAIN USA       10 W 33RD STREET
CO, LLC                   LLC                ROOM 728                   NEW YORK          NY      10001      USA                                                            3/26/2019
                                             METROPLEX                                                                Vendor Terms Agreement
                          9054293003         CORPORATE CENTER
Shopko Stores Operating   FISHMAN & TOBIN 1, 4000 CHEMICAL              PLYMOUTH                  1946217
CO, LLC                   INCORPORATED       ROAD STE 500               MEETING            PA     08         USA                                                            3/26/2019
Shopko Stores Operating   9054413003         300 1ST AVENUE                                                           Vendor Terms Agreement
CO, LLC                   MANHATTAN TOY NORTH STE 200                   MINNEAPOLIS       MN 55401           USA                                                            3/26/2019
Shopko Stores Operating                      900 BROADWAY 3RD                                                         Vendor Terms Agreement
CO, LLC                   9054446003 YAK PAK FLOOR                      NEW YORK          NY      10003      USA                                                            3/26/2019
Shopko Stores Operating   9054447003 CAYRE 1407 BROADWAY 41ST                                                         Vendor Terms Agreement
CO, LLC                   GROUP LIMITED      FLOOR                      NEW YORK          NY      10018      USA                                                            3/26/2019
                          9054493003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   INSTRIDE
CO, LLC                   VENTURES L L C     29 POLHEMUS DRIVE          HILLSBOROUGH       NJ     08844      USA                                                            3/26/2019
                          9054527003 STUDIO                                                                           Vendor Terms Agreement
Shopko Stores Operating   IMPORTS LIMITED
CO, LLC                   INC                2252 HAYES STREET          HOLLYWOOD          FL     33020      USA                                                            3/26/2019
                          9054565003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   INNOVATIVE         141 WEST 36TH
CO, LLC                   DESIGNS L L C      STREET 8TH FLOOR           NEW YORK          NY      10018      USA                                                            3/26/2019
                          9054692008 MITAC                                                                            Vendor Terms Agreement
Shopko Stores Operating   DIGITAL
CO, LLC                   CORPORATION        471 EL CAMINO REAL         SANTA CLARA        CA     95050      USA                                                            3/26/2019
                          9054710003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   BARRINGTON         103 W ALGONQUIN
CO, LLC                   STUDIOS LTD        ROAD                       ALGONQUIN          IL     60102      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                          9054720003
Shopko Stores Operating   MERKURY
CO, LLC                   INNOVATIONS L L C        39 BROADWAY #1550    NEW YORK          NY      10006      USA                                                            3/26/2019
Shopko Stores Operating   9054754003                                                              9503500             Vendor Terms Agreement
CO, LLC                   WESTERN DIGITAL          951 SANDISK DRIVE    MILPITAS           CA     00         USA                                                            3/26/2019
Shopko Stores Operating   9054772003 RYAN &        200 WILLIAM STREET                                                 Vendor Terms Agreement
CO, LLC                   JANE LIMITED             STE #317             PORT CHESTER      NY      10573      USA                                                            3/26/2019
Shopko Stores Operating   9054838003 TEAM                                                                             Vendor Terms Agreement
CO, LLC                   GOLF                     1540 CHAMPION DRIVE CARROLLTON          TX     75006      USA                                                            3/26/2019
Shopko Stores Operating   9054858003               W223N720 SARATOGA                                                  Vendor Terms Agreement
CO, LLC                   SPORTPET DESIGNS         DRIVE               WAUKESHA            WI     53186      USA                                                            3/26/2019
                          9054891003 DEZINE                                                                           Vendor Terms Agreement
Shopko Stores Operating   NEWS                     3901 LA REUNION                                7521200
CO, LLC                   INCORPORATED             PARKWAY              DALLAS             TX     00         USA                                                            3/26/2019
                          9054931003 PRINCE                                                                           Vendor Terms Agreement
Shopko Stores Operating   LIONHEART                2421 S WESTGATE
CO, LLC                   INCORPORATED             ROAD                 SANTA MARIA        CA     93455      USA                                                            3/26/2019
                          9055029003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   AMERIPLUS                535 S HERCULES
CO, LLC                   INCORPORATED             AVENUE #201          CLEARWATER         FL     33764      USA                                                            3/26/2019
                          9055030003                                                                                  Vendor Terms Agreement
                          NATERRA
Shopko Stores Operating   INTERNATIONAL            1250 FREEPORT
CO, LLC                   INCORPORAT               PARKWAY              COPPELL            TX     75019      USA                                                            3/26/2019
                          9055073003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   COLONIAL CANDLE          1031 LE GRAND
CO, LLC                   MVP GROUP INTL           BOULEVARD            CHARLESTON         SC     29492      USA                                                            3/26/2019
                          9055079003 U S                                                                              Vendor Terms Agreement
Shopko Stores Operating   NONWOVENS                100 EMJAY
CO, LLC                   CORPORATION              BOULEVARD            BRENTWOOD         NY      11717      USA                                                            3/26/2019




                                                                                      30 of 95
    Case 19-80064-TLS                        Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                    Document    Page 36 of 100



                                                                                                                Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty        Address1         City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9055101003                                                                              Vendor Terms Agreement
                        PARAMOUNT
Shopko Stores Operating APPAREL
CO, LLC                 INTERNATIONAL          #1 PARAMOUNT DRIVE BOURBON           MO 65441           USA                                                            3/26/2019
                                                                                                                Vendor Terms Agreement
Shopko Stores Operating 9055162003 KIK      101 MACINTOSH         CONCORD ON
CO, LLC                 INTERNATIONAL       BOULEVARD             L4K 4R5 CANADA                                                                                      3/26/2019
                        9055162007                                                                              Vendor Terms Agreement
                        SOLSKYN
Shopko Stores Operating PERSONAL CARE
CO, LLC                 LLC                 2921 CORDER STREET    HOUSTON            TX     77054      USA                                                            3/26/2019
                        9055191003                                                                              Vendor Terms Agreement
                        INTERNATIONAL
Shopko Stores Operating BULLION & METAL     14051 NW 14TH
CO, LLC                 BR                  STREET                SUNRISE            FL     33323      USA                                                            3/26/2019
                        9055198003                                                                              Vendor Terms Agreement
                        RENAISSANCE
Shopko Stores Operating IMPORTS
CO, LLC                 INCORPORATED        3201 GRIBBLE ROAD     MATTHEWS           NC     28104      USA                                                            3/26/2019
                        9055232003 K C                                                                          Vendor Terms Agreement
Shopko Stores Operating PHARMACEUTICAL
CO, LLC                 S INC               3201 PRODUCER WAY     POMONA             CA     91768      USA                                                            3/26/2019
Shopko Stores Operating 9055277003 FREE     1071 AVENUE OF THE                                                  Vendor Terms Agreement
CO, LLC                 COUNTRY LIMITED     AMERICAS 9TH FL       NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9055278003 J                                                                            Vendor Terms Agreement
CO, LLC                 AMERICA             1220 MASON COURT      WEBBERVILLE        MI     48892      USA                                                            3/26/2019
                        9055290003 INSIDE                                                                       Vendor Terms Agreement
                        OUT
Shopko Stores Operating INTERNATIONAL
CO, LLC                 LLC                 2255 EMERALD DRIVE GREEN BAY             WI     54311      USA                                                            3/26/2019
                        9055307003 G & W                                                                        Vendor Terms Agreement
Shopko Stores Operating LABORATORIES                              SOUTH                     0708000
CO, LLC                 INCORPORATED        111 COOLIDGE ST       PLAINFIELD         NJ     00         USA                                                            3/26/2019
                                                                                                                Vendor Terms Agreement
Shopko Stores Operating 9055308003 REESE
CO, LLC                 PHARMACEUTICAL      10617 FRANK AVENUE CLEVELAND            OH      44106      USA                                                            3/26/2019
                        9055309003 RHODE                                                                        Vendor Terms Agreement
Shopko Stores Operating ISLAND TEXTILE CO   211 COLUMBUS
CO, LLC                 INC                 AVENUE                PAWTUCKET          RI     02861      USA                                                            3/26/2019
                        9055324003                                                                              Vendor Terms Agreement
Shopko Stores Operating MCCUBBIN            5310 NW 5TH STREET,
CO, LLC                 HOSIERY L L C       PO BOX 271258         OKLAHOMA CITY     OK      73127      USA                                                            3/26/2019
                        9055326003 AAA                                                                          Vendor Terms Agreement
Shopko Stores Operating PHARMACEUTICAL
CO, LLC                 INCORPORATED        681 MAIN STREET       LUMBERTON          NJ     08048      USA                                                            3/26/2019
                                                                                                                Vendor Terms Agreement
                        9055371003
Shopko Stores Operating RELIANCE VITAMIN    3775 PARK AVENUE
CO, LLC                 COMPANY INC         UNIT #1               EDISON             NJ     08820      USA                                                            3/26/2019
                        9055376007 TKO                                                                          Vendor Terms Agreement
                        EVOLUTION
Shopko Stores Operating APPAREL             1175 NE 125TH STREET
CO, LLC                 INCORPORAT          #102                 NORTH MIAMI         FL     33161      USA                                                            3/26/2019
                        9055377003 IMS                                                                          Vendor Terms Agreement
Shopko Stores Operating TRADING             1 PASSAIC AVE SUITE                             0707500
CO, LLC                 CORPORATION         34                    WOOD RIDGE         NJ     00         USA                                                            3/26/2019
                        9055386003                                                                              Vendor Terms Agreement
                        INNOVATIVE
Shopko Stores Operating TECHNOLOGY                                PORT
CO, LLC                 ELECTRONIC          1 CHANNEL DRIVE       WASHINGTON        NY      11050      USA                                                            3/26/2019
Shopko Stores Operating 9055446003 PM & J   10911 W HWY 55 STE                                                  Vendor Terms Agreement
CO, LLC                 LLC                 205                   PLYMOUTH          MN 55441           USA                                                            3/26/2019
                                                                                                                Vendor Terms Agreement
                        9055455003 MODERN
Shopko Stores Operating MARKETING           1220 EAST OAK
CO, LLC                 CONCEPTS INC        STREET                LOUISVILLE        KY      40204      USA                                                            3/26/2019
                        9055499003 SJ                                                                           Vendor Terms Agreement
Shopko Stores Operating CREATIONS           732 N COAST HWY 101
CO, LLC                 INCORPORATED        STE B               LEUCADIA             CA     92024      USA                                                            3/26/2019
Shopko Stores Operating 9055577003 JVC                                                                          Vendor Terms Agreement
CO, LLC                 KENWOOD             1700 VALLEY ROAD      WAYNE              NJ     07470      USA                                                            3/26/2019
                        9055578003 BURTS                                                                        Vendor Terms Agreement
Shopko Stores Operating BEES                701 DISTRIBUTION
CO, LLC                 INCORPORATED        DRIVE                 DURHAM             NC     27709      USA                                                            3/26/2019
                        9055605003                                                                              Vendor Terms Agreement
Shopko Stores Operating GENERAL IMAGING     1411 W 190TH STREET
CO, LLC                 COMPANY             SUITE 550             GARDENA            CA     90248      USA                                                            3/26/2019
                        9055626003                                                                              Vendor Terms Agreement
                        GRABBER
Shopko Stores Operating PERFORMANCE         4600 DANVERS DRIVE
CO, LLC                 GROUP               SE                 GRAND RAPIDS          MI     49512      USA                                                            3/26/2019




                                                                                31 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                            Document    Page 37 of 100



                                                                                                                         Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9055698003 HEYS          3200 MERIDIAN                                                         Vendor Terms Agreement
CO, LLC                   AMERICA LTD              PARKWAY STE 101        WESTON              FL     33331      USA                                                            3/26/2019
Shopko Stores Operating   9055771003 KCJS L L      33215 CAMINO                                                          Vendor Terms Agreement
CO, LLC                   C                        MARACA                 TEMECULA            CA     92592      USA                                                            3/26/2019
                          9055827003 REVISE                                                                              Vendor Terms Agreement
Shopko Stores Operating   CLOTHING
CO, LLC                   INCORPORATED             20 HENRY STREET        TETERBORO           NJ     07608      USA                                                            3/26/2019
Shopko Stores Operating   9055830003 MAMIYE        112 WEST 34TH                                                         Vendor Terms Agreement
CO, LLC                   GROUP LLC                STREET STE 1000        NEW YORK           NY      10120      USA                                                            3/26/2019
Shopko Stores Operating   9055956003 ICON          70 MOONACHIE                                                          Vendor Terms Agreement
CO, LLC                   EYEWEAR                  AVENUE                 MOONACHIE           NJ     07074      USA                                                            3/26/2019
                          9055967003 TWIN                                                                                Vendor Terms Agreement
                          STAR
Shopko Stores Operating   INTERNATIONAL            1690 S CONGRESS AVE
CO, LLC                   INC                      STE 210             DELRAY BEACH           FL     33445      USA                                                            3/26/2019
Shopko Stores Operating   9055971003 SENSIO        1175 PLACE DU FRERE MONTREAL QC                                       Vendor Terms Agreement
CO, LLC                   INCORPORATED             ANDRE               H3B 3X9 CAN                                                                                             3/26/2019
                          9055997003 PRIMO                                                                               Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            7000 HOCHELAGA         MONTREAL
CO, LLC                   INC                      STREET                 QUEBEC H1N 1Y7                                                                                       3/26/2019
                          9056029003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   GOURMET GIFT
CO, LLC                   CONCEPTS LLC             230 MUIRFIELD COURT NORTH PRAIRIE          WI     53153      USA                                                            3/26/2019
                          9056048003                                                                                     Vendor Terms Agreement
                          AMERICAN
Shopko Stores Operating   FULFILLMENT                                                           5537919
CO, LLC                   INCORPORATE              5775 12TH AVE E #170   SHAKOPEE           MN 70              USA                                                            3/26/2019
Shopko Stores Operating   9056057003 SILVER                                                                              Vendor Terms Agreement
CO, LLC                   LEAD COMPANY             1115 CENTER STREET     LANSING             MI     48906      USA                                                            3/26/2019
                          9056060003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   VENTURER                                        MARKHAM ON
CO, LLC                   ELECTRONICS INC          725 DENISON STREET     L3R 1B8 CANADA                                                                                       3/26/2019
                          9056138003 PINT                                                                                Vendor Terms Agreement
Shopko Stores Operating   SIZE PRODUCTIONS         111 ERICK STREET STE
CO, LLC                   INC                      112                  CRYSTAL LAKE          IL     60014      USA                                                            3/26/2019
                          9056142003 ALBAAD                                                                              Vendor Terms Agreement
Shopko Stores Operating   USA                      129 TECHNOLOGY
CO, LLC                   INCORPORATED             DRIVE S                REIDSVILLE          NC     27320      USA                                                            3/26/2019
Shopko Stores Operating   9056187003 LINKS         4545 KIDS DAIRY                                                       Vendor Terms Agreement
CO, LLC                   CHOICE L L C             ROAD                   SCOTTSVILLE        VA      24590      USA                                                            3/26/2019
                          9056195003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   THINKFUN                 1321 CAMERON
CO, LLC                   INCORPORATED             STREET                 ALEXANDRIA         VA      22314      USA                                                            3/26/2019
                          9056288003 CLIO                                                                                Vendor Terms Agreement
Shopko Stores Operating   DESIGNS
CO, LLC                   INCORPORATED             ONE GROVE STREET       WATERTOWN          MA 02472           USA                                                            3/26/2019
                          9056316003 VLC                                                                                 Vendor Terms Agreement
Shopko Stores Operating   DISTRIBUTION
CO, LLC                   COMPANY                  16255 PORT NW #150  HOUSTON                TX     77041      USA                                                            3/26/2019
                          9056441003               4 HOK YUEN ST EAST,                                                   Vendor Terms Agreement
                          CREATIVE                 UNIT 8 14 2/F HENG
Shopko Stores Operating   CONNECTION               NGAI JEWELRY        HUNGHOM HONG
CO, LLC                   LIMITED                  CENTER              KONG                                                                                                    3/26/2019
                          9056446003 ALL                                                                                 Vendor Terms Agreement
Shopko Stores Operating   WEATHER                  1425 37TH STREET STE
CO, LLC                   OUTERWEAR CO             607                  BROOKLYN             NY      11218      USA                                                            3/26/2019
                          9056463003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   TRANSPAC
CO, LLC                   IMPORTS INC              1050 PIPER DRIVE       VACAVILLE           CA     95688      USA                                                            3/26/2019
                          9056482003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   WINNING MOVES            75 SYLVAN STREET
CO, LLC                   GAMES                    STE C-104              DANVERS            MA 01923           USA                                                            3/26/2019
                          9056491003 FUN                                                                                 Vendor Terms Agreement
Shopko Stores Operating   APPAREL                  10650 KINGHURST
CO, LLC                   INCORPORATED             DRIVE                  HOUSTON             TX     77099      USA                                                            3/26/2019
                          9056517003 BRIGHT                                                                              Vendor Terms Agreement
Shopko Stores Operating   STAR US                  2010 NORTHWEST
CO, LLC                   INCORPORATED             84TH AVENUE            MIAMI               FL     33122      USA                                                            3/26/2019
                          9056525003                                                                                     Vendor Terms Agreement
                          ALLSTAR
Shopko Stores Operating   MARKETING GROUP
CO, LLC                   LLC                      2 SKYLINE DRIVE        HAWTHORNE          NY      10532      USA                                                            3/26/2019
                          9056581003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   WATKINS
CO, LLC                   INCORPORATED             150 LIBERTY STREET     WINONA             MN 55987           USA                                                            3/26/2019
                          9056662003 YMI                                                                                 Vendor Terms Agreement
Shopko Stores Operating   JEANSWEAR                2423 EAST 23RD                                    9005812
CO, LLC                   INCORPORATED             STREET                 LOS ANGELES         CA     01         USA                                                            3/26/2019
                                                                                                                         Vendor Terms Agreement
Shopko Stores Operating 9056667003 DERMA
CO, LLC                 E DBA STEARNS INC 2130 WARD AVENUE                SIMI VALLEY         CA     93063      USA                                                            3/26/2019




                                                                                         32 of 95
    Case 19-80064-TLS                           Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                       Document    Page 38 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty       Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9056674003 PACIFIC                                                                         Vendor Terms Agreement
Shopko Stores Operating PAPER PRODUCTS                                                    9840120
CO, LLC                 INC                    PO BOX 2055          TACOMA             WA 55              USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
                          9056700003 GROUP
Shopko Stores Operating   III INTERNATIONAL                         POMPANO
CO, LLC                   LTD                 2981 W MCNAB ROAD     BEACH               FL     33069      USA                                                            3/26/2019
                          9056707003 SO                                                                            Vendor Terms Agreement
Shopko Stores Operating   SWEET L L C DBA     215 WEST 40TH
CO, LLC                   ANGELS SO SWE       STREET 10TH FLOOR     NEW YORK           NY      10018      USA                                                            3/26/2019
                          9056718003                                                                               Vendor Terms Agreement
                          NEILMED
Shopko Stores Operating   PHARMACEUTICAL      601 AVIATION
CO, LLC                   S                   BOULEVARD             SANTA ROSA          CA     95403      USA                                                            3/26/2019
Shopko Stores Operating   9056746003 AVALON   6900 S ALAMEDA        HUNTINGTON                                     Vendor Terms Agreement
CO, LLC                   APPAREL GROUP       STREET                PARK                CA     90255      USA                                                            3/26/2019
Shopko Stores Operating   9056746007 LYRIC                                                                         Vendor Terms Agreement
CO, LLC                   CULTURE LLC         2520 W 6TH STREET     LOS ANGELES         CA     90057      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9056760003            3025 DE L             MONTREAL QC
CO, LLC                 HOMEOLAB USA          ASSOMPTION            CANADA H1N2H2                                                                                        3/26/2019
Shopko Stores Operating 9056856003 STUDIO                                                                          Vendor Terms Agreement
CO, LLC                 RAY LLC               512 7TH AVENUE        NEW YORK           NY      10017      USA                                                            3/26/2019
Shopko Stores Operating 9056920003 HUNTER     201 W LOUDEN                                                         Vendor Terms Agreement
CO, LLC                 MANUFACTURING         AVENUE                LEXINGTON          KY      40508      USA                                                            3/26/2019
                        9056938003                                                                                 Vendor Terms Agreement
Shopko Stores Operating JACOBSENS             20355 NE 34TH COURT
CO, LLC                 BAKERY LIMITED        UNIT 1127           AVENTURA              FL     33180      USA                                                            3/26/2019
Shopko Stores Operating 9056985003 JJAMZ                                                                           Vendor Terms Agreement
CO, LLC                 INCORPORATED          4940 W 35TH STREET    ST LOUIS PARK      MN 55416           USA                                                            3/26/2019
Shopko Stores Operating                                                                                            Vendor Terms Agreement
CO, LLC                 9056995003 Y ? LLC    608 S MAIN STREET     HOPKINSVILLE       KY      42240      USA                                                            3/26/2019
                        9056995007 SOCKS &                                                                         Vendor Terms Agreement
Shopko Stores Operating ACCESSORY
CO, LLC                 BRANDS GLOBAL         129 NC HIGHWAY 801 S ADVANCE              NC     27006      USA                                                            3/26/2019
Shopko Stores Operating 9057010003 JONES                                                                           Vendor Terms Agreement
CO, LLC                 NATURALS LLC          4960 28TH AVENUE      ROCKFORD            IL     61109      USA                                                            3/26/2019
                        9057148002                                                                                 Vendor Terms Agreement
Shopko Stores Operating BRACKETRON            5249 W 73RD STREET,
CO, LLC                 INCORPORATED          Suite G               EDINA              MN 55439           USA                                                            3/26/2019
                        9057150002 PNY                                                                             Vendor Terms Agreement
Shopko Stores Operating TECHNOLOGIES                                                           0705402
CO, LLC                 INCORPORATED          299 WEBRO ROAD        PARSIPPANY          NJ     18         USA                                                            3/26/2019
                        9057164003 LANE                                                                            Vendor Terms Agreement
Shopko Stores Operating FURNITURE             5380 HIGHWAY 145
CO, LLC                 INDUSTRIES INC        SOUTH                 TUPELO             MS      38801      USA                                                            3/26/2019
Shopko Stores Operating 9057206003 TOMS OF    302 LAFAYETTE                                                        Vendor Terms Agreement
CO, LLC                 MAINE INC             CENTER                KENNEBUNK          ME 04043           USA                                                            3/26/2019
Shopko Stores Operating 9057230003 PIVOTAL                                                                         Vendor Terms Agreement
CO, LLC                 FIVE LLC              315 N RACINE STREET CHICAGO               IL     60607      USA                                                            3/26/2019
                        9057231003 PTI                                                                             Vendor Terms Agreement
Shopko Stores Operating GROUP
CO, LLC                 INCORPORATED          871 MIDPOINT DRIVE    O FALLON           MO 63366           USA                                                            3/26/2019
                        9057252003 BURMA                                                                           Vendor Terms Agreement
Shopko Stores Operating BIBAS                 21 09 BORDEN          LONG ISLAND
CO, LLC                 INCORPORATED          AVENUE 7TH FLOOR      CITY               NY      11101      USA                                                            3/26/2019
                        9057279003 CASA                                                                            Vendor Terms Agreement
Shopko Stores Operating INNOVATIONS           155 BAY RIDGE
CO, LLC                 GROUP LLC             AVENUE                BROOKLYN           NY      11220      USA                                                            3/26/2019
                        9057444003                                                                                 Vendor Terms Agreement
Shopko Stores Operating BRUSHPOINT                                                             5321700
CO, LLC                 INNOVATIONS INC       8560 N GREENVALE      BAYSIDE             WI     00         USA                                                            3/26/2019
Shopko Stores Operating 9057522003 GRAND      20958 NORDHOFF                                                       Vendor Terms Agreement
CO, LLC                 IMAGINATION LLC       STREET                CHATSWORTH          CA     91311      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9057576003 MAD        3678 WEST OCEANSIDE
CO, LLC                 DOG CONCEPTS          ROAD STE 204        OCEANSIDE            NY      11582      USA                                                            3/26/2019
                        9057647003 FRED                                                                            Vendor Terms Agreement
                        DAVID
Shopko Stores Operating INTERNATIONAL                               MONTREAL QUE
CO, LLC                 USA INC               103 MARCEL LAURIN     H4N 2M3 CAN                                                                                          3/26/2019
                        9057652003 TRUMP                                                                           Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL                                                5542760
CO, LLC                 HOLDINGS LTD          PO BOX 270057         GOLDEN VALLEY MN 57                   USA                                                            3/26/2019
                        9057662003                                                                                 Vendor Terms Agreement
Shopko Stores Operating WELCOME
CO, LLC                 INDUSTRIAL CORP       95 MARCUS BLVD        DEER PARK          NY      11729      USA                                                            3/26/2019
Shopko Stores Operating 9057668003 IGNITE     180 N LASALLE                                                        Vendor Terms Agreement
CO, LLC                 USA LLC               STREET STE 700        CHICAGO             IL     60601      USA                                                            3/26/2019
                        9057670003 GLOBAL                                                                          Vendor Terms Agreement
Shopko Stores Operating ADVANTAGE             1000 LAKE ST LOUIS
CO, LLC                 TRADING & IMPOR       BLVD STE 23           LAKE ST LOUIS      MO 63367           USA                                                            3/26/2019




                                                                                   33 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 39 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9057806003 MASADA                                                                            Vendor Terms Agreement
Shopko Stores Operating   HEALTH & BEAUTY
CO, LLC                   CORP                     PO BOX 4118          CHATSWORTH          CA     91313      USA                                                            3/26/2019
                          9057811003 DELCO                                                                             Vendor Terms Agreement
Shopko Stores Operating   APPAREL DBA E LO         469 7TH AVE 15TH
CO, LLC                   SPORTSWEA                FLOOR                NEW YORK           NY      10018      USA                                                            3/26/2019
                          9057813003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SCIVOLUTIONS
CO, LLC                   INCORPORATED             2260 RAEFORD COURT GASTONIA              NC     28052      USA                                                            3/26/2019
                          9057821003 J & F                                                                             Vendor Terms Agreement
Shopko Stores Operating   DESIGN
CO, LLC                   INCORPORATED             5578 BANDINI BLVD    CITY OF BELL        CA     90201      USA                                                            3/26/2019
Shopko Stores Operating   9057847003 TREND         3190 WEST COUNTY                                                    Vendor Terms Agreement
CO, LLC                   LAB L L C                ROAD 42              BURNSVILLE         MN 55337           USA                                                            3/26/2019
                          9057848003 YELL                                                                              Vendor Terms Agreement
Shopko Stores Operating   STEEL ENTERPRISE         1401 VILLAGE WAY
CO, LLC                   CO INC                   SUITE B              SANTA ANA           CA     92705      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9057890003 MAM             106 CORPORATE PARK
CO, LLC                 USA CORPORATION            DR STE 409         WHITE PLAINS         NY      10604      USA                                                            3/26/2019
                        9057895003 RETAIL                                                                              Vendor Terms Agreement
Shopko Stores Operating SALES SOLUTIONS L          10001 INNOVATION DR
CO, LLC                 LC                         STE 101             WAUWATOSA            WI     53226      USA                                                            3/26/2019
Shopko Stores Operating 9057895007 RETAIL          4863 SHAWLINE                                                       Vendor Terms Agreement
CO, LLC                 SALES SOLUTIONS            STREET SUITE D      SAN DIEGO            CA     92111      USA                                                            3/26/2019
                        9057901003 TEN VOX                                                                             Vendor Terms Agreement
Shopko Stores Operating ENTERTAINMENT
CO, LLC                 LLC                        6921 NW 22ND STREET GAINESVILLE          FL     32653      USA                                                            3/26/2019
                                                   CHINACHEM GOLDEN                                                    Vendor Terms Agreement
Shopko Stores Operating 9057911003 ITOYS           PLAZA STE UG 305, 77 TSIMSHA TSUI
CO, LLC                 FAR EAST LIMITED           MODY ROAD            EAST KOWLOON                                                                                         3/26/2019
                                                                                                                       Vendor Terms Agreement
                          9057920003
Shopko Stores Operating   ACCESSORY                34 W 33RD STREET
CO, LLC                   INNOVATIONS L L C        SUITE 600            NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9057956003 TMI L L                                                                           Vendor Terms Agreement
CO, LLC                   C                        8945 TROLLEY TRL     PLANO               TX     75070      USA                                                            3/26/2019
Shopko Stores Operating   9057960003 AXIOM         1407 BROADWAY STE                                                   Vendor Terms Agreement
CO, LLC                   APPAREL GROUP            1911                 NEW YORK           NY      10018      USA                                                            3/26/2019
                          9057987003 SUNNY                                                                             Vendor Terms Agreement
Shopko Stores Operating   ISLAND
CO, LLC                   DISTRIBUTION             1569 BARCLAY BLVD    BUFFALO GROVE       IL     60089      USA                                                            3/26/2019
                          9057990003 GLOBAL                                                                            Vendor Terms Agreement
Shopko Stores Operating   CLOTHING                 120 BRIGHTON ROAD
CO, LLC                   NETWORK INC              UNIT 3               CLIFTON             NJ     07012      USA                                                            3/26/2019
Shopko Stores Operating   9058015009 AM            375 HIGHWAY 74 S STE                                                Vendor Terms Agreement
CO, LLC                   HOME TEXTILES            E                    PEACHTREE CITY     GA      30269      USA                                                            3/26/2019
                          9058082003                                                                                   Vendor Terms Agreement
                          ATTENDS
Shopko Stores Operating   HEALTHCARE
CO, LLC                   PRODUCTS                 1029 OLD CREEK ROAD GREENVILLE           NC     27834      USA                                                            3/26/2019
                          9058083003 OHIO                                                                              Vendor Terms Agreement
Shopko Stores Operating   WHOLESALE                5180 GREENWICH
CO, LLC                   INCORPORATED             ROAD                 SEVILLE            OH      44273      USA                                                            3/26/2019
Shopko Stores Operating   9058098003 SEVEN         9401 WHITMORE                                                       Vendor Terms Agreement
CO, LLC                   TIL MIDNIGHT             STREET               EL MONTE            CA     91731      USA                                                            3/26/2019
                          9058107003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   INCHARACTER              5950 NANCY RIDGE DR
CO, LLC                   COSTUMES LLC             #500                SAN DIEGO            CA     92121      USA                                                            3/26/2019
                          9058175003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   EMERSON                  407 E LANCASTER
CO, LLC                   HEALTHCARE LLC           AVENUE               WAYNE               PA     19087      USA                                                            3/26/2019
                          9058192003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   EUROPEAN HOME
CO, LLC                   DESIGNS L L C            148 MADISON AVE      NEW YORK           NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9058193003 WELLNX        6335 EDWARDS         MISSISSAUGA ON                                 Vendor Terms Agreement
CO, LLC                   LIFE SCIENCES USA        BOULEVARD            L5T2W7 CAN                                                                                           3/26/2019
                          9058194003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   VERIDIAN                 1845 S JAMES COURT                              6004546
CO, LLC                   HEALTHCARE LLC           NORTH                LAKE FOREST         IL     24         USA                                                            3/26/2019
                          9058246003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   HAMPTON DIRECT           350 PIONEER DR, PO
CO, LLC                   INCORPORATED             BOX 1199             WILLISTON           VT     05495      USA                                                            3/26/2019
                          9058255003 YANKEE                                                                            Vendor Terms Agreement
Shopko Stores Operating   CANDLE COMPANY           16 YANKEE CANDLE
CO, LLC                   INCORPORAT               WAY                  S DEERFIELD        MA 01373           USA                                                            3/26/2019
Shopko Stores Operating   9058257003               123 NORTH UNION                                                     Vendor Terms Agreement
CO, LLC                   WOWINDOWS LLC            AVE, 3RD FLOOR       CRANFORD            NJ     07016      USA                                                            3/26/2019
Shopko Stores Operating   9058321007 I                                                                                 Vendor Terms Agreement
CO, LLC                   HEALTH                   55 SEBETHE DRIVE     CROMWELL            CT     06416      USA                                                            3/26/2019




                                                                                       34 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 40 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9058339003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ADVANCED VISION
CO, LLC                   RESEARCH                 660 MAIN STREET      WOBURN             MA 01801           USA                                                            3/26/2019
                          9058376003                                                                                   Vendor Terms Agreement
                          LIFEWORKS
Shopko Stores Operating   TECHNOLOGY               1412 BROADWAY 3RD
CO, LLC                   GROUP LLC                FLOOR             NEW YORK              NY      10018      USA                                                            3/26/2019
                          9058377003 DALE                                                                              Vendor Terms Agreement
Shopko Stores Operating   TIFFANY                  14765 FIRESTONE
CO, LLC                   INCORPORATED             BOULEVARD            LA MIRADA           CA     90638      USA                                                            3/26/2019
Shopko Stores Operating   9058416003 ELLISON       230 FIFTH AVENUE STE                                                Vendor Terms Agreement
CO, LLC                   FIRST ASIA LLC           711                  NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9058426003 PL            609-2 CANTIAGUE                                                     Vendor Terms Agreement
CO, LLC                   DEVELOPMENTS             ROCK ROAD            WESTBURY           NY      11590      USA                                                            3/26/2019
                          9058444003 DEXXON                                                                            Vendor Terms Agreement
Shopko Stores Operating   DIGITAL STORAGE          7611 GREEN
CO, LLC                   INC                      MEADOWS DRIVE        LEWIS CENTER       OH      43035      USA                                                            3/26/2019
Shopko Stores Operating   9058449003               6000 GREENWOOD       GREENWOOD                                      Vendor Terms Agreement
CO, LLC                   FULLBAR LLC              PLAZA STE 120        VILLAGE             CO     80111      USA                                                            3/26/2019
                          9058453003 AURAFIN                                                                           Vendor Terms Agreement
Shopko Stores Operating   DIV OF RICHLINE          115 S MACQUESTEN
CO, LLC                   GROUP                    PARKWAY              MOUNT VERNON       NY      10550      USA                                                            3/26/2019
                          9058454003 FASHION                                                                           Vendor Terms Agreement
Shopko Stores Operating   ANGELS DIV M G           4353 N RICHARDS
CO, LLC                   PARTNERS                 STREET               MILWAUKEE           WI     53212      USA                                                            3/26/2019
Shopko Stores Operating   9058474003 CYBER         3109 NE 109TH                                                       Vendor Terms Agreement
CO, LLC                   ACOUSTICS LLC            AVENUE               VANCOUVER          WA 98682           USA                                                            3/26/2019
                          9058478003 VIDA                                                                              Vendor Terms Agreement
Shopko Stores Operating   SHOES
CO, LLC                   INTERNATIONAL            29 WEST 56TH STREET NEW YORK            NY      10019      USA                                                            3/26/2019
                          9058480003 PACIFIC                                                                           Vendor Terms Agreement
Shopko Stores Operating   COAST HOME               2424 SAYBROOK
CO, LLC                   FURNISHINGS I            AVENUE               COMMERCE            CA     90040      USA                                                            3/26/2019
                          9058481003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   VESTURE GROUP            2220 N SCREENLAND                               9150511
CO, LLC                   INCORPORATED             DRIVE                BURBANK             CA     37         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9058515003 STEP IT
Shopko Stores Operating UP INTERNATIONAL           2560 FOXFIELD ROAD
CO, LLC                 LLC                        STE 230              ST CHARLES          IL     60174      USA                                                            3/26/2019
Shopko Stores Operating 9058550003 GOFIT           12929 E APACHE                                                      Vendor Terms Agreement
CO, LLC                 LLC DEPT 66                STREET               TULSA              OK      74116      USA                                                            3/26/2019
                        9058551003                                                                                     Vendor Terms Agreement
                        ZOBMONDO
Shopko Stores Operating ENTERTAINMENT              336 BON AIR CENTER
CO, LLC                 LLC                        #409                 GREENBRAE           CA     94904      USA                                                            3/26/2019
                        9058572003                                                                                     Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL              499 7TH AVE 12TH
CO, LLC                 DIRECT GROUP INC           FLOOR S              NEW YORK           NY      10018      USA                                                            3/26/2019
                        9058573003                                                                                     Vendor Terms Agreement
Shopko Stores Operating BLUEBERRY                  7050 NEW HORIZONS    NORTH
CO, LLC                 BOULEVARD LLC              BOULEVARD            AMITYVILLE         NY      11701      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9058645003 LAROSE          1578 SUSSEX
CO, LLC                 IND DBA CRA Z ART          TURNPIKE             RANDOLPH            NJ     07869      USA                                                            3/26/2019
                        9058663003                                                                                     Vendor Terms Agreement
                        PROFUSION
Shopko Stores Operating COSMETICS CORP             610 GREENBRIAR                                  6004600
CO, LLC                 DBA PRO                    LANE                 LINDENHURST         IL     00         USA                                                            3/26/2019
Shopko Stores Operating 9058666003 E & E CO        555 W VICTORIA                                                      Vendor Terms Agreement
CO, LLC                 LTD DBA JLA                STREET               COMPTON             CA     90220      USA                                                            3/26/2019
Shopko Stores Operating 9058703003 G A M E         137 SOUTH                                                           Vendor Terms Agreement
CO, LLC                 APPAREL LLC                BROADWAY             SOUTH AMBOY         NJ     08879      USA                                                            3/26/2019
Shopko Stores Operating 9058710003 IBC                                                                                 Vendor Terms Agreement
CO, LLC                 HEARTHWARE INC             880 LAKESIDE DRIVE   GURNEE              IL     60331      USA                                                            3/26/2019
Shopko Stores Operating 9058728003                 7120 SHADY OAK                                                      Vendor Terms Agreement
CO, LLC                 RENPURE LLC                ROAD                 EDEN PRAIRIE       MN 55344           USA                                                            3/26/2019
                        9058747003                                                                                     Vendor Terms Agreement
Shopko Stores Operating KRISTIAN REGALE            21562 US HWY 169
CO, LLC                 INC                        SOUTH                GRAND RAPIDS       MN 55744           USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9058776003
Shopko Stores Operating LEHRHOFF ABL DIV
CO, LLC                 OF ARCHBROOK LA            3960 ROYAL DRIVE     KENNESAW           GA      30144      USA                                                            3/26/2019
                        9058780003                                                                                     Vendor Terms Agreement
                        HAMMONDS
Shopko Stores Operating CANDIES SINCE              5735 WASHINGTON                                 8021613
CO, LLC                 NINETEEN                   STREET               DENVER              CO     21         USA                                                            3/26/2019
                        9058855003 LOT                                                                                 Vendor Terms Agreement
Shopko Stores Operating TWENTY SIX
CO, LLC                 STUDIO INC                 277 CAROLINA STREET SAN FRANCISCO        CA     94103      USA                                                            3/26/2019




                                                                                       35 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                            Document    Page 41 of 100



                                                                                                                         Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1              City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9058920002 BM                                                                                  Vendor Terms Agreement
Shopko Stores Operating   MERCHANDISING
CO, LLC                   CO LTD                   16 CRAIGWOOD RD        AVENEL              NJ     07001      USA                                                            3/26/2019
                          9058923003 SYKEL                                                                               Vendor Terms Agreement
Shopko Stores Operating   ENTERPRISES DIV          39 W 37TH ST 14TH
CO, LLC                   OF FABRIQU               FLOOR                  NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9058925003 FIT &                                                                               Vendor Terms Agreement
CO, LLC                   FRESH INC                23 ACORN STREET        PROVIDENCE          RI     02903      USA                                                            3/26/2019
                          9058944003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   CALIFORNIA               14711 EAST CLARK       CITY OF
CO, LLC                   FLORAL & HOME            AVENUE                 INDUSTRY            CA     91746      USA                                                            3/26/2019
                          9058954003 SALES &                                                                             Vendor Terms Agreement
Shopko Stores Operating   PRODUCT                  3180 MACARTHUR                                    6006200
CO, LLC                   SOLUTIONS INC            BLVD                   NORTHBROOK          IL     00         USA                                                            3/26/2019
Shopko Stores Operating   9058958003 YES TO        177 E COLORADO                                    9110519             Vendor Terms Agreement
CO, LLC                   INCORPORATED             BLVD STE 110           PASADENA            CA     85         USA                                                            3/26/2019
Shopko Stores Operating   9058960003 BAKER &       2550 WEST TYVOLA                                                      Vendor Terms Agreement
CO, LLC                   TAYLOR                   ROAD STE 300           CHARLOTTE           NC     28217      USA                                                            3/26/2019
                          9058972002 OPI           5100 LEGACY DRIVE      PLANO               TX     7502400             Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                                                                   00
CO, LLC                   INCORPORATED                                                                          USA                                                            3/26/2019
                                           3D 20 TAIPEI WORLD                                                            Vendor Terms Agreement
Shopko Stores Operating 9058998003 EUSEBIO TRADE CENTER 5, SEC
CO, LLC                 SPORTING CO LTD 5 HSIN YI ROAD         TAIPEI TAIWAN                                                                                                   3/26/2019
                                                                                                                         Vendor Terms Agreement
Shopko Stores Operating 9059012003
CO, LLC                 MERCHSOURCE LLC 15 CUSHING                        IRVINE              CA     92618      USA                                                            3/26/2019
                                                                                                                         Vendor Terms Agreement
Shopko Stores Operating   9059013003 MELISSA
CO, LLC                   & DOUG LLC               PO BOX 590             WESTPORT            CT     06881      USA                                                            3/26/2019
Shopko Stores Operating   9059018003               3101 WEST VALLEY                                                      Vendor Terms Agreement
CO, LLC                   TOYSMITH                 HWY EAST               SUMNER             WA 98390           USA                                                            3/26/2019
                          9059020003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   PLASMART                 408 411 MACLAREN       OTTAWA ONT
CO, LLC                   INCORPORATED             STREET                 CANADA K292H3                                                                                        3/26/2019
                          9059038003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   LEARNING
CO, LLC                   RESOURCES                380 N FAIRWAY DRIVE VERNON HILLS           IL     60061      USA                                                            3/26/2019
                          9059039003 VENTURI                                                                             Vendor Terms Agreement
Shopko Stores Operating   DIV OF TJD               2299 TRAVERSEFIELD
CO, LLC                   HOLDINGS                 DR                     TRAVERSE CITY       MI     49696      USA                                                            3/26/2019
                          9059040003                                                                                     Vendor Terms Agreement
Shopko Stores Operating   CLAUDIAS CANINE
CO, LLC                   CUISINE                  100 FOUR PAWS LANE MAUMELLE                AR     72113      USA                                                            3/26/2019
                          9059041003 A W                                                                                 Vendor Terms Agreement
Shopko Stores Operating   FABER CASTELL
CO, LLC                   USA INC                  9450 ALLEN DRIVE       VALLEY VIEW        OH      44125      USA                                                            3/26/2019
                          9059088003 GERBER                                                                              Vendor Terms Agreement
Shopko Stores Operating   CHILDRENS WEAR
CO, LLC                   LLC                      PO BOX 3010            GREENVILLE          SC     29602      USA                                                            3/26/2019
                          9059088009 TRIBORO                                                                             Vendor Terms Agreement
                          QUILT
Shopko Stores Operating   MANUFACTURING                                                              1060518
CO, LLC                   CORP                     172 S BROADWAY         WHITE PLAINS       NY      85         USA                                                            3/26/2019
                                                                                                                         Vendor Terms Agreement
                        9059095003                                        TORONTO
Shopko Stores Operating SUPERFIT KNITTING          1191 BATHHURST         CANADA M5R
CO, LLC                 INC DBA WERTEX             STREET                 3H4                                                                                                  3/26/2019
                        9059121003 TIMES                                                                                 Vendor Terms Agreement
Shopko Stores Operating THREE CLOTHIER             530 SEVENTH AVENUE
CO, LLC                 LLC DBA YUM                15TH FL STE 1505   NEW YORK               NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9059124003 ASPIRE                                                                                Vendor Terms Agreement
CO, LLC                 BRANDS LLC                 1006 CROCKER ROAD      WESTLAKE           OH      44145      USA                                                            3/26/2019
Shopko Stores Operating 9059132003 CELSIUS         140 NE 4TH AVENUE                                                     Vendor Terms Agreement
CO, LLC                 INCORPORATED               STE C                  DELRAY BEACH        FL     33483      USA                                                            3/26/2019
Shopko Stores Operating 9059149003 ROYCE           350 FIFTH AVENUE STE                                                  Vendor Terms Agreement
CO, LLC                 TOO LLC                    333                    NEW YORK           NY      10118      USA                                                            3/26/2019
Shopko Stores Operating 9059152003 TWO             73 261 US HIGHWAY 11                                                  Vendor Terms Agreement
CO, LLC                 ELEVENS LLC                STE 209                PALM DESERT         CA     92260      USA                                                            3/26/2019
Shopko Stores Operating                            728 BOOSTER                                                           Vendor Terms Agreement
CO, LLC                 9059161003 NUK USA         BOULEVARD              REEDSBURG           WI     53959      USA                                                            3/26/2019
                        9059186003 JETS                                                                                  Vendor Terms Agreement
Shopko Stores Operating SETS & ELEPHANT                               LAVAL PQ
CO, LLC                 BEAUTY CORP                2579 BOUL CHOMEDEY H7T2R2 CANADA                                                                                            3/26/2019
                        9059198003 FAME                                                                                  Vendor Terms Agreement
Shopko Stores Operating FASHION HOUSE              214 WEST 39TH
CO, LLC                 LLC                        STREET ROOM 401A   NEW YORK               NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9059198008 NE              214 WEST 39TH                                                         Vendor Terms Agreement
CO, LLC                 BRANDS LLC                 STREET 403         NEW YORK               NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9059216003 KLONE           9 WATER STREET 3RD                                                    Vendor Terms Agreement
CO, LLC                 LAB LLC                    FLOOR              AMESBURY               MA 01913           USA                                                            3/26/2019




                                                                                         36 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                         Document    Page 42 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1             City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9059222003 POE                                                                             Vendor Terms Agreement
Shopko Stores Operating SALES DBA ROSS           647 N LAKEVIEW
CO, LLC                 JOSEPH DESIGN            PARKWAY             VERNON HILLS       IL     60061      USA                                                            3/26/2019
Shopko Stores Operating 9059260003 BIA           100 ENTERPRISE                                                    Vendor Terms Agreement
CO, LLC                 CORDON BLEU INC          COURT               GALT               CA     95632      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
                        9059276003          UNIT 707-8 7/F TOWER HUNGHOM
Shopko Stores Operating COUNTRY LINE (HK) A, HUNGHOM              KOWLOON HONG
CO, LLC                 LIMITED             COMMERCIAL CENTRE KONG                                                                                                       3/26/2019
                                            UNIT 2 7F NO 32                                                        Vendor Terms Agreement
                        9059277003          CHENGGONG ROAD,
Shopko Stores Operating MERCURIES ASIA      SEC 1 NANGANG
CO, LLC                 LIMITED             TAIPEI 115            TAIPEI TAIWAN                                                                                          3/26/2019
                        9059281003 ACME                                                                            Vendor Terms Agreement
Shopko Stores Operating UNITED              55 WALLS DRIVE STE                                 0682451
CO, LLC                 CORPORATION         201                   FAIRFIELD             CT     63         USA                                                            3/26/2019
                        9059286003 MAPED                                                                           Vendor Terms Agreement
Shopko Stores Operating HELIX USA           3495 PIEDMONT ROAD
CO, LLC                 INCORPORATED        NE, BLDG 11 SUITE 710 ATLANTA              GA      30305      USA                                                            3/26/2019
Shopko Stores Operating                     3955 ANNAPOLIS LANE                                                    Vendor Terms Agreement
CO, LLC                 9059310003 BLIP LLC SUITE 100             PLYMOUTH             MN 55447           USA                                                            3/26/2019
Shopko Stores Operating 9059314003 ALEX                                                                            Vendor Terms Agreement
CO, LLC                 TOYS                251 UNION STREET      NORTHVALE             NJ     07647      USA                                                            3/26/2019
                        9059319003 PERFECT N19 W23993                                                              Vendor Terms Agreement
Shopko Stores Operating TIMING              RIDGEVIEW PARKWAY
CO, LLC                 INCORPORATED        W                     WAUKESHA              WI     53188      USA                                                            3/26/2019
Shopko Stores Operating 9059331003 GOLLA 935 W CHESTNUT ST                                                         Vendor Terms Agreement
CO, LLC                 USA                 STE 301               CHICAGO               IL     60642      USA                                                            3/26/2019
                        9059335003 ALLIED                                                                          Vendor Terms Agreement
Shopko Stores Operating PRODUCTS
CO, LLC                 CORPORATION         1420 KANSAS AVENUE KANSAS CITY             MO 64127           USA                                                            3/26/2019
                        9059336003                                                                                 Vendor Terms Agreement
Shopko Stores Operating KIKKERLAND
CO, LLC                 DESIGN INC          666 BROADWAY          NEW YORK             NY      10012      USA                                                            3/26/2019
Shopko Stores Operating 9059344003 DAYMEN 1435 N MCDOWELL                                                          Vendor Terms Agreement
CO, LLC                 USA                 BLVD STE 200          PETALUMA              CA     94954      USA                                                            3/26/2019
Shopko Stores Operating 9059361003 SUNSET                         RANCHO                                           Vendor Terms Agreement
CO, LLC                 VISTA DESIGNS CO 9850 SIXTH STREET        CUCAMONGO             CA     91730      USA                                                            3/26/2019
                        9059371003                                                                                 Vendor Terms Agreement
Shopko Stores Operating VERTICAL
CO, LLC                 TEXTILES            7000 NW 37TH AVENUE MIAMI                   FL     33147      USA                                                            3/26/2019
Shopko Stores Operating 9059372003          301 1/2 DIVISION                                                       Vendor Terms Agreement
CO, LLC                 KAEMINGK USA        STREET                NORTHFIELD           MN 55057           USA                                                            3/26/2019
                        9059402003 F & M                                                                           Vendor Terms Agreement
Shopko Stores Operating TOOL & PLASTICS
CO, LLC                 INC                 163 PIONEER DRIVE     LEOMINSTER           MA 01453           USA                                                            3/26/2019
                        9059406003 GLOBAL                                                                          Vendor Terms Agreement
                        DRAGON
Shopko Stores Operating TECHNOLOGY          28 1200 AEROWOOD      MISSISSAUGA ON
CO, LLC                 DEVELOP             DRIVE                 L4W2S7 CAN                                                                                             3/26/2019
                                            7TH FLOOR EDWARD                                                       Vendor Terms Agreement
                        9059414003 CS       WONG TOWER, 910
Shopko Stores Operating INTERNATIONAL       CHEUNG SHA WAN        KOWLOON HONG
CO, LLC                 (HK) TOYS LIMIT     ROAD                  KONG                                                                                                   3/26/2019
Shopko Stores Operating 9059415003 AMAN     5311 BOULEVARD                                                         Vendor Terms Agreement
CO, LLC                 IMPORTS             EAST STE #7           WEST NEW YORK        NY      07093      USA                                                            3/26/2019
                        9059423002                                                                                 Vendor Terms Agreement
Shopko Stores Operating SKULLCANDY          1441 WEST UTE BLVD
CO, LLC                 INCORPORATED        STE 250               PARK CITY             UT     84098      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9059474003 VUPOINT       17583 RAILROAD      CITY OF
CO, LLC                 SOLUTIONS                STREET              INDUSTRY           CA     91748      USA                                                            3/26/2019
                        9059475003                                                                                 Vendor Terms Agreement
                        MILLENIUM
Shopko Stores Operating CLOTHING                 1407 BROADWAY
CO, LLC                 INCORPORATED             SUITE 1202          NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9059495003 BAY           22 WEST 32ND STREET                                               Vendor Terms Agreement
CO, LLC                 SALES COMPANY            16TH FLOOR          NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9059496003 DESIGNS                                                                         Vendor Terms Agreement
CO, LLC                 BY F M C                 1533 60TH STREET    BROOKLYN          NY      11219      USA                                                            3/26/2019
                        9059504003 SODA                                                                            Vendor Terms Agreement
Shopko Stores Operating STREAM USA               1725 136 GAITHER
CO, LLC                 INCORPORATED             DRIVE # 200         MT LAUREL          NJ     08054      USA                                                            3/26/2019
                        9059538003 AETNA                                                                           Vendor Terms Agreement
Shopko Stores Operating FELT                     2401 WEST EMAUS
CO, LLC                 CORPORATION              AVENUE              ALLENTOWN          PA     18103      USA                                                            3/26/2019
Shopko Stores Operating 9059542003               18685 EAST PLAZA                                                  Vendor Terms Agreement
CO, LLC                 ORALABS INC              DRIVE               PARKER             CO     80134      USA                                                            3/26/2019
                        9059544003 ASHLEY                                                                          Vendor Terms Agreement
Shopko Stores Operating COLLECTION DBA           600 W 57TH STREET
CO, LLC                 PROTOCOL                 2ND FLOOR           NEW YORK          NY      10019      USA                                                            3/26/2019




                                                                                   37 of 95
    Case 19-80064-TLS                            Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                        Document    Page 43 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9059545003 LUSH                                                                              Vendor Terms Agreement
Shopko Stores Operating LIFE
CO, LLC                 INCORPORATED           7514 GIRARD #1142      LA JOLLA            CA     92117      USA                                                            3/26/2019
                        9059551003                                                                                   Vendor Terms Agreement
Shopko Stores Operating EVOLUTION              880 SW 145TH AVE       PEMBROKE
CO, LLC                 LIGHTING LLC           SUITE 100              PINES               FL     33027      USA                                                            3/26/2019
                                               1601 EAST                                                             Vendor Terms Agreement
                                               ZHONGSHAN, 9A/B
Shopko Stores Operating 9059559003 IRIS        CENTURY OFFICE         JIAXING
CO, LLC                 FURNITURE              BUILDING               ZHEJIANG CHINA                                                                                       3/26/2019
                        9059573003 PACIFIC                                                                           Vendor Terms Agreement
Shopko Stores Operating LEGWEAR
CO, LLC                 INCORPORATED           3600 LASALLE STREET    ONTARIO             CA     91761      USA                                                            3/26/2019
                        9059591003 BAUM                                                                              Vendor Terms Agreement
Shopko Stores Operating BROTHERS               350 5TH AVENUE STE
CO, LLC                 IMPORTS INC            501                    NEW YORK           NY      10118      USA                                                            3/26/2019
                        9059593003 DENNIS                                                                            Vendor Terms Agreement
                        EAST
Shopko Stores Operating INTERNATIONAL                                 YARMOUTH
CO, LLC                 LLC                    221 WILLOW STREET      PORT               MA 02675           USA                                                            3/26/2019
Shopko Stores Operating 9059603003             1101 DOVE STREET       NEWPORT                                        Vendor Terms Agreement
CO, LLC                 URBANTREND LLC STE 175                        BEACH               CA     92660      USA                                                            3/26/2019
                        9059606003                                                                                   Vendor Terms Agreement
                        HOSPITAL
Shopko Stores Operating SPECIALTY              26301 CURTISS                                     4419300
CO, LLC                 COMPANY                WRIGHT                 CLEVELAND          OH      03         USA                                                            3/26/2019
Shopko Stores Operating 9059607003 CERTCO                                                        5371160             Vendor Terms Agreement
CO, LLC                 INCORPORATED           5321 VERONA ROAD       MADISON             WI     50         USA                                                            3/26/2019
                        9059620003 CELESTE                                                                           Vendor Terms Agreement
Shopko Stores Operating CONTRACT               7978 INDUSTRIAL
CO, LLC                 PACKAGING LLC          PARK ROAD              EASON              MD 21601           USA                                                            3/26/2019
                        9059630003 UNI                                                                               Vendor Terms Agreement
Shopko Stores Operating HOSIERY                1911 E OLYMPIC
CO, LLC                 INCORPORATED           BOULEVARD              LOS ANGELES         CA     90021      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                                         UNITS 1117-1120 11F
                                         TOWER B, NEW
Shopko Stores Operating 9059632003       MANDARIN PLAZA #14 EAST KOWLOON
CO, LLC                 FUNVILLE LIMITED SCIENCE MUSEUM RD HONG KONG                                                                                                       3/26/2019
Shopko Stores Operating 9059660003 EARTH                                                                             Vendor Terms Agreement
CO, LLC                 ACCENTS LLC      86 OLD NOD ROAD #B1 DECATUR                      IL     62522      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                          9059760003 NEAT OH
Shopko Stores Operating   INTERNATIONAL        790 FRONTAGE ROAD
CO, LLC                   LLC                  SUITE 303              NORTHFIELD          IL     60093      USA                                                            3/26/2019
                          9059802003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   TROPICAL NUT &       3150 URBAMCREST                                   4312317
CO, LLC                   FRUIT INCORPORA      INDUSTRIAL DR          URBANCREST         OH      69         USA                                                            3/26/2019
                          9059803003 CLOVER                                                                          Vendor Terms Agreement
Shopko Stores Operating   TECHNOLOGIES         4200 N COLUNBUS
CO, LLC                   GROUP LLC            STREET                 OTTAWA              IL     61350      USA                                                            3/26/2019
                          9059806003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   EZRASONS
CO, LLC                   INCORPORATED         37 WEST 37TH STREET NEW YORK              NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9059852003 SPENCER   425 445 S LEMON     CITY OF                                           Vendor Terms Agreement
CO, LLC                   N ENTERPRISES INC    AVENUE              INDUSTRY               CA     91746      USA                                                            3/26/2019
                          9059871003 IN                                                                              Vendor Terms Agreement
Shopko Stores Operating   DEMAND               1911 PALOMAR OAKS
CO, LLC                   MARKETING LLC        WAY                    CARLSBAD            CA     92008      USA                                                            3/26/2019
                          9059873003 PLAY      UNIT C 12F PHASE I     HUNG HOM                                       Vendor Terms Agreement
Shopko Stores Operating   WOW HOLDINGS         KAISER ESTATE, 37 45   KOWLOON
CO, LLC                   LIMITED              MAN YUE STREET         HONGKONG                                                                                             3/26/2019
                          9059874003 DIGGIN                                                                          Vendor Terms Agreement
Shopko Stores Operating   ACTIVE               5900 HOLLIS STREET
CO, LLC                   INCORPORATED         #Q                     EMERYVILLE          CA     94608      USA                                                            3/26/2019
                          9059899003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   DUNECRAFT
CO, LLC                   INCORPORATED         PO BOX 808             CHAGRIN FALLS      OH      44022      USA                                                            3/26/2019
                          9059900003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   PUMPONATOR           30 CONGRESS ST STE
CO, LLC                   INCORPORATED         207                    YORK                SC     29745      USA                                                            3/26/2019
                          9059914003 SHARE     31F THE CENTER, 99                                                    Vendor Terms Agreement
Shopko Stores Operating   THE FUN HK           QUEENS ROAD
CO, LLC                   LIMITED              CENTRAL                HONG KONG                                                                                            3/26/2019
                          9059915003 OZWEST                                                                          Vendor Terms Agreement
Shopko Stores Operating   INCORPORATED         4614 SW KELLY AVE
CO, LLC                   DBA ZING TOY         SUITE 200              PORTLAND            OR     97239      USA                                                            3/26/2019
Shopko Stores Operating   9059936003 BTWEEN    1411 BROADWAY                                                         Vendor Terms Agreement
CO, LLC                   LLC                  ROOM 2520              NEW YORK           NY      10018      USA                                                            3/26/2019




                                                                                     38 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                           Document    Page 44 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty         Address1            City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                                                                                                      Vendor Terms Agreement
                        9059951003 F S I
Shopko Stores Operating FORT LAUDERDALE                                                           7609290
CO, LLC                 INCORPORAT                1080 S KIMBALL AVE   SOUTHLAKE           TX     07         USA                                                            3/26/2019
                        9059969003 KMG                                                                                Vendor Terms Agreement
Shopko Stores Operating DIGITAL                   300 STATE STREET STE
CO, LLC                 INCORPORATED              404                  ROCHESTER          NY      24614      USA                                                            3/26/2019
                        9059970003                                                                                    Vendor Terms Agreement
Shopko Stores Operating CALIFORNIA                15135 WOODLAWN
CO, LLC                 CREATIONS                 AVENUE               TUSTIN              CA     92780      USA                                                            3/26/2019
                        9059974003                                                                                    Vendor Terms Agreement
                        COHESION
Shopko Stores Operating PRODUCTS                  895 DOVE STREET 3RD NEWPORT
CO, LLC                 INCORPORATED              FLOOR               BEACH                CA     92660      USA                                                            3/26/2019
                        9059993003                                                                                    Vendor Terms Agreement
Shopko Stores Operating ALURATEK
CO, LLC                 INCORPORATED              14831 MYFORD ROAD    TUSTIN              CA     92780      USA                                                            3/26/2019
Shopko Stores Operating 9060002003 INSECT                                                                             Vendor Terms Agreement
CO, LLC                 LORE PRODUCTS             PO BOX 1535          SHAFTER             CA     93263      USA                                                            3/26/2019
Shopko Stores Operating 9060011003 AVELLI         7 5040 MAINWAY       BURLINGTON ON                                  Vendor Terms Agreement
CO, LLC                 INCORPORATED              DRIVE                L7L 7G5 CAN                                                                                          3/26/2019
Shopko Stores Operating 9060041003 DIGITAL                                                                            Vendor Terms Agreement
CO, LLC                 GADGETS LLC               21 ENGLEHARD DRIVE   MONROE              NJ     08831      USA                                                            3/26/2019
Shopko Stores Operating 9060088003 LIVING         38955 HILLS TECH     FARMINGTON                                     Vendor Terms Agreement
CO, LLC                 ESSENTIALS LLC            DRIVE                HILLS               MI     48331      USA                                                            3/26/2019
Shopko Stores Operating 9060199003 CEJON          390 5TH AVENUE STE                                                  Vendor Terms Agreement
CO, LLC                 ACCESSORIES               602                  NEW YORK           NY      10018      USA                                                            3/26/2019
                        9060273003 SOBEL                                                                              Vendor Terms Agreement
Shopko Stores Operating WESTEX DBA
CO, LLC                 BALTIC LINEN              2670 S WESTERN AVE   LAS VEGAS          NV      89109      USA                                                            3/26/2019
                        9060295003 SALES                                                                              Vendor Terms Agreement
Shopko Stores Operating QUEST                                          PALOS VERDES
CO, LLC                 INCORPORATED              2562 VIA TEJON       ESTATES             CA     90274      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9060305003 CLAY         389 OYSTER POINT     S SAN                      9408019
CO, LLC                   ART PRODUCTS LLC        BLVD STE #6          FRANCISCO           CA     51         USA                                                            3/26/2019
Shopko Stores Operating   9060307003 TAFFY                                                                            Vendor Terms Agreement
CO, LLC                   TOWN                    55 W 800 SOUTH       SALT LAKE CITY      UT     84101      USA                                                            3/26/2019
                          9060349003 G & G                                                                            Vendor Terms Agreement
Shopko Stores Operating   OUTFITTERS              4901 FORBES
CO, LLC                   INCORPORATED            BOULEVARD            LANHAM             MD 20706           USA                                                            3/26/2019
                          9060362003 FIBRO                                                                            Vendor Terms Agreement
Shopko Stores Operating   SOURCE USA              989 OLD EAGLE RD
CO, LLC                   INCORPORATED            STE 810              WAYNE               PA     19087      USA                                                            3/26/2019
                          9060363003 TURTLE                                                                           Vendor Terms Agreement
Shopko Stores Operating   COMPANY                 64 E MIDLAND
CO, LLC                   INCORPORATED            AVENUE               PARAMUS             NJ     07652      USA                                                            3/26/2019
                          9060364003 BLUE                                                                             Vendor Terms Agreement
Shopko Stores Operating   SKY THE COLOR OF        15991 RED HILL
CO, LLC                   IMAGINATIO              AVENUE STE 101       TUSTIN              CA     92780      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9060365003 VAYOLA                              MONTREAL QC
CO, LLC                 GARMENTS LTD              550 DESLAURIERS      H4N1V8 CANADA                                                                                        3/26/2019
                        9060384003 BIG                                                                                Vendor Terms Agreement
Shopko Stores Operating JEWELRY                   115 W 30TH STREET
CO, LLC                 COMPANY LLC               8TH FLOOR            NEW YORK           NY      10001      USA                                                            3/26/2019
                        9060389003 NES                                                                                Vendor Terms Agreement
Shopko Stores Operating JEWELRY                   10 WEST 33RD STREET
CO, LLC                 INCORPORATED              9TH FLOOR           NEW YORK            NY      10001      USA                                                            3/26/2019
                        9060394003 JV                                                                                 Vendor Terms Agreement
Shopko Stores Operating APPAREL                                        MONTREAL PQ
CO, LLC                 CORPORATION               550 DESLAURIERS      H4N 1V8 CAN                                                                                          3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9060394007 VAYOLA                            MONTREAL QC
CO, LLC                   GARMENTS LTD            550 DESLAURIERS      H4N1V8 CANADA                                                                                        3/26/2019
Shopko Stores Operating   9060436003 CITY BY      19 GROSVENOR         EAST                                           Vendor Terms Agreement
CO, LLC                   CITY                    AVENUE               PROVIDENCE          RI     02914      USA                                                            3/26/2019
                          9060456003 PACIFIC                                                                          Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   ALLIANCE                PO BOX 7802          REDLANDS            CA     92375      USA                                                            3/26/2019
                          9060467003 INNOVIA                                                                          Vendor Terms Agreement
Shopko Stores Operating   DESIGN SOLUTIONS        1724 WOODLAND
CO, LLC                   LLC                     CROSSING             FORT WAYNE          IN     46825      USA                                                            3/26/2019
                          9060483003                                                                                  Vendor Terms Agreement
                          PRICELESS
Shopko Stores Operating   RESOURCE                63 FLUSHING AVE
CO, LLC                   INCORPORATED            UNIT 321 BLDG 11A    BROOKLYN           NY      11205      USA                                                            3/26/2019
                          9060509003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   PRINCESS                1833 E HARMONY
CO, LLC                   PARADISE                ROAD                 FORT COLLINS        CO     80528      USA                                                            3/26/2019




                                                                                      39 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                           Desc Main
                                                          Document    Page 45 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1                 City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9060510003 JAM N                                                                                Vendor Terms Agreement
Shopko Stores Operating PRODUCTS                 4199 BANDINI
CO, LLC                 INCORPORATED             BOULEVARD STE A         VERNON              CA     90058      USA                                                            3/26/2019
Shopko Stores Operating 9060515003 LIFE          742 GENENIEVE                                                          Vendor Terms Agreement
CO, LLC                 GEAR                     STREET STE O            SLANA BEACH         CA     92075      USA                                                            3/26/2019
                                                 8/F HONG KONG                                                          Vendor Terms Agreement
                                                 SPINNERS BUILDING
Shopko Stores Operating 9060516003 TOY           IND, 818 CHEUNG SHA     KOWLOON HONG
CO, LLC                 TECK LIMITED             WAN ROAD                KONG                                                                                                 3/26/2019
                        9060518003 HOP LUN                                                                              Vendor Terms Agreement
Shopko Stores Operating USA                      1384 BROADWAY
CO, LLC                 INCORPORATED             SUITE 402               NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9060537003               1300 LUNDBERG                                                          Vendor Terms Agreement
CO, LLC                 BROWNMED                 DRIVE W                 SPIRIT LAKE         IA     51360      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
                        9060540003 FASHION
Shopko Stores Operating FORWARD NY               320 FIFTH AVENUE
CO, LLC                 INCORPORATED             #1200                   NEW YORK           NY      10001      USA                                                            3/26/2019
                        9060557003               UNITS 808 809 8F                                                       Vendor Terms Agreement
Shopko Stores Operating NEWTOYS HK               PENINSULA CENTRE,       TSIMSHATSUI
CO, LLC                 LIMITED                  67 MODY ROAD            EAST KOWLOON                                                                                         3/26/2019
Shopko Stores Operating 9060558003               255 W 35TH STREET                                                      Vendor Terms Agreement
CO, LLC                 SUNSOURCE                9TH FLOOR               NEW YORK           NY      10018      USA                                                            3/26/2019
                        9060591003                                                                                      Vendor Terms Agreement
                        REGENCY
Shopko Stores Operating INTERNATIONAL            10F 310 SEC 4, XIAO E
CO, LLC                 MARKETING                ROAD                    TAIPEI TAIWAN                                                                                        3/26/2019
                        9060624003 DECOR                                                                                Vendor Terms Agreement
Shopko Stores Operating CRAFTS                   275 WESTMINSTER
CO, LLC                 INCORPORATED             STREET                  PROVIDENCE          RI     02903      USA                                                            3/26/2019
                        9060625003                                                                                      Vendor Terms Agreement
Shopko Stores Operating RELIABLE OF
CO, LLC                 MILWAUKEE                PO BOX 563              MILWAUKEE           WI     53201      USA                                                            3/26/2019
Shopko Stores Operating 9060643003 LAJOBI        ONE MEADOWLANDS         EAST                                           Vendor Terms Agreement
CO, LLC                 INCORPORATED             PLAZA STE 803           RUTHERFORD          NJ     07073      USA                                                            3/26/2019
                        9060664003 KLT                                                                                  Vendor Terms Agreement
Shopko Stores Operating GLOBAL DIV OF
CO, LLC                 LIPARI FOODS             26661 BUNERT            WARREN              MI     48089      USA                                                            3/26/2019
                        9060728003 CCT                                                                                  Vendor Terms Agreement
Shopko Stores Operating TECH USA                 5215 N OCONNOR
CO, LLC                 INCORPORATED             BLVD STE 670            IRVING              TX     75039      USA                                                            3/26/2019
Shopko Stores Operating 9060753003 JBL           43 WEST 33RD STREET                                                    Vendor Terms Agreement
CO, LLC                 TRADING LLC              SUITE 201               NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9060767003 ARCHOS        7951 E MAPLEWOOD        GREENWOOD                                      Vendor Terms Agreement
CO, LLC                 INCORPORATED             DRIVE #260              VILLAGE             CO     80111      USA                                                            3/26/2019
                        9060777003                                                                                      Vendor Terms Agreement
                        CERTIFIED
Shopko Stores Operating INTERNATIONAL            36 VANDERBILT
CO, LLC                 CORPORAT                 AVENUE                  PLEASANTVILLE      NY      10570      USA                                                            3/26/2019
                        9060795003 HARVIC                                                                               Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            10 WEST 33RD STREET
CO, LLC                 LTD                      STE #508            NEW YORK               NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9060804002 FIFTH                                                                                Vendor Terms Agreement
CO, LLC                 SUN                      495 RYAN AVE            CHICO               CA     95973      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
Shopko Stores Operating 9060949003 KERATIN       7700 CONGRESS AVE ---                              3348700
CO, LLC                 COMPLEX                  SUITE 2201            BOCA RATON            FL     00         USA                                                            3/26/2019
                        9060950003 STREET                                                                               Vendor Terms Agreement
Shopko Stores Operating SURFING                  4299 MACARTHUR          NEWPORT
CO, LLC                 WORLDWIDE                BLVD #200               BEACH               CA     92660      USA                                                            3/26/2019
                        9060972003                                                                                      Vendor Terms Agreement
                        RICHARDS
Shopko Stores Operating HOMEWARES                                                                   9722853
CO, LLC                 INCORPORATED             PO BOX 5397             PORTLAND            OR     97         USA                                                            3/26/2019
                        9060996003 AARON                                                                                Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES                                                                  2932500
CO, LLC                 INCORPORATED             PO BOX 305              CLINTON             SC     00         USA                                                            3/26/2019
                        9061018003                                                                                      Vendor Terms Agreement
Shopko Stores Operating AMERICAN                 1407 BROADWAY 24TH
CO, LLC                 EXCHANGE                 FLOOR              NEW YORK                NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9061021003 ORGILL                                                                               Vendor Terms Agreement
CO, LLC                 INCORPORATED             3742 TYNDALE DRIVE MEMPHIS                  TN     38125      USA                                                            3/26/2019
                        9061040003 AMINCO                                                                               Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            20571 CRESCENT BAY
CO, LLC                 (USA) INC                DRIVE                   LAKE FOREST         CA     92630      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
Shopko Stores Operating 9061045003 PICTURA
CO, LLC                 INCORPORATED       4 ANDREWS DRIVE               WEST PATERSON       NJ     07424      USA                                                            3/26/2019
                        9061056003                                                                                      Vendor Terms Agreement
Shopko Stores Operating GOURMET HOME
CO, LLC                 PRODUCTS           347 5TH AVENUE                NEW YORK           NY      10016      USA                                                            3/26/2019




                                                                                        40 of 95
    Case 19-80064-TLS                            Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                        Document    Page 46 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty        Address1            City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9061084003 CHI         250 PENNBRIGHT DR                                                 Vendor Terms Agreement
CO, LLC                   HOME                   SUITE 150           HOUSTON            TX     77090      USA                                                            3/26/2019
Shopko Stores Operating   9061085003 PREMIER                                                                       Vendor Terms Agreement
CO, LLC                   CARE INDUSTRIES 100 OSER AVENUE            HAUPPAUGE         NY      11788      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating   9061114003 SEATTLE   1950 112 AVENUE NE
CO, LLC                   COTTON WORKS         #202                  BELLEVUE          WA 98004           USA                                                            3/26/2019
Shopko Stores Operating   9061121003 Z CO      1385 BROADWAY 5TH                                                   Vendor Terms Agreement
CO, LLC                   JEANS                FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9061122003 PCI       1411 BROADWAY STE                                                   Vendor Terms Agreement
CO, LLC                   APPAREL              2600                  NEW YORK          NY      10018      USA                                                            3/26/2019
                          9061127001                                                                               Vendor Terms Agreement
Shopko Stores Operating   FRANKLIN
CO, LLC                   CORPORATION          800 FRANKLIN DRIVE    HOUSTON           MS      38851      USA                                                            3/26/2019
Shopko Stores Operating   9061128003 MJ                                                                            Vendor Terms Agreement
CO, LLC                   CONNECTION LLC       910 RIDGELY RD STE G MURFREESBORO        TN     37129      USA                                                            3/26/2019
Shopko Stores Operating   9061129003 SPANX     3344 PEACHTREE RD                                                   Vendor Terms Agreement
CO, LLC                   INCORPORATED         NE #1700             ATLANTA            GA      30326      USA                                                            3/26/2019
                          9061149003                                                                               Vendor Terms Agreement
Shopko Stores Operating   MELVILLE CANDY       70 FINNELL DRIVE
CO, LLC                   COMPANY              UNIT #16              WEYMOUTH          MA 02188           USA                                                            3/26/2019
Shopko Stores Operating   9061164003 CPREME    2012 ABALONE                                                        Vendor Terms Agreement
CO, LLC                   LIMITED LLC          AVENUE UNIT A         TORRANCE           CA     90501      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9061184003 METRO       UNIT 1211 NO 1    TSIMSHATSUI E
CO, LLC                 WORLD GROUP LTD        SCIENCE MUSEUM RD KOWLOON                                                                                                 3/26/2019
                        9061200003 ROYAL                                                                           Vendor Terms Agreement
Shopko Stores Operating DELUXE                 390 5TH AVENUE                                  1001800
CO, LLC                 ACCESSORIES LLC        ROOM 505              NEW YORK          NY      00         USA                                                            3/26/2019
Shopko Stores Operating                        603 SWEETLAND                                                       Vendor Terms Agreement
CO, LLC                 9061263003 NECA        AVENUE                HILLSIDE           NJ     07205      USA                                                            3/26/2019
                        9061265003                                                                                 Vendor Terms Agreement
Shopko Stores Operating PRIMITIVES BY          1817 WILLIAM PENN
CO, LLC                 KATHY INC              WAY                LANCASTER             PA     17601      USA                                                            3/26/2019
Shopko Stores Operating 9061307003 P           3 PARK AVENUE 35TH                                                  Vendor Terms Agreement
CO, LLC                 KAUFMANN HOME          FLOOR              NEW YORK             NY      10016      USA                                                            3/26/2019
                        9061308003 ASHLEY                                                                          Vendor Terms Agreement
Shopko Stores Operating ENTERTAINMENT          7370 EASTGATE ROAD
CO, LLC                 COMPANY                #155 BLDG M        HENDERSON            NV      89011      USA                                                            3/26/2019
Shopko Stores Operating 9061317003 GIINII      2160 LUNDY AVENUE                                                   Vendor Terms Agreement
CO, LLC                 TECH CORP              STE 210            SAN JOSE              CA     95131      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
                        9061350003 LATIQUE
Shopko Stores Operating HANDBAGS &             10 WEST 33RD STREET
CO, LLC                 ACCESSORIES            STE 405             NEW YORK            NY      10001      USA                                                            3/26/2019
                        9061371003 RFA                                                                             Vendor Terms Agreement
Shopko Stores Operating HOLDING GROUP          385 5TH AVENUE 4TH
CO, LLC                 LLC                    FLOOR                 NEW YORK          NY      10016      USA                                                            3/26/2019
Shopko Stores Operating 9061378003 WYNIT                             NORTH                                         Vendor Terms Agreement
CO, LLC                 DISTRIBUTION LLC       5801 E TAFT ROAD      SYRACUSE          NY      13212      USA                                                            3/26/2019
                        9061386003 SASCO                                                                           Vendor Terms Agreement
Shopko Stores Operating TRADING                1410 BROADWAY STE
CO, LLC                 INCORPORATED           1908                  NEW YORK          NY      10018      USA                                                            3/26/2019
                        9061389003                                                                                 Vendor Terms Agreement
Shopko Stores Operating LOGOTEL                15046 BELTWAY
CO, LLC                 INCORPORATED           DRIVE                 ADDISON            TX     75001      USA                                                            3/26/2019
Shopko Stores Operating 9061390003 ONYX        65 MEMORIAL ROAD                                                    Vendor Terms Agreement
CO, LLC                 DESIGN GROUP           STE 320               WEST HARTFORD      CT     06107      USA                                                            3/26/2019
                        9061391003 GILDAN                                                                          Vendor Terms Agreement
Shopko Stores Operating BRANDED APPAREL        2121 CRESCENT         MONTREAL PQ
CO, LLC                 SRL                    STREET SUITE 100      CANADA H3G2C1                                                                                       3/26/2019
                        9061404003 A & B                                                                           Vendor Terms Agreement
Shopko Stores Operating HOME GROUP             9520 SANTA ANITA      RANCHO
CO, LLC                 INCORPORATED           AVENUE                CUCAMONGA          CA     91730      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9061407003 ZEE
CO, LLC                 COMPANY APPAREL        95 MAYHILL STREET     SADDLE BROOK       NJ     07663      USA                                                            3/26/2019
                        9061408003 A B M                                                                           Vendor Terms Agreement
Shopko Stores Operating CANADA                                     MILTON ON
CO, LLC                 INCORPORATED           205 MARKET DRIVE    CANADA L9T4Z7                                                                                         3/26/2019
Shopko Stores Operating 9061417003 MARAIS      10 WEST 33RD STREET                                                 Vendor Terms Agreement
CO, LLC                 DESIGNS                STE 510             NEW YORK            NY      10001      USA                                                            3/26/2019
                        9061424003 SCENT                                                                           Vendor Terms Agreement
Shopko Stores Operating SATION                 350 FIFTH AVENUE STE
CO, LLC                 INCORPORATED           1230                 NEW YORK           NY      10118      USA                                                            3/26/2019
                        9061450003 CLT                                                                             Vendor Terms Agreement
Shopko Stores Operating LOGISTICS              2500 W. HIGGINS RD,   HOFFMAN                   6016900
CO, LLC                 INCORPORATED           SUITE 1230            ESTATES            IL     00         USA                                                            3/26/2019
                        9061451003 DEMERT                                                                          Vendor Terms Agreement
Shopko Stores Operating BRANDS                 15402 N NEBRASKA
CO, LLC                 INCORPORATED           AVENUE #102           LUTZ               FL     33549      USA                                                            3/26/2019




                                                                                   41 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                         Document    Page 47 of 100



                                                                                                                    Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1          City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9061678003 PACKIT        875 S WESTLAKE BLVD WESTLAKE                                       Vendor Terms Agreement
CO, LLC                 LLC                      #112                VILLAGE             CA     91361      USA                                                            3/26/2019
                        9061695003                                                                                  Vendor Terms Agreement
Shopko Stores Operating PRECIDIO DESIGN          72 DEVON ROAD UNIT BRAMPTON ONT
CO, LLC                 INCORPORATED             1                  L6T 5B4 CAN                                                                                           3/26/2019
                        9061717003                                                                                  Vendor Terms Agreement
Shopko Stores Operating HEALTHY FOODS            30339 DIAMOND PKWY
CO, LLC                 LLC                      STE 105            CLEVELAND           OH      44139      USA                                                            3/26/2019
                        9061729003                                                                                  Vendor Terms Agreement
Shopko Stores Operating CARRERA OF
CO, LLC                 AMERICA                  2 CORPORATE DRIVE    CRANBURY           NJ     08512      USA                                                            3/26/2019
Shopko Stores Operating 9061730003 GMPC          11390 OLYMPIC BLVD                                                 Vendor Terms Agreement
CO, LLC                 LLC                      STE 400              LOS ANGELES        CA     90064      USA                                                            3/26/2019
                        9061731003                                                                                  Vendor Terms Agreement
Shopko Stores Operating CARTAMUNDI USA        5930 PRESTON VIEW
CO, LLC                 INCORPORATED          BLVD STE 200         DALLAS                TX     75240      USA                                                            3/26/2019
                                              20 WESTLANDS ROAD,                                                    Vendor Terms Agreement
Shopko Stores Operating   9061732003 GROW N UNIT 405 8
CO, LLC                   UP LIMITED          WESTLANDS CENTRE HONG KONG                                                                                                  3/26/2019
                          9061738003 BEST                                                                           Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES          250 WEST 39TH
CO, LLC                   LIMITED             STREET ROOM 804      NEW YORK             NY      10018      USA                                                            3/26/2019
                          9061753003                                                                                Vendor Terms Agreement
Shopko Stores Operating   LIFESTYLE
CO, LLC                   SOLUTIONS           6955 MOWRY AVENUE NEWARK                   CA     94560      USA                                                            3/26/2019
Shopko Stores Operating   9061754003          1648 E LAWSON                                                         Vendor Terms Agreement
CO, LLC                   CROCODILE CREEK STREET                   DURHAM                NC     27703      USA                                                            3/26/2019
Shopko Stores Operating   9061755003 WISH                                                                           Vendor Terms Agreement
CO, LLC                   FACTORY LIMITED 21 CHURCH STREET         MONTCLAIR             NJ     07042      USA                                                            3/26/2019
Shopko Stores Operating   9061780003 BAZOO                                                                          Vendor Terms Agreement
CO, LLC                   GLOBAL LLC          30 HAGER STREET      HUBBARD              OH      44425      USA                                                            3/26/2019
Shopko Stores Operating   9061786003 COLORS 366 FIFTH AVENUE STE                                                    Vendor Terms Agreement
CO, LLC                   IN OPTICS LIMITED 804                    NEW YORK             NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9061798003 JALP LLC 6400 SHELBY VIEW                                                      Vendor Terms Agreement
CO, LLC                   DBA FUL             DRIVE STE 115        MEMPHIS               TN     38134      USA                                                            3/26/2019
Shopko Stores Operating   9061883003 BLUE                                                                           Vendor Terms Agreement
CO, LLC                   ORANGE GAMES        1000 ILLINOIS STREET SAN FRANCISCO         CA     94107      USA                                                            3/26/2019
                          9061887003 VISUAL                                                                         Vendor Terms Agreement
Shopko Stores Operating   LAND                17785 CENTER COURT
CO, LLC                   INCORPORATED        DRIVE #670           CERRITOS              CA     90703      USA                                                            3/26/2019
                          9061899003                                                                                Vendor Terms Agreement
                          PUBLISHER
Shopko Stores Operating   SERVICES            3095 KINGSTON
CO, LLC                   INCORPORATED        COURT                NORCROSS             GA      30071      USA                                                            3/26/2019
                          9061900003                                                                                Vendor Terms Agreement
Shopko Stores Operating   ARTISTIC STUDIOS                                                      4480500
CO, LLC                   LIMITED             1840 BANEY ROAD S    ASHLAND              OH      00         USA                                                            3/26/2019
                          9061933003 DAVID                                                                          Vendor Terms Agreement
Shopko Stores Operating   AND YOUNG GROUP
CO, LLC                   CORP                901 CASTLE ROAD      SECAUCUS              NJ     07094      USA                                                            3/26/2019
                          9061947003 NIFTY                                                                          Vendor Terms Agreement
Shopko Stores Operating   HOME PRODUCTS
CO, LLC                   INC                 920 WALNUT AVENUE MADISON LAKE            MN 56063           USA                                                            3/26/2019
                          9061951003                                                                                Vendor Terms Agreement
                          SEVENTEEN
Shopko Stores Operating   TWENTY ONE          4700 BOYLE AVENUE
CO, LLC                   GROUP               SUITE A              VERNON                CA     90058      USA                                                            3/26/2019
                          9061956003 GLOBAL                                                                         Vendor Terms Agreement
Shopko Stores Operating   HOLDINGS            175 SYLVAN FOREST THE
CO, LLC                   INCORPORATED        DRIVE                WOODLANDS             TX     77381      USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
                        9061957003
Shopko Stores Operating TERRAMAR SPORTS 580 WHITE PLAINS
CO, LLC                 INCORPORATED      ROAD STE 660                TARRYTOWN         NY      10591      USA                                                            3/26/2019
                        9061973003                                                                                  Vendor Terms Agreement
Shopko Stores Operating INNOVATION FIRST
CO, LLC                 LABS              1519 I 30 WEST              GREEN VILLE        TX     75402      USA                                                            3/26/2019
                                          23/F GOLD UNION                                                           Vendor Terms Agreement
                        9061976003        COMMERCIAL BLDG,
Shopko Stores Operating REDWOOD           70 72 CONNAUGHT
CO, LLC                 VENTURES LIMITED ROAD WEST                    HONG KONG                                                                                           3/26/2019
Shopko Stores Operating 9061977003 I      1407 BROADWAY STE                                                         Vendor Terms Agreement
CO, LLC                 APPAREL           1721                        NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9061978003        5605 GLENRIDGE                                                            Vendor Terms Agreement
CO, LLC                 ENVIROSCENT INC DRIVE STE 760                 ATLANTA           GA      30342      USA                                                            3/26/2019
Shopko Stores Operating 9061991003 NORTH 188 SUMMERFIELD                                                            Vendor Terms Agreement
CO, LLC                 FORK SALES        STREET 2ND FLOOR            SCARSDALE         NY      10583      USA                                                            3/26/2019
Shopko Stores Operating 9061993003 EAGLE                                                                            Vendor Terms Agreement
CO, LLC                 GRAPHICS LLC      1200 PROSPECT LANE          KAUKAUNA           WI     54130      USA                                                            3/26/2019
                        9062015003 OFFICE                                                                           Vendor Terms Agreement
Shopko Stores Operating MAX
CO, LLC                 INCORPORATED      263 SHUMAN DRIVE            NAPERVILLE         IL     60563      USA                                                            3/26/2019




                                                                                    42 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                           Document    Page 48 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9062019003 GANZ                               WOODBRIDGE                                     Vendor Terms Agreement
CO, LLC                   USA LLC                  1 PEARCE ROAD        ONT L4L3T2 CAN                                                                                       3/26/2019
Shopko Stores Operating   9062019008                                                                                   Vendor Terms Agreement
CO, LLC                   MIDWEST CBK              32057 64TH AVENUE    CANNON FALLS       MN 55009           USA                                                            3/26/2019
                          9062020003 NICOLAS                                                                           Vendor Terms Agreement
Shopko Stores Operating   HOLIDAY                  9F NO 37 GUANGFU N
CO, LLC                   INCORPORATED             ROAD                 TAIPEI TAIWAN                                                                                        3/26/2019
                          9062021003                                                                                   Vendor Terms Agreement
                          WOODLAND
Shopko Stores Operating   MANUFACTURING            2700 E LANARK
CO, LLC                   INCORPORA                STREET STE 120       MERIDIAN            ID     83642      USA                                                            3/26/2019
Shopko Stores Operating   9062030003 BE                                                                                Vendor Terms Agreement
CO, LLC                   AMAZING TOYS             1741 CORNELL CIRCLE SALT LAKE CITY       UT     84108      USA                                                            3/26/2019
                          9062035003 TDC                                                                               Vendor Terms Agreement
Shopko Stores Operating   GAMES                    1456 W NORWOOD
CO, LLC                   INCORPORATED             DRIVE                ITASCA              IL     60143      USA                                                            3/26/2019
                          9062036003 RIVSTAR                                                                           Vendor Terms Agreement
Shopko Stores Operating   APPAREL                  231 WEST 39TH
CO, LLC                   INCORPORATED             STREET ROOM 505      NEW YORK           NY      10018      USA                                                            3/26/2019
                          9062040003                                                                                   Vendor Terms Agreement
                          SAUNDERS
Shopko Stores Operating   MANUFACTURING            65 NICKERSON HILL
CO, LLC                   CO INC                   ROAD                 READFIELD          ME 04355           USA                                                            3/26/2019
                          9062041003 ONE                                                                               Vendor Terms Agreement
Shopko Stores Operating   SEVEN ONE FIVE           6301 NORTHCREST      MONTREAL PQ
CO, LLC                   SEVEN ZERO CA            PLACE APT 14 TU      H3S2W4 CANADA                                                                                        3/26/2019
                          9062042003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   GREENPOINT
CO, LLC                   DECOR LLC                38 BIRCH DRIVE       MOUNT KISCO        NY      10549      USA                                                            3/26/2019
                          9062055003                                                                                   Vendor Terms Agreement
                          WINNING
Shopko Stores Operating   SOLUTIONS
CO, LLC                   INCORPORATED             66 SUMMER STREET     MANCHESTER         MA 01944           USA                                                            3/26/2019
                          9062057003 H F                                                                               Vendor Terms Agreement
Shopko Stores Operating   MANUFACTURING            65 WEST 36 STREET                               1001879
CO, LLC                   CORP                     11TH FL              NEW YORK           NY      02         USA                                                            3/26/2019
                          9062058003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   STARBUCKS                                                           9812410
CO, LLC                   COFFEE COMPANY           PO BOX 34067         SEATTLE            WA 67              USA                                                            3/26/2019
                          9062064003 WONDER                                                                            Vendor Terms Agreement
Shopko Stores Operating   FORGE                    300 E PIKE STREET STE
CO, LLC                   INCORPORATED             2000                  SEATTLE           WA 98122           USA                                                            3/26/2019
Shopko Stores Operating   9062075003               430 SIGNET DRIVE      TORONTO ONT                                   Vendor Terms Agreement
CO, LLC                   CANADIAN GROUP           SUITE A               M9L 2T6                                                                                             3/26/2019
                          9062076003 GOLDIE                                                                            Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            4901 MORENA BLVD
CO, LLC                   INCORPORATI              STE #120             SAN DIEGO           CA     92117      USA                                                            3/26/2019
Shopko Stores Operating   9062092003 PUMA          112 WEST 34TH                                                       Vendor Terms Agreement
CO, LLC                   KIDS                     STREET 5TH FLOOR     NEW YORK           NY      10120      USA                                                            3/26/2019
                          9062092007 PUMA                                                                              Vendor Terms Agreement
Shopko Stores Operating   NORTH AMERICA
CO, LLC                   INC                      10 LYBERTY WAY       WESTFORD           MA 01886           USA                                                            3/26/2019
Shopko Stores Operating   9062102003 JUST                               DEERFIELD                                      Vendor Terms Agreement
CO, LLC                   PLAY LLC                 401 FAIRWAY DRIVE    BEACH               FL     33441      USA                                                            3/26/2019
Shopko Stores Operating   9062106003 SWIFT         2690 WESTON ROAD                                                    Vendor Terms Agreement
CO, LLC                   RESPONSE LLC             STE #200             WESTON              FL     33331      USA                                                            3/26/2019
                          9062141003 FAMOSA                                                                            Vendor Terms Agreement
Shopko Stores Operating   NORTH AMERICA            3000 ATRIUM WAY
CO, LLC                   INC                      SUITE #101           MT LAUREL           NJ     08054      USA                                                            3/26/2019
Shopko Stores Operating   9062149003               3366 N DODGE                                                        Vendor Terms Agreement
CO, LLC                   COOPERS DIY LLC          BOULEVARD            TUCSON              AZ     85716      USA                                                            3/26/2019
                          9062150003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   COLLECTION
CO, LLC                   EIGHTEEN LTD             385 FIFTH AVENUE     NEW YORK           NY      10016      USA                                                            3/26/2019
                          9062150007                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ACCESSORY
CO, LLC                   STREET LLC               385 FIFTH AVENUE     NEW YORK           NY      10016      USA                                                            3/26/2019
                          9062151003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ACCESSORY
CO, LLC                   STREET LLC               385 FIFTH AVENUE     NEW YORK           NY      10016      USA                                                            3/26/2019
                          9062219003 EMPIRE                                                                            Vendor Terms Agreement
Shopko Stores Operating   BRANDS
CO, LLC                   INCORPORATED             875 WEST 375 NORTH LINDON                UT     84042      USA                                                            3/26/2019
Shopko Stores Operating   9062228004 ALLURE        48 WEST 37TH STREET                                                 Vendor Terms Agreement
CO, LLC                   EYEWEAR                  8TH FLOOR           NEW YORK            NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9062244003 BRICA         500 W 5TH STREET                                                    Vendor Terms Agreement
CO, LLC                   INCORPORATED             SUITE 200           CHARLOTTE            NC     28202      USA                                                            3/26/2019
                          9062309003 SILVER                                                                            Vendor Terms Agreement
Shopko Stores Operating   TEXTILES                 2101 SOUTH FLOWER
CO, LLC                   INCORPORATED             STREET               LOS ANGELES         CA     90007      USA                                                            3/26/2019
Shopko Stores Operating   9062343003 FEA           502 SOUTH MAIN       CAPE MAY                                       Vendor Terms Agreement
CO, LLC                   MERCHANDISE INC          STREET               COURTHOUSE          NJ     08210      USA                                                            3/26/2019




                                                                                       43 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                      Desc Main
                                                            Document    Page 49 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1              City       State     Zip   Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9062345003 EOS           307 5TH AVENUE 5TH                                                Vendor Terms Agreement
CO, LLC                   PRODUCTS LLC             FLOOR                NEW YORK           NY      10016    USA                                                            3/26/2019
Shopko Stores Operating   9062360003 PRO PET                                                                         Vendor Terms Agreement
CO, LLC                   LLC                      1400 MCKINLEY ROAD ST MARYS             OH      45885    USA                                                            3/26/2019
Shopko Stores Operating   9062366003 TZUMI                                                                           Vendor Terms Agreement
CO, LLC                   ELECTRONICS LLC          300 MAIN STREET      LAKEWOOD            NJ     08701    USA                                                            3/26/2019
                          9062510003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   MASTERBUILT              1 MASTERBUILT
CO, LLC                   MANUFACTURING            COURT                COLUMBUS           GA      31907    USA                                                            3/26/2019
Shopko Stores Operating   9062547002 JESE          1050 AMBOY AVENUE                                                 Vendor Terms Agreement
CO, LLC                   APPAREL LLC              STE 1                PERTH AMBOY         NJ     08861    USA                                                            3/26/2019
Shopko Stores Operating   9062548001 CRANE         1015 HAWTHORN                                                     Vendor Terms Agreement
CO, LLC                   USA INC                  DRIVE                ITASCA              IL     60143    USA                                                            3/26/2019
Shopko Stores Operating   9062566003 CASHCO        6430 NE COLUMBIA                                                  Vendor Terms Agreement
CO, LLC                   DISTRIBUTOR              BOULEVARD            PORTLAND            OR     97218    USA                                                            3/26/2019
Shopko Stores Operating   9062567003 LAMONT                                                                          Vendor Terms Agreement
CO, LLC                   LIMITED                  1530 BLUFF ROAD      BURLINGTON          IA     52601    USA                                                            3/26/2019
Shopko Stores Operating   9062592003 NOETIC                                                                          Vendor Terms Agreement
CO, LLC                   INCORPORATED             3111 19TH STREET NW ROCHESTER           MN 55901         USA                                                            3/26/2019
                          9062599003                                                                                 Vendor Terms Agreement
                          COMMERCIAL
Shopko Stores Operating   WATER
CO, LLC                   DISTRIBUTING             560 N 22ND STREET    ZUMBROTA           MN 55992         USA                                                            3/26/2019
Shopko Stores Operating   9062614003 UNIFIED                                                  1180316                Vendor Terms Agreement
CO, LLC                   INCORPORATED             225 DUPONT STREET  PLAINVIEW            NY 15            USA                                                            3/26/2019
Shopko Stores Operating   9062642003 BAJA          1428 PEARMAN DAIRY                                                Vendor Terms Agreement
CO, LLC                   INCORPORATED             ROAD               ANDERSON              SC     29625    USA                                                            3/26/2019
                          9062646003                                                                                 Vendor Terms Agreement
                          GOKALDAS IMAGES
Shopko Stores Operating   USA                      8 WEST 40TH STREET
CO, LLC                   INCORPORATED             3RD FLOOR            NEW YORK           NY      10018    USA                                                            3/26/2019
                          9062662003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   THERMWELL
CO, LLC                   PRODUCTS                 420 ROUTE 17 SOUTH   MAHWAH              NJ     07430    USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                          9062663003 FLORIDA
Shopko Stores Operating   STATE GAMES              6601 LYONS ROAD
CO, LLC                   INCORPORATED             SUITE L-9            COCONUT CREEK       FL     33073    USA                                                            3/26/2019
Shopko Stores Operating   9062678003 POLDER        195 CHRISTIAN                                                     Vendor Terms Agreement
CO, LLC                   PRODUCTS LLC             STREET               OXFORD              CT     06478    USA                                                            3/26/2019
Shopko Stores Operating   9062679003 NY                                                                              Vendor Terms Agreement
CO, LLC                   STYLE                    230 COMMERCIAL CT    PLAINVIEW          NY      11803    USA                                                            3/26/2019
                          9062742003                                                                                 Vendor Terms Agreement
                          COLLEEN &
Shopko Stores Operating   COMPANY INC DBA          5555 78TH ST W SUITE
CO, LLC                   SIMPLY                   A                    MINNEAPOLIS        MN 55439         USA                                                            3/26/2019
Shopko Stores Operating   9062744003 CONTEL                                                                          Vendor Terms Agreement
CO, LLC                   USA                      14270 ALBERS WAY     CHINO               CA     91710    USA                                                            3/26/2019
Shopko Stores Operating   9062751003 BERGAN                                                                          Vendor Terms Agreement
CO, LLC                   LLC                      27600 SOUTH HWY 125 MONKEY ISLAND       OK      74331    USA                                                            3/26/2019
Shopko Stores Operating   9062753003 SCI           5902 ENTERPRISE                                                   Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            COURT               FREDERICK           MD 21703         USA                                                            3/26/2019
Shopko Stores Operating   9062770003               2057 PARIS METZ                                                   Vendor Terms Agreement
CO, LLC                   BEATRISE LLC             ROAD                CHATTANOOGA          TN     37421    USA                                                            3/26/2019
                          9062808003                                                                                 Vendor Terms Agreement
                          INNOVATIVE
Shopko Stores Operating   BEAUTY GROUP             150 MOTOR PKWY
CO, LLC                   LLC                      SUITE 401            HAUPPAGE           NY      11788    USA                                                            3/26/2019
Shopko Stores Operating   9062810003                                                                                 Vendor Terms Agreement
CO, LLC                   CANDYRIFIC LLC           108 MCARTHUR DR      LOUISVILLE         KY      40207    USA                                                            3/26/2019
                          9062825003 ZERO                                                                            Vendor Terms Agreement
Shopko Stores Operating   TECHNOLOGIES             7 NESHAMINY
CO, LLC                   LLC                      INTERPLEX SUITE 116 TREVOSE              PA     19053    USA                                                            3/26/2019
                          9062826003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   EVOLUTION                1055 EAST COLORADO
CO, LLC                   ROBOTICS                 BLVD               PASADENA              CA     91106    USA                                                            3/26/2019
                          9062829003 LG                                                                              Vendor Terms Agreement
Shopko Stores Operating   ELECTRONICS USA                             ENGLEWOOD
CO, LLC                   INC                      1000 SYLVAN AVENUE CLIFFS                NJ     07632    USA                                                            3/26/2019
                          9062854003 GARCOA                                                                          Vendor Terms Agreement
Shopko Stores Operating   LABS                     26135 MUREAU ROAD
CO, LLC                   INCORPORATED             #100                 CALABASAS           CA     91302    USA                                                            3/26/2019
                          9062874001                                                                                 Vendor Terms Agreement
Shopko Stores Operating   POLYESTER FIBERS         1820 EVANS STREET
CO, LLC                   LLC                      NE                   CONOVER             NC     28613    USA                                                            3/26/2019
Shopko Stores Operating   9062875003                                    SANTA FE                                     Vendor Terms Agreement
CO, LLC                   CYGNETT USA              11932 BAKER PLACE    SPRINGS             CA     90670    USA                                                            3/26/2019
                          9062922003 TRIPLE                                                                          Vendor Terms Agreement
Shopko Stores Operating   ACCESSORIES              110 E 9TH STREET
CO, LLC                   INCORPORATED             SUITE #C1165         LOS ANGELES         CA     90079    USA                                                            3/26/2019
Shopko Stores Operating   9062955003 AERO          103 GREENFIELD                                                    Vendor Terms Agreement
CO, LLC                   CONCEPTS                 ROAD                 MIDDLEBURY          IN     46540    USA                                                            3/26/2019




                                                                                       44 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 50 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9062965003                                                                                   Vendor Terms Agreement
CO, LLC                   STOREBOUND LLC           130 WILLIAM STREET    NEW YORK          NY      10038      USA                                                            3/26/2019
Shopko Stores Operating   9062966003 RJ            200 PERFORMANCE                                                     Vendor Terms Agreement
CO, LLC                   BRANDS                   DRIVE SUITE 207       MAHWAH             NJ     07495      USA                                                            3/26/2019
                          9062990003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   WILLOWBROOK
CO, LLC                   COMPANY LLC              951 S PINE STREET     SPARTANBURG        SC     29302      USA                                                            3/26/2019
                          9063018003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SUNDANCE SHOES           430 N CANAL STREET
CO, LLC                   INC                      STE 17                S SAN FRAN         CA     94080      USA                                                            3/26/2019
                          9063023003 EMILIA                                                                            Vendor Terms Agreement
Shopko Stores Operating   PERSONAL CARE            555 SUN VALLEY
CO, LLC                   INCORPORATE              DRIVE STE M-2         ROSWELL           GA      30076      USA                                                            3/26/2019
                          9063109003 UNITED                                                                            Vendor Terms Agreement
Shopko Stores Operating   HOME
CO, LLC                   TECHNOLOGIES             4607 NE AUTUMN CT     CAMAS             WA 98607           USA                                                            3/26/2019
Shopko Stores Operating                                                                       4951200                  Vendor Terms Agreement
CO, LLC                 9063202003 SUREFIL         4560 DANVERS      GRAND RAPIDS          WI 00              USA                                                            3/26/2019
Shopko Stores Operating 9063223003 WIT             1822 BUENAVENTURA                                                   Vendor Terms Agreement
CO, LLC                 GROUP                      BLVD STE 101      REDDING                CA     96001      USA                                                            3/26/2019
                        9063266003 P & F                                                                               Vendor Terms Agreement
Shopko Stores Operating USA                        3015 WINDWARD
CO, LLC                 INCORPORATED               PLAZA STE 100         ALPHARETTA        GA      30005      USA                                                            3/26/2019
                        9063284003                                                                                     Vendor Terms Agreement
Shopko Stores Operating FOUNDATIONS
CO, LLC                 WORLDWIDE INC              7001 WOOSTER PIKE     MEDINA            OH      44256      USA                                                            3/26/2019
                        9063372003                                                                                     Vendor Terms Agreement
Shopko Stores Operating OLDCASTLE LAWN             THREE GLENLAKE                                  3032800
CO, LLC                 & GARDEN                   PARKWAY, Floor 12     ATLANTA           GA      00         USA                                                            3/26/2019
                        9063464002                                                                                     Vendor Terms Agreement
                        WONDERFUL
Shopko Stores Operating PISTACHIOS &               11444 W OLYMPIC                                 9006415
CO, LLC                 ALMONDS                    BLVD #310             LOS ANGELES        CA     44         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9063533003
Shopko Stores Operating SPECIALTY BRANDS           1400 OLD COUNTRY
CO, LLC                 OF AMERICA                 ROAD STE 103          WESTBURY          NY      11590      USA                                                            3/26/2019
                        9063534003                                                                                     Vendor Terms Agreement
Shopko Stores Operating EXTREME LINEN
CO, LLC                 LLC                        7 WEST 34TH STREET    NEW YORK          NY      10001      USA                                                            3/26/2019
                        9063690003                                                                                     Vendor Terms Agreement
                        GREENSOURCE
Shopko Stores Operating BRAND APPAREL
CO, LLC                 INC                        1020 SW 34TH STREET   RENTON            WA 98057           USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9063691003 SUN N
CO, LLC                 SAND ACCESSORIES 1813 109TH STREET               GRAND PRAIRIE      TX     75050      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9063704003
Shopko Stores Operating JEWELRY FASHIONS 520 8TH AVENUE 12TH
CO, LLC                 INCORPORATED     FLOOR               NEW YORK                      NY      10018      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9063707003 MOM             80 SOUTH 8TH STREET                        5540222
CO, LLC                 BRANDS SALES LLC           STE 2700            MINNEAPOLIS         MN 97              USA                                                            3/26/2019
                        9063747003                                                                                     Vendor Terms Agreement
                        PRODUCT QUEST
Shopko Stores Operating MANUFACTURING              330 CARSWELL          DAYTONA
CO, LLC                 LLC                        AVENUE                BEACH              FL     32117      USA                                                            3/26/2019
                        9063846003                                                                                     Vendor Terms Agreement
Shopko Stores Operating THIRSTYSTONE
CO, LLC                 RESOURCES INC              860 EAST 19TH STREET TUCSON              AZ     85719      USA                                                            3/26/2019
                        9063899003 HDS                                                                                 Vendor Terms Agreement
Shopko Stores Operating TRADING                                          NORTH
CO, LLC                 CORPORATION                1305 JERSEY AVENUE    BRUNSWICK          NJ     08902      USA                                                            3/26/2019
Shopko Stores Operating 9063921003                 12911 ISLAND FALLS                                                  Vendor Terms Agreement
CO, LLC                 SOLOFILL LLC               COURT                 HOUSTON            TX     77041      USA                                                            3/26/2019
Shopko Stores Operating 9063924003 VALOR           3159 ROYAL DRIVE                                                    Vendor Terms Agreement
CO, LLC                 BRANDS LLC                 STE 360               ALPHARETTA        GA      30022      USA                                                            3/26/2019
Shopko Stores Operating 9063962003 WIPE                                                                                Vendor Terms Agreement
CO, LLC                 NEW LLC                    945 SEAHAWK CIRCLE VIRGINIA BEACH       VA      23452      USA                                                            3/26/2019
                        9063984003 ARG                                                                                 Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING              1050 BETHLEHEM PIKE
CO, LLC                 INC                        SUITE 108           NORTH WALES          PA     19454      USA                                                            3/26/2019
Shopko Stores Operating 9064009003 INGRAM          1600 E SAINT ANDREW                             9279951             Vendor Terms Agreement
CO, LLC                 MICRO                      PLACE               SANTA ANA            CA     25         USA                                                            3/26/2019
                        9064030003 RIPPLE                                                                              Vendor Terms Agreement
Shopko Stores Operating JUNCTION DESIGN            11529 GOLDCOAST
CO, LLC                 COMPANY                    DRIVE                 CINCINNATI        OH      45249      USA                                                            3/26/2019
                        9064031003                                                                                     Vendor Terms Agreement
Shopko Stores Operating RADIANT                    801 SOUTH FIGUEROA
CO, LLC                 ENTERPRISE                 STREET STE 2500    LOS ANGELES           CA     90017      USA                                                            3/26/2019




                                                                                       45 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 51 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1              City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9064041003                                                                                   Vendor Terms Agreement
                          TRADITIONS
Shopko Stores Operating   JEWELRY
CO, LLC                   COMPANY                  260 LENA DRIVE       AURORA             OH      44202      USA                                                            3/26/2019
Shopko Stores Operating   9064067003               419 BOYLSTON                                                        Vendor Terms Agreement
CO, LLC                   DENTOVATIONS             STREET SUITE 702     BOSTON             MA 02116           USA                                                            3/26/2019
                          9064091003 ACME                                                                              Vendor Terms Agreement
Shopko Stores Operating   FURNITURE                18895 ARENTH         CITY OF
CO, LLC                   INDUSTRY INC             AVENUE               INDUSTRY            CA     91748      USA                                                            3/26/2019
Shopko Stores Operating   9064182003 EMS           210 250 PASSAIC                                                     Vendor Terms Agreement
CO, LLC                   MIND READER LLC          STREET               NEWARK              NJ     07101      USA                                                            3/26/2019
                          9064184003 GOLD                                                                              Vendor Terms Agreement
Shopko Stores Operating   MEDAL
CO, LLC                   INTERNATIONAL            19 WEST 34TH STREET NEW YORK            NY      10001      USA                                                            3/26/2019
                          9064209003 ALOK                                                                              Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            123 OAK LAWN
CO, LLC                   INCORPORATED             AVENUE               DALLAS              TX     75207      USA                                                            3/26/2019
                          9064277003 W & W                                                                             Vendor Terms Agreement
Shopko Stores Operating   CONCEPTS INC DBA         4890 S ALAMEDA
CO, LLC                   PER SEPTI                STREET               VERNON              CA     90058      USA                                                            3/26/2019
                          9064342003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SCHLEICH NORTH           3258 HAWTHORNE       OTTAWA ON K1G
CO, LLC                   AMERICA                  ROAD                 3W9 CANADA                                                                                           3/26/2019
Shopko Stores Operating   9064385002 FANS                                                                              Vendor Terms Agreement
CO, LLC                   ONLY LLC                 328 WYE HARBOR DR    QUEENSTOWN         MD 21658           USA                                                            3/26/2019
Shopko Stores Operating   9064412003 JLAB          3402 PIAZZA D ORO                                                   Vendor Terms Agreement
CO, LLC                   AUDIO                    WAY STE 230          OCEANSIDE           CA     92056      USA                                                            3/26/2019
Shopko Stores Operating   9064422003 HINKLE        4669 MT SHARON                                                      Vendor Terms Agreement
CO, LLC                   CHAIR COMPANY            ROAD                 GREENBRIER          TN     37073      USA                                                            3/26/2019
                          9064437003 BEAUTY                                                                            Vendor Terms Agreement
Shopko Stores Operating   TWENTY ONE               2021 S ARCHIBALD
CO, LLC                   COSMETICS INC            AVENUE              ONTARIO              CA     91761      USA                                                            3/26/2019
Shopko Stores Operating   9064438003 02COOL        300 SOUTH RIVERSIDE                                                 Vendor Terms Agreement
CO, LLC                   LLC                      PLAZA SUITE 2300    CHICAGO              IL     60606      USA                                                            3/26/2019
                          9064455003 GLOBAL                                                                            Vendor Terms Agreement
Shopko Stores Operating   PRODUCT                  28381 VINCENT                                   9259036
CO, LLC                   RESOURCES INC            MORAGA DRIVE         TEMECULA            CA     53         USA                                                            3/26/2019
                          9064468003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   HICKORY BRANDS
CO, LLC                   INCORPORATED             429 27TH STREET NW  HICKORY              NC     28601      USA                                                            3/26/2019
Shopko Stores Operating   9064540003 CARPET                            LA SALLE PQ H8R                                 Vendor Terms Agreement
CO, LLC                   ART DECO                 480 LA FLEUR AVENUE 3H9                                                                                                   3/26/2019
                          9064592003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   MOUNTAIN
CO, LLC                   CORPORATION              59 OPTICAL AVENUE    KEENE              NH      03431      USA                                                            3/26/2019
Shopko Stores Operating   9064677003               1407 BROADWAY STE                                                   Vendor Terms Agreement
CO, LLC                   ARGENTOSC                2201                 NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9064679003 BIG           151 W ROSECRANS                                                     Vendor Terms Agreement
CO, LLC                   STRIKE LLC               AVENUE               GARDENA             CA     90248      USA                                                            3/26/2019
                          9064750003 SUN                                                                               Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS
CO, LLC                   CORPORATION              PO BOX 25057         SALT LAKE CITY      UT     84125      USA                                                            3/26/2019
Shopko Stores Operating   9064760003               4435 MAIN STREET STE                                                Vendor Terms Agreement
CO, LLC                   BROWNMED                 820                  KANSAS CITY        MO 64111           USA                                                            3/26/2019
                          9064839003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   STREAMLINE
CO, LLC                   INCORPORATED             229 NORTH ROUTE 303 CONGERS             NY      10920      USA                                                            3/26/2019
Shopko Stores Operating   9064877003 BIVONA        125 JACKSON AVENUE                                                  Vendor Terms Agreement
CO, LLC                   & COMPANY LLC            STE 1               EDISON               NJ     08837      USA                                                            3/26/2019
                          9064895003 STA                                                                               Vendor Terms Agreement
Shopko Stores Operating   ELEMENTS                 7575 KINGSPOINTE
CO, LLC                   INCORPORATED             PRKY STE 25          ORLANDO             FL     32746      USA                                                            3/26/2019
                          9064901003 ROBERT                                                                            Vendor Terms Agreement
Shopko Stores Operating   ROSE A DIVISION OF       520 8TH AVENUE 12TH
CO, LLC                   K&M AS                   FLOOR               NEW YORK            NY      10018      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9064948003                 11550 NORTH
Shopko Stores Operating EXCLUSIVE GROUP            MERIDIAN STREET
CO, LLC                 LLC DBA BINATONE           STE 525              INDIANAPOLIS        IN     46032      USA                                                            3/26/2019
                        9064953003                                                                                     Vendor Terms Agreement
Shopko Stores Operating SIGNATURE                  1490 NORTH 2200
CO, LLC                 PRODUCTS GROUP             WEST                 SALT LAKE CITY      UT     84116      USA                                                            3/26/2019
                                                   1HOK CHEUNG                                                         Vendor Terms Agreement
                          9064960003 NEW           STREET, HARBOR       HUNGHOM
Shopko Stores Operating   EVERGREEN TREE           CENTER TOWER 1 3RD   KOWLOON HONG
CO, LLC                   FACTORY LTD              FLOOR                KONG                                                                                                 3/26/2019
Shopko Stores Operating   9064961003 SAUM          1450 PINE STREET                                                    Vendor Terms Agreement
CO, LLC                   ACCESSORIES INC          COURT                LA HABRA            CA     90631      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9064962003 KIU             14F YALE INDUSTRIAL
Shopko Stores Operating HUNG INDUSTRIES            CENTRE, 61 63 AU PUI FOTAN SHATIN
CO, LLC                 LIMITED                    WAN STREET           NT HONG KONG                                                                                         3/26/2019




                                                                                       46 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                           Document    Page 52 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1              City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9064963003                                                                                  Vendor Terms Agreement
                          RESPONSIVE
Shopko Stores Operating   PRODUCT
CO, LLC                   MARKETING INT            50 W FERNAU AVENUE OSHKOSH              WI     54901      USA                                                            3/26/2019
                          9064969003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   CREATIVE
CO, LLC                   BIOSCIENCE               4530 SOUTH 300 WEST MURRAY              UT     84107      USA                                                            3/26/2019
                          9064970003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   BANANAGRAMS
CO, LLC                   INCORPORATED             845 ALLENS AVENUE   PROVIDENCE          RI     02905      USA                                                            3/26/2019
Shopko Stores Operating   9064989003 ELLERY        295 FIFTH AVENUE                                                   Vendor Terms Agreement
CO, LLC                   HOLDINGS LLC             SUITE 1212          NEW YORK           NY      10016      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9064994003 GOLIATH         3701 W PLANO
CO, LLC                 GAMES LLC                  PARKWAY STE 100     PLANO               TX     75075      USA                                                            3/26/2019
                        9064994007                                                                                    Vendor Terms Agreement
Shopko Stores Operating PRESSMAN DBA               3701 WEST PLANO
CO, LLC                 GOLIATH                    PARKWAY SUITE 100   PLANO               TX     75075      USA                                                            3/26/2019
                        9064995003 COFFEE                                                                             Vendor Terms Agreement
Shopko Stores Operating HOLDING                    3475 VICTORY
CO, LLC                 COMPANY                    BOULEVARD          STATEN ISLAND       NY      10314      USA                                                            3/26/2019
Shopko Stores Operating                            136 N GRAND AVENUE                                                 Vendor Terms Agreement
CO, LLC                 9065018003 E FUN           #148               WEST COVINA          CA     91791      USA                                                            3/26/2019
Shopko Stores Operating 9065024003 CORE            247 WEST 38TH                                                      Vendor Terms Agreement
CO, LLC                 BAMBOO                     STREET #501        NEW YORK            NY      10018      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9065032003                 600 REISTERSTOWN
CO, LLC                 AQUASTONE GROUP            ROAD STE 308        BALTIMORE          MD 21208           USA                                                            3/26/2019
                        9065032008 WOOKY                                                                              Vendor Terms Agreement
Shopko Stores Operating ENTERTAINMENT              75 QUEEN STREET STE MONTREAL QC
CO, LLC                 INC                        3500                CAN H3C 2N6                                                                                          3/26/2019
                        9065049003 LASER                                                                              Vendor Terms Agreement
Shopko Stores Operating PEGS VENTURES
CO, LLC                 LLC                        1991 MAIN STREET 227 SARASOTA           FL     34236      USA                                                            3/26/2019
                        9065073003 AMICI                                                                              Vendor Terms Agreement
Shopko Stores Operating ACCESSORIES                39 WEST 37TH STREET
CO, LLC                 LIMITED                    2ND FL              NEW YORK           NY      10018      USA                                                            3/26/2019
                        9065102003 VERTO                                                                              Vendor Terms Agreement
                        MEDICAL
Shopko Stores Operating SOLUTIONS DBA              900 SPRUCE STREET
CO, LLC                 YURB                       STE 550             SAINT LOUIS        MO 63102           USA                                                            3/26/2019
                        9065149003                                                                                    Vendor Terms Agreement
Shopko Stores Operating SCHWABE NORTH              825 CHALLENGER                                 5431100
CO, LLC                 AMERICA                    DRIVE               GREEN BAY           WI     00         USA                                                            3/26/2019
                        9065157003                                                                                    Vendor Terms Agreement
Shopko Stores Operating MEMORY
CO, LLC                 COMPANY                    25 DOWNING DRIVE    PHENIX CITY         AL     36869      USA                                                            3/26/2019
                        9065162003                                                                                    Vendor Terms Agreement
Shopko Stores Operating INSPIRED BEAUTY            277 NORTHERN
CO, LLC                 BRANDS INC                 BOULEVARD STE 208   GREAT NECK         NY      11021      USA                                                            3/26/2019
Shopko Stores Operating 9065163003 INSTYLE                                                                            Vendor Terms Agreement
CO, LLC                 PRODUCTS LLC               475 HOWE AVENUE     SHELTON             CT     06484      USA                                                            3/26/2019
                        9065168003 PHOENIX                                                                            Vendor Terms Agreement
Shopko Stores Operating SALES &                    1709 ENDEAVOR
CO, LLC                 DISTRIBUTION INC           DRIVE STE E         WILLIAMSBURG       VA      23185      USA                                                            3/26/2019
                        9065193003 PETS                                                                               Vendor Terms Agreement
Shopko Stores Operating FIRST
CO, LLC                 INCORPORATED               248 3RD STREET      ELIZABETH           NJ     07206      USA                                                            3/26/2019
                        9065196003                                                                                    Vendor Terms Agreement
Shopko Stores Operating GRAMERCY                   600 MEADOWLANDS
CO, LLC                 PRODUCTS                   PKWY STE 131        SECAUCUS            NJ     07094      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9065229003 KING
CO, LLC                   BIO INCORPORATED         3 WESTSIDE DRIVE    ASHEVILLE           NC     28806      USA                                                            3/26/2019
Shopko Stores Operating   9065256003 ARTHUR        1964 WESTWOOD                                                      Vendor Terms Agreement
CO, LLC                   DOGSWELL LLC             BLVD STE 350        LOS ANGELES         CA     90025      USA                                                            3/26/2019
                          9065344003 H & H                                                                            Vendor Terms Agreement
Shopko Stores Operating   WHOLESALE                1099 ROCHESTER
CO, LLC                   SERVICES INC             ROAD                TROY                MI     48083      USA                                                            3/26/2019
                          9065362003 DOT                                                                              Vendor Terms Agreement
Shopko Stores Operating   FOODS
CO, LLC                   INCORPORATED             1 DOT WAY           MT STERLING         IL     62353      USA                                                            3/26/2019
Shopko Stores Operating   9065383003 ETON          1015 CORPORATION                                                   Vendor Terms Agreement
CO, LLC                   CORPORATION              WAY                 PALO ALTO           CA     94303      USA                                                            3/26/2019
                          9065406003 MEDA                                                                             Vendor Terms Agreement
Shopko Stores Operating   CONSUMER                 781 CHESTNUT RIDGE                        2650400
CO, LLC                   HEALTHCARE INC           ROAD, PO BOX 4310  MORGANTOWN          WV 00              USA                                                            3/26/2019
                          9065428003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   PETHEAD                  23512 MALIBU
CO, LLC                   INCORPORATED             COLONY ROAD #81     MALIBU              CA     90265      USA                                                            3/26/2019




                                                                                      47 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 53 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1          City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9065429003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   AMERICO GROUP            31 WEST 34TH STREET
CO, LLC                   INCORPORATED             6TH FLOOR           NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9065429007 HIGH          31 WEST 34TH STREET                                                Vendor Terms Agreement
CO, LLC                   LIFE LLC                 6TH FLOOR           NEW YORK           NY      10001      USA                                                            3/26/2019
                          9065438003 CAROLE                                                                           Vendor Terms Agreement
Shopko Stores Operating   ACCESSORIES              1607 S GRAND
CO, LLC                   INCORPORATED             AVENUE              LOS ANGELES         CA     90015      USA                                                            3/26/2019
                          9065446003 G                                                                                Vendor Terms Agreement
                          DEBBAS
Shopko Stores Operating   CHOCOLATIER              5877 E BROWN
CO, LLC                   INCORPORATE              AVENUE              FRESNO              CA     93727      USA                                                            3/26/2019
Shopko Stores Operating   9065459003 CLASSIC       21655 TROLLEY                                                      Vendor Terms Agreement
CO, LLC                   JERKY COMPANY            INDUSTRIAL DRIVE    TAYLOR              MI     48180      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9065478003 FOPPERS       1005 WEST
CO, LLC                   PET TREAT BAKERY         BROADWAY            LOGANSPORT          IN     46947      USA                                                            3/26/2019
Shopko Stores Operating   9065489003 MHP           7520 N ST LOUIS                                                    Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            AVENUE              SKOKIE              IL     60076      USA                                                            3/26/2019
                          9065496003 OMEGA                                                                            Vendor Terms Agreement
Shopko Stores Operating   PAW                                          ST MARYS ON
CO, LLC                   INCORPORATED             275 VICTORIA STREET CAN N4X 1A2                                                                                          3/26/2019
Shopko Stores Operating   9065577003                                                                                  Vendor Terms Agreement
CO, LLC                   HOLLAND HOUSE            PO BOX 361390       INDIANAPOLIS        IN     46236      USA                                                            3/26/2019
Shopko Stores Operating   9065579003               11216 WAPLES MILL                                                  Vendor Terms Agreement
CO, LLC                   THINKGEEK                ROAD STE 100        FAIRFAX            VA      22030      USA                                                            3/26/2019
Shopko Stores Operating   9065603003 NASSAU        530 WEST JOHN                                                      Vendor Terms Agreement
CO, LLC                   CANDY                    STREET              HICKSVILLE         NY      11801      USA                                                            3/26/2019
                          9065627004 GREEN                                                                            Vendor Terms Agreement
Shopko Stores Operating   MOUNTAIN COFFEE
CO, LLC                   ROASTERS                 33 COFFEE LANE      WATERBURY           VT     05676      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9065649002 HOSTESS       1 EAST ARMOUR
CO, LLC                   BRANDS LLC               BOULEVARD           KANSAS CITY        MO 64111           USA                                                            3/26/2019
Shopko Stores Operating   9065673003 ANDIS         1800 RENAISSANCE                                                   Vendor Terms Agreement
CO, LLC                   COMPANY                  BLVD               STURTEVANT           WI     53177      USA                                                            3/26/2019
Shopko Stores Operating   9065731003 BRAND                            BEDFORD                                         Vendor Terms Agreement
CO, LLC                   CASTLE LLC               5111 RICHMOND ROAD HEIGHTS             OH      44146      USA                                                            3/26/2019
                          9065741003 MGR                                                                              Vendor Terms Agreement
                          DESIGN
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   INC                      1950 WILLIAMS DRIVE OXNARD              CA     93036      USA                                                            3/26/2019
                          9065764003 PEAK                                                                             Vendor Terms Agreement
Shopko Stores Operating   SEASON                   2800 CRESTWOOD
CO, LLC                   INCORPORATED             BLVD                IRONDALE            AL     35210      USA                                                            3/26/2019
Shopko Stores Operating   9065768003 TEE ZED                                                                          Vendor Terms Agreement
CO, LLC                   PRODUCTS LLC             PO BOX 1662         JAMESTOWN           NC     27282      USA                                                            3/26/2019
                          9065825003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   BUYSEASONS         5915 SOUTH
CO, LLC                   ENTERPRISES LLC    MOORLAND ROAD             NEW BERLIN          WI     53151      USA                                                            3/26/2019
                                             21688 GATEWAY                                                            Vendor Terms Agreement
Shopko Stores Operating   9065869003 SEIKI   CENTER DRIVE STE
CO, LLC                   LLC                #168                      DIAMOND BAR         CA     91765      USA                                                            3/26/2019
Shopko Stores Operating   9065876003 ANTLER 1111 N PLAZA DRIVE                                                        Vendor Terms Agreement
CO, LLC                   USA LIMITED        SUITE 670                 SCHAUMBURG          IL     60173      USA                                                            3/26/2019
Shopko Stores Operating   9065881003 BRAND                                                                            Vendor Terms Agreement
CO, LLC                   FANATICS           PO BOX 234                HILDEBRAN           NC     28637      USA                                                            3/26/2019
                          9065942003 BAY                                                                              Vendor Terms Agreement
Shopko Stores Operating   CONVERTING         1330 ELIZABETH                                       5430292
CO, LLC                   INCORPORATED       STREET                    GREEN BAY           WI     29         USA                                                            3/26/2019
                          9065962003 TOP                                                                              Vendor Terms Agreement
Shopko Stores Operating   PROMOTIONS DBA 8831 S GREENVIEW
CO, LLC                   TOP APPAREL G      DRIVE                     MIDDLETON           WI     53562      USA                                                            3/26/2019
                          9065998003 THREE B                                                                          Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   LLC                100 BOMONT PLACE          TOTOWA              NJ     07512      USA                                                            3/26/2019
                          9066010003 ZADRO                                                                            Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                                     HUNTINGTON
CO, LLC                   INCORPORATED       5422 ARGOSY DRIVE         BEACH               CA     92649      USA                                                            3/26/2019
                          9066027003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   FRAGRANCENET       900 GRAND
CO, LLC                   COM                BOULEVARD                 DEER PARK          NY      11729      USA                                                            3/26/2019
Shopko Stores Operating   9066031003         34 WEST 33RD ST, 11TH                                1000100             Vendor Terms Agreement
CO, LLC                   DREAMWAVE LLC FLOOR                          NEW YORK           NY      00         USA                                                            3/26/2019
Shopko Stores Operating   9066032003 VS      530 7TH AVENUE                                                           Vendor Terms Agreement
CO, LLC                   SPORT LIMITED      ROOM 703                  NEW YORK CITY      NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9066034004 TOPS    111 SOUTH WACKER                                     6060643             Vendor Terms Agreement
CO, LLC                   PRODUCTS           DRIVE 36TH FLOOR          CHICAGO             IL     01         USA                                                            3/26/2019
                          9066062003 DREAM                                                                            Vendor Terms Agreement
Shopko Stores Operating   LOUNGE             11271 VENTURA
CO, LLC                   INCORPORATED       BOULEVARD 456             STUDIO CITY         CA     91604      USA                                                            3/26/2019




                                                                                      48 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                          Document    Page 54 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1             City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9066070003 FITNESS                                                                            Vendor Terms Agreement
CO, LLC                 EM LLC                   660 DOUGLAS STREET UXBRIDGE              MA 01569           USA                                                            3/26/2019
                        9066101003                                                                                    Vendor Terms Agreement
Shopko Stores Operating NURTURE                  139 FULTON STREET
CO, LLC                 INCORPORATED             SUITE 907             NEW YORK           NY      10038      USA                                                            3/26/2019
                        9066137003 EMPIRE                                                                             Vendor Terms Agreement
Shopko Stores Operating ELECTRONIC               2029 S BUSINESS
CO, LLC                 CORPORATION              PARKWAY BLDG A        ONTARIO             CA     91761      USA                                                            3/26/2019
Shopko Stores Operating 9066150003 R & M         7050 NEW HORIZONS     NORTH                                          Vendor Terms Agreement
CO, LLC                 INDUSTRIES               BOULEVARD             AMITYVILLE         NY      11701      USA                                                            3/26/2019
                        9066170003                                                                                    Vendor Terms Agreement
Shopko Stores Operating MAPLEWOOD                219 BEACH 100 2ND     ROCKAWAY
CO, LLC                 ENTERPRISES LLC          FLOOR                 PARK               NY      11694      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9066172003
CO, LLC                 MARIACHI IMPORTS         760 S 11TH STREET     PHILADELPHIA        PA     19147      USA                                                            3/26/2019
                        9066213003 AO JIE        41 TSUN YIP STREET,                                                  Vendor Terms Agreement
Shopko Stores Operating PLASTIC TOYS             13/F ASSUN PACIFIC    KWUN TONG
CO, LLC                 FACTORY LTD              CENTRE                HONG KONG                                                                                            3/26/2019
                        9066214003                                                                                    Vendor Terms Agreement
Shopko Stores Operating PROCORE PHARMA
CO, LLC                 LLC                      1601 ELM STREET #3    DALLAS              TX     75201      USA                                                            3/26/2019
Shopko Stores Operating 9066251003 VETTA                                                          1012817             Vendor Terms Agreement
CO, LLC                 JEWELRY INC              1220 PARK AVE 9D      NEW YORK           NY      33         USA                                                            3/26/2019
Shopko Stores Operating 9066261003               618 N GREAT SW                                                       Vendor Terms Agreement
CO, LLC                 FOREVER GIFTS INC        PKWY                  ARLINGTON           TX     76011      USA                                                            3/26/2019
Shopko Stores Operating 9066262003               160 PEHLE AVENUE                                 0766352             Vendor Terms Agreement
CO, LLC                 PETMATRIX LLC            STE 303               SADDLE BROOK        NJ     27         USA                                                            3/26/2019
                        9066268003                                                                                    Vendor Terms Agreement
Shopko Stores Operating STERNOCANDLELA           1880 COMPTON
CO, LLC                 MP                       AVENUE STE 101        CORONA              CA     92881      USA                                                            3/26/2019
                        9066277003 TEAM                                                                               Vendor Terms Agreement
Shopko Stores Operating CREATION                 33 34TH STREET UNIT
CO, LLC                 INCORPORATED             2B                    BROOKLYN           NY      11232      USA                                                            3/26/2019
Shopko Stores Operating 9066279003 GOLF          1901 EASTMAN                                                         Vendor Terms Agreement
CO, LLC                 SALES WEST INC           AVENUE                OXBARD              CA     93030      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9066303003             8001 WOODLAND                                    4627813
CO, LLC                   AUSTRALIAN GOLD        DRIVE                 INDIANAPOLIS        IN     32         USA                                                            3/26/2019
Shopko Stores Operating   9066315003 MOXIE       145 E 27TH STREET                                                    Vendor Terms Agreement
CO, LLC                   APPAREL LLC            SUITE 11G             NEW YORK           NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9066325003 NALA                                                                             Vendor Terms Agreement
CO, LLC                   BARRY LABS             1175 EARLHAM COURT OAK PARK               CA     91377      USA                                                            3/26/2019
                          9066354003 LOS                                                                              Vendor Terms Agreement
Shopko Stores Operating   ANGELES GEM &          659 S BROADWAY 7TH
CO, LLC                   JEWELRY                FLOOR              LOS ANGELES            CA     90014      USA                                                            3/26/2019
Shopko Stores Operating   9066355003 HUGS                                                                             Vendor Terms Agreement
CO, LLC                   PET PRODUCTS           4059 STATE ROAD A     MONTREAL           MO 65591           USA                                                            3/26/2019
Shopko Stores Operating   9066362003 HRB         ONE H & R BLOCK                                                      Vendor Terms Agreement
CO, LLC                   DIGITAL LLC            WAY                   KANSAS CITY        MO 64105           USA                                                            3/26/2019
                          9066403003 DELUXE                                                                           Vendor Terms Agreement
Shopko Stores Operating   IMPORT TRADING
CO, LLC                   INC                    5215 S BOYLE AVENUE VERNON                CA     90058      USA                                                            3/26/2019
Shopko Stores Operating                          923 S BRIDGEWAY                                                      Vendor Terms Agreement
CO, LLC                 9066404003 PET IQ        PLACE               EAGLE                 ID     83616      USA                                                            3/26/2019
                        9066444003 CARE                                                                               Vendor Terms Agreement
Shopko Stores Operating APPAREL
CO, LLC                 INCORPORATED             127 09 91ST AVENUE  RICHMOND HILL        NY      11418      USA                                                            3/26/2019
Shopko Stores Operating 9066465003 BUILT         48 WEST 37TH STREET                                                  Vendor Terms Agreement
CO, LLC                 NY INCORPORATED          7TH FLOOR           NEW YORK             NY      10018      USA                                                            3/26/2019
                        9066466003                                                                                    Vendor Terms Agreement
Shopko Stores Operating AMERICAN                                       RANCHO
CO, LLC                 TRAVELER INC             9509 FERON BLVD       CUCAMONGA           CA     91730      USA                                                            3/26/2019
                        9066489003 L FOUR                                                                             Vendor Terms Agreement
Shopko Stores Operating ENTERPRISES              10301 BREN ROAD
CO, LLC                 PETRON                   WEST B169             HOPKINS            MN 55343           USA                                                            3/26/2019
                        9066529003 JEWETT                                                                             Vendor Terms Agreement
Shopko Stores Operating CAMERON                  32275 NW HILLCREST
CO, LLC                 COMPANY                  STREET                NORTH PLAINS        OR     97133      USA                                                            3/26/2019
Shopko Stores Operating 9066557003 SSI           10517 UNITED                                                         Vendor Terms Agreement
CO, LLC                 GOPICNIC LLC             PARKWAY               SCHILLER PARK       IL     60176      USA                                                            3/26/2019
                        9066558003 SIMPLE                                                                             Vendor Terms Agreement
Shopko Stores Operating NECESSIT EASE            169 COMMACK ROAD
CO, LLC                 INCORPORATE              #339                  COMMACK            NY      11725      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9066565003
Shopko Stores Operating ALAMANCE FOODS           840 PLANTATION
CO, LLC                 INCORPORATED             DRIVE                 BURLINGTON          NC     27216      USA                                                            3/26/2019
                        9066574003                                                                                    Vendor Terms Agreement
                        ADVANCED
Shopko Stores Operating BEAUTY                   5501 LBT FREEWAY,                                7524000
CO, LLC                 INCORPORATED             Suite 900             DALLAS              TX     00         USA                                                            3/26/2019




                                                                                      49 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                          Document    Page 55 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9066598003 ON CORP       10920 VIA FRONTERA                                                   Vendor Terms Agreement
CO, LLC                 US INCORPORATED          SUITE 540             SAN DIEGO           CA     92127      USA                                                            3/26/2019
                        9066610003                                                                                    Vendor Terms Agreement
Shopko Stores Operating GREENWOOD
CO, LLC                 BRANDS LLC               4455 GENESEE STREET BUFFALO              NY      14225      USA                                                            3/26/2019
                        9066618003 WORLD                                                                              Vendor Terms Agreement
Shopko Stores Operating RUG GALLERY DIV
CO, LLC                 IKBAL INC                7 REUREN DRIVE        CLOSTER             NJ     07624      USA                                                            3/26/2019
Shopko Stores Operating 9066650003 ANNIES                                                                             Vendor Terms Agreement
CO, LLC                 INCORPORATED             1610 FIFTH STREET     BERKELEY            CA     94710      USA                                                            3/26/2019
Shopko Stores Operating 9066683003               2331 S TUBEWAY                                                       Vendor Terms Agreement
CO, LLC                 MAXSALESGROUP            AVENUE                COMMERCE            CA     90040      USA                                                            3/26/2019
Shopko Stores Operating 9066707003 IMS           13200 ESTRELLA                                                       Vendor Terms Agreement
CO, LLC                 TRADING LLC              AVENUE UNIT B         GARDENA             CA     90248      USA                                                            3/26/2019
                        9066708003                                                                                    Vendor Terms Agreement
Shopko Stores Operating HOLLOWAY HOUSE           309 BUSINESS PARK
CO, LLC                 INCORPORATED             DRIVE                 FORTVILLE           IN     46040      USA                                                            3/26/2019
Shopko Stores Operating 9066709003               7764 SAN FERNANDO                                                    Vendor Terms Agreement
CO, LLC                 STUDIOCHIC LLC           ROAD STE 13           SUN VALLEY          CA     91352      USA                                                            3/26/2019
Shopko Stores Operating 9066766003 K & B                                                                              Vendor Terms Agreement
CO, LLC                 TRADING                  119 W 29TH STREET     NEW YORK           NY      07072      USA                                                            3/26/2019
                        9066781003 PUMA                                                                               Vendor Terms Agreement
Shopko Stores Operating WHEAT                    17075 CAMINO SAN
CO, LLC                 ACCESSORIES              BERNARDO              SAN DIEGO           CA     92127      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9066852003               AVENIDA XIAN XING
Shopko Stores Operating POLYGROUP                HAI, CENTRO GOLDEN
CO, LLC                 TRADING LIMITED          DRAGON 11 ANDAR M MACAU CHINA                                                                                              3/26/2019
                        9066857003                                                                                    Vendor Terms Agreement
                        GUNTERSVILLE
Shopko Stores Operating BREATHABLES DBA          131 SUNDOWN DRIVE
CO, LLC                 FRO                      NW                    ARAB                AL     35016      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9066880003 MEDORA
CO, LLC                 SNACKS LLC               79 INDUSTRIAL PLACE MIDDLETOWN           NY      10940      USA                                                            3/26/2019
                        9066887003 UIDC                                                                               Vendor Terms Agreement
Shopko Stores Operating ALTARE
CO, LLC                 CORPORATION              411 5TH AVENUE 803    NEW YORK           NY      10016      USA                                                            3/26/2019
                        9066904003                                                                                    Vendor Terms Agreement
                        ABSOLUTE
Shopko Stores Operating EYEWEAR                  201 CORPORATE
CO, LLC                 SOLUTIONS LLC            COURT                 SENATOBIA          MS      38668      USA                                                            3/26/2019
                        9066928003                                                                                    Vendor Terms Agreement
Shopko Stores Operating ADVANTUS                 12276 SAN JOSE BLVD
CO, LLC                 CORPORATION              BLDG 618              JACKSONVILLE        FL     32223      USA                                                            3/26/2019
Shopko Stores Operating 9066929003 KOLDER                                                                             Vendor Terms Agreement
CO, LLC                 INCORPORATED             PO BOX 100            EDINBURG            TX     78540      USA                                                            3/26/2019
                        9066935003 NANCE                                                                              Vendor Terms Agreement
Shopko Stores Operating CARPET & RUG
CO, LLC                 COMPANY INC              201 NANCE ROAD NE     CALHOUN            GA      30701      USA                                                            3/26/2019
                        9066936003                                                                                    Vendor Terms Agreement
Shopko Stores Operating PROMOUNTS                5741 BUCKINGHAM
CO, LLC                 SCADLOCK LLC             PARKWAY UNIT C        CULVER CITY         CA     90230      USA                                                            3/26/2019
Shopko Stores Operating 9066940003 ADURO                                                                              Vendor Terms Agreement
CO, LLC                 PRODUCTS LLC             250 LIBERTY STREET    METUCHEN            NJ     08840      USA                                                            3/26/2019
                        9066943003 GFA                                                                                Vendor Terms Agreement
                        BRANDS A
Shopko Stores Operating BOULDER BRANDS           1600 PEARL STREET
CO, LLC                 CO                       STE 300               BOULDER             CO     80302      USA                                                            3/26/2019
Shopko Stores Operating 9066946003 ZING          1760 WADSWORTH                                                       Vendor Terms Agreement
CO, LLC                 ANYTHING                 ROAD                  AKRON              OH      44320      USA                                                            3/26/2019
Shopko Stores Operating 9066947003 BIOFILM       3225 EXECUTIVE                                                       Vendor Terms Agreement
CO, LLC                 INCORPORATED             RIDGE                 VISTA               CA     92081      USA                                                            3/26/2019
                        9066948003 RENEW                                                                              Vendor Terms Agreement
Shopko Stores Operating LIFE FORMULAS                                                             7532069
CO, LLC                 INC                      PO BOX 206933         DALLAS              TX     33         USA                                                            3/26/2019
                        9066987003 MY                                                                                 Vendor Terms Agreement
Shopko Stores Operating FAVORITE                 616 HUNTLEY DRIVE
CO, LLC                 COMPANY INC              #1                    LOS ANGELES         CA     90069      USA                                                            3/26/2019
                        9066993003                                                                                    Vendor Terms Agreement
Shopko Stores Operating SWIMSUITS FOR            2 INDUSTRIAL DRIVE
CO, LLC                 ALL                      UNIT B                KEYPORT             NJ     07735      USA                                                            3/26/2019
Shopko Stores Operating 9066998003 JINX                                                                               Vendor Terms Agreement
CO, LLC                 INCORPORATED             13456 GREGG STREET    POWAY               CA     92064      USA                                                            3/26/2019
                        9066999003                                                                                    Vendor Terms Agreement
Shopko Stores Operating ADVENTURE                                                                 3004100
CO, LLC                 FURNITURE INC            2655 NORTHGATE AVE CUMMING               GA      00         USA                                                            3/26/2019
                        9067004003 SPORTS                                                                             Vendor Terms Agreement
Shopko Stores Operating LINE DISTRIBUTORS
CO, LLC                 INC                      1600 LEIDER LANE      BUFFALO GROVE       IL     60089      USA                                                            3/26/2019




                                                                                      50 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                           Document    Page 56 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip   Country    and Nature of Debtor's Interest Personal Property     Date
                          9067005003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   ASCENSION
CO, LLC                   PRODUCTS GROUP           1055 PRUITT ROAD     SPRING              TX     77380    USA                                                            3/26/2019
                          9067016003 ENERCO                                                                          Vendor Terms Agreement
Shopko Stores Operating   GROUP                    4560 WEST 160TH
CO, LLC                   INCORPORATED             STREET               CLEVELAND          OH      44135    USA                                                            3/26/2019
                          9067022003 PLASTIC                                                                         Vendor Terms Agreement
Shopko Stores Operating   DEVELOPMENT              24445 NORTHWESTERN
CO, LLC                   GROUP LLC                HWY                SOUTHFIELD            MI     48075    USA                                                            3/26/2019
                          9067030003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   NATURES MARK             9999 BELLAIR
CO, LLC                   LLC                      BOULEVARD STE 908    HOUSTON             TX     77036    USA                                                            3/26/2019
Shopko Stores Operating   9067031003 AFG           DUNSLAW 8A HALL      GULLANE                                      Vendor Terms Agreement
CO, LLC                   MEDIA                    CRESCENT             SCOTLAND                                                                                           3/26/2019
                          9067040003                                                                                 Vendor Terms Agreement
                          ROBINSON
Shopko Stores Operating   OUTDOOR                  110 NORTH PARK                             5500900
CO, LLC                   PRODUCTS LLC             DRIVE                CANNON FALLS       MN 18            USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9067041003
Shopko Stores Operating CREATIVE APPAREL
CO, LLC                 CONCEPTS INC               7400 49TH AVENUE N   NEW HOPE           MN 55428         USA                                                            3/26/2019
                        9067043003                                                                                   Vendor Terms Agreement
Shopko Stores Operating COMMONWEALTH               4964 ISLAND FORD
CO, LLC                 HOSIERY MILLS INC          ROAD                 RANDLEMAN           NC     27317    USA                                                            3/26/2019
                        9067057003 PULSE                                                                             Vendor Terms Agreement
Shopko Stores Operating CREATIONS                  1410 BROADWAY
CO, LLC                 INCORPORATED               SUITE 1904           NEW YORK           NY      10018    USA                                                            3/26/2019
                        9067058003 KAY                                                                               Vendor Terms Agreement
Shopko Stores Operating BERRY                      6301 NORTH NOAH
CO, LLC                 INCORPORATED               DRIVE                SAXONBURG           PA     16056    USA                                                            3/26/2019
                        9067080003                                                                                   Vendor Terms Agreement
Shopko Stores Operating POPCHIPS                                       RANCHO
CO, LLC                 INCORPORATED               3064 E MARIA STREET DOMINGUEZ            CA     90221    USA                                                            3/26/2019
Shopko Stores Operating 9067088003 NEMCOR          501 FRANKLIN        CAMBRIDGE ON                                  Vendor Terms Agreement
CO, LLC                 INCORPORATED               BOULEVARD           N1R 8G9 CAN                                                                                         3/26/2019
                        9067089003                                                                                   Vendor Terms Agreement
                        KETTLER
Shopko Stores Operating INTERNATIONAL              1355 LONDON BRIDGE
CO, LLC                 INC                        ROAD               VIRGINIA BEACH       VA      23453    USA                                                            3/26/2019
                        9067090003                                                                                   Vendor Terms Agreement
Shopko Stores Operating COASTAL                    151 KALMUS DRIVE
CO, LLC                 COCKTAILS INC              STE H6               COSTA MESA          CA     92626    USA                                                            3/26/2019
                        9067105003                                                                                   Vendor Terms Agreement
Shopko Stores Operating EVERYTHING
CO, LLC                 LEGWEAR LLC                2211 HAWKS LANDING FAYETTEVILLE          AZ     72704    USA                                                            3/26/2019
Shopko Stores Operating 9067109003 FRENZ           PO BOX 6539 BAYWAY                                                Vendor Terms Agreement
CO, LLC                 GROUP                      STATION            ELIZABETH             NJ     07202    USA                                                            3/26/2019
                        9067139003                                                                                   Vendor Terms Agreement
Shopko Stores Operating BIRCHWOOD                  718 MARYLAND
CO, LLC                 TRADING                    STREET               COLUMBIA            SC     29201    USA                                                            3/26/2019
Shopko Stores Operating 9067140003 STONY                                                                             Vendor Terms Agreement
CO, LLC                 CREEK                      583 D ONOFRIO DRIVE MADISON              WI     53719    USA                                                            3/26/2019
Shopko Stores Operating 9067141003 GREAT                                                                             Vendor Terms Agreement
CO, LLC                 IDEAS LLC                  1549 N VAN BUREN     OTTUMWA             IA     52501    USA                                                            3/26/2019
Shopko Stores Operating 9067142003 HADLEY          3629 NORTH                                                        Vendor Terms Agreement
CO, LLC                 DEVELOPMENT                HYDRAULIC            WICHITA             KS     67219    USA                                                            3/26/2019
                        9067143003                                                                                   Vendor Terms Agreement
Shopko Stores Operating PERFUME                    100 COMMERCIAL
CO, LLC                 WORLDWIDE                  STREET               PLAINVIEW          NY      11803    USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                          9067157003 SEAMAN
Shopko Stores Operating   PAPER COMPANY
CO, LLC                   OF MASSACHU              35 WILKINS ROAD      GARDNER            MA 01440         USA                                                            3/26/2019
Shopko Stores Operating   9067162003 RSVP          1207 N FRANKLIN,                           3360200                Vendor Terms Agreement
CO, LLC                   SKIN CARE                SUITE 100            TAMPA              FL 00            USA                                                            3/26/2019
                          9067169003 TRI                                                                             Vendor Terms Agreement
Shopko Stores Operating   SALES MARKETING
CO, LLC                   LLC                      130 WATER STREET     NORWALK             CT     06854    USA                                                            3/26/2019
Shopko Stores Operating   9067181003 TAYLOR        1043 FORDTOWN                                                     Vendor Terms Agreement
CO, LLC                   BRANDS LLC               ROAD                 KINGSPORT           TN     37663    USA                                                            3/26/2019
Shopko Stores Operating   9067181007 BTI           1043 FORDTOWN                                                     Vendor Terms Agreement
CO, LLC                   TOOLS LLC                ROAD                 KINGSPORT           TN     37663    USA                                                            3/26/2019
Shopko Stores Operating   9067188003 PURE                                                                            Vendor Terms Agreement
CO, LLC                   GLOBAL BRANDS            PO BOX 38673         DALLAS              TX     75238    USA                                                            3/26/2019
                          9067196003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   FOTORAMA USA             43 E CRYSTAL
CO, LLC                   LLC                      CANYON CIRCLE        SPRING              TX     77389    USA                                                            3/26/2019
                          9067198003 BEAR                                                                            Vendor Terms Agreement
Shopko Stores Operating   RIVER HOLDINGS           7200 BISHOP ROAD STE
CO, LLC                   LLC                      280                  PLANO               TX     75024    USA                                                            3/26/2019




                                                                                       51 of 95
    Case 19-80064-TLS                          Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                      Document    Page 57 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty        Address1              City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9067205003                                                                                 Vendor Terms Agreement
Shopko Stores Operating BELLISSIMA                                  HOPEWELL
CO, LLC                 ACCESSORIES LTD 114 LOGANS WAY              JUNCTION           NY      12533      USA                                                            3/26/2019
                        9067229003 ANGIES                                                                          Vendor Terms Agreement
Shopko Stores Operating ARTISAN TREATS                              NORTH
CO, LLC                 LLC                    1918 LOOKOUT DRIVE   MANKATO            MN 56003           USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9067230003 FUSION     5 CHERRY BLOSSOM                                 0000000
CO, LLC                 PRODUCTS LIMITED      RD., Unit 7           CAMBRIDGE          ON      00         USA                                                            3/26/2019
                        9067236003 SOURCE                                                                          Vendor Terms Agreement
Shopko Stores Operating NETWORK SALES &       3401 CUSTER ROAD
CO, LLC                 MARKETING             #127                  PLANO               TX     75023      USA                                                            3/26/2019
                        9067248003 O                                                                               Vendor Terms Agreement
Shopko Stores Operating CONNOR
CO, LLC                 COMPANIES LLC         8089 E VIA DEL ARBOR SCOTTSDALE           AZ     85258      USA                                                            3/26/2019
                        9067255003 PONTE                                                                           Vendor Terms Agreement
Shopko Stores Operating VEDRA GIFTS &        5150 PALM VALLEY       PONTE VERDA
CO, LLC                 ACCESSORIES          ROAD STE 102           BEACH               FL     32082      USA                                                            3/26/2019
                                             VICE PRESIDENT OF                                                     Vendor Terms Agreement
Shopko Stores Operating   9067261003         SALES, 422 CHIMNEY
CO, LLC                   INKWORKS           ROCK ROAD              GREENSBORO          NC     27412      USA                                                            3/26/2019
                          9067274003         333 SKOKIE                                                            Vendor Terms Agreement
Shopko Stores Operating   PETSTAGES          BOULEVARD STE 102-
CO, LLC                   INCORPORATED       104                    NORTHBROOK          IL     60062      USA                                                            3/26/2019
Shopko Stores Operating                      3385 ROY ORR                                                          Vendor Terms Agreement
CO, LLC                   9067279003 GSM LLC BOULEVARD              GRAND PRAIRIE       TX     75050      USA                                                            3/26/2019
Shopko Stores Operating   9067280003 DRYGUY                                                                        Vendor Terms Agreement
CO, LLC                   LLC                PO BOX 1102            MERCER ISLAND      WA 98290           USA                                                            3/26/2019
                          9067305003 ASCENT                                                                        Vendor Terms Agreement
Shopko Stores Operating   CONSUMER
CO, LLC                   PRODUCTS INC       105 BAYLISS ROAD       MELVILLE           NY      11747      USA                                                            3/26/2019
                          9067317003 S                                                                             Vendor Terms Agreement
Shopko Stores Operating   MARTINELLI &       227 EAST BEACH
CO, LLC                   COMPANY            STREET                 WATSONVILLE         CA     95077      USA                                                            3/26/2019
Shopko Stores Operating   9067318003 NELAN &                                                                       Vendor Terms Agreement
CO, LLC                   WONG LLC           1981 PINE HALL ROAD    STATE COLLEGE       PA     16801      USA                                                            3/26/2019
                                             BLOCK F 6/F WAH                                                       Vendor Terms Agreement
                          9067319003         HING INDUSTRIAL
Shopko Stores Operating   STALLION SPORT     MANSIONS, 36 TAI       SAN PO KONG
CO, LLC                   LIMITED            YAU STREET             KOWLOON                                                                                              3/26/2019
                          9067328003                                                                               Vendor Terms Agreement
Shopko Stores Operating   SNOBBISH
CO, LLC                   CORPORATION        1155 S BOYLE AVENUE    LOS ANGELES         CA     90023      USA                                                            3/26/2019
Shopko Stores Operating   9067329003         2950 OLD HIGGINS       ELK GROVE                                      Vendor Terms Agreement
CO, LLC                   LUMISOURCE LLC ROAD                       VILLAGE             IL     60007      USA                                                            3/26/2019
                          9067332003                                                                               Vendor Terms Agreement
Shopko Stores Operating   HILLSDALE
CO, LLC                   FURNITURE          3901 BISHOP LANE       LOUISVILLE         KY      40218      USA                                                            3/26/2019
                                             400 CONTINENTAL                                                       Vendor Terms Agreement
Shopko Stores Operating   9067351003 MOOSE BLVD 6TH FL STE 118-
CO, LLC                   TOYS LLC           124                    EL SEGUNDO          CA     90245      USA                                                            3/26/2019
Shopko Stores Operating   9067380003                                                                               Vendor Terms Agreement
CO, LLC                   TELEDYNAMICS       2200 WHELESS LANE      AUSTIN              TX     78723      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9067398003 ATHENS
CO, LLC                 STONECASTING INC      191 RICHMAR ROAD      ATHENS             GA      30607      USA                                                            3/26/2019
                        9067405003 HARD                                                                            Vendor Terms Agreement
Shopko Stores Operating CORE BRANDS
CO, LLC                 INTERNATIONAL         4200 MBL DRIVE        OTTAWA              IL     61350      USA                                                            3/26/2019
                        9067417003 CHARD                                                                           Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 LLC                   2022 SCHOOL STREET    TWO RIVERS          WI     54241      USA                                                            3/26/2019
                        9067418003 COMET                                                                           Vendor Terms Agreement
Shopko Stores Operating CLOTHING              126 N 3RD STREET
CO, LLC                 COMPANY               SUITE 350             MINNEAPOLIS        MN 55401           USA                                                            3/26/2019
Shopko Stores Operating 9067439003 SOFT AIR   4265 TRADE CENTER                                                    Vendor Terms Agreement
CO, LLC                 USA INC               DR SUITE 130          GRAPEVINE           TX     76051      USA                                                            3/26/2019
                        9067445003                                                                                 Vendor Terms Agreement
                        PARAMOUNT
Shopko Stores Operating COFFEE COMPANY
CO, LLC                 INC                   130 N LARCH STREET    LANSING             MI     48912      USA                                                            3/26/2019
Shopko Stores Operating 9067446003 RED                                                                             Vendor Terms Agreement
CO, LLC                 LETTER PRESS          PO BOX 393            SADDLE RIVER        NJ     07458      USA                                                            3/26/2019
                        9067449003                                                                                 Vendor Terms Agreement
Shopko Stores Operating TOWERSTAR PETS        2350 YELLOW SPRINGS
CO, LLC                 LLC                   ROAD                  MALVERN             PA     19355      USA                                                            3/26/2019
Shopko Stores Operating 9067484003 TWO        33 SAINT NICHOLAS                                0870130             Vendor Terms Agreement
CO, LLC                 RIVERS COFFEE LLC     AVENUE                LAKEWOOD            NJ     06         USA                                                            3/26/2019
Shopko Stores Operating 9067510003 WICKED     10 CANAL STREET STE                                                  Vendor Terms Agreement
CO, LLC                 COOL TOYS             327                   BRISTOL             PA     19007      USA                                                            3/26/2019
Shopko Stores Operating 9067530003 VIRMAX     10923-25 MCCORMICK                                                   Vendor Terms Agreement
CO, LLC                 LLC                   RD                    HUNT VALLEY        MD 21031           USA                                                            3/26/2019




                                                                                   52 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                          Document    Page 58 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1              City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9067589003 BABY                                                                               Vendor Terms Agreement
Shopko Stores Operating NEWS                     6909 LAS POSITAS
CO, LLC                 INCORPORATED             ROAD A                 LIVERMORE          CA     94550      USA                                                            3/26/2019
                        9067597003 FOUR                                                                               Vendor Terms Agreement
Shopko Stores Operating WHAT ITS WORTH           5815 SMITHWAY
CO, LLC                 INC                      STREET                 COMMERCE           CA     90040      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9067598003               5700 12TH AVENUE
CO, LLC                 CAMERONS COFFEE          EAST                   SHAKOPEE          MN 55379           USA                                                            3/26/2019
Shopko Stores Operating 9067633003 IF USA        4350 BRYSON                                                          Vendor Terms Agreement
CO, LLC                 LLC                      BOULEVARD              FLORENCE           AL     35630      USA                                                            3/26/2019
                        9067639003                                                                                    Vendor Terms Agreement
Shopko Stores Operating ANGELCARE                9975 AVENUE DE         BROSSARD PQ
CO, LLC                 MONITORS INC             CATANIA LOCAL B        J4Z 3V6 CAN                                                                                         3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9067657003
Shopko Stores Operating VIRGINIA GIFT
CO, LLC                 BRANDS SMITH MT          1000 DILLARD DRIVE FOREST                VA      24551      USA                                                            3/26/2019
Shopko Stores Operating 9067658003               21 HIGH STREET SUITE NORTH                                           Vendor Terms Agreement
CO, LLC                 SCHYLLING INC            400                  ANDOVER             MA 01845           USA                                                            3/26/2019
                        9067728003                                                                                    Vendor Terms Agreement
Shopko Stores Operating CREATIVE                 140 OLD SAN ANTONIO
CO, LLC                 INDUSTRIES LLC           ROAD                BOERNE                TX     78006      USA                                                            3/26/2019
                        9067742003                                                                                    Vendor Terms Agreement
                        CREATIVE
Shopko Stores Operating CONCEPTS &
CO, LLC                 MANUFACTURIN             43 BRADLEY ROAD        WESTON             CT     06883      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9067744003 TWISTED
Shopko Stores Operating PINE COFFEE              2253 WOODALE DRIVE
CO, LLC                 ROASTERS LLC             UNIT E             GREEN BAY              WI     54313      USA                                                            3/26/2019
                        9067746003 ANY                                                                                Vendor Terms Agreement
Shopko Stores Operating ENTERPRISE               1250 SOUTH
CO, LLC                 INCORPORATED             BROADWAY               LOS ANGELES        CA     90015      USA                                                            3/26/2019
                        9067747003 FLAVOR                                                                             Vendor Terms Agreement
Shopko Stores Operating BOYS
CO, LLC                 INCORPORATED             212 S CURTIS ROAD      WEST ALLIS         WI     53214      USA                                                            3/26/2019
                        9067770003                                                                                    Vendor Terms Agreement
Shopko Stores Operating BAKERSTONE                                      TORONTO ONT
CO, LLC                 INTERNATIONAL            36 VESTA DRIVE         M5P 2Z5 CAN                                                                                         3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9067777003 PRIDE         500 WEST SELLERS
CO, LLC                 GARDEN PRODUCTS          AVENUE                 RIDLEY PARK        PA     19078      USA                                                            3/26/2019
                        9067783003                                                                                    Vendor Terms Agreement
Shopko Stores Operating DESIGNER PROTEIN         2355 CAMINO VIDA                                 9201115
CO, LLC                 LLC                      ROBLE                  CARLSBAD           CA     05         USA                                                            3/26/2019
                        9067806003 NORTH                                                                              Vendor Terms Agreement
Shopko Stores Operating RIVER APPAREL            18701 ARENTH           CITY OF
CO, LLC                 INCORPORATED             AVENUE                 INDUSTRY           CA     91748      USA                                                            3/26/2019
Shopko Stores Operating 9067826003               2 KIEL AVENUE UNIT                                                   Vendor Terms Agreement
CO, LLC                 INVENTEL LLC             312                    KINNELON           NJ     07405      USA                                                            3/26/2019
Shopko Stores Operating 9067838003 CJ            2045 CORTE DEL                                                       Vendor Terms Agreement
CO, LLC                 PRODUCTS INC             NOGAL                  CARLSBAD           CA     92011      USA                                                            3/26/2019
                        9067839003 DOUBLE                                                                             Vendor Terms Agreement
Shopko Stores Operating POWER                                                                     9176100
CO, LLC                 TECHNOLOGY INC           1845 S VINEYARD #4     ONTARIO            CA     00         USA                                                            3/26/2019
Shopko Stores Operating 9067849003 POLAR         15203 SHOEMAKER                                                      Vendor Terms Agreement
CO, LLC                 FOODS                    AVENUE                 NORWALK            CA     90650      USA                                                            3/26/2019
                        9067850003 ENVIO                                                                              Vendor Terms Agreement
Shopko Stores Operating COMMERCE LLC (C-
CO, LLC                 HUB)                     1865 EAST 9TH STREET   BROOKLYN          NY      11223      USA                                                            3/26/2019
Shopko Stores Operating 9067872003 BH            302 5TH AVENUE 14TH                                                  Vendor Terms Agreement
CO, LLC                 WORLDWIDE LLC            FLOOR                  NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9067913003 ALPINE        4901 ZAMBRANO                                                        Vendor Terms Agreement
CO, LLC                 CORPORATION              STREET                 COMMERCE           CA     90040      USA                                                            3/26/2019
                        9067914003               FLAT/RM 1405 14/F                                                    Vendor Terms Agreement
Shopko Stores Operating SUMXING CO               LUCKY CENTRE, 165-     WANCHAI HONG
CO, LLC                 LIMITED                  171 WANCHAI ROAD       KONG                                                                                                3/26/2019
Shopko Stores Operating 9067925003 FAB                                                                                Vendor Terms Agreement
CO, LLC                 HABITAT                  49 HUBBARD AVENUE RED BANK                NJ     07701      USA                                                            3/26/2019
                        9067929003 TECH                                                                               Vendor Terms Agreement
Shopko Stores Operating DATA                     5350 TECH DATA
CO, LLC                 CORPORATION              DRIVE                  CLEARWATER         FL     33760      USA                                                            3/26/2019
Shopko Stores Operating                          2000 WEST 94TH                                                       Vendor Terms Agreement
CO, LLC                 9067936003 ILLUME        STREET                 BLOOMINGTON       MN 55431           USA                                                            3/26/2019
Shopko Stores Operating 9067940003 ION           200 SCENIC VIEW                                                      Vendor Terms Agreement
CO, LLC                 AUDIO LLC                DRIVE STE 201          CUMBERLAND         RI     02864      USA                                                            3/26/2019
                        9067947003 GREEN                                                                              Vendor Terms Agreement
Shopko Stores Operating HYGIENICS                3208 CHIQUITA
CO, LLC                 INCORPORATED             BOULEVARD S STE 216 CAPE CORAL            FL     33914      USA                                                            3/26/2019
Shopko Stores Operating 9067955003 EBFIVE        2711 NW SAINT                                    9721000             Vendor Terms Agreement
CO, LLC                 CORPORATION              HELENS ROAD         PORTLAND              OR     00         USA                                                            3/26/2019




                                                                                      53 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 59 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1           City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9067956003 BEST          10 WEST 37TH STREET                                                 Vendor Terms Agreement
CO, LLC                   ACCESSORY GROUP          4TH FLOOR           NEW YORK            NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9067957003 PH            1964 WESTWOOD                                                       Vendor Terms Agreement
CO, LLC                   BEAUTY LABS              BOULEVARD 300       LOS ANGELES          CA     90025      USA                                                            3/26/2019
                          9067994003 CLIMB                                                                             Vendor Terms Agreement
Shopko Stores Operating   INCORPORATED (C-
CO, LLC                   HUB)                     626 W LOCKLING       BROOKFIELD         MO 64628           USA                                                            3/26/2019
Shopko Stores Operating   9067995003 PIC                                                                               Vendor Terms Agreement
CO, LLC                   AMERICA LIMITED          8009 PURFOY ROAD     FUQUAY VARINA       NC     27526      USA                                                            3/26/2019
Shopko Stores Operating   9068016003               535 BROADWAY                                                        Vendor Terms Agreement
CO, LLC                   FLORISIN LLC             STREET               EAU CLAIRE          WI     54703      USA                                                            3/26/2019
Shopko Stores Operating   9068017003 STELLAR       731 PRAIRIE DUPONT                                                  Vendor Terms Agreement
CO, LLC                   BRANDS                   DRIVE UNIT 300       DUPO                IL     62239      USA                                                            3/26/2019
                          9068048003 REFLEX                                                                            Vendor Terms Agreement
Shopko Stores Operating   PERFORMANCE              525 FASHION AVENUE
CO, LLC                   RESOURCES INC            STE 1607           NEW YORK             NY      10018      USA                                                            3/26/2019
                          9068067003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   HOLLYWOOD                219 NORTH SECOND
CO, LLC                   FASHION TAPE INC         STREET STE 310       MINNEAPOLIS        MN 55401           USA                                                            3/26/2019
Shopko Stores Operating   9068072003 CONIFER                                                                           Vendor Terms Agreement
CO, LLC                   SPECIALTIES INC          PO BOX 177         MEDINA               WA 98039           USA                                                            3/26/2019
                          9068091003               14/F BAYWOOD DRIVE                                                  Vendor Terms Agreement
Shopko Stores Operating   RUNWAY GLOBAL            2ND FLOOR, 476     ISLAND EAST
CO, LLC                   LIMITED                  CASTLE PEAK ROAD   KOWLOON                                                                                                3/26/2019
Shopko Stores Operating   9068097003                                                                                   Vendor Terms Agreement
CO, LLC                   SMARTEK USA INC          12 HINSDALE STREET   BROOKLYN           NY      11207      USA                                                            3/26/2019
                          9068098003                                                                                   Vendor Terms Agreement
                          HOMETEK                  FLAT N 7/F VALIANT
Shopko Stores Operating   MARKETING                INDUSTRIAL CENTRE, FO FAN NEW
CO, LLC                   LIMITED                  2-8 AU PUI WAN ROAD TERRITORIES                                                                                           3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9068103003 THANASI       4745 WALNUT STREET
CO, LLC                   FOODS LLC                UNIT A             BOULDER               CO     80301      USA                                                            3/26/2019
Shopko Stores Operating   9068116003                                                                                   Vendor Terms Agreement
CO, LLC                   PRIMARY ONE              66 31 OTTO ROAD      GLENDALE           NY      11385      USA                                                            3/26/2019
Shopko Stores Operating   9068140003 COSMOS                                                        9744863             Vendor Terms Agreement
CO, LLC                   CREATIONS                120 W 1ST AVENUE     JUNCTION CITY       OR     00         USA                                                            3/26/2019
                          9068146003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   LONGEVITY
CO, LLC                   BRANDS LLC               610 UHLER ROAD       EASTON              PA     18040      USA                                                            3/26/2019
                          9068190003 LIVE                                                                              Vendor Terms Agreement
Shopko Stores Operating   BETTER BRANDS            800 WASHINGTON
CO, LLC                   LLC                      AVENUE N STE 207     MINNEAPOLIS        MN 55401           USA                                                            3/26/2019
Shopko Stores Operating   9068191003 GRACE         295 5TH AVENUE STE                                                  Vendor Terms Agreement
CO, LLC                   HOME FASHIONS            812                  NEW YORK           NY      10016      USA                                                            3/26/2019
                          9068192003 DUKE                                                                              Vendor Terms Agreement
Shopko Stores Operating   CANNON SUPPLY            7448 THORNCREST
CO, LLC                   COMPANY                  DRIVE SE             ADA                 MI     49301      USA                                                            3/26/2019
                          9068210003 TOTAL                                                                             Vendor Terms Agreement
Shopko Stores Operating   INTERACTIVE              684 COUNTY LINE
CO, LLC                   SOLUTIONS LLC            ROAD                 BENSENVILLE         IL     60106      USA                                                            3/26/2019
Shopko Stores Operating   9068228003 TALL                                                                              Vendor Terms Agreement
CO, LLC                   TREE IMPORTS LLC         24721 RUSSELL LANE   MUNDELEIN           IL     60060      USA                                                            3/26/2019
                          9068238003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CONSOLIDATED             2808 ELLINGTON
CO, LLC                   BRANDS                   ROAD                 QUINCY              IL     62305      USA                                                            3/26/2019
                          9068257003 SMART                                                                             Vendor Terms Agreement
Shopko Stores Operating   SOLAR
CO, LLC                   INCORPORATED             1203 LOYOLA DRIVE    LIBERTYVILLE        IL     60048      USA                                                            3/26/2019
                          9068277003 HIGH          333 LUDLOW STREET,                                                  Vendor Terms Agreement
Shopko Stores Operating   RIDGE BRANDS             SOUTH TOWER 2ND
CO, LLC                   COMPANY                  FLOOR                STAMFORD            CT     06902      USA                                                            3/26/2019
Shopko Stores Operating   9068283003 KEECO                                                                             Vendor Terms Agreement
CO, LLC                   LLC                      30736 WIEGMAN ROAD HAYWARD               CA     94544      USA                                                            3/26/2019
                          9068284003 ORCA                                                                              Vendor Terms Agreement
Shopko Stores Operating   BEVERAGE
CO, LLC                   INCORPORATED             11903 CYRUS WAY 5  MUKILTEO             WA 98275           USA                                                            3/26/2019
Shopko Stores Operating   9068331003 VISINI        136 N GRAND AVENUE                                                  Vendor Terms Agreement
CO, LLC                   USA                      UNIT 330           WEST COVINA           CA     91791      USA                                                            3/26/2019
                          9068408003                                                                                   Vendor Terms Agreement
                          BRAVADO
Shopko Stores Operating   INTERNATIONAL                               WOODLAND
CO, LLC                   MERCHAND                 5820 CANOGA AVENUE HILLS                 CA     91367      USA                                                            3/26/2019
Shopko Stores Operating   9068409003 DR            5802 WILLOUGHBY                                                     Vendor Terms Agreement
CO, LLC                   HAROLD KATZ LLC          AVENUE             LOS ANGELES           CA     90038      USA                                                            3/26/2019
Shopko Stores Operating   9068411003 URBAN                            NORTH SALT                                       Vendor Terms Agreement
CO, LLC                   HOUSE DESIGN             451 TOP RIDGE LANE LAKE                  UT     84054      USA                                                            3/26/2019
                          9068416003                                                                                   Vendor Terms Agreement
                          RAZBABY
Shopko Stores Operating   INNOVATIVE BABY
CO, LLC                   PRODUCTS                 6875 SW 81 STREET    MIAMI               FL     33143      USA                                                            3/26/2019




                                                                                       54 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 60 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1            City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9068455003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   INVENTURE FOODS          5415 E HIGH STREET
CO, LLC                   INC                      SUITE 350            PHOENIX            AZ     85054      USA                                                            3/26/2019
                          9068456003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   DEVELOPLUS               1575 MAGNOLIA
CO, LLC                   INCORPORATED             AVENUE               CORONA             CA     92879      USA                                                            3/26/2019
                          9068457003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   SOAPBOX SOAPS            1711 KING STREET,                              2231400
CO, LLC                   LLC                      SUITE D              ALEXANDRIA        VA      00         USA                                                            3/26/2019
                          9068472003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   NOURISON
CO, LLC                   INDUSTRIES INC           5 SAMPSON STREET     SADDLE BROOK       NJ     07663      USA                                                            3/26/2019
Shopko Stores Operating   9068508003 ZOKU          720 MONROE STREET                                                  Vendor Terms Agreement
CO, LLC                   LLC                      C 308                HOBOKEN            NJ     07030      USA                                                            3/26/2019
                          9068541003 TMAX                                                                             Vendor Terms Agreement
Shopko Stores Operating   DIGITAL                                                                 7624811
CO, LLC                   INCORPORATED             1816 FALCON DRIVE    KELLER             TX     11         USA                                                            3/26/2019
                          9068559003                                                                                  Vendor Terms Agreement
                          ZHEJIANG
Shopko Stores Operating   SUNSHINE LEISURE                                                   9808220
CO, LLC                   PRODUC                   PO BOX 14096         MILL CREEK        WA 96              USA                                                            3/26/2019
Shopko Stores Operating   9068571003 GMC           231 WEST 39TH                                                      Vendor Terms Agreement
CO, LLC                   MERCANTILE CORP          STREET STE 612       NEW YORK          NY      10018      USA                                                            3/26/2019
                          9068572003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   ADEPTUS USA              999 WATERSIDE DRIVE
CO, LLC                   INCORPORATED             STE 2525             NORFOLK           VA      23510      USA                                                            3/26/2019
Shopko Stores Operating   9068603003 JAYDEN        385 FIFTH AVENUE STE                                               Vendor Terms Agreement
CO, LLC                   STAR LLC                 507                  NEW YORK          NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9068685003 WOLFE         6325 ALL AMERICAN                                                  Vendor Terms Agreement
CO, LLC                   FACE ART & FX            BOULEVARD            ORLANDO            FL     32810      USA                                                            3/26/2019
                          9068707003 ALL                                                                              Vendor Terms Agreement
                          COURTESY                 4 QUEEN VICTORIA
Shopko Stores Operating   INTERNATIONAL            STREET, ROOM 302 3/F CENTRAL HONG
CO, LLC                   LTD                      LEE LOONG BUILDING KONG                                                                                                  3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9068730003
Shopko Stores Operating NORTHERN FAMILY
CO, LLC                 FARMS LLP                  W10757 JEFFREY ROAD MERRILLAN           WI     54754      USA                                                            3/26/2019
                        9068731003 DESIGN                                                                             Vendor Terms Agreement
Shopko Stores Operating SOLUTIONS                  7900 N UNIVERSITY
CO, LLC                 INTERNATIONAL              DRIVE STE 202      TAMARAC              FL     33321      USA                                                            3/26/2019
Shopko Stores Operating 9068746003 LRS             1861 REYNOLDS                                                      Vendor Terms Agreement
CO, LLC                 APPAREL LIMITED            AVENUE             IRVINE               CA     92614      USA                                                            3/26/2019
Shopko Stores Operating 9068806003 RDG             530 SEVENTH AVENUE                                                 Vendor Terms Agreement
CO, LLC                 GLOBAL LLC                 S 302              NEW YORK            NY      10018      USA                                                            3/26/2019
                        9069000003 H BEST                                                                             Vendor Terms Agreement
Shopko Stores Operating LTD DIV MORET              1411 BROADWAY 8TH
CO, LLC                 TIME                       FLOOR                NEW YORK          NY      10018      USA                                                            3/26/2019
                        9069081003 BIG                                                                                Vendor Terms Agreement
Shopko Stores Operating MOUTH                      655 WINDING BROOK
CO, LLC                 INCORPORATED               DRIVE STE 205        GLASTONBURY        CT     06033      USA                                                            3/26/2019
                        9069139003 TECH                                                                               Vendor Terms Agreement
Shopko Stores Operating FOUR KIDS                  1200 AEROWOOD        MISSISSAUGA ON
CO, LLC                 INCORPORATED               DRIVE UNIT 28        L4W 2S7                                                                                             3/26/2019
Shopko Stores Operating 9069157003 FUNKO                                                                              Vendor Terms Agreement
CO, LLC                 LLC                        1202 SHUKSAN WAY     EVERETT           WA 98203           USA                                                            3/26/2019
                        9069158003                 ALFONSO JUNCO 4                                                    Vendor Terms Agreement
Shopko Stores Operating CARETAS REV SA             COLONIA LAZARO       CUERNAVACA
CO, LLC                 DE CV                      CARDENAS             MORELES                                                                                             3/26/2019
Shopko Stores Operating 9069239003 STAR                                 MISSISSAUGA ON                                Vendor Terms Agreement
CO, LLC                 PLASTICS INC               1930 DREW ROAD       L5S1J6 CAN                                                                                          3/26/2019
                        9069257003                                                                                    Vendor Terms Agreement
Shopko Stores Operating MAYKAH                     545 OAKMEAD
CO, LLC                 INCORPORATED               PARKWAY              SUNNYVALE          CA     94085      USA                                                            3/26/2019
                        9069266003 BONFIT                                                                             Vendor Terms Agreement
Shopko Stores Operating AMERICA                    5741 BUCKINGHAM
CO, LLC                 INCORPORATED               PARKWAY UNIT A       CULVER CITY        CA     90230      USA                                                            3/26/2019
                        9069267003 DIVA                                                                               Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL              1221 WEBER STREET E KITCHNER ON
CO, LLC                 INC                        25089               N2A 4A5 CAN                                                                                          3/26/2019
                        9069268003                                                                                    Vendor Terms Agreement
                        FULFILLMENT
Shopko Stores Operating ADVANTAGE (C-
CO, LLC                 HUB)                       161 VOLMER AVENUE OLDSMAR               FL     34677      USA                                                            3/26/2019
Shopko Stores Operating 9069315003 KT              584 EAST 1100 SOUTH                            8400338             Vendor Terms Agreement
CO, LLC                 HEALTH LLC                 STE 4               AMERICAN FORK       UT     87         USA                                                            3/26/2019
Shopko Stores Operating 9069361003 TRIGG           28650 BRAXTON                                                      Vendor Terms Agreement
CO, LLC                 LABORATORIES               AVENUE              VALENCIA            CA     91355      USA                                                            3/26/2019
                        9069380003 DREW                                                                               Vendor Terms Agreement
Shopko Stores Operating BRADY COMPANY              6-1155 NORTH         OAKVILLE ON
CO, LLC                 INCORPORATED               SERVICE ROAD WEST    L6M 3E3 CAN                                                                                         3/26/2019




                                                                                      55 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 61 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City         State      Zip    Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9069406003 POLAR                                                         1104211             Vendor Terms Agreement
CO, LLC                   ELECTRO INC              1111 MARCUS AVE       LAKE SUCCESS      NY      11         USA                                                            3/26/2019
Shopko Stores Operating   9069407003 MEDAL         HEPING W ROAD, 7F                                                   Vendor Terms Agreement
CO, LLC                   SPORTS (B V I) LTD       NO 20 SEC 1           TAIPEI TAIWAN                                                                                       3/26/2019
Shopko Stores Operating   9069436003               110 CHESHIRE LANE                                                   Vendor Terms Agreement
CO, LLC                   HURRYCANE LLC            SUITE 200             MINNETONKA        MN 55305           USA                                                            3/26/2019
                          9069447003 JOHN                                                                              Vendor Terms Agreement
Shopko Stores Operating   GIBSON                   136 W GRAND AVE
CO, LLC                   ENTERPRISES INC          SUITE 240             BELOIT             WI     53511      USA                                                            3/26/2019
Shopko Stores Operating   9069458003 LOGO                                                                              Vendor Terms Agreement
CO, LLC                   CHAIR INC                117 SE PARKWAY        FRANKLIN           TN     37064      USA                                                            3/26/2019
Shopko Stores Operating   9069459003                                                                                   Vendor Terms Agreement
CO, LLC                   FATHEAD LLC              715 GRISWOLD          DETROIT            MI     48226      USA                                                            3/26/2019
                          9069466003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   FREAKER USA              1121 S FRONT STREET
CO, LLC                   INCORPORATED             201                   WILMINGTON         NC     28401      USA                                                            3/26/2019
                          9069482003 HAGGAR                                                                            Vendor Terms Agreement
Shopko Stores Operating   CLOTHING
CO, LLC                   COMPANY                  11511 LUNA ROAD       DALLAS             TX     75234      USA                                                            3/26/2019
Shopko Stores Operating   9069509003 BOSTON        325 NEW BOSTON                                                      Vendor Terms Agreement
CO, LLC                   AMERICA CORP             STREET                WOBURN            MA 01801           USA                                                            3/26/2019
Shopko Stores Operating   9069518003 CLIC          50 TICE BLVD SUITE    WOODCLIFF                                     Vendor Terms Agreement
CO, LLC                   TIME LLC                 340                   LAKE               NJ     07677      USA                                                            3/26/2019
                          9069519003 SPORTS        3200 SHAWNEE                                                        Vendor Terms Agreement
Shopko Stores Operating   LICENSING                INDUSTRIAL WAY STE
CO, LLC                   SOLUTIONS                200                   SUWANEE           GA      30024      USA                                                            3/26/2019
                          9069538003                                                                                   Vendor Terms Agreement
                          PANACHE
Shopko Stores Operating   INTERNATIONAL            23422 PERALTA DRIVE
CO, LLC                   LLC                      SUITE D             LAGUNA HILLS         CA     92653      USA                                                            3/26/2019
                          9069548003                                                                                   Vendor Terms Agreement
                          INTERNATIONAL
Shopko Stores Operating   PRODUCT                  34 BLACKBURN
CO, LLC                   SOLUTION                 CENTER                GLOUCESTER        MA 01930           USA                                                            3/26/2019
                          9069556003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   AINSWORTH PET
CO, LLC                   NUTRITION                948 WATER STREET      MEADVILLE          PA     16335      USA                                                            3/26/2019
Shopko Stores Operating   9069599003                                     HUNTINGTON                                    Vendor Terms Agreement
CO, LLC                   SIGNORELLI INC           6363 REGENT STREET    PARK               CA     90255      USA                                                            3/26/2019
Shopko Stores Operating   9069600003 SILVER        141 WEST 36TH                                                       Vendor Terms Agreement
CO, LLC                   BUFFALO LLC              STREET 21ST FLOOR     NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9069607003               6102 INNOVATION                                                     Vendor Terms Agreement
CO, LLC                   CLEVERMADE LLC           WAY                   CARLSBAD           CA     92009      USA                                                            3/26/2019
Shopko Stores Operating   9069666003 SNOW          86 EXECUTIVE                                                        Vendor Terms Agreement
CO, LLC                   JOE LLC                  AVENUE                EDISON             NJ     08817      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9069689003                 1200 W DR MARTIN L
CO, LLC                 PARADISE FRUIT CO          KING JR BLVD          PLANT CITY         FL     33563      USA                                                            3/26/2019
                        9069739003 OLD                                                                                 Vendor Terms Agreement
Shopko Stores Operating TRAPPER SMOKED
CO, LLC                 PRODUCTS INC               4071 24TH AVENUE      FOREST GROVE       OR     97116      USA                                                            3/26/2019
                        9069775003                                                                                     Vendor Terms Agreement
Shopko Stores Operating UNDERGROUND                8685 MIRALANI DRIVE
CO, LLC                 TOYS LLC                   300                 SAN DIEGO            CA     92126      USA                                                            3/26/2019
                        9069825003                                                                                     Vendor Terms Agreement
                        CORSICANA
Shopko Stores Operating BEDDING
CO, LLC                 INCORPORATED               3001 S HWY 287        COSICANA           TX     75151      USA                                                            3/26/2019
                        9069840003 QUINCY                                                                              Vendor Terms Agreement
Shopko Stores Operating BIOSCIENCE DBA             301 S WESTFIELD
CO, LLC                 PREVAGEN I                 ROAD STE 200          MADISON            WI     53717      USA                                                            3/26/2019
Shopko Stores Operating 9069860003                                                                                     Vendor Terms Agreement
CO, LLC                 FRIDABABY LLC              1607 ALTON ROAD 126 MIAMI BEAHC          FL     33139      USA                                                            3/26/2019
Shopko Stores Operating 9069968003 COPIA           5000 SW SCREECH                                                     Vendor Terms Agreement
CO, LLC                 PARTNERS LLC               OWL STREET          BENTONVILLE          AR     72712      USA                                                            3/26/2019
Shopko Stores Operating 9069977003                 5737 BENJAMIN                                                       Vendor Terms Agreement
CO, LLC                 KEYVIEW LABS INC           CENTER DRIVE        TAMPA                FL     33634      USA                                                            3/26/2019
                        9069981003                                                                                     Vendor Terms Agreement
Shopko Stores Operating DOCTORS CLINICAL           15568 BROOKHURST
CO, LLC                 INC                        STREET STE 374        WESTMINSTER        CA     92683      USA                                                            3/26/2019
                        9070003003                                                                                     Vendor Terms Agreement
                        FOUNDATION
Shopko Stores Operating CONSUMER
CO, LLC                 HEALTHCARE L               1001 28TH ST SW       WYOMING            MI     49509      USA                                                            3/26/2019
Shopko Stores Operating 9070004003 SOURCE          4308 GREEN LEAF                                                     Vendor Terms Agreement
CO, LLC                 2 MARKET LLC               DRIVE                 DODGEVILLE         WI     53533      USA                                                            3/26/2019
Shopko Stores Operating 9070038003 GOT                                                                                 Vendor Terms Agreement
CO, LLC                 SNACKS LLC                 1356 BROADWAY         NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9070039003 COOKIES                                                         1196747             Vendor Terms Agreement
CO, LLC                 UNITED LLC                 41 NATCON DRIVE       SHIRLEY           NY      00         USA                                                            3/26/2019




                                                                                       56 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                            Document    Page 62 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9070066003 ENJOY                                                                              Vendor Terms Agreement
Shopko Stores Operating   LIFE NATURAL             8770 W BRYN MAWR
CO, LLC                   BRANDS LLC               AVE SUITE 1100         CHICAGO            IL     60631      USA                                                            3/26/2019
Shopko Stores Operating   9070086003 AIR           9800 I-65 SERVICE                                                    Vendor Terms Agreement
CO, LLC                   FILTERS NOW              ROAD NORTH             CREAOLA            AL     36525      USA                                                            3/26/2019
Shopko Stores Operating   9070087003 TEKNO         407 HARMON COVE                                                      Vendor Terms Agreement
CO, LLC                   PRODUCTS INC             TOWERS                 SECAUCUS           NJ     07094      USA                                                            3/26/2019
Shopko Stores Operating   9070203003 FREYCO                                                                             Vendor Terms Agreement
CO, LLC                   PRODUCE                  10146 S SR 141         DECKER             IN     47524      USA                                                            3/26/2019
                                                   14 SCIENCE MUSEUM                                                    Vendor Terms Agreement
Shopko Stores Operating   9070225003 ZURU          ROAD, 1210-1211 12/F   KOWLOON TST
CO, LLC                   LLC                      BLOCK A                EAST                                                                                                3/26/2019
Shopko Stores Operating   9070226003                                                                                    Vendor Terms Agreement
CO, LLC                   SALESONE LLC             16 FITCH STREET        NORWALK            CT     06854      USA                                                            3/26/2019
                          9070237003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   KINDRED HEARTS           23827 W INDUSTRIAL
CO, LLC                   INC                      DR SOUTH               PLAINFIELD         IL     60585      USA                                                            3/26/2019
                          9070247003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   PERPETUAL PLAY           151 KALMUS DRIVE
CO, LLC                   GROUP LIMITED            SUITE A-102            COSTA MESA         CA     92626      USA                                                            3/26/2019
                          9070272003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   TRADITIONAL                                                               9547222
CO, LLC                   MEDICINALS               4515 ROSS ROAD         SEBASTOPOL         CA     25         USA                                                            3/26/2019
Shopko Stores Operating   9070273003               200 1ST AVENUE STE                                                   Vendor Terms Agreement
CO, LLC                   SMARTSHAKE AB            100                    PITTSBURGH         PA     15222      USA                                                            3/26/2019
Shopko Stores Operating   9070282003 BABY          10900 NUCKOLS ROAD                                                   Vendor Terms Agreement
CO, LLC                   FANATIC                  STE 220                GLEN ALLEN        VA      23020      USA                                                            3/26/2019
Shopko Stores Operating   9070296003 ADESSO        360 WEST 31ST STREET                                                 Vendor Terms Agreement
CO, LLC                   INCORPORATED             STE 909                NEW YORK          NY      10001      USA                                                            3/26/2019
                          9070297003 LOTUS                                                                              Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   INC                      5 DAIRY PAK ROAD       ATHENS            GA      30607      USA                                                            3/26/2019
Shopko Stores Operating   9070340003 RADIO                                                                              Vendor Terms Agreement
CO, LLC                   ROAD TOYS LLC            4720 RADIO ROAD        NAPLES             FL     34104      USA                                                            3/26/2019
                          9070349003 SMALL                                                                              Vendor Terms Agreement
Shopko Stores Operating   WORLD TRADING
CO, LLC                   CO INC                   90 WINDWARD WAY        SAN RAFAEL         CA     94901      USA                                                            3/26/2019
                          9070379003 N I I                                                                              Vendor Terms Agreement
                          NORTHERN
Shopko Stores Operating   INTERNATIONAL            101 1 BURBIDGE         COQUITLAM BC
CO, LLC                   INC                      STREET                 V3K 7B2 CAN                                                                                         3/26/2019
Shopko Stores Operating   9070390003 KSF           3750 INVESTMENT        WEST PALM                                     Vendor Terms Agreement
CO, LLC                   ACQUISITION CORP         LANE STE 2             BEACH              FL     33404      USA                                                            3/26/2019
                          9070429002 MSA                                                                                Vendor Terms Agreement
Shopko Stores Operating   TRADING DBA MMG          13636 VENTURA BLVD
CO, LLC                   BRANDS                   #177               SHERMAN OAKS           CA     91423      USA                                                            3/26/2019
                          9070430003 C & K                                                                              Vendor Terms Agreement
Shopko Stores Operating   LLC DBA COOLA
CO, LLC                   SUNCARE                  1726 ORD WAY           OCEANSIDE          CA     92056      USA                                                            3/26/2019
                          9070454003 BLUE                                                                               Vendor Terms Agreement
Shopko Stores Operating   ZEBRA BRANDS INC         1601 SOUTH GRANT
CO, LLC                   DBA FRESH                STREET                 DENVER             CO     80210      USA                                                            3/26/2019
Shopko Stores Operating   9070455003 ART                                                                                Vendor Terms Agreement
CO, LLC                   CARPET                   6563 MONTEREY PT       NAPLES             FL     34105      USA                                                            3/26/2019
                          9070456003 DUST                                                                               Vendor Terms Agreement
Shopko Stores Operating   CUTTER BEVERAGE
CO, LLC                   COMPANY                  3813 DANFIELD LANE     NORMAN            OK      73072      USA                                                            3/26/2019
                          9070467003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   KEYSTONE FOOD            3767 HECKTOWN
CO, LLC                   PRODUCTS                 ROAD                   EASTON             PA     18042      USA                                                            3/26/2019
Shopko Stores Operating   9070493003 RSJ                                                                                Vendor Terms Agreement
CO, LLC                   VENTURES LLC             515 W 20TH ST STE 4W NEW YORK            NY      10011      USA                                                            3/26/2019
Shopko Stores Operating   9070531002 PURE                                                                               Vendor Terms Agreement
CO, LLC                   SUN DEFENSE LLC          680 5TH AVENUE FL 8 NEW YORK             NY      10019      USA                                                            3/26/2019
Shopko Stores Operating   9070548003 RIO           100 FRONT STREET                                                     Vendor Terms Agreement
CO, LLC                   BRANDS LLC               STE 1350            CONSHOHOCKEN          PA     19428      USA                                                            3/26/2019
                          9070567003 THIRTY                                                                             Vendor Terms Agreement
Shopko Stores Operating   WATT HOLDINGS            600 WASHINGTON
CO, LLC                   INC                      AVENUE N STE 203       MINNEAPOLIS       MN 55401           USA                                                            3/26/2019
                          9070572003                                                                                    Vendor Terms Agreement
                          RANKAM METAL
Shopko Stores Operating   PRODUCTS                 1618 W ROSECRANS
CO, LLC                   MANUFACTOR               AVENUE                 GARDENA            CA     90249      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
                        9070593003 GREY
Shopko Stores Operating MATTER CONCEPTS            132 WEST 36TH
CO, LLC                 APPAREL GRO                STREET 6TH FLOOR       NEW YORK          NY      10018      USA                                                            3/26/2019
                        9070594003 SPORT                                                                                Vendor Terms Agreement
Shopko Stores Operating DIMENSION                  966 SANDHILL                                     9074600
CO, LLC                 INCORPORATED               AVENUE                 CARSON             CA     00         USA                                                            3/26/2019




                                                                                        57 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                           Document    Page 63 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City          State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9070609003 DRIVE                                                                              Vendor Terms Agreement
Shopko Stores Operating   MEDICAL DESIGN &         99 SEAVIEW            PORT
CO, LLC                   MANUFACTU                BOULEVARD             WASHINGTON         NY      11050      USA                                                            3/26/2019
Shopko Stores Operating   9070615003 HAPPY                                                                              Vendor Terms Agreement
CO, LLC                   THREADS LLC              195 RARITAN PKWY      EDISON              NJ     08837      USA                                                            3/26/2019
Shopko Stores Operating   9070616003                                                                                    Vendor Terms Agreement
CO, LLC                   LOACKER USA              90 BROAD STREET     NEW YORK             NY      10004      USA                                                            3/26/2019
Shopko Stores Operating   9070654003 IMUSA         6000 NW 97TH AVENUE                                                  Vendor Terms Agreement
CO, LLC                   USA LLC                  UNIT 26             DORAL                 FL     33178      USA                                                            3/26/2019
Shopko Stores Operating   9070656003 P                                                                                  Vendor Terms Agreement
CO, LLC                   GRAHAM DUNN              630 HENRY STREET      DALTON             OH      44618      USA                                                            3/26/2019
                          9070658003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   BUTTERFLY
CO, LLC                   HEALTH INC               PO BOX 830            LOS GATOS           CA     95031      USA                                                            3/26/2019
                          9070662003 RAY                                                                                Vendor Terms Agreement
Shopko Stores Operating   PADULA HOLDINGS
CO, LLC                   LLC                      16 EAST 34TH STREET   NEW YORK           NY      10016      USA                                                            3/26/2019
                          9070664003 VAN DER                                                                            Vendor Terms Agreement
Shopko Stores Operating   HAGEN
CO, LLC                   ENTERPRISES INC          16390 HIGHWAY 29 W    LIBERTY HILL        TX     78642      USA                                                            3/26/2019
                          9070665003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   STANDER
CO, LLC                   INCORPORATED             1615 QUAIL WAY        LOGAN               UT     84321      USA                                                            3/26/2019
                          9070733003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   WILLSPEED
CO, LLC                   TECHNOLOGY               2121 E PLAZA LOOP     NAMPA               ID     83687      USA                                                            3/26/2019
                          9070774003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   BOTANICAL                660 COMPTON STREET
CO, LLC                   INTERESTS INC            UNIT A             BROOMFIELD             CO     80020      USA                                                            3/26/2019
                          9070779003 RUSTIC                                                                             Vendor Terms Agreement
Shopko Stores Operating   ARROW CUEVAS
CO, LLC                   WHOLESALEGRO             2000 JACKSON STREET LAREDO                TX     78041      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
Shopko Stores Operating 9070831003 METHOD          637 COMMERCIAL
CO, LLC                 PRODUCTS PBC               STREET STE 300        SAN FRANCISCO       CA     94111      USA                                                            3/26/2019
                        9070847003 RE                                                                                   Vendor Terms Agreement
Shopko Stores Operating THINK IT                   6869 STAPOINT COURT
CO, LLC                 INCORPORATED               STE 107             WINTER PARK           FL     32792      USA                                                            3/26/2019
Shopko Stores Operating 9070848003 THREE           6520 PLATT AVENUE                                                    Vendor Terms Agreement
CO, LLC                 LOLLIES LLC                573                 WEST HILLS            CA     91307      USA                                                            3/26/2019
Shopko Stores Operating 9070856003 LITTLE          1670 N HERCULES                                                      Vendor Terms Agreement
CO, LLC                 TOADER LLC                 AVENUE UNIT B       CLEARWATER            FL     33765      USA                                                            3/26/2019
                        9070962003 ALVA                                                                                 Vendor Terms Agreement
Shopko Stores Operating JADE ENTERPRISES                                 POMPANO
CO, LLC                 INC                        PO BOX 812            BEACH               FL     33061      USA                                                            3/26/2019
                        9070963003                                                                                      Vendor Terms Agreement
Shopko Stores Operating COMPLETELY BARE            35 SAWGRASS DRIVE
CO, LLC                 DISTRIBUTORS               SUITE 1               BELLPORT           NY      11713      USA                                                            3/26/2019
                        9071002003                                                                                      Vendor Terms Agreement
Shopko Stores Operating BUMKINS FINER              5454 E WASHINGTON                                8503421
CO, LLC                 BABY PRODUCTS              ST STE A-2            PHOENIX             AZ     36         USA                                                            3/26/2019
Shopko Stores Operating 9071012003 MERB            140 CAROLYN                                                          Vendor Terms Agreement
CO, LLC                 LLC                        BOULEVARD             FARMINGDALE        NY      11735      USA                                                            3/26/2019
Shopko Stores Operating 9071033003 KL              1790 SUN DOLPHIN                                                     Vendor Terms Agreement
CO, LLC                 OUTDOOR                    DRIVE                 MUSKEGON            MI     49444      USA                                                            3/26/2019
                        9071039003                                                                                      Vendor Terms Agreement
                        CHATEAU
Shopko Stores Operating BODYWEAR USA                                   MONTREAL QC
CO, LLC                 INC                        215 ST ZOTIQUE WEST H2V 1A2 CAN                                                                                            3/26/2019
                        9071041003                                                                                      Vendor Terms Agreement
Shopko Stores Operating SEVENTH
CO, LLC                 GENERATION INC             60 LAKE STREET        BURLINGTON          VT     05401      USA                                                            3/26/2019
Shopko Stores Operating 9071051003 ANNA            1563 ROCKY RIDGE      SARATOGA                                       Vendor Terms Agreement
CO, LLC                 NATURALS                   COURT                 SPRINGS             UT     84045      USA                                                            3/26/2019
Shopko Stores Operating 9071052003 SNACK           6080 CENTER DRIVE                                                    Vendor Terms Agreement
CO, LLC                 IT FORWARD LLC             STE 600               LOS ANGELES         CA     90045      USA                                                            3/26/2019
Shopko Stores Operating 9071061003 CHABY                                                                                Vendor Terms Agreement
CO, LLC                 INTERNATIONAL              10981 DECATUR ROAD PHILADELPHIA           PA     19154      USA                                                            3/26/2019
                        9071095003 ALPHA                                                                                Vendor Terms Agreement
Shopko Stores Operating SIX DISTRIBUTION                                                            1156018
CO, LLC                 LLC                        11 OYSTER BAY ROAD LOCUST VALLEY         NY      34         USA                                                            3/26/2019
Shopko Stores Operating 9071134003 WEBB                                                                                 Vendor Terms Agreement
CO, LLC                 CANDY                      980 ALDRIN DRIVE      EAGAN              MN 55121           USA                                                            3/26/2019
Shopko Stores Operating 9071156003                                                                                      Vendor Terms Agreement
CO, LLC                 KIDKRAFT LP                4630 OLIN ROAD        DALLAS              TX     75244      USA                                                            3/26/2019
                        9071185003                                                                                      Vendor Terms Agreement
Shopko Stores Operating BROWNIE BRITTLE            2253 VISTA PARKWAY WEST PALM
CO, LLC                 LLC                        8                  BEACH                  FL     33411      USA                                                            3/26/2019
Shopko Stores Operating 9071219003 DARON                                                                                Vendor Terms Agreement
CO, LLC                 FASHIONS INC               52 WALTERS STREET     RAHWAY              NJ     07065      USA                                                            3/26/2019




                                                                                        58 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 64 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1            City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9071233003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   AMERICAN CRAFTS
CO, LLC                   LC                       588 W 400 S STE 125   LINDON             UT     84042      USA                                                            3/26/2019
                          9071308003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SQUATTY POTTY            1664 S DIXIE DRIVE
CO, LLC                   LLC                      F102                  ST GEORGE          UT     84770      USA                                                            3/26/2019
Shopko Stores Operating   9071312003 OLD                                                                               Vendor Terms Agreement
CO, LLC                   MOUNTAIN LLC             3278 COUNTY ROAD 19   ARCHBOLD          OH      43502      USA                                                            3/26/2019
Shopko Stores Operating   9071330003 GOOD          2980 SAN PABLO                                                      Vendor Terms Agreement
CO, LLC                   BEAN                     AVENUE                BERKELEY           CA     94702      USA                                                            3/26/2019
Shopko Stores Operating   9071331003 SKYLINE       77 N CENTRE AVENUE    ROCKVILLE                                     Vendor Terms Agreement
CO, LLC                   PRODUCTS INC             STE 305               CENTRE            NY      11570      USA                                                            3/26/2019
                          9071344003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SCOSCHE
CO, LLC                   INDUSTRIES INC           1550 PACIFIC AVENUE OXNARD               CA     93033      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                        9071348003 SETTONS
Shopko Stores Operating INTERNATIONAL              85 AUSTIN
CO, LLC                 FOODS INC                  BOULEVARD             COMMACK           NY      11725      USA                                                            3/26/2019
                        9071351003                                                                                     Vendor Terms Agreement
Shopko Stores Operating GURUNANDA                  560 W LAMBERT ROAD
CO, LLC                 HEALTHLAND LLC             B                  BREA                  CA     92821      USA                                                            3/26/2019
                        9071375003 KENT                                                                                Vendor Terms Agreement
Shopko Stores Operating PRECISION FOODS            11457 OLDE CABIN
CO, LLC                 GROUP INC                  ROAD                 ST LOUIS           MO 63141           USA                                                            3/26/2019
Shopko Stores Operating 9071379003 JGW             9550 FLAIR DRIVE STE                       9173129                  Vendor Terms Agreement
CO, LLC                 FURNITURE                  216                  EL MONTE           CA 18              USA                                                            3/26/2019
Shopko Stores Operating 9071380003 CORNER                                                                              Vendor Terms Agreement
CO, LLC                 II LIMITED                 3665A ROUTE 112       CORAM             NY      11727      USA                                                            3/26/2019
Shopko Stores Operating 9071391003 CREME           819 S GLADYS                                                        Vendor Terms Agreement
CO, LLC                 SHOP                       AVENUE                LOS ANGELES        CA     90021      USA                                                            3/26/2019
                        9071412003                 WORLD FINANCE                                                       Vendor Terms Agreement
Shopko Stores Operating HAUCK(HONG                 CENTRE, STE 701 7/F   HARBOR CITY
CO, LLC                 KONG)LIMITED               NORTH TOWER           KOWLOON H                                                                                           3/26/2019
Shopko Stores Operating 9071435003                                                                                     Vendor Terms Agreement
CO, LLC                 TRUGRAPHX LLC              71 EAST 26 STREET     PATERSON           NJ     07514      USA                                                            3/26/2019
                        9071463003 BG                                                                                  Vendor Terms Agreement
Shopko Stores Operating DISTRIBUTION &                                   TORONTO ON
CO, LLC                 MARKETING                  42 LAIRD DRIVE        M4G 3T2                                                                                             3/26/2019
                        9071477003 ADEN &          55 WASHINGTON                                                       Vendor Terms Agreement
Shopko Stores Operating ANAIS                      STREET STE                                      1120110
CO, LLC                 INCORPORATED               702,703,826           BROOKLYN          NY      63         USA                                                            3/26/2019
Shopko Stores Operating 9071490003 GAME                                                                                Vendor Terms Agreement
CO, LLC                 TIME SNACKS LLC            500 46TH STREET     ROCK ISLAND          IL     61201      USA                                                            3/26/2019
Shopko Stores Operating 9071499003 RADZ            1104 NW 15TH AVENUE                                                 Vendor Terms Agreement
CO, LLC                 BRANDS LLC                 STE 400             PORTLAND             OR     97209      USA                                                            3/26/2019
                        9071500003 KRIENKE                                                                             Vendor Terms Agreement
                        FOODS
Shopko Stores Operating INTERNATIONAL              1343 ARDEN VIEW
CO, LLC                 INC                        DRIVE                 ARDEN HILLS       MN 55112           USA                                                            3/26/2019
Shopko Stores Operating 9071528003 POP             13400 INTERURBAN                                                    Vendor Terms Agreement
CO, LLC                 GOURMET LLC                AVENUE                TUKWILA           WA 98168           USA                                                            3/26/2019
                        9071529003 IQ                                                                                  Vendor Terms Agreement
Shopko Stores Operating ACCESSORIES INC
CO, LLC                 DBA SWEET CO               10799 BREN ROAD E   MINNETONKA          MN 55343           USA                                                            3/26/2019
Shopko Stores Operating 9071554003 TORIE &         143 WEST STREET STE                                                 Vendor Terms Agreement
CO, LLC                 HOWARD LLC                 121C                NEW MILFORD          CT     06776      USA                                                            3/26/2019
                                                   ROOM 2001 20TH                                                      Vendor Terms Agreement
                                                   FLOOR, TWO
                        9071562003                 CHINAHEM
Shopko Stores Operating ROLLPLAY HONG              EXCHANGE SQUARE
CO, LLC                 KONG CO LTD                338 KINGS R         HONG KONG                                                                                             3/26/2019
                        9071564003                                                                                     Vendor Terms Agreement
                        TACTICAL
Shopko Stores Operating CRUSADER                   13950 RADIUM STREET
CO, LLC                 COMPANY                    NW STE 100          RAMSEY              MN 55303           USA                                                            3/26/2019
                                                   3 NEW WHARF                                                         Vendor Terms Agreement
                          9071565003               BRIGHTON ROAD,
Shopko Stores Operating   PALADONE                 SHOREHAM BY THE     WEST SUSSEX
CO, LLC                   PRODUCTS                 SEA                 BN43 6RE CAN                                                                                          3/26/2019
                          9071566003 TERVIS                                                                            Vendor Terms Agreement
Shopko Stores Operating   TUMBLER                  201 TRIPLE DIAMOND
CO, LLC                   COMPANY                  BOULEVARD             NORTH VENICE       FL     64275      USA                                                            3/26/2019
                          9071605003 FIESTA                                                                            Vendor Terms Agreement
Shopko Stores Operating   JEWELRY                  250 ESTEN AVENUE
CO, LLC                   CORPORATION              STE A-1               PAWTUCKET          RI     02860      USA                                                            3/26/2019
                          9071607003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SAMSUNG C & T            105 CHALLENGER        RIDGEFIELD
CO, LLC                   AMERICA INC              ROAD 6TH FLOOR        PARK               NJ     07660      USA                                                            3/26/2019
Shopko Stores Operating   9071615003 ANNE          137 MONTAGUE                                                        Vendor Terms Agreement
CO, LLC                   TAINTOR INC              STREET 120            BROOKLYN          NY      11201      USA                                                            3/26/2019




                                                                                       59 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                           Document    Page 65 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9071630003 L & K                                                                             Vendor Terms Agreement
CO, LLC                   COFFEE                   1 JAVA BOULEVARD      NUNICA             MI     49448      USA                                                            3/26/2019
Shopko Stores Operating   9071657003 BLOEM         3301 HUDSON TRAIL                                                   Vendor Terms Agreement
CO, LLC                   LLC                      DRIVE                 HUDSONVILLE        MI     49426      USA                                                            3/26/2019
Shopko Stores Operating   9071699003 GOOD                                                                              Vendor Terms Agreement
CO, LLC                   CLEAN LOVE               207 W 5TH AVENUE      EUGENE             OR     97401      USA                                                            3/26/2019
Shopko Stores Operating   9071700003 BBD FL        1289 CLINTMOORE                                                     Vendor Terms Agreement
CO, LLC                   LLC                      ROAD                  BOCA RATON         FL     33487      USA                                                            3/26/2019
                          9071703003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   AMALGAMATED              551 FIFTH AVENUE STE
CO, LLC                   TEXTILES USA INC         1100                 NEW YORK           NY      10176      USA                                                            3/26/2019
                          9071763003 MIZCO                                                                             Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL                                                            0700100
CO, LLC                   INC                      80 ESSEX AVE EAST     AVENEL             NJ     00         USA                                                            3/26/2019
                          9071780003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CELEBRITY PINK                                                           9064065
CO, LLC                   DIV 2253 APPAREL         1708 GAGE ROAD        MONTIBELLO         CA     04         USA                                                            3/26/2019
Shopko Stores Operating   9071793003 HUDSON        85 FULTON STREET,                               0700519             Vendor Terms Agreement
CO, LLC                   HOME GROUP LLC           Unit 8                BOONTON            NJ     12         USA                                                            3/26/2019
Shopko Stores Operating   9071795003 VAPUR         351 CANDELARIA                                                      Vendor Terms Agreement
CO, LLC                   INCORPORATED             ROAD                  OXNARD             CA     93030      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9071796003 SISTEMA       3 GLENLAKE                                      3032800
CO, LLC                   PLASTICS US LLC          PARKWAY               ALTANTA           GA      00         USA                                                            3/26/2019
Shopko Stores Operating   9071797003               7900 EXCELSIOR                                                      Vendor Terms Agreement
CO, LLC                   LADIBUGS LLC             BOULEVARD STE 350     HOPKONS           MN 55343           USA                                                            3/26/2019
                          9071809003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   COMFORT HOME             195 RARITAN CENTER
CO, LLC                   USA                      PARKWAY            EDISON                NJ     08837      USA                                                            3/26/2019
Shopko Stores Operating   9071875003 REGAL         1625 BOULEVARD     LAVAL PQ H7L                                     Vendor Terms Agreement
CO, LLC                   CONFECTIONS INC          DAGENAIS WEST      5A3 CANADA                                                                                             3/26/2019
                          9071876003 BIOLAB                                                                            Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL                                  MARKHAM ON
CO, LLC                   INC                      130 DENISON STREET    L3R 1B6 CANADA                                                                                      3/26/2019
                          9071877003                                                                                   Vendor Terms Agreement
                          FOUNDING
Shopko Stores Operating   FATHERS
CO, LLC                   PRODUCTS                 2170 SHEVLIN DRIVE    ORONO             MN 55391           USA                                                            3/26/2019
                          9071921003 FIRE &                                                                            Vendor Terms Agreement
Shopko Stores Operating   FLAVOR GRILLING          1160 S MILLEDGE
CO, LLC                   CO                       AVENUE STE 230        ATHENS            GA      30605      USA                                                            3/26/2019
Shopko Stores Operating   9071939003               6263 N SCOTTSDALE                                                   Vendor Terms Agreement
CO, LLC                   WELLEMENTS LLC           ROAD STE 125          SCOTTSDALE         AZ     85250      USA                                                            3/26/2019
Shopko Stores Operating   9071973003               34 WEST 33RD STREET                                                 Vendor Terms Agreement
CO, LLC                   LOUNGEHOUSE              11TH FLOOR            NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9072002003 BASIC         301 YAMATO ROAD                                                     Vendor Terms Agreement
CO, LLC                   FUN INC                  STE 2112              BOCA RATON         FL     33431      USA                                                            3/26/2019
                          9072003003 PIPING        3900 VETERANS                                                       Vendor Terms Agreement
Shopko Stores Operating   ROCK HEALTH              MEMORIAL HWY
CO, LLC                   PRODUCTS LLC             SUITE 200             BOHEMIA           NY      11716      USA                                                            3/26/2019
                          9072004003 QUTEN                                                                             Vendor Terms Agreement
Shopko Stores Operating   RESEARCH                 22 AUDREY PLACE STE
CO, LLC                   INSTITUTE LLC            B                   FAIRFIELD            NJ     07004      USA                                                            3/26/2019
Shopko Stores Operating   9072022003 INFIRST       10 SAUGATUCK                                                        Vendor Terms Agreement
CO, LLC                   HEALTHCAREINC            AVENUE              WESTPROT             CT     06880      USA                                                            3/26/2019
                          9072038003 BETTER                                                                            Vendor Terms Agreement
Shopko Stores Operating   TRENDS DBA PAN           25 KIMBERLY ROAD      EAST
CO, LLC                   OVERSEAS                 STE A                 BRUNSWICK          NJ     08816      USA                                                            3/26/2019
                          9072044003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   RICARDO BEVERLY          6329 SOUTH 226TH
CO, LLC                   HILLS INC                STREET                KENT              WA 98032           USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9072045003                                     LASALLE QC H8R
CO, LLC                   EUROGRAPHICS INC         9105 SALLEY           2C8CANADA                                                                                           3/26/2019
Shopko Stores Operating   9072095003 GBG           350 FIFTH AVENUE                                                    Vendor Terms Agreement
CO, LLC                   SOCKS LLC                9TH FLOOR             NEW YORK          NY      10118      USA                                                            3/26/2019
Shopko Stores Operating   9072096003 B & F         3920 S WALTON                                                       Vendor Terms Agreement
CO, LLC                   DISTRIBUTION LLC         WALKER BLVD           DALLAS             TX     75236      USA                                                            3/26/2019
                          9072150003                                                                                   Vendor Terms Agreement
                          RAINBOW LIGHT
Shopko Stores Operating   NUTRITIONAL
CO, LLC                   SYSTEM                   100 AVENUE TEA        SANTA CRUZ         CA     95060      USA                                                            3/26/2019
Shopko Stores Operating   9072157003 GOLDEN        225 N RICHMOND                                                      Vendor Terms Agreement
CO, LLC                   TREE BRANDS              STREET STE 103        APPLETON           WI     54911      USA                                                            3/26/2019
                          9072170003 WORLD                                                                             Vendor Terms Agreement
Shopko Stores Operating   TRADE GOLDEN
CO, LLC                   NUGGET LTD               6 QUEEN ANN DRIVE     DEAL               NJ     07723      USA                                                            3/26/2019
Shopko Stores Operating   9072183003 TOO                                                           9458018             Vendor Terms Agreement
CO, LLC                   GOOD GOURMET             2380 GRANT AVENUE     SAN LORENZO        CA     06         USA                                                            3/26/2019
Shopko Stores Operating   9072194003 MADE 4        5341 N SABINO VIEW                                                  Vendor Terms Agreement
CO, LLC                   U STUDIO LLC             PLACE                 TUCSON             AZ     85749      USA                                                            3/26/2019




                                                                                       60 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 66 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1            City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9072206003                                                                                   Vendor Terms Agreement
                          ZARBEES INC DBZ
Shopko Stores Operating   ZARBEES                  11650 SOUTH STATE
CO, LLC                   NATURALS                 STREET 101            DRAPER             UT     84020      USA                                                            3/26/2019
                          9072234003 MASON                                                                             Vendor Terms Agreement
Shopko Stores Operating   JAR COOKIE               12012 SOUTH SHORE
CO, LLC                   COMPANY LLC              BLVD STE 209          WELLINGTON         FL     33414      USA                                                            3/26/2019
                          9072243003 TOPLINE                                                                           Vendor Terms Agreement
Shopko Stores Operating   FURNITURE                1455 WEST
CO, LLC                   WAREHOUSE CO             THORNDALE AVENUE ITASCA                  IL     60143      USA                                                            3/26/2019
Shopko Stores Operating   9072354003               3601 S CONGRESS                                                     Vendor Terms Agreement
CO, LLC                   BEANITOS INC             AVENUE STE B500  AUSTIN                  TX     78704      USA                                                            3/26/2019
Shopko Stores Operating   9072379003 DMC                                                                               Vendor Terms Agreement
CO, LLC                   PRODUCTS INC             PO BOX 248            COLUMBIA           PA     17512      USA                                                            3/26/2019
Shopko Stores Operating   9072381003 TH                                                                                Vendor Terms Agreement
CO, LLC                   FOODS                    2134 HARLEM ROAD      LOVES PARK         IL     61111      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9072384003 VINTAGE
CO, LLC                 ITALIA LLC                 513 MAIN STREET       WINDERMERE         FL     34786      USA                                                            3/26/2019
                        9072389003                                                                                     Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 FOOD ASSOCIATES            1730 HURD DRIVE       IRVING             TX     75038      USA                                                            3/26/2019
Shopko Stores Operating 9072411003 TRUE            18662 MACARTHUR                                                     Vendor Terms Agreement
CO, LLC                 DRINKS                     BLVD 110              IRVINE             CA     92612      USA                                                            3/26/2019
Shopko Stores Operating 9072468003 SCOPE           6300 W LOOP SOUTH                                                   Vendor Terms Agreement
CO, LLC                 APPAREL                    SUITE 100             HOUSTON            TX     77401      USA                                                            3/26/2019
                        9072476003 BANZAI                                                                              Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 LTD(YANTIAN                2229 BARRY AVENUE     LOS ANGELES        CA     90064      USA                                                            3/26/2019
Shopko Stores Operating 9072518003 CLEAR           10 WEST 33RD STREET                                                 Vendor Terms Agreement
CO, LLC                 INNOVATION LLC             STE 516               NEW YORK          NY      11367      USA                                                            3/26/2019
Shopko Stores Operating 9072558003 GINA            10 WEST 33RD STREET                                                 Vendor Terms Agreement
CO, LLC                 GROUP LLC                  3RD FLOOR             NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9072596003 FHE             260 SPINBAKER WAY     CONCORD ON                                    Vendor Terms Agreement
CO, LLC                 GROUP                      UNITS 2-5             L4K 4P9 CAN                                                                                         3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9072634003                 1 BATES BOULEVARD
CO, LLC                 POTTERY LAND LLC           STE 400           ORINDA                 CA     94563      USA                                                            3/26/2019
                        9072636003 INCOCO                                                                              Vendor Terms Agreement
Shopko Stores Operating INNOVATIVE
CO, LLC                 COSMETIC CONCE             61 KULLER ROAD        CLIFTON            NJ     07011      USA                                                            3/26/2019
Shopko Stores Operating 9072673003                                                                                     Vendor Terms Agreement
CO, LLC                 GOURMET NUT                3611 14TH AVENUE 654 BROOKLYN           NY      11218      USA                                                            3/26/2019
                        9072699003 GREAT                                                                               Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating MERCHANDISE &              16444 N 91ST STREET
CO, LLC                 EVE                        BLDG H                SCOTTSDALE         AZ     85260      USA                                                            3/26/2019
Shopko Stores Operating 9072716003 CHOICE                                                          8408723             Vendor Terms Agreement
CO, LLC                 FOODS LLC                  2044 W 2425 S         WOODS CROSS        UT     76         USA                                                            3/26/2019
                        9072717003                                                                                     Vendor Terms Agreement
Shopko Stores Operating FLATHAU FINE               211 GREENWOOD
CO, LLC                 FOODS LLC                  PLACE                 HATTIESBURG       MS      39402      USA                                                            3/26/2019
                        9072745003                                                                                     Vendor Terms Agreement
Shopko Stores Operating HYGENIC
CO, LLC                 CORPORATION                1245 HOME AVENUE      AKRON             OH      44310      USA                                                            3/26/2019
Shopko Stores Operating 9072804008 FIT FOR                                                         8029113             Vendor Terms Agreement
CO, LLC                 LIFE LLC                   DEPARTMENT 1384       DENVER             CO     84         USA                                                            3/26/2019
                        9072812003                                                                                     Vendor Terms Agreement
                        CAROLINA PET
Shopko Stores Operating COMPANY LLC (C-
CO, LLC                 HUB)                       90 OLD SCHOOL ROAD PROSPERITY            SC     29127      USA                                                            3/26/2019
                        9072824003                                                                                     Vendor Terms Agreement
Shopko Stores Operating BETHRICK                   425 C E WASHINGTON
CO, LLC                 INCORPORATED               STREET             SLINGER               WI     53086      USA                                                            3/26/2019
Shopko Stores Operating 9072825003 BP              5300 E CONCOURS                                                     Vendor Terms Agreement
CO, LLC                 INDUSTRIES INC             STREET             ONTARIO               CA     91764      USA                                                            3/26/2019
                        9072829003                                                                                     Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL                                                              0772888
CO, LLC                 VITAMIN CORP               500 HALLS MILL ROAD FREEHOLD             NJ     11         USA                                                            3/26/2019
Shopko Stores Operating 9072953003 PINK            80 39TH STREET FL                                                   Vendor Terms Agreement
CO, LLC                 CRUSH LLC                  STE 501 -504        BROOKLYN            NY      11232      USA                                                            3/26/2019
                        9072969003                                                                                     Vendor Terms Agreement
Shopko Stores Operating MICHLEY                    530 SHOWERS DRIVE
CO, LLC                 ELECTRONICS INC            STE 7-204             MOUNTAIN VIEW      CA     94040      USA                                                            3/26/2019
                        9072979003                                                                                     Vendor Terms Agreement
Shopko Stores Operating ARTSANA USA                1826 WILLIAM PENN
CO, LLC                 INCORPORATED               WAY                   LANCASTER          PA     17601      USA                                                            3/26/2019
Shopko Stores Operating 9073018003 R & D                                                                               Vendor Terms Agreement
CO, LLC                 DISTRIBUTORS               PO BOX 638            ELKHART            IN     46516      USA                                                            3/26/2019




                                                                                       61 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                          Document    Page 67 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty         Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                                                                                                       Vendor Terms Agreement
                          9073066003 IBRANDS
Shopko Stores Operating   INTERNATIONAL           230 WEST 39TH
CO, LLC                   LLC                     STREET 10TH FLOOR     NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9073099003 ENI-         20100 SOUTH                                                          Vendor Terms Agreement
CO, LLC                   JR286 INC               VERMONT AVENUE        TORRANCE            CA     90502      USA                                                            3/26/2019
Shopko Stores Operating   9073119003 FM                                                                                Vendor Terms Agreement
CO, LLC                   BROWNS SONS INC         205 WOODROW AVE       SINKING SPRING      PA     19608      USA                                                            3/26/2019
Shopko Stores Operating   9073164003 EMRG                                                                              Vendor Terms Agreement
CO, LLC                   LLC                     1115 BROADWAY FL 5 NEW YORK              NY      10010      USA                                                            3/26/2019
Shopko Stores Operating   9073176003 PETFIVE                                                                           Vendor Terms Agreement
CO, LLC                   BRANDS LLC              3966 PEMBROKE RD      PEMBROKE PARK       FL     33021      USA                                                            3/26/2019
                          9073177003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   KUANTUM BRANDS          1747 HANCOCK ST, STE                             9210100
CO, LLC                   LLC                     A                    SAN DIEGO            CA     00         USA                                                            3/26/2019
Shopko Stores Operating   9073178003 BOSTON                            BOYNTON                                         Vendor Terms Agreement
CO, LLC                   TREAT HOUSE             9230 BAL BAY POINT BEACH                  FL     33473      USA                                                            3/26/2019
Shopko Stores Operating   9073182003 8372683                           ST LAURANT PQ                                   Vendor Terms Agreement
CO, LLC                   CANADA INC              7250 TRANSCANADA H4T 1A3 CAN                                                                                               3/26/2019
                          9073206003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   GARDENS ALIVE LM
CO, LLC                   FARMS LLC               320 MARY AVENUE       GREENDALE           IN     47025      USA                                                            3/26/2019
Shopko Stores Operating   9073207003 BLUE         3302 FUHRMAN                                                         Vendor Terms Agreement
CO, LLC                   DOG BAKERY              AVENUE E STE 202      SEATTLE            WA 98102           USA                                                            3/26/2019
Shopko Stores Operating   9073208003              501 CASCADE POINTE                          2751300                  Vendor Terms Agreement
CO, LLC                   PROMIKA LLC             LANE STE 102          CARY               NC 00              USA                                                            3/26/2019
                          9073209003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   TALKINGRAIN
CO, LLC                   BEVERAGE                305 20 SE 84TH STREET PRESTON            WA 98050           USA                                                            3/26/2019
                          9073256003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   BAUDUCCO FOODS          1705 NW 133RD AVE #
CO, LLC                   INC                     101                   MIAMI               FL     33182      USA                                                            3/26/2019
                          9073318003 HPC3                                                                              Vendor Terms Agreement
Shopko Stores Operating   FURNITURE DBA      2829 WEST ANDREW
CO, LLC                   BARCA              JOHNSON HWY                MORRISTOWN          TN     37814      USA                                                            3/26/2019
Shopko Stores Operating   9073319003 IGNITE  16475 DALLAS                                                              Vendor Terms Agreement
CO, LLC                   BRANDS LLC         PARKWAY STE 280            ADDISON             TX     75001      USA                                                            3/26/2019
                                             818 CHEUNG SHA WAN                                                        Vendor Terms Agreement
                                             ROAD, 8/F HK
                                             SPINNERS
Shopko Stores Operating   9073322003 GENESIS INDUSTRIAL                 KOWLOON HONG
CO, LLC                   INDUSTRIES LTD     BUILDING                   KONG                                                                                                 3/26/2019
Shopko Stores Operating   9073323003 FETCH   1400 BROADWAY 27TH                                                        Vendor Terms Agreement
CO, LLC                   FOR COOL PETS      FLOOR                      NEW YORK           NY      10018      USA                                                            3/26/2019
                          9073325003 YUPPIE                                                                            Vendor Terms Agreement
Shopko Stores Operating   PUPPY PET          453 WEST 56TH
CO, LLC                   PRODUCTS INC       STREET                     NEW YORK           NY      10019      USA                                                            3/26/2019
                          9073327003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   LIFESPAN BRANDS 1200 THORNDALE                ELK GROVE
CO, LLC                   LLC                AVENUE                     VILLAGE             IL     60007      USA                                                            3/26/2019
                          9073332003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   INNOFOODS USA
CO, LLC                   INC                71 MCMURRAY ROAD           PITTSBURGH          PA     15241      USA                                                            3/26/2019
Shopko Stores Operating   9073333003 PEANUT 250 WEST 54TH                                                              Vendor Terms Agreement
CO, LLC                   BUTTER & CO INC    STREET STE 807             NEW YORK           NY      10019      USA                                                            3/26/2019
Shopko Stores Operating   9073354003 SWAT                               CITY OF                                        Vendor Terms Agreement
CO, LLC                   FAME INC           16425 E GALE AVENUE        INDUSTRY            CA     91745      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9073374003 BACK TO 10641 AIRPORT
CO, LLC                   NATURE FOODS CO PULLING RD STE 26             NAPLE               FL     34109      USA                                                            3/26/2019
Shopko Stores Operating   9073375003 PET                                                                               Vendor Terms Agreement
CO, LLC                   QWERKS INC         9 STUDEBAKER DRIVE         IRVINE              CA     92618      USA                                                            3/26/2019
                                             38 KWAI HEI STREET,                                                       Vendor Terms Agreement
Shopko Stores Operating   9073382003 NAFECS ROOM 01-07 18/F             KWAI CHUNG NT
CO, LLC                   LIMITED            METRO LOFT                 HONG KONG                                                                                            3/26/2019
                          9073383003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ACCESSORIES        525 7TH AVENUE STE
CO, LLC                   DIRECT INTL USA    1204                       NEW YORK           NY      10018      USA                                                            3/26/2019
                          9073388003                                                                                   Vendor Terms Agreement
                          CENTRAL
Shopko Stores Operating   CAROLINA HOSIERY
CO, LLC                   INC                211 SHADY OAK DRIVE        BISCOE              NC     27209      USA                                                            3/26/2019
Shopko Stores Operating   9073397003 OUT     2727 CHEMSEARCH                                                           Vendor Terms Agreement
CO, LLC                   PETCARE LLC        BLVD                       DALLAS              TX     75062      USA                                                            3/26/2019
Shopko Stores Operating   9073398003 COSMOS 103 ENTERRPISE                                                             Vendor Terms Agreement
CO, LLC                   CORPORATION        DRIVE                      WENTZVILLE         MO 63385           USA                                                            3/26/2019
Shopko Stores Operating   9073400003 EASY    1172 SOUTH DIXIE                                                          Vendor Terms Agreement
CO, LLC                   GOURMAND LLC       HWY STE 301                CORAL GABLES        FL     33146      USA                                                            3/26/2019
Shopko Stores Operating   9073401003 TRIPLE 555 RUE CHABANEL            MONTREAL PQ                                    Vendor Terms Agreement
CO, LLC                   FIVE               QUEST BUREAU 805           H2N 2H8                                                                                              3/26/2019
Shopko Stores Operating   9073406003         255 SHORELINE DRIVE                                                       Vendor Terms Agreement
CO, LLC                   BIOCODEX INC       STE 450                    REDWOOD CIY         CA     94065      USA                                                            3/26/2019




                                                                                       62 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                           Document    Page 68 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty          Address1            City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9073419006 MANNA          707 SPIRIT 40 PARK
CO, LLC                 PRO PRODUCTS LLC          DRIVE 150             CHESTERFIELD     MO 63005           USA                                                            3/26/2019
Shopko Stores Operating 9073432003 OOH            14301 N 87TH ST STE                       8526000                  Vendor Terms Agreement
CO, LLC                 SNAP NUTRITION            3+02                  SCOTTSDALE       AZ 00              USA                                                            3/26/2019
                        9073442003                                                                                   Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating EXCHANGE TIME         1441 BROADWAY 27TH
CO, LLC                 LLC                   FLOOR               NEW YORK               NY      10018      USA                                                            3/26/2019
                                              5F-1 NO 37 CHONGDE                                                     Vendor Terms Agreement
Shopko Stores Operating   9073443003 UNIQUE 11TH RD, BEITUN       TAICHUNG CITY
CO, LLC                   CREATION INC        DISTRICT            406 TAIWAN                                                                                               3/26/2019
                          9073444003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   HOLLYWOOD BED 5959 CORVETTE
CO, LLC                   & SPRING MFG CO STREET                  COMMERCE                CA     90040      USA                                                            3/26/2019
Shopko Stores Operating   9073459003          577 AIRPORT BLVD                                                       Vendor Terms Agreement
CO, LLC                   INOVATEX LLC        STE 200             BURLINGAME              CA     94010      USA                                                            3/26/2019
Shopko Stores Operating                       2215 MERRILL CREEK                                                     Vendor Terms Agreement
CO, LLC                   9073481003 NORPRO PARKWAY               EVERETT                WA 98203           USA                                                            3/26/2019
                          9073488003 TRISTAR                                                                         Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                                                               1961011
CO, LLC                   INCORPORATED        2620 WESTVIEW DRIVE WYOMISSING              PA     30         USA                                                            3/26/2019
                                              19/F PRUDENTIAL                                                        Vendor Terms Agreement
                                              TOWER, THE
                          9073517003 DICKIE GATEWAY, HARBOR
Shopko Stores Operating   TOYS HONG KONG CITY 21 CANTON           TSIM SHA TSUI
CO, LLC                   LTD                 ROAD                KOWLOON                                                                                                  3/26/2019
                          9073520003 COAST                                                                           Vendor Terms Agreement
Shopko Stores Operating   TO COAST IMPORTS
CO, LLC                   LLC                 1711 LATHAM STREET MEMPHIS                  TN     38106      USA                                                            3/26/2019
Shopko Stores Operating   9073521003 OFFICE 6600 NORTH MILITARY                                                      Vendor Terms Agreement
CO, LLC                   DEPOT INC           TRAIL               BOCA RATON              FL     33496      USA                                                            3/26/2019
Shopko Stores Operating   9073524003 ORLY                                                                            Vendor Terms Agreement
CO, LLC                   SHOE CORP           15 W 34TH STREET    NEW YORK               NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9073527003 THATS IT 934 S BROADWAY STE                                                     Vendor Terms Agreement
CO, LLC                   NUTRITION           800                 LOS ANGELES             CA     90014      USA                                                            3/26/2019
Shopko Stores Operating   9073534003 CUSTOM 6511 WEST CHESTER                                                        Vendor Terms Agreement
CO, LLC                   QUEST INC           ROAD STE A          WEST CHESTER           OH      45069      USA                                                            3/26/2019
Shopko Stores Operating   9073557003 SBH      1411 BROADWAY 8TH                                                      Vendor Terms Agreement
CO, LLC                   INTIMATES INC       FLOOR               NEW YORK               NY      10018      USA                                                            3/26/2019
                          9073563003 OLLY                                                                            Vendor Terms Agreement
Shopko Stores Operating   PUBLIC BENEFIT      1169 GORGAS AVENUE
CO, LLC                   CORP                SUITE A             SAN FRANCISCO           CA     94129      USA                                                            3/26/2019
Shopko Stores Operating   9073571003 BRADS                                                                           Vendor Terms Agreement
CO, LLC                   ORGANIC LLC         7 HOOVER AVENUE     HAVERSTRAW             NY      10927      USA                                                            3/26/2019
                          9073603003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   MAJESTY BRANDS 60 W 55TH STREET 4TH
CO, LLC                   LLC                 FLOOR               NEW YORK               NY      10019      USA                                                            3/26/2019
                          9073604003                                                                                 Vendor Terms Agreement
                          DRYLOCK
Shopko Stores Operating   TECHNOLOGIES        3921 NORTH HASTINGS
CO, LLC                   LTD                 WAY                 EAU CLAIRE              WI     54703      USA                                                            3/26/2019
                          9073607003 BRAND                                                                           Vendor Terms Agreement
Shopko Stores Operating   BUZZ CONSUMER
CO, LLC                   PRODUCTS            115 KENNEDY DRIVE SAYREVILLE                NJ     08872      USA                                                            3/26/2019
Shopko Stores Operating   9073629003 NPW      1101 SAINT GREGORY                                                     Vendor Terms Agreement
CO, LLC                   USA INC             STREET STE 200-202  CINCINNATI             OH      45202      USA                                                            3/26/2019
                          9073631003 SMITH                                                                           Vendor Terms Agreement
Shopko Stores Operating   GARDEN CENTER       1110 E CALHOUN
CO, LLC                   INC                 STREET              MACOMB                  IL     61455      USA                                                            3/26/2019
Shopko Stores Operating   9073640003 THUMBS 790 AERO DRIVE STE                                                       Vendor Terms Agreement
CO, LLC                   UP LIMITED          200                 CHEEKTOWAGA            NY      14225      USA                                                            3/26/2019
Shopko Stores Operating   9073677003 BEAUTY 14 VANDERVENTER       PORT                                               Vendor Terms Agreement
CO, LLC                   IDEAS GROUP LLC AVENUE STE 129          WASHINGTON             NY      11050      USA                                                            3/26/2019
                          9073678003 BEACH                                                                           Vendor Terms Agreement
Shopko Stores Operating   HOUSE GROUP         215 CALIFORNIA
CO, LLC                   SALES LLC           STREET              EL SEGUNDO              CA     90245      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9073681003 LOOK           7 ST THOMAS ST STE    TORONTO ON
CO, LLC                 BEAUTY INC                208                   M5S 2B7 CANADA                                                                                     3/26/2019
Shopko Stores Operating 9073731003                                                                                   Vendor Terms Agreement
CO, LLC                 DREAMWEAR INC             183 MADISON AVENUE NEW YORK            NY      10016      USA                                                            3/26/2019
                        9073761003                                                                                   Vendor Terms Agreement
Shopko Stores Operating NAKOMA
CO, LLC                 PRODUCTS LLC              1300 NORTH AVENUE     COAL CITY         IL     60416      USA                                                            3/26/2019
                        9073778003                                                                                   Vendor Terms Agreement
                        HIGHLAND MINT
Shopko Stores Operating BULLION                   4100 N RIVERSIDE
CO, LLC                 INTERNATI                 DRIVE                 MELBOURNE         FL     32937      USA                                                            3/26/2019
                        9073816003                                                                                   Vendor Terms Agreement
Shopko Stores Operating EVOLUTIONARY              9420 TELSTAR AVE
CO, LLC                 APPAREL INC               #206                  EL MONTE          CA     91731      USA                                                            3/26/2019




                                                                                     63 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 69 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1             City         State     Zip    Country    and Nature of Debtor's Interest Personal Property     Date
                          9073818003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   MARKETPLACE
CO, LLC                   BRANDS LLC               2451 UNITED LANE      LIBERTYVILLE        IL     60007     USA                                                            3/26/2019
                          9073820003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CAMELBAK
CO, LLC                   PRODUCTS                 ONE VISTA WAY         ANOKA              MN 55303          USA                                                            3/26/2019
Shopko Stores Operating   9073821003                                                                                   Vendor Terms Agreement
CO, LLC                   WELLPET LLC              200 AMES POND DRIVE TEWKSBURY            MA 01876          USA                                                            3/26/2019
Shopko Stores Operating   9073828003 FOR           929 S MYRTLE                                                        Vendor Terms Agreement
CO, LLC                   KEEPS LLC                AVENUE              MONROVIA              CA     91016     USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9073833003 DELUVIA         2040 WEAVER PARK
CO, LLC                 INC PANTRY CLUB            DRIVE                 CLEARWATER          FL     33765     USA                                                            3/26/2019
                        9073840003                                                                                     Vendor Terms Agreement
Shopko Stores Operating AMERICAN
CO, LLC                 NUTRITION INC              2813 WALL AVENUE      OGDEN               UT     84401     USA                                                            3/26/2019
Shopko Stores Operating 9073850003 NATPETS         2108 55TH STREET STE                                                Vendor Terms Agreement
CO, LLC                 LLC                        100                   BOULDER             CO     80301     USA                                                            3/26/2019
Shopko Stores Operating 9073888003 BB17            109 E 17TH STREET STE                                               Vendor Terms Agreement
CO, LLC                 LLC                        80                    CHEYENNE           WY 82001          USA                                                            3/26/2019
                        9073902003 LAZY                                                                                Vendor Terms Agreement
Shopko Stores Operating DOG COOKIE CO
CO, LLC                 INC                        32 RALPH ST SUITE 601 BALLSTON SPA       NY      12020     USA                                                            3/26/2019
Shopko Stores Operating 9073910003 MJM                                                                                 Vendor Terms Agreement
CO, LLC                 JEWELRY CORP               400 THIRD AVENUE      BROOKLYN           NY      11215     USA                                                            3/26/2019
Shopko Stores Operating 9073914003 JDL             412 NORTH EAST                                                      Vendor Terms Agreement
CO, LLC                 FRAGRANCES                 STREET                COUDERSPORT         PA     16915     USA                                                            3/26/2019
                        9073940001                                                                                     Vendor Terms Agreement
                        HOMESTEAD
Shopko Stores Operating INTERNATIONAL              350 5TH AVE 9TH
CO, LLC                 GROUP LT                   FLOOR                 NEW YORK           NY      10118     USA                                                            3/26/2019
                        9073943003 LEES                                                                                Vendor Terms Agreement
Shopko Stores Operating POTTERY DBA                1595 E SAN          SAN
CO, LLC                 TRENDSPOT                  BERNARDINO AVE      BERNARDINO            CA     92408     USA                                                            3/26/2019
Shopko Stores Operating 9073949003 CREATE                              TORONTO ON                                      Vendor Terms Agreement
CO, LLC                 A TREAT LTD                6650 FINCH AVE WEST CAN M9W-5Y6                                                                                           3/26/2019
                        9073950003 SSB                                                                                 Vendor Terms Agreement
Shopko Stores Operating (SERTA SIMMONS
CO, LLC                 BEDDING)                   3560 LENOX RD         ATLANTA            GA      30328     USA                                                            3/26/2019
                        9073985002                                                                                     Vendor Terms Agreement
                        GRENADINE                                       TORONTO ON
Shopko Stores Operating APPAREL DBA 3              302-385 SILVER START M1V 0E3
CO, LLC                 SPROUT                     BLVD                 CANADA              ON      M1V0E3    USA                                                            3/26/2019
                        9073992001                                                                                     Vendor Terms Agreement
Shopko Stores Operating MCSTEVENS
CO, LLC                 INCORPORATED               5600 NE 88TH STREET   VANCOUVER          WA 98665          USA                                                            3/26/2019
                        9073994003                                                                                     Vendor Terms Agreement
Shopko Stores Operating MORSAM FASHIONS            350 RUE DE LOUVAIN    MONTREAL QC
CO, LLC                 INC                        O                     H2N 2E8 CAN                                                                                         3/26/2019
Shopko Stores Operating 9073995001                                                                                     Vendor Terms Agreement
CO, LLC                 MERICAL LLC                2995 E MIRA LOMA      ANAHEIM             CA     92806     USA                                                            3/26/2019
                        9074025001 SPORTS                                                                              Vendor Terms Agreement
Shopko Stores Operating PRODUCTS OF                463 SEVENTH AVENUE
CO, LLC                 AMERICA LLC                4TH FLOOR          NEW YORK              NY      10018     USA                                                            3/26/2019
Shopko Stores Operating 9074031001 BALLET                                                                              Vendor Terms Agreement
CO, LLC                 GROUP INC                  389 5TH AVE # 1007    NEW YORK           NY      10016     USA                                                            3/26/2019
                        9074035001                                                                                     Vendor Terms Agreement
Shopko Stores Operating RECYCLED KARMA             5839 GREEN VALLEY
CO, LLC                 BRANDS LLC                 CIRCLE, Suite 204     CULVER CITY         CA     90230     USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9074060001 HEALING       9363 EAST BAHIA
CO, LLC                   SOLUTIONS LLC            DRIVE               SCOTTSDALE            AZ     85260     USA                                                            3/26/2019
Shopko Stores Operating   9074113003 PRIVY         933 TOWNE AVE SUITE                                                 Vendor Terms Agreement
CO, LLC                   INC                      104                 LOS ANGELES           CA     90021     USA                                                            3/26/2019
Shopko Stores Operating   9074133001 ESSCO                                                                             Vendor Terms Agreement
CO, LLC                   ACQUISITION CORP         1933 HIGHLAND ROAD TWINSBURG             OH      44087     USA                                                            3/26/2019
Shopko Stores Operating   9074138003 CURE                                                                              Vendor Terms Agreement
CO, LLC                   APPAREL LLC              3338 S MALT AVENUE  COMMERCE              CA     90040     USA                                                            3/26/2019
Shopko Stores Operating   9074139003 GAIA                              HOFFMAN                                         Vendor Terms Agreement
CO, LLC                   GROUP USA LLC            2500 W HIGGINS ROAD ESTATES               IL     60169     USA                                                            3/26/2019
                          9074140001 LE                                                                                Vendor Terms Agreement
Shopko Stores Operating   MEILLEUR INC DBA
CO, LLC                   MILEY AND MO             3500 FRUITLAND AVE    VERNON              CA     90058     USA                                                            3/26/2019
Shopko Stores Operating   9074169003 CRAIG                                                                             Vendor Terms Agreement
CO, LLC                   ELECTRONICS INC          1160 NW 163RD DRIVE MIAMI                 FL     33169     USA                                                            3/26/2019
Shopko Stores Operating   9074172003 EDM                                                                               Vendor Terms Agreement
CO, LLC                   IMPORTS                  1669 E 10TH STREET    BROOKLYN           NY      11223     USA                                                            3/26/2019
                          9074173001 CALBEE                                                                            Vendor Terms Agreement
Shopko Stores Operating   NORTH AMERICA
CO, LLC                   LLC                      2600 MAXWELL WAY FAIRFIELD                CA     94534     USA                                                            3/26/2019
Shopko Stores Operating   9074175001 PERKY         7400 EAST CRESTLINE                                                 Vendor Terms Agreement
CO, LLC                   JERKY LLC                CIRCLE SUITE 130    ENGLEWOOD             CO     80111     USA                                                            3/26/2019




                                                                                        64 of 95
    Case 19-80064-TLS                            Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                        Document    Page 70 of 100



                                                                                                                    Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1            City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9074177001 WILD        115 N 36TH STREET                                                  Vendor Terms Agreement
CO, LLC                   THINGS SNACK INC UNIT B                    SEATTLE            WA 98103           USA                                                            3/26/2019
Shopko Stores Operating   9074180003 OSKR                                                                           Vendor Terms Agreement
CO, LLC                   INC                    14 BUELL STREET     NORTH HAVEN         CT     06473      USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
Shopko Stores Operating 9074194001             45585 COMMERCE
CO, LLC                 FASTTRACK FOODS        STREET                INDIO               CA     92201      USA                                                            3/26/2019
                        9074195001                                                                                  Vendor Terms Agreement
Shopko Stores Operating SHURTECH BRANDS        32150 JUST IMAGINE
CO, LLC                 LLC                    DRIVE                 AVON               OH      44011      USA                                                            3/26/2019
                        9074200001 MULTI                                                                            Vendor Terms Agreement
Shopko Stores Operating GLORY USA              11345 FELLOW CREEK                               4817000
CO, LLC                 CORPORATION            DR                  PLYMOUTH              MI     00         USA                                                            3/26/2019
Shopko Stores Operating 9074211001 TNG         29683 WILLIAM K                                                      Vendor Terms Agreement
CO, LLC                 WORLDWIDE INC          SMITH DRIVE         NEW HUDSON            MI     48105      USA                                                            3/26/2019
Shopko Stores Operating 9074248003 JOLIE       1100 S SAN PEDRO ST                                                  Vendor Terms Agreement
CO, LLC                 CLOTHING INC           D3                  LOS ANGELES           CA     90015      USA                                                            3/26/2019
Shopko Stores Operating 9074256003 INCIPIO                                                                          Vendor Terms Agreement
CO, LLC                 TECHNOLOGIES           6001 OAK CANYON       IRVINE              CA     92618      USA                                                            3/26/2019
                        9074264003                                                                                  Vendor Terms Agreement
                        ALBANESE
Shopko Stores Operating CONFECTIONERY
CO, LLC                 GROUP                  5441 E LINCOLN HWY    MERRILLVILLE        IN     46410      USA                                                            3/26/2019
                        9074271001                                                                                  Vendor Terms Agreement
Shopko Stores Operating THERMACELL
CO, LLC                 REPELLENTS             26 CROSBY DRIVE       BEDFORD            MA 07130           USA                                                            3/26/2019
Shopko Stores Operating 9074272003 CARGILL                                                                          Vendor Terms Agreement
CO, LLC                 SALT                   9320 EXCELSIOR BLVD HOPKINS              MN 55343           USA                                                            3/26/2019
                        9074273002 PLANO                                                                            Vendor Terms Agreement
Shopko Stores Operating MOLDING                DEPT 2357, PO Box                                7531223
CO, LLC                 COMPANY                122357                DALLAS              TX     57         USA                                                            3/26/2019
Shopko Stores Operating 9074274003 REFLEX      1100 S SAN PEDRO                                                     Vendor Terms Agreement
CO, LLC                 TRADING INC            STREET D4             LOS ANGELES         CA     90015      USA                                                            3/26/2019
Shopko Stores Operating 9074275003 BARE        38 KEYES AVE SUITE                                                   Vendor Terms Agreement
CO, LLC                 SNACKS                 210                   SAN FRANCISCO       CA     94129      USA                                                            3/26/2019
                        9074284003                                                                                  Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL          4025 VISCOUNT
CO, LLC                 SOURCING CO INC        AVENUE                MEMPHIS             TN     38118      USA                                                            3/26/2019
Shopko Stores Operating 9074289003 HARRY                                                                            Vendor Terms Agreement
CO, LLC                 & DAVID                2500 S PACIFIC HWY    MEDFORD             OR     97501      USA                                                            3/26/2019
Shopko Stores Operating 9074292003 TIMING                                                                           Vendor Terms Agreement
CO, LLC                 INC                    2809 S SANTA FE AVE VERNON                CA     90058      USA                                                            3/26/2019
Shopko Stores Operating 9074295003 BRAHA       10 WEST 33RD STREET                                                  Vendor Terms Agreement
CO, LLC                 INDUSTRIES INC         SUITE 220           NEW YORK             NY      10001      USA                                                            3/26/2019
                        9074306003                                                                                  Vendor Terms Agreement
Shopko Stores Operating PROTECT PLUS
CO, LLC                 INDUSTRIES LLC         PO BOX 9181           HICKORY             NC     28603      USA                                                            3/26/2019
                        9074321003                                                                                  Vendor Terms Agreement
Shopko Stores Operating NORTHLAND
CO, LLC                 FISHING TACKLE         1001 NAYLOR DR SE   BEMIDJI              MN 56601           USA                                                            3/26/2019
Shopko Stores Operating 9074325003             10395 YELLOW CIRCLE                                                  Vendor Terms Agreement
CO, LLC                 NORMARK                DRIVE               MINNETONKA           MN 55343           USA                                                            3/26/2019
Shopko Stores Operating 9074328003 IKEDDI                                                                           Vendor Terms Agreement
CO, LLC                 IMPORTS LLC            1407 BROADWAY         NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9074344003 BEMIS                             SHEBOYGAN                                      Vendor Terms Agreement
CO, LLC                 MANUFACTURING          300 MILL STREET       FALLS               WI     53085      USA                                                            3/26/2019
Shopko Stores Operating 9074345003 DESTINA     1733 SHEEPSHEAD                                                      Vendor Terms Agreement
CO, LLC                 INC                    BAY ROAD STE32        BROOKLYN           NY      11235      USA                                                            3/26/2019
Shopko Stores Operating 9074377003 AHAVA                                                                            Vendor Terms Agreement
CO, LLC                 NA LLC                 34 E MAIN STREET      SMITHTOWN          NY      11787      USA                                                            3/26/2019
Shopko Stores Operating 9074378003                                   TORONTO ON                                     Vendor Terms Agreement
CO, LLC                 VITABATH INC           333 RIMROCK ROAD      M3J 3J9                                                                                              3/26/2019
Shopko Stores Operating 9074390003 DR                                                                               Vendor Terms Agreement
CO, LLC                 BRONNERS               1335 PARK CENTER DR VISTA                 CA     92801      USA                                                            3/26/2019
Shopko Stores Operating 9074395003 NISSIN      2001 W ROSECRANS                                                     Vendor Terms Agreement
CO, LLC                 FOODS USA CO INC       AVE                 GARDENA               CA     90249      USA                                                            3/26/2019
Shopko Stores Operating 9074399003 CRICKET                                                                          Vendor Terms Agreement
CO, LLC                 WIRELESS LLC           575 MOROSGO DRIVE     ATLANTA            GA      30324      USA                                                            3/26/2019
Shopko Stores Operating 9074404003             4020 KINROSS LAKES                                                   Vendor Terms Agreement
CO, LLC                 CORNFIELDS LLC         PARKWAY 3RD FLR       RICHFIELD          OH      44286      USA                                                            3/26/2019
                        9074430003 APOLLO                                                                           Vendor Terms Agreement
Shopko Stores Operating HEALTH & BEAUTY                              TORONTO M3J
CO, LLC                 CARE                   1 APOLLO PLACE        0H2 CANADA                                                                                           3/26/2019
Shopko Stores Operating 9074434003 UPPER       1510A CATERPILLAR     MISSISAUGA ON                                  Vendor Terms Agreement
CO, LLC                 CANADA SOAP            ROAD                  L4X2W9 CAN                                                                                           3/26/2019
Shopko Stores Operating 9074436003 SALT                                                                             Vendor Terms Agreement
CO, LLC                 AND PEPPER             4770 E 50TH ST        VERMON              CA     90058      USA                                                            3/26/2019
Shopko Stores Operating 9074467003 NEW                                                                              Vendor Terms Agreement
CO, LLC                 MILANI GROUP INC       2111 E 49TH STREET    LOS ANGELES         CA     90058      USA                                                            3/26/2019
Shopko Stores Operating 9074531003 W           1356 BROADWAY 6TH                                                    Vendor Terms Agreement
CO, LLC                 APPLIANCE CO LLC       FLOOR                 NEW YORK           NY      10018      USA                                                            3/26/2019




                                                                                    65 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                           Document    Page 71 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9074532003                                                                                   Vendor Terms Agreement
                          BLACKBIRD
Shopko Stores Operating   PRODUCTS GROUP           9780 INTER OCEAN
CO, LLC                   LLC                      DRIVE                CINCINNATI         OH      45246      USA                                                            3/26/2019
Shopko Stores Operating   9074536003 ABIMAR        5425 NORTH 1ST                                                      Vendor Terms Agreement
CO, LLC                   FOODS INC                STREET               ABILENE             TX     79603      USA                                                            3/26/2019
                          9074543003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   MANHATTAN                10700 VALLEY VIEW
CO, LLC                   BEACHWEAR INC            ST                   CYPRESS             CA     90630      USA                                                            3/26/2019
Shopko Stores Operating   9074574003 DAP           2400 BOSTON ST SUITE                                                Vendor Terms Agreement
CO, LLC                   PRODUCTS INC             200                  BALTIMORE          MD 21224           USA                                                            3/26/2019
Shopko Stores Operating   9074575003 YMF           295 5TH AVENUE                                                      Vendor Terms Agreement
CO, LLC                   CARPET INC               SUITE 1714           NEW YORK           NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9074577003 AA                                                                                Vendor Terms Agreement
CO, LLC                   FASHIONS INC             2741 S ALAMEDA ST   LOS ANGELES          CA     90058      USA                                                            3/26/2019
Shopko Stores Operating   9074596003 EPTA                              EAST                                            Vendor Terms Agreement
CO, LLC                   AMERICA                  50 MORTON ST UNIT A RUTHERFORD           NJ     07073      USA                                                            3/26/2019
Shopko Stores Operating   9074604003 PEACH                                                         9005822             Vendor Terms Agreement
CO, LLC                   LOVE CA                  2650 LEONIS BLVD     VERNON              CA     04         USA                                                            3/26/2019
                                                                        CHELSEA                                        Vendor Terms Agreement
Shopko Stores Operating 9074625003 NIP +           COLLEGE HOUSE 272    LONDON
CO, LLC                 FAB                        KINGS ROAD           SW35AW UK                                                                                            3/26/2019
                        9074641003                                                                                     Vendor Terms Agreement
                        WOLVERINE
Shopko Stores Operating WORLDWIDE
CO, LLC                 (KEDS)                     9341 COURTLAND DR    ROCKFORD            MI     49351      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9074678003 SUN           4502 W MONTEROSA
CO, LLC                   TREE SNACK FOODS         STREET               PHOENIX             AZ     85031      USA                                                            3/26/2019
Shopko Stores Operating   9074685003 LIVE                                                                              Vendor Terms Agreement
CO, LLC                   LOVE POP                 4385 SUNBELT DRIVE   ADDISON             TX     75001      USA                                                            3/26/2019
Shopko Stores Operating   9074696003 MASTER                                                                            Vendor Terms Agreement
CO, LLC                   MAGNETICS INC      1211 ATCHISON CT           CASTLE ROCK         CO     80109      USA                                                            3/26/2019
Shopko Stores Operating   9074699003 BEKKA   910 S LOS ANGELES ST                                                      Vendor Terms Agreement
CO, LLC                   FASHION INC        SUITE 808                  LOS ANGELES         CA     90015      USA                                                            3/26/2019
Shopko Stores Operating   9074700003 TRUCO   2727 REALTY RD SUITE                                                      Vendor Terms Agreement
CO, LLC                   ENTERPRISES LP     134                        CARROLLTON          TX     75006      USA                                                            3/26/2019
                                             6714 POINTE                                                               Vendor Terms Agreement
Shopko Stores Operating   9074754003 SUMMIT INVERNESS WAY                                          4680479
CO, LLC                   BRANDS             SUITE 200                  FORT WAYNE          IN     35         USA                                                            3/26/2019
                          9074766003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   PERFUME CENTER
CO, LLC                   OF AMERICA         2020 OCEAN AVE             RONKONKOMA          NJ     11779      USA                                                            3/26/2019
                          9074779003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SHELTERLOGIC
CO, LLC                   CORP               150 CALLENDER ROAD         WATERTOWN           CT     06795      USA                                                            3/26/2019
                          9074782003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SYNTHESIS HOME 1201 N ORANGE ST                                          1980111
CO, LLC                   TEXTILES PRIVATE SUITE 7327                   WILMINGTON          DE     86         USA                                                            3/26/2019
                          9074787003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   WINSTON            30339 DIAMOND
CO, LLC                   PRODUCTS LLC       PARKWAY SUITE 105          GLENWILLOW         OH      44139      USA                                                            3/26/2019
                          9074811003 BLIII                                                                             Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   LLC                8600 NW 41 STREET          DORAL               FL     33166      USA                                                            3/26/2019
Shopko Stores Operating   9074812003 J CAT                              SANTA FE                                       Vendor Terms Agreement
CO, LLC                   BEAUTY             9890 PIONEER BLVD          SPRINGS             CA     90670      USA                                                            3/26/2019
Shopko Stores Operating   9074815003 CITRA   188 SHADOW LAKE                                       0687710             Vendor Terms Agreement
CO, LLC                   SOLV LLC           ROAD                       RIDGEFIELD          CT     32         USA                                                            3/26/2019
Shopko Stores Operating   9074871003 R AND J                                                                           Vendor Terms Agreement
CO, LLC                   ALMONDS            G-4254 FENTON RD           FLINT               MI     48507      USA                                                            3/26/2019
                          9074909003                                                                                   Vendor Terms Agreement
                          WILDLIFE
Shopko Stores Operating   RESEARCH CENTER
CO, LLC                   INC                14485 AZURITE ST NW        RAMSEY             MN 55303           USA                                                            3/26/2019
Shopko Stores Operating   9074911003 LINEN   F175 TEXTILE AVENUE        KARACHI                                        Vendor Terms Agreement
CO, LLC                   ESSENTIALS         SITE                       PAKISTAN                                                                                             3/26/2019
Shopko Stores Operating   9074913003         2550 S PARKER RD                                                          Vendor Terms Agreement
CO, LLC                   BONAKEMI USA       SUITE 600                  AURORA              CO     80014      USA                                                            3/26/2019
                          9074914002                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SHIMANO            9550 PALMETTO
CO, LLC                   AMERICAN CORP      COMMERCE PKWY              LADSON              SC     29456      USA                                                            3/26/2019
Shopko Stores Operating   9074924003 XTREME                                                        9074056             Vendor Terms Agreement
CO, LLC                   COUTURE INC        1799 APOLLO COURT          SEAL BEACH          CA     17         USA                                                            3/26/2019
                          9074938003 DNA                                                                               Vendor Terms Agreement
Shopko Stores Operating   DIAGNOSTICS
CO, LLC                   CENTER (DDC)       1 DDC WAY                  FAIRFIELD          OH      45014      USA                                                            3/26/2019
Shopko Stores Operating   9074969003                                                               1804070             Vendor Terms Agreement
CO, LLC                   MIRACLESUIT        610 UHLER ROAD             EASTON              PA     01         USA                                                            3/26/2019
                          9074998003                                                                                   Vendor Terms Agreement
Shopko Stores Operating   HANGZHOU           NO 150 LANGKOU             HANGZHOU PRC
CO, LLC                   BEIBEIJIA (IMPORT) TAIHUYUAN                  311306CHINA                                                                                          3/26/2019




                                                                                       66 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                          Document    Page 72 of 100



                                                                                                                    Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1            City          State     Zip   Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9075009003 BELCAM                                                                           Vendor Terms Agreement
CO, LLC                 INC                      27 MONTGOMERY ST      ROUSES POINT       NY      12979    USA                                                            3/26/2019
                        9075026003 EMERY                                                                            Vendor Terms Agreement
Shopko Stores Operating JENSEN                   2200 KENSINGTON
CO, LLC                 DISTRIBUTION             COURT                 OAK BROOK           IL     60523    USA                                                            3/26/2019
Shopko Stores Operating 9075057003 SUN YIN                             CITY OF                                      Vendor Terms Agreement
CO, LLC                 USA                      280 MACHLIN COURT     INDUSTRY            CA     91789    USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
                        9075067003
Shopko Stores Operating VANDERBILT HOME          253 5TH AVE 4TH
CO, LLC                 PRODUCTS LLC IMP         FLOOR                 NEW YORK           NY      10016    USA                                                            3/26/2019
                        9075068003 TONY                                                                             Vendor Terms Agreement
Shopko Stores Operating CHACHERE CREOLE          5604 I 49 N SERVICE
CO, LLC                 FOODS                    ROAD                  OPELOUSAS           LA     70570    USA                                                            3/26/2019
Shopko Stores Operating 9075110003 KODIAK                                                                           Vendor Terms Agreement
CO, LLC                 CAKES                    3247 SANTA FE ROAD    PARK CITY           UT     84098    USA                                                            3/26/2019
Shopko Stores Operating 9075126003 NEENAH        3460 PRESTONRIDGE                                                  Vendor Terms Agreement
CO, LLC                 PAPER                    RD STE 600            ALPHERETTA         GA      30005    USA                                                            3/26/2019
                        9075132003                                                                                  Vendor Terms Agreement
Shopko Stores Operating ROBINSON
CO, LLC                 WHOLESALE INC            130 ELIZABETH LANE    GENOA CITY          WI     53128    USA                                                            3/26/2019
                        9075133003                                                                                  Vendor Terms Agreement
Shopko Stores Operating FRAGMENTS                42 WEST 39TH STREET
CO, LLC                 HOLDING LLC              8TH FLOOR           NEW YORK             NY      10018    USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
Shopko Stores Operating   9075134003 LUXCOM      1212 6TH AVE SUITE
CO, LLC                   INC (CHUB)             2304                  NEW YORK           NY      10036    USA                                                            3/26/2019
Shopko Stores Operating   9075182003 LAMO                                                                           Vendor Terms Agreement
CO, LLC                   SHEEPSKIN INC          4238 GREEN RIVER RD CORONA                CA     92880    USA                                                            3/26/2019
                          9075204003 FBA                                                                            Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL          9111 S LA CIENGA
CO, LLC                   USA INC                BLVD SUITE 101        INGLEWOOD           CA     90301    USA                                                            3/26/2019
Shopko Stores Operating   9075205003 PULEO                             SOUTH                                        Vendor Terms Agreement
CO, LLC                   ASIA                   3614 KENNEDY RD       PLAINFIELD          NJ     07080    USA                                                            3/26/2019
Shopko Stores Operating   9075206003 SALTY       845 COUNTRY CLUB                                                   Vendor Terms Agreement
CO, LLC                   SWEET SNACKS           DR STE E              LIBERTYVILLE        IL     60048    USA                                                            3/26/2019
                          9075218003             3200 CORPORATE                                                     Vendor Terms Agreement
Shopko Stores Operating   CARLSON PET            CENTER DRIVE, Suite                         5530699
CO, LLC                   PRODUCTS               105                   BURNSVILLE         MN 99            USA                                                            3/26/2019
                          9075236003 BIO                                                                            Vendor Terms Agreement
Shopko Stores Operating   CREATIVE
CO, LLC                   ENTERPRISES INC        350 KALMUS DRIVE      COSTA MESA          CA     92626    USA                                                            3/26/2019
Shopko Stores Operating   9075238003 SCS                                                                            Vendor Terms Agreement
CO, LLC                   DIRECT INC             9 TREFOIL DR          TRUMBULL            CT     06611    USA                                                            3/26/2019
Shopko Stores Operating   9075257003 BEBE                                                                           Vendor Terms Agreement
CO, LLC                   BARTOONS LLC           8077 N WILDOMAR DR TUSCON                 AZ     85743    USA                                                            3/26/2019
Shopko Stores Operating   9075258003 INTELEX     105 PRAIRIE LAKE                                                   Vendor Terms Agreement
CO, LLC                   USA LLC                ROAD               EAST DUNDEE            IL     60118    USA                                                            3/26/2019
Shopko Stores Operating   9075268003 DOMANI                                                                         Vendor Terms Agreement
CO, LLC                   AMERICA INC            1639B ELECTRIC AVE    VENICE              CA     90291    USA                                                            3/26/2019
                          9075274003                                                                                Vendor Terms Agreement
Shopko Stores Operating   SCENTSIBLE LLC         4901 KELLER SPRINGS
CO, LLC                   DBA POO POURRI         ROAD                ADDISON               TX     75001    USA                                                            3/26/2019
                          9075275003                                                                                Vendor Terms Agreement
                          JACKSON
Shopko Stores Operating   FURNITURE              1910 KING EDWARD
CO, LLC                   INDUSTRIES             AVENUE                CLEVELAND           TN     37311    USA                                                            3/26/2019
Shopko Stores Operating   9075288003 WEVEEL      20 N PENNSYLVANIA                                                  Vendor Terms Agreement
CO, LLC                   LLC                    AVE                   MORRISVILLE         PA     19067    USA                                                            3/26/2019
Shopko Stores Operating   9075289003 YUMMY       9 WEST BROAD                                                       Vendor Terms Agreement
CO, LLC                   EARTH                  STREET SUITE 440      STAMFORD            CT     06902    USA                                                            3/26/2019
                          9075294003                                                                                Vendor Terms Agreement
Shopko Stores Operating   ENVIROCON
CO, LLC                   TECHNOLOGIES INC       PO BOX 3547           AUSTIN              TX     78764    USA                                                            3/26/2019
Shopko Stores Operating   9075304003             3130 WILSHIRE BLVD                                                 Vendor Terms Agreement
CO, LLC                   PLANAHEAD              SUITE 555             SANTA MONICA        CA     90403    USA                                                            3/26/2019
Shopko Stores Operating   9075305003                                                                                Vendor Terms Agreement
CO, LLC                   POPSOCKETS LLC         3033 STERLING CIRCLE BOULDER              CO     80301    USA                                                            3/26/2019
Shopko Stores Operating   9075307003 K7                                                                             Vendor Terms Agreement
CO, LLC                   DESIGN GROUP           155 GIRARD STREET     BROOKLYN           NY      11235    USA                                                            3/26/2019
Shopko Stores Operating   9075330003 TEC         7100 TEC LABS WAY                                                  Vendor Terms Agreement
CO, LLC                   LABS INC               SW                    ALBANY              OR     97321    USA                                                            3/26/2019
Shopko Stores Operating   9075331003 RZ                                                                             Vendor Terms Agreement
CO, LLC                   OUTDOORS               3871 OAK DRIVE        MARTINEZ           GA      30907    USA                                                            3/26/2019
Shopko Stores Operating   9075358003 KIDS                                                                           Vendor Terms Agreement
CO, LLC                   PREFERRED LLC          81 TWIN RIVERS DR     EAST WINDSOR        NJ     08520    USA                                                            3/26/2019
                          9075359003 MERRY                                                                          Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS CORP          16 120 WEST BEAVER    RICHMOND HILL
CO, LLC                   (CHUB)                 CREEK RD              ONT L4B 1L2                                                                                        3/26/2019
Shopko Stores Operating   9075371003 MAC                                                                            Vendor Terms Agreement
CO, LLC                   WAREHOUSE              530 W 8360 S          SANDY               UT     84070    USA                                                            3/26/2019




                                                                                      67 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                           Document    Page 73 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9075372003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   PROFUSION                5491 SCHAEFER
CO, LLC                   COSMETICS                AVENUE               CHINO                CA     91710      USA                                                            3/26/2019
Shopko Stores Operating   9075373003 MY SPA                                                                             Vendor Terms Agreement
CO, LLC                   LIFE LLC                 967 HAZELWOOD AVE RAHWAY                  NJ     07065      USA                                                            3/26/2019
Shopko Stores Operating   9075397003 PLADIS                                                                             Vendor Terms Agreement
CO, LLC                   GLOBAL                   2228 JOHNSTONE WAY   WESTLAKE            OH      44145      USA                                                            3/26/2019
Shopko Stores Operating   9075406003 PPG           400 BERTHA LAMME     CRANBERRY                   1606652             Vendor Terms Agreement
CO, LLC                   INDUSTRIES INC           DRIVE                TOWNSHIP             PA     29         USA                                                            3/26/2019
Shopko Stores Operating   9075450003 SXWELL        111 WOOD AVE SOUTH                                                   Vendor Terms Agreement
CO, LLC                   USA LLC                  SUITE 210            ISELIN               NJ     08830      USA                                                            3/26/2019
Shopko Stores Operating   9075451003 TYR                                                                                Vendor Terms Agreement
CO, LLC                   SPORT                    1790 APOLLO CT       SEAL BEACH           CA     90740      USA                                                            3/26/2019
Shopko Stores Operating   9075466003 GREAT         44 INDUSTRIAL PARK                                                   Vendor Terms Agreement
CO, LLC                   BAY HOME (C HUB)         DRIVE                DOVER               NH      03820      USA                                                            3/26/2019
                          9075491003 TRI                                                                                Vendor Terms Agreement
Shopko Stores Operating   COASTAL DESIGN           49 W 37TH ST 8TH
CO, LLC                   GROUP INC                FLOOR                NEW YORK            NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9075507003               285 S DUPONT AVE                                 9176115             Vendor Terms Agreement
CO, LLC                   FANFAVE INC              SUITE 104            ONTARIO              CA     97         USA                                                            3/26/2019
                          9075522003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   DIEFFENBACHS
CO, LLC                   POTATO CHIPS             51 HOST ROAD         WOMELSDORF           PA     19567      USA                                                            3/26/2019
Shopko Stores Operating   9075532003               295 5TH AVE SUITE                                                    Vendor Terms Agreement
CO, LLC                   WELSPUN USA              1118                 NEW YORK            NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9075533003 PIONEER       22828 LOCKNESS AVE                                                   Vendor Terms Agreement
CO, LLC                   & ONKYO USA              SUITE 1              TORRANCE             CA     90501      USA                                                            3/26/2019
Shopko Stores Operating   9075534003 CUSTOM                                                                             Vendor Terms Agreement
CO, LLC                   ACCESSORIES INC          5900 AMI DRIVE       RICHMOND             IL     60071      USA                                                            3/26/2019
                          9075551003 LEISURE                                                                            Vendor Terms Agreement
Shopko Stores Operating   MERCHANDISING
CO, LLC                   CORP                     105 NORTHFIELD AVE EDISON                 NJ     08337      USA                                                            3/26/2019
                          9075555003 BLUE                                                                               Vendor Terms Agreement
Shopko Stores Operating   BUFFALO                                                                   0689760
CO, LLC                   COMPANY LTD              11 RIVER ROAD        WILTON               CT     10         USA                                                            3/26/2019
                          9075563003 UNIQUE                                                                             Vendor Terms Agreement
Shopko Stores Operating   PRETZEL BAKERY
CO, LLC                   INC                      215 E BELLEVUE AVE   READING              PA     19605      USA                                                            3/26/2019
                          9075568003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   WINNING STREAK
CO, LLC                   SPORTS LLC               9821 WIDMER          LENEXA               KS     66215      USA                                                            3/26/2019
                          9075584003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   ALLCASION
CO, LLC                   TRAVELWARE CO            2854 SUPPLY AVE      COMMERCE             CA     90040      USA                                                            3/26/2019
                          9075585003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   COOKWARE                 660 WHITE PLAINS
CO, LLC                   COMPANY                  ROAD SUITE 550       TARRYTOWN           NY      10591      USA                                                            3/26/2019
Shopko Stores Operating   9075616003 ASHERS                                                                             Vendor Terms Agreement
CO, LLC                   CHOCOLATE CO             80 WAMBOLD ROAD      SOUDERTON            PA     18964      USA                                                            3/26/2019
                          9075621003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   SHANGHAI SMART     751 E. SOUTHLAKE                                       7609299
CO, LLC                   DIRECT LLC         BLVD #134           SOUTHLAKE                   TX     99         USA                                                            3/26/2019
                                             3438 PEACHTREE                                                             Vendor Terms Agreement
Shopko Stores Operating   9075642003 WILLIAM ROAD NE FL 3 CREDIT
CO, LLC                   CARTER COMPANY DEPT                    ATLANTA                    GA      30326      USA                                                            3/26/2019
Shopko Stores Operating   9075643003 LIONEL 6301 PERFORMANCE                                                            Vendor Terms Agreement
CO, LLC                   LLC                DRIVE               CONCORD                     NC     28027      USA                                                            3/26/2019
                          9075649003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   WOODBOLT DIST      3891 SOUTH
CO, LLC                   DBA NUTRABOLT      TRADITIONS DR       BRYAN                       TX     77807      USA                                                            3/26/2019
                          9075651003 JETSON                                                                             Vendor Terms Agreement
Shopko Stores Operating   ELECTRIC BIKES
CO, LLC                   LLC                1 REWE STREET       BROOKLYN                   NY 11211           USA                                                            3/26/2019
Shopko Stores Operating   9075652003         2381 CENTERLINE                                   6314633                  Vendor Terms Agreement
CO, LLC                   GRASSWORX LLC      INDUSTRIAL          SAINT LOUIS                MO 01              USA                                                            3/26/2019
                          9075666003 R2P                                                                                Vendor Terms Agreement
Shopko Stores Operating   GROUP INC DBA R2P 31 5880 WEST LAS
CO, LLC                   PET                POSITAS BLVD        PLEASANTON                  CA     94588      USA                                                            3/26/2019
Shopko Stores Operating   9075678003 DESIGN 2457 WEST NORTH                                                             Vendor Terms Agreement
CO, LLC                   PAC INC            AVE                 MELROSE PARK                IL     60160      USA                                                            3/26/2019
                          9075762003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   STEELSTONE         3611 14TH AVE SUITE
CO, LLC                   GROUP              540                 BROOKLYN                   NY      11218      USA                                                            3/26/2019
Shopko Stores Operating   9075802003 BRIGHTZ 8000 YANKEE RD                                         4926795             Vendor Terms Agreement
CO, LLC                   LTD                SUITE 225           OTTAWA LAKE                 MI     71         USA                                                            3/26/2019
Shopko Stores Operating   9075816003 US                                                                                 Vendor Terms Agreement
CO, LLC                   MERCHANTS          8737 WILSHIRE BLVD BEVERLY HILLS                CA     90211      USA                                                            3/26/2019
Shopko Stores Operating   9075846003 RIVERS                                                                             Vendor Terms Agreement
CO, LLC                   EDGE TREESTANDS 1160 8TH AVE           CUMBERLAND                  WI     54829      USA                                                            3/26/2019
Shopko Stores Operating   9075854003                             ELK GROVE                          6000749             Vendor Terms Agreement
CO, LLC                   TRAVELON           700 TOUHY AVENUE    VILLAGE                     IL     16         USA                                                            3/26/2019




                                                                                        68 of 95
    Case 19-80064-TLS                          Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                      Document    Page 74 of 100



                                                                                                                   Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1            City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9075855003                                                                                 Vendor Terms Agreement
Shopko Stores Operating WENZELS FARM
CO, LLC                 LLC                    500 E 29TH ST        MARSHFIELD          WI     54449      USA                                                            3/26/2019
                        9075860003 UNITED                                                                          Vendor Terms Agreement
Shopko Stores Operating NATIONAL                                    FORT
CO, LLC                 CLOSEOUT STORE 2404 E SUNRISE BLVD          LAUDERDALE          FL     33304      USA                                                            3/26/2019
Shopko Stores Operating                                                                                            Vendor Terms Agreement
CO, LLC                 9075863003 QFX INC 2957 EAST 46TH ST        VERNON              CA     90058      USA                                                            3/26/2019
                        9075891003                                                                                 Vendor Terms Agreement
Shopko Stores Operating COGIMEX USA
CO, LLC                 CORP                   201 E 171ST STREET   HARVEY              IL     60426      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
                          9075900003
Shopko Stores Operating   WASHINGTON SHOE                                                 5803200
CO, LLC                   COMPANY (CHUB) 5530 S 226TH STREET        KENT               WA 00              USA                                                            3/26/2019
Shopko Stores Operating                                                                   4837541                  Vendor Terms Agreement
CO, LLC                 9075933003 CDMA      43157 W NINE MILE RD NOVI                 MI 17              USA                                                            3/26/2019
Shopko Stores Operating 9075934003 TOYS R                                                                          Vendor Terms Agreement
CO, LLC                 US DELAWARE INC      1 GEOFFREY WAY         WAYNE               NJ     07470      USA                                                            3/26/2019
                        9075971003 PARK                                                                            Vendor Terms Agreement
Shopko Stores Operating HILL PLANTS &                                                          7446500
CO, LLC                 TREES                PO BOX 260             TAHLEQUAH          OK      00         USA                                                            3/26/2019
                        9075985003 TWENTY                                                                          Vendor Terms Agreement
Shopko Stores Operating FOUR SEVEN           711 WEST WOODBURY
CO, LLC                 COMFORT INC          RD UNIT H         ALTADENA                 CA     91001      USA                                                            3/26/2019
                        9075990003                                                                                 Vendor Terms Agreement
Shopko Stores Operating INGENIUM TRAVEL      1111 N PLAZA DRIVE
CO, LLC                 LLC                  SUITE 670              SCHAUMBURG          IL     60173      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating   9076033003         2301 ROSECRANS AVE
CO, LLC                   PINNACLE TRADING   SUITE 4190            EL SEGUNDO           CA     90245      USA                                                            3/26/2019
Shopko Stores Operating   9076040003 LUCID   14301 FAA BLVD, Suite                             7615500             Vendor Terms Agreement
CO, LLC                   AUDIO LLC          105                   FORT WORTH           TX     00         USA                                                            3/26/2019
                          9076056003                                                                               Vendor Terms Agreement
Shopko Stores Operating   HARMAN
CO, LLC                   INTERNATIONAL      8500 BALBOA BLVD       NORTHRIDGE          CA     91329      USA                                                            3/26/2019
                          9076076003                                                                               Vendor Terms Agreement
                          AMERICAN
Shopko Stores Operating   HERITAGE           1315 CEDAR GROVE       SHEPHERDSVILL
CO, LLC                   TEXTILES           RD                     E                  KY      40165      USA                                                            3/26/2019
                          9076077003 NEW                                                                           Vendor Terms Agreement
                          FRONTIER
Shopko Stores Operating   MARKETING OF       5282 CRABAPPLE                                    1650900
CO, LLC                   WNY                DRIVE, Suite 102       ERIE                PA     00         USA                                                            3/26/2019
                          9076098003 FOTO                                                                          Vendor Terms Agreement
Shopko Stores Operating   ELECTRIC SUPPLY
CO, LLC                   CO                 1 REWE STREET          BROOKLYN           NY      11211      USA                                                            3/26/2019
Shopko Stores Operating   9076118003         2115 WEST 1150                                                        Vendor Terms Agreement
CO, LLC                   INFOMERCIALS INC   NORTH                  SPRINGVILLE         UT     84663      USA                                                            3/26/2019
Shopko Stores Operating   9076119003 LEON                                                                          Vendor Terms Agreement
CO, LLC                   KOROL COMPANY                                                                                                                                  3/26/2019
                          9076131003                                                                               Vendor Terms Agreement
Shopko Stores Operating   GREENTECH          6118 KINGSPORT
CO, LLC                   ENVIRONMENTAL      HIGHWAY                JOHNSON CITY        TN     37615      USA                                                            3/26/2019
                                                                                                                   Vendor Terms Agreement
Shopko Stores Operating 9076147003 TEN       10 WEST 33RD STREET
CO, LLC                 WEST APPAREL INC     SUITE 216           NEW YORK              NY      10001      USA                                                            3/26/2019
                        9076155003 BLUE                                                                            Vendor Terms Agreement
Shopko Stores Operating STAR CLOTHING        2268 OCEAN
CO, LLC                 COMPANY              PARKWAY                BROOKLYN           NY      11223      USA                                                            3/26/2019
                        9076163003 UNCAS                                                                           Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 LLC                  1600 DIVISION RD       WEST WARWICK        RI     02893      USA                                                            3/26/2019
Shopko Stores Operating 9076197003 BORDAN                                                                          Vendor Terms Agreement
CO, LLC                 SHOE CO              4335 E VALLEY BLVD     LOS ANGELES         CA     90032      USA                                                            3/26/2019
Shopko Stores Operating                                                                        3302100             Vendor Terms Agreement
CO, LLC                 9076212003 WELCHS    5851 JOHNSON ST        HOLLYWOOD           WI     00         USA                                                            3/26/2019
                        9076223003                                                                                 Vendor Terms Agreement
Shopko Stores Operating ARMPOCKET            12399 SW 53RD ST                                  3333033
CO, LLC                 ENTERPRISES LLC      SUITE 103              COPPER CITY         FL     08         USA                                                            3/26/2019
Shopko Stores Operating 9076227003                                                                                 Vendor Terms Agreement
CO, LLC                 RESOLUTE TISSUE      6N241 WOODVIEW CT      ST CHARLES          IL     60175      USA                                                            3/26/2019
Shopko Stores Operating 9076232003 KRIER                                                                           Vendor Terms Agreement
CO, LLC                 FOODS INC            551 KRIER LANE         RANDOM LAKE         WI     53075      USA                                                            3/26/2019
Shopko Stores Operating 9076237003 HUIDE     LIANYUNGANG                                                           Vendor Terms Agreement
CO, LLC                 QINGDAO              JIANGSU CHINA          JIANGSU                                                                                              3/26/2019
Shopko Stores Operating 9076240003 MAC       PO BOX 480 140                                                        Vendor Terms Agreement
CO, LLC                 SALES GROUP INC      LAUREL ST              E BRIDGEWATER      MA 02333           USA                                                            3/26/2019
                        9076243003                                                                                 Vendor Terms Agreement
Shopko Stores Operating SAMOULY TEXTILE
CO, LLC                 INTERNATIONAL (I                                                                                                                                 3/26/2019




                                                                                   69 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                          Document    Page 75 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty           Address1              City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9076250003 MY            343 E 82ND ST SUITE                                                  Vendor Terms Agreement
CO, LLC                 PILLOW INC               100                    CHASKA            MN 55318           USA                                                            3/26/2019
                        9076251003 GOOD                                                                               Vendor Terms Agreement
Shopko Stores Operating OCEAN TRADING            1501 15F CAR PO
CO, LLC                 LIMITED (DEQI            COMMERCIAL             HONGKONG                                                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9076260003                                      WEIFANG
Shopko Stores Operating WEIFANG HANSEN           MASONG TOWN            SHANDONG
CO, LLC                 TRADING CO LTD (Q        CHANGLE COUNTRY        CHINA                                                                                               3/26/2019
                        9076268003 ASHLEY                                                                             Vendor Terms Agreement
Shopko Stores Operating FURNITURE                                                                 5461200
CO, LLC                 INDUSTRIES               ONE ASHLEY WAY         ARCADIA            WI     00         USA                                                            3/26/2019
Shopko Stores Operating 9076272003 GUY           200 INDUSTRIAL                                   5302100             Vendor Terms Agreement
CO, LLC                 AND ONEILL INC           DRIVE                  FREDONIA           WI     00         USA                                                            3/26/2019
Shopko Stores Operating                          300 TELEFAIR RD                                                      Vendor Terms Agreement
CO, LLC                 9076293003 BRAMLI        BLDG 500               SAVANNAH          GA      31415      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9076300003
Shopko Stores Operating PINGYANG FASTER          1 CHONGLE RD           WENZHOU
CO, LLC                 PET TOY (SHANGHA         SHUITOU PINGYANG       ZHEJIANGPRC                                                                                         3/26/2019
Shopko Stores Operating 9076313003 TAKEYA        214 5TH STREET SUITE   HUNTINGTON                                    Vendor Terms Agreement
CO, LLC                 USA CORP                 204                    BEACH              CA     92648      USA                                                            3/26/2019
                        9076319003 ROUSSO                                                                             Vendor Terms Agreement
Shopko Stores Operating APPAREL GROUP            525 7TH AVE 22ND
CO, LLC                 LLC                      FLOOR                  NEW YORK CITY     NY      10018      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                          9076324003
Shopko Stores Operating   MIDWEST TRADING                               DOWNERS                   6051500
CO, LLC                   GROUP INC              1400 CENTRE CIR        GROVE              IL     00         USA                                                            3/26/2019
Shopko Stores Operating   9076375003 MVP         15005 ENTERPRISE                                                     Vendor Terms Agreement
CO, LLC                   PLASTICS INC           WAY                    MIDDLEFIELD       OH      44062      USA                                                            3/26/2019
Shopko Stores Operating   9076386003 FIRST                                                        1774800             Vendor Terms Agreement
CO, LLC                   QUALITY                121 N RD               MCELHATTAN         PA     00         USA                                                            3/26/2019
                          9076390003 SURE FIT                                                                         Vendor Terms Agreement
Shopko Stores Operating   HOME PRODUCTS          8000 QUARRY RD
CO, LLC                   LLC                    SUITE C                ALBURTIS           PA     18011      USA                                                            3/26/2019
Shopko Stores Operating   9076396003 R AND A     1450 BROADWAY 22ND                                                   Vendor Terms Agreement
CO, LLC                   BRANDS INC             FLOOR                  NEW YORK          NY      10018      USA                                                            3/26/2019
                          9076397003             3426 N OLD                                                           Vendor Terms Agreement
Shopko Stores Operating   BARCHARTS              ARLINGTON HEIGHTS      ARLINGTON                 6000400
CO, LLC                   PUBLISHING INC         ROAD                   HEIGHTS            IL     00         USA                                                            3/26/2019
                          9076406003 CLEVA                                                                            Vendor Terms Agreement
Shopko Stores Operating   HONG KONG INC                                                           2968100
CO, LLC                   (SHANGHAI)IM           601 REGENT PARK CT     GREENVILLE         SC     00         USA                                                            3/26/2019
Shopko Stores Operating   9076421003 BON                                                                              Vendor Terms Agreement
CO, LLC                   BEBE                   31 WEST 34TH STREET NEW YORK             NY      10001      USA                                                            3/26/2019
                          9076422003 FOUR                                                                             Vendor Terms Agreement
Shopko Stores Operating   SEASONS GENERAL
CO, LLC                   MDSE                   2801 E VERNON AVE      LOS ANGELES        CA     90058      USA                                                            3/26/2019
Shopko Stores Operating   9076447003 VALUE       13100 12TH AVE N                                                     Vendor Terms Agreement
CO, LLC                   MERCHANDISE            SUITE C                PLYMOUTH          MN 55441           USA                                                            3/26/2019
Shopko Stores Operating   9076471003 OLD         16 GROVE ST, PO Box                         0641700                  Vendor Terms Agreement
CO, LLC                   LYME GOURMET           1127                   DEEP RIVER        CT 00              USA                                                            3/26/2019
                          9076472003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   SPECIALTY FOOD                                                          5465600
CO, LLC                   DISTRIBUTION CO        4600 THEATER RD        SPARTA             WI     00         USA                                                            3/26/2019
Shopko Stores Operating   9076479003 BAZAAR                                                       6017100             Vendor Terms Agreement
CO, LLC                   INC                    1900 N. 5TH AVENUE     RIVER GROVE        IL     00         USA                                                            3/26/2019
Shopko Stores Operating   9076493003 YORK                                                                             Vendor Terms Agreement
CO, LLC                   WALLCOVERINGS          750 LINDEN AVENUE      YORK               PA     17404      USA                                                            3/26/2019
                          9076532003                                                                                  Vendor Terms Agreement
                          HORSESHOE
Shopko Stores Operating   BEVERAGE                                                                5495600
CO, LLC                   COMPANY                590 ENTERPRISE DR      NEENAH             WI     00         USA                                                            3/26/2019
                          9076578003 SOFT                                                                             Vendor Terms Agreement
Shopko Stores Operating   TEX                                                                     1211800
CO, LLC                   INTERNATIONAL          428 HUDSON RIVER RD WATERFORD            NY      00         USA                                                            3/26/2019
Shopko Stores Operating   9076600003 PREMIER                                                      1504600             Vendor Terms Agreement
CO, LLC                   PAN COMPANY INC        33 MCGOVERN BLVD       CRESCENT           PA     00         USA                                                            3/26/2019
Shopko Stores Operating   9076608003 TEXTISS     315 5TH AVENUE RM                                1001600             Vendor Terms Agreement
CO, LLC                   USA                    400 4TH FLOOR          NEW YORK          NY      00         USA                                                            3/26/2019
                          9076610003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   COMPLEX                                                                 3811800
CO, LLC                   INDUSTRIES INC         4300 CONCORDE ROAD MEMPHIS                TN     00         USA                                                            3/26/2019
                          9076627003 SIERRA                                                                           Vendor Terms Agreement
Shopko Stores Operating   CASCADE FOREST                                                          9540500
CO, LLC                   PRODUCTS               PO BOX 2404       SANTA ROSA              CA     00         USA                                                            3/26/2019
                                                 3426 N. OLD                                                          Vendor Terms Agreement
Shopko Stores Operating 9076630003               ARLINGTON HEIGHTS ARLINGTON                      6000400
CO, LLC                 ISCHOLAR INC             ROAD              HEIGHTS                 IL     00         USA                                                            3/26/2019




                                                                                      70 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                         Document    Page 76 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9076648003 VITALS                                                                            Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL                                                            9284300
CO, LLC                 GROUP                    10781 FORBES AVE     GARDEN GROVE        CA     00         USA                                                            3/26/2019
Shopko Stores Operating 9076656003 MS            1560 E MORELAND                                 5318600             Vendor Terms Agreement
CO, LLC                 APPAREL                  BLVD, SUITE C1       WAUKESHA            WI     00         USA                                                            3/26/2019
Shopko Stores Operating 9100308020 ABBOTT                                                                            Vendor Terms Agreement
CO, LLC                 NUTRITION                PO BOX 18065         COLUMBUS           OH 18065           USA                                                            3/26/2019
Shopko Stores Operating                          135 AMERICAN                               0215124                  Vendor Terms Agreement
CO, LLC                 9101223004 NECCO         LEGION HIGHWAY       REVERE             MA 05              USA                                                            3/26/2019
Shopko Stores Operating 9101292005 ISAAC                                                                             Vendor Terms Agreement
CO, LLC                 MORRIS LIMITED           20 W 33RD STREET     NEW YORK           NY      10001      USA                                                            3/26/2019
                        9101301002               30725 SOLON                                                         Vendor Terms Agreement
Shopko Stores Operating INTERDESIGN              INDUSTRIAL
CO, LLC                 INCORPORATED             PARKWAY              SOLON              OH      44139      USA                                                            3/26/2019
                        9101445005 ONE                                                                               Vendor Terms Agreement
Shopko Stores Operating JEANSWEAR GROUP          111 W 40TH 22ND
CO, LLC                 INC                      FLOOR                NEW YORK           NY      10018      USA                                                            3/26/2019
                        9102609006 BRITE                                                                             Vendor Terms Agreement
                        STAR
Shopko Stores Operating INTERNATIONAL            2900 SOUTH 20TH
CO, LLC                 LIMITED                  STREET               PHILADELPHIA        PA     19145      USA                                                            3/26/2019
                        9103218008 ADIDAS                                                                            Vendor Terms Agreement
Shopko Stores Operating AMERICA                  3800 GOLF ROAD       ROLLLING                   6000800
CO, LLC                 INCORPORATED             SUITE 115            MEADOWS             IL     00         USA                                                            3/26/2019
Shopko Stores Operating 9103619004 GENEVA                                                        1001800             Vendor Terms Agreement
CO, LLC                 WATCH GROUP              1407 BROADWAY        NEW YORK           NY      00         USA                                                            3/26/2019
Shopko Stores Operating 9104809005 ANSELL                                                                            Vendor Terms Agreement
CO, LLC                 INCORPORATED             200 SCHULZ DRIVE     RED BANK            NJ     07701      USA                                                            3/26/2019
                        9105015010 PACIFIC                                                                           Vendor Terms Agreement
Shopko Stores Operating MARKET                   2401 ELLIOT AVENUE
CO, LLC                 INTERNATIONAL            4TH FLOOR            SEATTLE            WA 98121           USA                                                            3/26/2019
                        9105206010                                                                                   Vendor Terms Agreement
Shopko Stores Operating ALBERTO CULVER                                                           6016000
CO, LLC                 USA                      2525 ARMITAGE AVE    MELROSE PARK        IL     00         USA                                                            3/26/2019
                        9105701011 ALCON                                                                             Vendor Terms Agreement
Shopko Stores Operating LABORATORIES                                                        5543500
CO, LLC                 INCORPORATED             6709 CORNELIA DRIVE EDINA               MN 00              USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9106484004      2944 GRAYBILL DRIVE,
CO, LLC                 PLAYMONSTER LLC PO Box 268           BELOIT                       WI     53511      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9106603004 ALGOMA
CO, LLC                 NET COMPANY       1525 MUELLER STREET ALGOMA                      WI     54201      USA                                                            3/26/2019
Shopko Stores Operating 9107521005                                                                                   Vendor Terms Agreement
CO, LLC                 ALLERGAN USA      2525 DUPONT DRIVE   IRVINE                      CA     92715      USA                                                            3/26/2019
                        9107527002        1910 TECHNY ROAD    NORTHBROOK                  IL     6006500             Vendor Terms Agreement
Shopko Stores Operating MAURICE                                                                  00
CO, LLC                 SPORTING GOODS                                                                      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                                                 473 RIDGE ROAD,
                                                 DIVISION OF CENTRAL
Shopko Stores Operating                          MILLS                                           0881013
CO, LLC                 9107575004 FREEZE        INCORPORATED        DAYTON               NJ     23         USA                                                            3/26/2019
                        9107916025                                                                                   Vendor Terms Agreement
                        COLEMAN
Shopko Stores Operating COMPANY                                                                  6721900
CO, LLC                 INCORPORATED             3600 N HYDRAULIC     WICHITA             KS     00         USA                                                            3/26/2019
                        9107916055 UNITED                                                                            Vendor Terms Agreement
Shopko Stores Operating STATES PLAYING
CO, LLC                 CARD COMPA               4590 BEACH STREET    CINCINNATI         OH      45212      USA                                                            3/26/2019
                        9107916075 BRK                                                                               Vendor Terms Agreement
Shopko Stores Operating BRANDS INC FIRST         3901 LIBERTY STREET                        6050481
CO, LLC                 ALERT                    ROAD                AURORA               IL22              USA                                                            3/26/2019
Shopko Stores Operating 9107916087 HOLMES                                                   0175735                  Vendor Terms Agreement
CO, LLC                 GROUP                    1 HOLMES WAY         MILFORD            MA 93              USA                                                            3/26/2019
                        9107916097                                                                                   Vendor Terms Agreement
                        RAWLINGS                 510 MARYVILLE
Shopko Stores Operating SPORTING GOODS           UNIVERSITY DR STE                          6314158
CO, LLC                 COMPANY                  110                  SAINT LOUIS        MO 42              USA                                                            3/26/2019
                        9107916109 JARDEN                                                                            Vendor Terms Agreement
Shopko Stores Operating HOME BRANDS              2381 EXECUTIVE
CO, LLC                 HEARTHMARK DI            CENTER DRIVE         BOCA RATON          FL     33431      USA                                                            3/26/2019
Shopko Stores Operating 9107916126 PURE                                                                              Vendor Terms Agreement
CO, LLC                 FISHING                  7 SCIENCE COURT      COLUMBIA            SC     29203      USA                                                            3/26/2019
                        9108423003                                                                                   Vendor Terms Agreement
                        HALLMARK
Shopko Stores Operating MARKETING                                                           6410800
CO, LLC                 CORPORATION L            2501 MCGEE           KANSAS CITY        MO 00              USA                                                            3/26/2019
                        9108711006 AMEREX                                                                            Vendor Terms Agreement
Shopko Stores Operating OF CALIFORNIA            512 SEVENTH AVENUE                              1001808
CO, LLC                 CORPORATION              FLOOR 9            NEW YORK             NY      61         USA                                                            3/26/2019




                                                                                     71 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 77 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9109465003 ORIAN                                                                             Vendor Terms Agreement
Shopko Stores Operating   RUGS
CO, LLC                   INCORPORATED             PO BOX 2276        ANDERSON              SC     29622      USA                                                            3/26/2019
Shopko Stores Operating   9109600005 AMLOID        7 RIDGEDALE AVENUE                                                  Vendor Terms Agreement
CO, LLC                   CORPORATION              STE 1A             CEDAR KNOLLS          NJ     07927      USA                                                            3/26/2019
                          9110713004 ABG                                                                               Vendor Terms Agreement
Shopko Stores Operating   ACCESSORIES INC          1000 JEFFERSON
CO, LLC                   DIV ELEGANT              AVENUE                ELIZABETH          NJ     07201      USA                                                            3/26/2019
                          9110819005                                                                                   Vendor Terms Agreement
                          AMERICAN
Shopko Stores Operating   LICORICE                 2796 NW                                         9770170
CO, LLC                   COMPANY                  CLEARWATER DRIVE      BEND               OR     08         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating   9112202003 KAO           2535 SPRING GROVE
CO, LLC                   BRANDS COMPANY           AVENUE                CINCINNATI        OH      45214      USA                                                            3/26/2019
Shopko Stores Operating   9112220006 PLUGG                                                                             Vendor Terms Agreement
CO, LLC                   LLC                      5 EMPIRE BOULEVARD S HACKENSACK          NJ     07606      USA                                                            3/26/2019
                          9113575004 CAREX                                                                             Vendor Terms Agreement
Shopko Stores Operating   HEALTHCARE                                                               5710112
CO, LLC                   BRANDS                   PO BOX 2526           SIOUX FALLS        SD     35         USA                                                            3/26/2019
Shopko Stores Operating   9113673005 KING          G 5140 FLUSHING                                                     Vendor Terms Agreement
CO, LLC                   PAR LLC                  ROAD                  FLUSHING           MI     48433      USA                                                            3/26/2019
                          9113741006 MC                                                                                Vendor Terms Agreement
Shopko Stores Operating   ARTHUR TOWEL &
CO, LLC                   SPORTS LLC               700 MOORE STREET      BARABOO            WI     53913      USA                                                            3/26/2019
                          9113750003 BANDAI                                                                            Vendor Terms Agreement
Shopko Stores Operating   AMERICA                  2120 PARK PLACE STE
CO, LLC                   INCORPORATED             120                 EL SEGUNDO           CA     90245      USA                                                            3/26/2019
Shopko Stores Operating   9113770005 AGRON         2440 S SEPULVEDA                                                    Vendor Terms Agreement
CO, LLC                   INCORPORATED             BLVD SUITE 201      LOS ANGELES          CA     90064      USA                                                            3/26/2019
                          9113926005                                                                                   Vendor Terms Agreement
                          APOTHECARY
Shopko Stores Operating   PRODUCTS                 11750 12TH AVENUE                          5533700
CO, LLC                   INCORPORATED             SOUTH                 BURNSVILLE        MN 00              USA                                                            3/26/2019
                          9114908014 ARLEE                                                                             Vendor Terms Agreement
Shopko Stores Operating   HOME FASHIONS            36 EAST 31ST STREET
CO, LLC                   INC                      8TH FLOOR             NEW YORK          NY      10016      USA                                                            3/26/2019
                          9114912006                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ARLINGTON HAT                                  LONG ISLAND               1110124
CO, LLC                   COMPANY                  47 25 34TH STREET     CITY              NY      36         USA                                                            3/26/2019
                          9115005037 HENKEL                                                                            Vendor Terms Agreement
Shopko Stores Operating   CONSUMER                 32150 JUSTIMAGINE                               4401113
CO, LLC                   ADHESIVES                DRIVE                 AVON              OH      55         USA                                                            3/26/2019
                          9115115005 TOTES                                                                             Vendor Terms Agreement
Shopko Stores Operating   ISOTONER                 9655 INTERNATIONAL
CO, LLC                   CORPORATION              BOULEVARD          CINCINNATI           OH      45246      USA                                                            3/26/2019
                          9115212007                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ARMITRON                 6015 LITTLE NECK
CO, LLC                   CORPORATION              PARKWAY               LITTLE NECK       NY      11362      USA                                                            3/26/2019
                          9117220007                                                                                   Vendor Terms Agreement
Shopko Stores Operating   WINCRAFT                 1124 W 5TH STREET,
CO, LLC                   INCORPORATED             PO BOX 888            WINONA            MN 55987           USA                                                            3/26/2019
                          9117605004 ASPEN                                                                             Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                 4231 CLARY
CO, LLC                   INCORPORATED             BOULEVARD             KANSAS CITY       MO 64130           USA                                                            3/26/2019
                          9119283004 RUBIES                                                                            Vendor Terms Agreement
Shopko Stores Operating   COSTUME                  1770 WALT WHITMAN
CO, LLC                   COMPANY                  ROAD              MELVILLE              NY      11747      USA                                                            3/26/2019
Shopko Stores Operating   9121207006               8510 BALBOA                                     9132500             Vendor Terms Agreement
CO, LLC                   PHARMAVITE LLC           BOULEVARD STE 300 NORTHRIDGE             CA     00         USA                                                            3/26/2019
Shopko Stores Operating   9121427005 BACOVA        1000 COMMERCE                                   2444500             Vendor Terms Agreement
CO, LLC                   GUILD LIMITED            CENTER DRIVE      COVINGTON             VA      00         USA                                                            3/26/2019
                          9122111005 BADEN                                                                             Vendor Terms Agreement
Shopko Stores Operating   SPORTS                   34114 21ST AVENUE
CO, LLC                   INCORPORATED             SOUTH                 FEDERAL WAY       WA 98003           USA                                                            3/26/2019
                          9122700004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ACCESSORY                1 EAST 33RD STREET
CO, LLC                   EXCHANGE LLC             6TH FL                NEW YORK          NY      10016      USA                                                            3/26/2019
                          9122807006                                                                                   Vendor Terms Agreement
Shopko Stores Operating   ACCESSORY                350 5TH AVENUE 4TH
CO, LLC                   NETWORK GROUP            FLOOR                 NEW YORK          NY      10118      USA                                                            3/26/2019
                          9122807022 PS                                                                                Vendor Terms Agreement
Shopko Stores Operating   BRANDS DBA               100 W 33RD STREET
CO, LLC                   PLANET SOX               11TH FLOOR            NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9122807026 CENTRIC                                                                           Vendor Terms Agreement
CO, LLC                   BEAUTY LLC               350 FIFTH AVENUE      NEW YORK          NY      10118      USA                                                            3/26/2019
Shopko Stores Operating   9122807030 GBG           350 FIFTH AVENUE                                                    Vendor Terms Agreement
CO, LLC                   DENIM USA LLC            4TH FLOOR             NEW YORK          NY      10118      USA                                                            3/26/2019
Shopko Stores Operating   9122807035 PACIFIC       350 5TH AVENUE 10TH                                                 Vendor Terms Agreement
CO, LLC                   ALLIANCE USA INC         FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9122807044 GBG           1359 BROADWAY RM                                1001871             Vendor Terms Agreement
CO, LLC                   BRIEFLY STATED           1800                  NEW YORK          NY      02         USA                                                            3/26/2019




                                                                                       72 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                     Desc Main
                                                          Document    Page 78 of 100



                                                                                                                  Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty  Address1          City    State                Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                          8/F HONG KONG                                                           Vendor Terms Agreement
                                          SPINNERS INDL BLDG,
Shopko Stores Operating 9123513002 MANLEY 818 CHEUNG SHA WAN
CO, LLC                 TOYS              ROAD                KOWLOON                                                                                                   3/26/2019
                                          PHASE 1 & 11 NO 818                                                     Vendor Terms Agreement
                                          CHEUNG SHA WAN RD,
Shopko Stores Operating 9123513015 TOY    8F HK SPINNERS INDL KOWLOON HONG
CO, LLC                 QUEST LIMITED     BLDG                KONG                                                                                                      3/26/2019
                                                                                                                  Vendor Terms Agreement
                        9123513021                818 CHEUNG SHA WON
Shopko Stores Operating OCCASIONS                 ROAD, 8/F PHASE 1 & 2 KOWLOON HONG
CO, LLC                 LIMITED                   HK SPINNER IND BLDG KONG                                                                                              3/26/2019
                        9123535007 ORION                                                                          Vendor Terms Agreement
Shopko Stores Operating SALES
CO, LLC                 INCORPORATED              15 ESSEX ROAD      PARMUS             NJ    07652      USA                                                            3/26/2019
                        9123954004                                                                                Vendor Terms Agreement
Shopko Stores Operating CROSCILL HOME             1500 N CAROLINA
CO, LLC                 LLC                       STREET             GOLDSBORO          NC    27530      USA                                                            3/26/2019
                        9131011002                                                                                Vendor Terms Agreement
                        BARDWIL
Shopko Stores Operating INDUSTRIES                777 TERRACE AVENUE HASBROUCK
CO, LLC                 INCORPORATED              HEIGHTS PLAZA      HEIGHTS            NJ    07604      USA                                                            3/26/2019
                        9133784005 A L            N21W23560                                                       Vendor Terms Agreement
Shopko Stores Operating SCHUTZMAN                 RIDGEVIEW PKWY
CO, LLC                 COMPANY                   WEST               WAUKESHA           WI    53188      USA                                                            3/26/2019
                        9133811005 CHANEY                                                                         Vendor Terms Agreement
Shopko Stores Operating INSTRUMENT
CO, LLC                 COMPANY                   965 WELLS STREET   LAKE GENEVA        WI    53147      USA                                                            3/26/2019
                        9133839004 ROYALE                                                                         Vendor Terms Agreement
Shopko Stores Operating LINENS
CO, LLC                 INCORPORATED          325 DUFFY AVENUE       HICKSVILLE        NY     11801      USA                                                            3/26/2019
                                              HOUSTON CENTER RM                                                   Vendor Terms Agreement
                          9133848003          916 917, 63 MODY       HEARD &
Shopko Stores Operating   POLYFECT TOY        ROAD TSTE E            MCDONALD
CO, LLC                   COMPANY LIMITED KOWLOON                    ISLANDS                                                                                            3/26/2019
                          9133916006                                                                              Vendor Terms Agreement
Shopko Stores Operating   COASTAL PET         911 LEADWAY
CO, LLC                   PRODUCTS INC        AVENUE                 ALLIANCE          OH     44601      USA                                                            3/26/2019
                          9133940011 NESTLE                                                                       Vendor Terms Agreement
Shopko Stores Operating   USA
CO, LLC                   INCORPORATED        800 N BRAND AVENUE     GLENDALE           CA    91203      USA                                                            3/26/2019
                          9133944005 LINON                                                                        Vendor Terms Agreement
Shopko Stores Operating   HOME DECOR                                                          1150100
CO, LLC                   PRODUCTS INCORP 22 JERICHO TURNPIKE        MINEOLA           NY     00         USA                                                            3/26/2019
Shopko Stores Operating   9133969006 ASO L L 300 SARASOTA                                                         Vendor Terms Agreement
CO, LLC                   C                   CENTER BOULEVARD       SARASOTA           FL    34240      USA                                                            3/26/2019
                          9133998027 KAYTEE 1340 TREAT                                                            Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS            BOULEVARD SUITE                                 9459775
CO, LLC                   INCORPORATED        600                    WALNUT CREEK       CA    78         USA                                                            3/26/2019
                          9133998037 DALLAS                                                                       Vendor Terms Agreement
Shopko Stores Operating   MANUFACTURING
CO, LLC                   COMPANY INC         12111 FORD ROAD        DALLAS             TX    75234      USA                                                            3/26/2019
Shopko Stores Operating   9134045007 STEP     10010 AURORA                                                        Vendor Terms Agreement
CO, LLC                   TWO COMPANY         HUDSON ROAD            STREETSBORO       OH     44211      USA                                                            3/26/2019
                          9134045014                                                                              Vendor Terms Agreement
                          BLUEBOX OPCO
Shopko Stores Operating   LLC DBA                                                             9212100
CO, LLC                   INFANTINO           10025 MESA RIM ROAD    SAN DIEGO          CA    00         USA                                                            3/26/2019
                          9134088005 SUMMER                                                                       Vendor Terms Agreement
Shopko Stores Operating   INFANT              1275 PARK EAST                                  0289500
CO, LLC                   INCORPORATED        DRIVE                  WOONSOCKET         RI    00         USA                                                            3/26/2019
                          9134149003 U S                                                                          Vendor Terms Agreement
Shopko Stores Operating   COTTON
CO, LLC                   INCORPORATED        590 LAZER ROAD         RIO RANCHO        NM 87124          USA                                                            3/26/2019
Shopko Stores Operating   9134159005 ALLURE                                                                       Vendor Terms Agreement
CO, LLC                   HOME CREATIONS 85 FULTON STREET            BOONTON            NJ    07005      USA                                                            3/26/2019
                                              1 BAUSCH & LOMB                                                     Vendor Terms Agreement
Shopko Stores Operating   9137821002 BAUSCH PLACE, WORLD                                      1460400
CO, LLC                   & LOMB              HEADQUARTERS           ROCHESTER         NY     00         USA                                                            3/26/2019
                          9137945008                                                                              Vendor Terms Agreement
                          CHATEAU
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   INCORPORAT          330 5TH AVENUE         NEW YORK          NY     10001      USA                                                            3/26/2019
Shopko Stores Operating   9137969004 IRIS USA                        PLEASANT                                     Vendor Terms Agreement
CO, LLC                   INCORPORATED        11111 80TH AVENUE      PRAIRIE            WI    53158      USA                                                            3/26/2019
                                                                                                                  Vendor Terms Agreement
Shopko Stores Operating 9142117007
CO, LLC                 GLAXOSMITHKLINE PO BOX 1467                  PITTSBURGH         PA    15230      USA                                                            3/26/2019
                        9142158005 E                                                                              Vendor Terms Agreement
Shopko Stores Operating MISHAN & SONS   230 5TH AVENUE
CO, LLC                 INCORPORATED    SUITE 800                    NEW YORK          NY     10016      USA                                                            3/26/2019




                                                                                   73 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 79 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1              City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9142158011                                                                                  Vendor Terms Agreement
                          WELLQUEST
Shopko Stores Operating   INTERNATIONAL            230 FIFTH AVENUE STE
CO, LLC                   INCORPOR                 800                  NEW YORK          NY      10001      USA                                                            3/26/2019
                          9142926012                                                                                  Vendor Terms Agreement
                          BEIERSDORF
Shopko Stores Operating   INCORPORATED                                                            0689700
CO, LLC                   #597184                  45 DANBURY ROAD      WILTON             CT     00         USA                                                            3/26/2019
                          9144985004 W G & R                                                                          Vendor Terms Agreement
Shopko Stores Operating   MATTRESS                 900 CHALLENGER                                 5431183
CO, LLC                   FACTORY                  DRIVE                GREEN BAY          WI     99         USA                                                            3/26/2019
                          9145963005 HMS                                                                              Vendor Terms Agreement
Shopko Stores Operating   MANUFACTURING            1230 E BIG BEAVER
CO, LLC                   COMPANY                  ROAD                 TROY               MI     48083      USA                                                            3/26/2019
                          9146128030 TOMY                                                                             Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL                                                           5204023
CO, LLC                   INCORPORATED             2021 9TH STREET SE   DYERSVILLE         IA     16         USA                                                            3/26/2019
                          9146159002 ARC                                                                              Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            601 S WADE                                     0833250
CO, LLC                   NORTH AMERICA            BOULEVARD           MILLVILLE           NJ     01         USA                                                            3/26/2019
Shopko Stores Operating   9147523005 BENTEX        34 WEST 33RD STREET                                                Vendor Terms Agreement
CO, LLC                   GROUP INC                ROOM 200            NEW YORK           NY      10001      USA                                                            3/26/2019
                          9147523011 H I S                                                                            Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            34 W 33RD STREET
CO, LLC                   GROUP                    2ND FLOOR            NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9147523019                                                                                  Vendor Terms Agreement
CO, LLC                   INDECOR LLC              34 WEST 33RD STREET NEW YORK           NY      10001      USA                                                            3/26/2019
                          9148519002 MZ                                                                               Vendor Terms Agreement
                          BERGER &                 29 76 NORTHERN
Shopko Stores Operating   NELSONIC                 BOULEVARD 4TH        LONG ISLAND
CO, LLC                   INDUSTRIES               FLOOR                CITY              NY      11101      USA                                                            3/26/2019
Shopko Stores Operating   9148519022 MZB           29 76 NORTHERN       LONG ISLAND                                   Vendor Terms Agreement
CO, LLC                   ACCESSORIES              BOULEVARD            CITY              NY      11101      USA                                                            3/26/2019
                          9149013002               10 WOODBRIDGE                                                      Vendor Terms Agreement
Shopko Stores Operating   BERKSHIRE                CENTER DRIVE STE
CO, LLC                   FASHIONS                 600                  WOODBRIDGE         NJ     07095      USA                                                            3/26/2019
Shopko Stores Operating   9152217006 BIC           2420 ENTERPRISE                                3376317             Vendor Terms Agreement
CO, LLC                   CORPORATION              ROAD STE 202         CLEARWATER         FL     03         USA                                                            3/26/2019
Shopko Stores Operating   9154406003                                                              1804404             Vendor Terms Agreement
CO, LLC                   CRAYOLA L L S            1100 CHURCH LANE     EASTON             PA     31         USA                                                            3/26/2019
Shopko Stores Operating   9155731018 HUFFY         8877 GANDER CREEK                                                  Vendor Terms Agreement
CO, LLC                   BICYCLES                 DR                   MIAMISBURG        OH      45342      USA                                                            3/26/2019
Shopko Stores Operating   9159919005 BLISTEX                                                      6052300             Vendor Terms Agreement
CO, LLC                   INCORPORATED             1800 SWIFT DRIVE     OAK BROOK          IL     00         USA                                                            3/26/2019
                          9161101005 V F                                                                              Vendor Terms Agreement
Shopko Stores Operating   JEANSWEAR
CO, LLC                   INCORPORATED             335 CHURCH COURT     GREENSBORO         NC     27401      USA                                                            3/26/2019
                          9161101029 VF                                                                               Vendor Terms Agreement
Shopko Stores Operating   IMAGEWEAR EAST
CO, LLC                   INCORPORATED             4408 W LINEBAUGH     TAMPA              FL     33624      USA                                                            3/26/2019
                          9167118009 ELMERS                                                                           Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS
CO, LLC                   INCORPORATED             2301 SHERMUR ROAD    NORTH BROOK        IL     60062      USA                                                            3/26/2019
                          9173662005                                                                                  Vendor Terms Agreement
Shopko Stores Operating   KALENCOM                                                                7011700
CO, LLC                   CORPORATION              740 CLOUET ST.       NEW ORLEANS        LA     00         USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating   9173696004 G III
CO, LLC                   LEATHER FASHIONS         512 7TH AVENUE       NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9173705005 KAYO OF                                                                          Vendor Terms Agreement
CO, LLC                   CALIFORNIA               161 W 39TH STREET    LOS ANGELES        CA     90037      USA                                                            3/26/2019
                          9173758005                                                                                  Vendor Terms Agreement
                          SARAMAX APPAREL
Shopko Stores Operating   GROUP                    1372 BROADWAY                                  1001861
CO, LLC                   INCORPORAT               FLOOR 7H FLOOR       NEW YORK          NY      06         USA                                                            3/26/2019
                          9173772004 LIBBEY                                                                           Vendor Terms Agreement
Shopko Stores Operating   GLASS                                                                   4369900
CO, LLC                   INCORPORATED             300 MADISON AVENUE TOLEDO              OH      60         USA                                                            3/26/2019
                          9173785004                                                                                  Vendor Terms Agreement
Shopko Stores Operating   COURISTAN                TWO EXECUTIVE
CO, LLC                   INCORPORATED             DRIVE                FORT LEE           NJ     07024      USA                                                            3/26/2019
                          9173789005                                                                                  Vendor Terms Agreement
                          CHRISTINA
Shopko Stores Operating   AMERICA                                      MONTREAL
CO, LLC                   INCORPORATED             5555 CYPIHOT STREET QUEBEC H4S1R3                                                                                        3/26/2019
                          9173789011 GOTTEX                                                                           Vendor Terms Agreement
Shopko Stores Operating   SWIMWEAR                 1441 BROADWAY 26TH
CO, LLC                   BRANDS LTD               FLOOR              NEW YORK            NY      10018      USA                                                            3/26/2019
                          9177001006                                                                                  Vendor Terms Agreement
Shopko Stores Operating   BRENTWOOD
CO, LLC                   ORIGINALS                20639 S FORDYCE      LONG BEACH         CA     90810      USA                                                            3/26/2019




                                                                                      74 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 80 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9179500006 JIMCO                                                                            Vendor Terms Agreement
                          LAMP &
Shopko Stores Operating   MANUFACTURING
CO, LLC                   CO.                      PO BOX 490          BONO                AR     72416      USA                                                            3/26/2019
Shopko Stores Operating   9179601012 MEAD          2400 W LLOYD                                                       Vendor Terms Agreement
CO, LLC                   JOHNSON                  EXPRESSWAY          EVANSVILLE          IN47721           USA                                                            3/26/2019
Shopko Stores Operating   9184308004 BROWN                                                   9840115                  Vendor Terms Agreement
CO, LLC                   & HALEY                  PO BOX 1596         TACOMA             WA 96              USA                                                            3/26/2019
                          9201809002 BLUE                                                                             Vendor Terms Agreement
Shopko Stores Operating   DIAMOND
CO, LLC                   GROWERS                  1802 C STREET       SACRAMENTO          CA     95808      USA                                                            3/26/2019
                          9202317004 TRINITY                                                                          Vendor Terms Agreement
Shopko Stores Operating   PLASTICS                 84 BUSINESS PARK
CO, LLC                   INCORPORATED             DRIVE               ARMONK             NY      10504      USA                                                            3/26/2019
                          9203210019 CHF                                                                              Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES               ONE PARK AVENUE
CO, LLC                   INCORPORATED             9TH FLOOR           NEW YORK           NY      10016      USA                                                            3/26/2019
                          9207117003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   CARDINAL                                     LONG ISLAND
CO, LLC                   INDUSTRIES               21 01 5TH AVENUE    CITY               NY      11101      USA                                                            3/26/2019
                          9209005006 CARMA                                                                            Vendor Terms Agreement
Shopko Stores Operating   LABORATORIES             5801 W AIRWAYS
CO, LLC                   INCORPORATED             AVENUE              FRANKLIN            WI     53132      USA                                                            3/26/2019
                          9214100016 CASIO                                                                            Vendor Terms Agreement
Shopko Stores Operating   AMERICA                  570 MOUNT PLEASANT
CO, LLC                   INCORPORATED             AVENUE             DOVER                NJ     07801      USA                                                            3/26/2019
                          9219804009                                                                                  Vendor Terms Agreement
Shopko Stores Operating   CHATTEM                  1715 WEST 38TH
CO, LLC                   INCORPORATED             STREET              CHATTANOOGA         TN     37409      USA                                                            3/26/2019
                          9220806005                                                                                  Vendor Terms Agreement
Shopko Stores Operating   UNILEVER H P C
CO, LLC                   USA                      33 BENEDICT PLACE   GREENWICH           CT     06830      USA                                                            3/26/2019
                          9222710005                                                                                  Vendor Terms Agreement
                          CHRISTMAS BY
Shopko Stores Operating   KREBS                    3911 SOUTH MAIN                           8820153
CO, LLC                   CORPORATION              STREET              ROSWELL            NM 11              USA                                                            3/26/2019
Shopko Stores Operating   9223201006 CHURCH        469 N HARRISON                            0854352                  Vendor Terms Agreement
CO, LLC                   & DWIGHT                 STREET              PRINCETON          NJ 97              USA                                                            3/26/2019
                          9227095004 SUPER                                                                            Vendor Terms Agreement
Shopko Stores Operating   TECHNOLOGY               8885 WOODBINE       ONTARIO L3R
CO, LLC                   LIMITED                  AVENUE MARKHAM      5G1                                                                                                  3/26/2019
                          9227098005 AJM                                                                              Vendor Terms Agreement
Shopko Stores Operating   PACKAGING                                    BLOOMFIELD                 4830219
CO, LLC                   CORPORATION              E4111 ANDOVER RD    HILLS               MI     11         USA                                                            3/26/2019
                          9227173004                                                                                  Vendor Terms Agreement
                          AMERICAN
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   INDUSTRY                 2220 GASPER AVENUE LOS ANGELES          CA     90040      USA                                                            3/26/2019
                          9227553005 MAUI                                                                             Vendor Terms Agreement
Shopko Stores Operating   TOYS                     1275 CRESCENT                                  4450213
CO, LLC                   INCORPORATED             STREET             YOUNGSTOWN          OH      03         USA                                                            3/26/2019
Shopko Stores Operating   9227554005 KIDS II       3333 PIEDMONT ROAD                             3030500             Vendor Terms Agreement
CO, LLC                   INCORPORATED             STE 1800           ATLANTA             GA      00         USA                                                            3/26/2019
Shopko Stores Operating   9227591005 CASE                                                                             Vendor Terms Agreement
CO, LLC                   LOGIC                    42 SILVER MINE RD   SEYMOUR             CT     06483      USA                                                            3/26/2019
                          9227614004                                                                                  Vendor Terms Agreement
                          GALDERMA
Shopko Stores Operating   LABORATORIES
CO, LLC                   INCORPORAT               14501 N FREEWAY     FORT WORTH          TX     76177      USA                                                            3/26/2019
                          9227655006                                                                                  Vendor Terms Agreement
Shopko Stores Operating   ROCKLINE                 1113 MARYLAND
CO, LLC                   INDUSTRIES               AVENUE             SHEBOYGAN            WI     53082      USA                                                            3/26/2019
Shopko Stores Operating   9227693005 AGE           2 PARK AVENUE 18TH                                                 Vendor Terms Agreement
CO, LLC                   GROUP LIMITED            FLOOR              NEW YORK            NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9229221005 CLOROX                                                                           Vendor Terms Agreement
CO, LLC                   SALES COMPANY            1221 BROADWAY       OAKLAND             CA     94612      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9233268004 BURPEE
CO, LLC                 GARDEN PRODUCTS            300 PARK AVENUE     WARMINSTER          PA     18974      USA                                                            3/26/2019
                        9233294006 RUST                                                                               Vendor Terms Agreement
Shopko Stores Operating OLEUM
CO, LLC                 CORPORATION                2628 PEARL ROAD     MEDINA             OH      44258      USA                                                            3/26/2019
                        9233760009 BLACK                                                                              Vendor Terms Agreement
Shopko Stores Operating HILLS GOLD BY              2707 MOUNT
CO, LLC                 COLEMAN COMP               RUSHMORE ROAD       RAPID CITY          SD     57701      USA                                                            3/26/2019
                        9233903005                                                                                    Vendor Terms Agreement
                        COLGATE
Shopko Stores Operating PALMOLIVE
CO, LLC                 COMPANY                    300 PARK AVENUE     NEW YORK           NY      10022      USA                                                            3/26/2019
Shopko Stores Operating 9236104005 COMBE           1101 WESTCHESTER                                                   Vendor Terms Agreement
CO, LLC                 INCORPORATED               AVENUE              WHITE PLAINS       NY      10604      USA                                                            3/26/2019




                                                                                      75 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                           Document    Page 81 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City        State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9236700002 INGRAM                                                                           Vendor Terms Agreement
Shopko Stores Operating   ENTERTAINMENT            TWO INGRAM
CO, LLC                   INC                      BOULEVARD            LA VERGE           TN     37089      USA                                                            3/26/2019
Shopko Stores Operating   9237200011 CONAIR        1 CUMMINGS POINT                                                   Vendor Terms Agreement
CO, LLC                   CORPORATION              ROAD                 STAMFORD           CT     06904      USA                                                            3/26/2019
                          9238526004                                                                                  Vendor Terms Agreement
Shopko Stores Operating   CONIMAR                                                                 3447815
CO, LLC                   CORPORATION              PO BOX 1509          OCALA              FL     09         USA                                                            3/26/2019
Shopko Stores Operating   9245603013 COTY US       1 PARK AVENUE 4TH                              1001600             Vendor Terms Agreement
CO, LLC                   LLC                      FLOOR                NEW YORK          NY      00         USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                          9248118006
Shopko Stores Operating   CHILDRENS                77 SOUTH FIRST
CO, LLC                   APPAREL NETWORK          STREET               ELIZABETH          NJ     07206      USA                                                            3/26/2019
Shopko Stores Operating   9254227007 C LIFE        1385 BROADWAY STE                                                  Vendor Terms Agreement
CO, LLC                   CORPORATION              300                  NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9254237005               3350 RIVERWOOD                                                     Vendor Terms Agreement
CO, LLC                   COLLEGE                  PKWY SE #850         ATLANTA           GA      30339      USA                                                            3/26/2019
Shopko Stores Operating   9254291010 JELLY                                                                            Vendor Terms Agreement
CO, LLC                   BELLY COMPANY            2400 N WATNEY        FAIRFIELD          CA     94533      USA                                                            3/26/2019
                          9254295005                                                                                  Vendor Terms Agreement
                          CAMBRIDGE
Shopko Stores Operating   SILVERSMITHS                                                            0700400
CO, LLC                   LIMITED                  116 LEHIGH DRIVE     FAIRFIELD          NJ     00         USA                                                            3/26/2019
Shopko Stores Operating   9254344009 T FAL                                                        0833200             Vendor Terms Agreement
CO, LLC                   CORPORATION              2199 EDEN RD         MILLVILLE          NJ     00         USA                                                            3/26/2019
                          9254344016                                                                                  Vendor Terms Agreement
Shopko Stores Operating   ROWENTA                  2199 EDEN ROAD,
CO, LLC                   INCORPORATED             GROUP SEB            MILLVILLE          NJ     08332      USA                                                            3/26/2019
                          9254382006                                                                                  Vendor Terms Agreement
Shopko Stores Operating   SATURDAY KNIGHT                                                         4523200
CO, LLC                   LIMITED                  4330 WINTON ROAD     CINCINNATI        OH      00         USA                                                            3/26/2019
                          9254386006 GIBSON                                                                           Vendor Terms Agreement
Shopko Stores Operating   OVERSEAS                                                                9004019
CO, LLC                   INCORPORATED             2410 YATES AVENUE    COMMERCE           CA     18         USA                                                            3/26/2019
                          9254409004 LINK                                                                             Vendor Terms Agreement
Shopko Stores Operating   SNACKS                   ONE SNACKFOOD
CO, LLC                   INCORPORATED             LANE PO BOX 397      MINONG             WI     54859      USA                                                            3/26/2019
Shopko Stores Operating   9254430003 HILCO         250 KING MANOR                                                     Vendor Terms Agreement
CO, LLC                   CORPORATION              DRIVE                KING OF PRUSSIA    PA     19406      USA                                                            3/26/2019
                          9254432003 LINDT &                                                                          Vendor Terms Agreement
Shopko Stores Operating   SPRUNGLI USA             ONE FINE CHOCOLATE                             0388502
CO, LLC                   INCORPORATE              PLACE              STRATHAM            NH      76         USA                                                            3/26/2019
                          9254440006 JOSEPH                                                                           Vendor Terms Agreement
Shopko Stores Operating   ENTERPRISES              425 CALIFORNIA
CO, LLC                   INCORPORATED             STREET SUITE 300     SAN FRANCISCO      CA     94104      USA                                                            3/26/2019
                          9254526010 CROWN                                                                            Vendor Terms Agreement
Shopko Stores Operating   CRAFTS                   1600 RIVEREDGE
CO, LLC                   INCORPORATED             PARKWAY SUITE 200    ATLANTA           GA      30328      USA                                                            3/26/2019
                          9258027007 EASTON                                                                           Vendor Terms Agreement
Shopko Stores Operating   BASEBALL/                7855 HASKELL                                   9140619
CO, LLC                   SOFTBALL INC             AVENUE 200           VAN NUYS           CA     01         USA                                                            3/26/2019
                          9258027010 BELL                                                                             Vendor Terms Agreement
Shopko Stores Operating   SPORTS                   5550 SCOTTS VALLEY
CO, LLC                   INCORPORATED             DRIVE                SCOTTS VALLEY      CA     95066      USA                                                            3/26/2019
                          9259110003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   FLORACRAFT               ONE LONGFELLOW
CO, LLC                   CORPORATION              PLACE                LUDINGTON          MI     49431      USA                                                            3/26/2019
                          9260206005 TIN BOX                                                                          Vendor Terms Agreement
Shopko Stores Operating   COMPANY OF               216 SHERWOOD                                   1173590
CO, LLC                   AMERICA                  AVENUE               FARMINGDALE       NY      68         USA                                                            3/26/2019
                          9262411008 DAN DEE                                                                          Vendor Terms Agreement
Shopko Stores Operating   IMPORTS
CO, LLC                   INCORPORATED             106 HARBOR DRIVE     JERSEY CITY        NJ     07305      USA                                                            3/26/2019
Shopko Stores Operating   9263395008 DARICE        8000 BENT BRANCH                                                   Vendor Terms Agreement
CO, LLC                   INC                      DRIVE                IRVING             TX     75063      USA                                                            3/26/2019
                          9272325006                                                                                  Vendor Terms Agreement
Shopko Stores Operating   SMUCKERS RETAIL
CO, LLC                   FOODS INC                1 MARKET STREET      SAN FRANCISCO      CA     94105      USA                                                            3/26/2019
                          9289614008                                                                                  Vendor Terms Agreement
                          NOVARTIS                 445 STATE ST ATTN
Shopko Stores Operating   CONSUMER                 CUST FINANCIAL                                 4941200
CO, LLC                   HEALTH INCORPO           SERVIC               FREMONT            MI     00         USA                                                            3/26/2019
                          9289792008                                                                                  Vendor Terms Agreement
Shopko Stores Operating   DOSKOCIL MFG CO
CO, LLC                   DBA PETMATE              PO BOX 1246          ARLINGTON          TX     76004      USA                                                            3/26/2019
Shopko Stores Operating   9292300003 DRAMM                                                        5422119             Vendor Terms Agreement
CO, LLC                   CORPORATION              PO BOX 1960          MANITOWOC          WI     60         USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9295828004 DUMONT 700 COPELAND
CO, LLC                 COMPANY           AVENUE                        LACROSSE           WI     54603      USA                                                            3/26/2019




                                                                                      76 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                          Document    Page 82 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9296429005 DUNCAN        15981 VALPLAST                                                       Vendor Terms Agreement
CO, LLC                 TOYS                     STREET                 MIDDLEFIELD       OH      44062      USA                                                            3/26/2019
                        9301408004 EASTER                                                                             Vendor Terms Agreement
Shopko Stores Operating UNLIMITED & FUN                                                           1151400
CO, LLC                 WORLD                    PO BOX 352OAD          CARLE PLACE       NY      00         USA                                                            3/26/2019
                        9301505037 KODAK                                                                              Vendor Terms Agreement
Shopko Stores Operating PERSONALIZED             2400 MOUNT READ
CO, LLC                 IMAGING DIV              BOULEVARD              ROCHESTER         NY      14615      USA                                                            3/26/2019
                        9306319006 EILLIENS                                                                           Vendor Terms Agreement
Shopko Stores Operating CANDIES
CO, LLC                 INCORPORATED             PO BOX 28017        GREEN BAY             WI     54304      USA                                                            3/26/2019
Shopko Stores Operating 9306623006 WORLD         5500 N PEARL STREET                              6001800             Vendor Terms Agreement
CO, LLC                 KITCHEN L L C            STE 400             ROSEMONT              IL     00         USA                                                            3/26/2019
                        9307910007                                                                                    Vendor Terms Agreement
Shopko Stores Operating COLEMAN CABLE
CO, LLC                 INCORPORATED             1530 SHIELDS DRIVE     WAUKEGAN           IL     60085      USA                                                            3/26/2019
                        9307910014                                                                                    Vendor Terms Agreement
Shopko Stores Operating SOUTHWIRE                ONE SOUTHWIRE
CO, LLC                 COMPANY                  DRIVE                  CARROLLTON        GA      30119      USA                                                            3/26/2019
                        9310101004 ELMER                                                                              Vendor Terms Agreement
Shopko Stores Operating CANDY
CO, LLC                 CORPORATION              PO BOX 788             PONCHATOULA        LA     70454      USA                                                            3/26/2019
                        9311207004                                                                                    Vendor Terms Agreement
Shopko Stores Operating EMERSON RADIO            9 ENTIN ROAD, PO                                 0705404
CO, LLC                 CORPORATION              BOX 430                PARSIPPANY         NJ     30         USA                                                            3/26/2019
Shopko Stores Operating 9313315007 ENESCO                                                         6014312             Vendor Terms Agreement
CO, LLC                 LLC                      225 WINDSOR DRIVE      ITASCA             IL     25         USA                                                            3/26/2019
Shopko Stores Operating 9317117010 ESSELTE       48 S SERVICE ROAD                                                    Vendor Terms Agreement
CO, LLC                 AMERICA                  STE 400                MELVILLE          NY      11747      USA                                                            3/26/2019
                        9317117026                                                                                    Vendor Terms Agreement
                        IDEASTREAM
Shopko Stores Operating CONSUMER                 7400 EAST TIERRA
CO, LLC                 PRODUCTS                 BUENA               SCOTTSDALE            AZ     85260      USA                                                            3/26/2019
Shopko Stores Operating 9317743005 SHOCK                             FOUNTAIN                     9270800             Vendor Terms Agreement
CO, LLC                 DOCTOR                   11488 SLATER AVENUE VALLEY                CA     00         USA                                                            3/26/2019
                        9317789004 KLEIN                                                                              Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL            9373 SW BARBER
CO, LLC                 LIMITED                  STREET                 WILSONVILLE        OR     97070      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                        9318710006
Shopko Stores Operating EVENFLO JUVENILE
CO, LLC                 FURNITURE COMPA          225 BYERS ROAD         MIAMISBURG        OH      45342      USA                                                            3/26/2019
                        9318710031                                                                                    Vendor Terms Agreement
Shopko Stores Operating EVENFLO FEEDING          9277 CENTRE POINTE
CO, LLC                 INCORPORATED             DRIVE STE 160          WEST CHESTER      OH      45069      USA                                                            3/26/2019
                        9321828002                                                                                    Vendor Terms Agreement
                        FANTASIA
Shopko Stores Operating ACCESSORIES
CO, LLC                 LIMITED                  31 WEST 34TH STREET NEW YORK             NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9325507006 F G X         500 GEORGE                                                           Vendor Terms Agreement
CO, LLC                 INTERNATIONAL            WASHINGTON HWY      SMITHFIELD            RI     02917      USA                                                            3/26/2019
Shopko Stores Operating 9325507041 LANTIS                                                         0707025             Vendor Terms Agreement
CO, LLC                 AQUISITION CORP          301 STATE RT 17 FL 9   RUTHERFORD         NJ     75         USA                                                            3/26/2019
                        9327000004                                                                                    Vendor Terms Agreement
Shopko Stores Operating FERRARA CANDY                                                             6013012
CO, LLC                 COMPANY                  7301 WEST HARRISON FOREST PARK            IL     57         USA                                                            3/26/2019
                        9328438005 LITTLE                                                                             Vendor Terms Agreement
Shopko Stores Operating KIDS                     1015 NEWMAN                                 0277100
CO, LLC                 INCORPORATED             AVENUE                 SEEKONK           MA 00              USA                                                            3/26/2019
                        9328465004                                                                                    Vendor Terms Agreement
Shopko Stores Operating CAVANAGH GROUP           9180 FOUR MILE                                   3050600
CO, LLC                 INTERNATIONAL            CREEK ROAD             GAINESVILLE       GA      00         USA                                                            3/26/2019
                        9328483004                                                                                    Vendor Terms Agreement
Shopko Stores Operating KITTRICH
CO, LLC                 CORPORATION              585-J TOLLGATE ROAD ELGIN                 IL     60123      USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
Shopko Stores Operating 9328490004 AMBRAS
CO, LLC                 FINE JEWELRY             3100 47TH AVE #3FL     NEW YORK          NY      11101      USA                                                            3/26/2019
Shopko Stores Operating 9328511003                                                                                    Vendor Terms Agreement
CO, LLC                 BRAETAN                  512 7TH AVENUE     NEW YORK              NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9328515006 DYNO          1571 W COPANS ROAD PAMPANO                       8306415             Vendor Terms Agreement
CO, LLC                 MERCHANDISE              SUITE 105          BEACH                  FL     13         USA                                                            3/26/2019
                        9328515015 DYNO                                                                               Vendor Terms Agreement
Shopko Stores Operating SEASONAL                                    POMPANO                       3306415
CO, LLC                 SOLUTIONS                1571 W COPANS ROAD BEACH                  FL     13         USA                                                            3/26/2019
                        9331012009 FISKARS                                                                            Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING                                                             5371800
CO, LLC                 CORPORATIO               2537 DANIELS STREET MADISON               WI     00         USA                                                            3/26/2019
                        9331012034 GERBER                                                                             Vendor Terms Agreement
Shopko Stores Operating GEAR DIV OF              14200 SW 72ND                                    9722400
CO, LLC                 FISKARS                  AVENUE                 PORTLAND           OR     00         USA                                                            3/26/2019




                                                                                      77 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                            Document    Page 83 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9331300006 BURLEN                                                                             Vendor Terms Agreement
Shopko Stores Operating   CORPORATION              U S HWY 82 WEST, PO
CO, LLC                   FITZGERALD UN            BOX 168               TIFTON             GA      31793      USA                                                            3/26/2019
Shopko Stores Operating   9333010006 C B                                                            2450683             Vendor Terms Agreement
CO, LLC                   FLEET CO INC             PO BOX 11349          LYNCHBURG          VA      37         USA                                                            3/26/2019
Shopko Stores Operating   9336826003                                                                                    Vendor Terms Agreement
CO, LLC                   FORESTON TRENDS          1483 VIA PLATA        LONG BEACH          CA     90810      USA                                                            3/26/2019
                          9337003005 FOREIGN                                                                            Vendor Terms Agreement
Shopko Stores Operating   CANDY COMPANY            1 FOREIGN CANDY
CO, LLC                   INCORPORAT               DRIVE                 HULL                IA     51239      USA                                                            3/26/2019
                          9337913005                                                                                    Vendor Terms Agreement
Shopko Stores Operating   CRYSTAL ART              4950 S SANTA FE
CO, LLC                   GALLERY RGGD INC         AVENUE                VERNON              CA     90058      USA                                                            3/26/2019
                          9337913010                                                                                    Vendor Terms Agreement
Shopko Stores Operating   MASTERPIECE ART          4950 S SANTA FE
CO, LLC                   GALLERY                  AVENUE                VERNON              CA     90058      USA                                                            3/26/2019
                          9337928007 DIGITAL                                                                            Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                 900 NORTH 23RD
CO, LLC                   INTERNATIONAL            STREET                ST LOUIS           MO 63106           USA                                                            3/26/2019
                          9338083003                                                                                    Vendor Terms Agreement
Shopko Stores Operating   ZWILLING J A
CO, LLC                   HENKELS LLC              270 MARBLE AVENUE PLEASANTVILLE          NY      10570      USA                                                            3/26/2019
Shopko Stores Operating   9338217013 LIFOAM        235 SCHILLING CIRCLE                                                 Vendor Terms Agreement
CO, LLC                   INDUSTRIES LLC           STE 111              HUNT VALLEY         MD 21031           USA                                                            3/26/2019
                          9338249011                                                                                    Vendor Terms Agreement
                          HANOVER
Shopko Stores Operating   ACCESSORIES                                                          5534300
CO, LLC                   INCORPORATED             11011 SMETANA ROAD PLYMOUTH              MN 00              USA                                                            3/26/2019
Shopko Stores Operating   9338280006 CELLINI       215 JEFFERSON                               0288838                  Vendor Terms Agreement
CO, LLC                   INCORPORATED             BOULEVARD            WARWICK             RI 18              USA                                                            3/26/2019
Shopko Stores Operating   9338294005 BASIC         31 W 34TH STREET 6TH                                                 Vendor Terms Agreement
CO, LLC                   RESOURCES                FLOOR                NEW YORK            NY      10001      USA                                                            3/26/2019
                          9338299004                                                                                    Vendor Terms Agreement
Shopko Stores Operating   NEWPORT LAYTON           8515 N COLUMBIA
CO, LLC                   HOME FASHIONS            BOULEVARD             PORTLAND            OR     97203      USA                                                            3/26/2019
                          9338306007 WILTON                                                                             Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES               535 E DIEHL RD SUITE
CO, LLC                   INCORPORATED             300                  NAPERVILLE           IL     60563      USA                                                            3/26/2019
                          9338306028 K &                                                                                Vendor Terms Agreement
Shopko Stores Operating   COMPANY LLC A            535 E DIEHL RD SUITE
CO, LLC                   DIV OF WILTON            300                  NAPERVILLE           IL     60563      USA                                                            3/26/2019
                          9338309006                                                                                    Vendor Terms Agreement
Shopko Stores Operating   SUPREME                  3000 NW 107TH
CO, LLC                   INTERNATIONAL            AVENUE                MIAMI               FL     33172      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
Shopko Stores Operating   9338309021 PERRY
CO, LLC                   ELLIS ACCESSORIES 3000 NW 107 AVENUE           MIAMI               FL     33172      USA                                                            3/26/2019
Shopko Stores Operating   9338313006 CAPELLI                                                                            Vendor Terms Agreement
CO, LLC                   OF NEW YORK        1 EAST 33RD STREET          NEW YORK           NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9338313013 SONDRA                              SOUTH                                          Vendor Terms Agreement
CO, LLC                   ROBERTS INC        3 EMPIRE BOULEVARD          HACKENSACK          NJ     07606      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
                          9338324004
                          MARKWINS
Shopko Stores Operating   BEAUTY PRODUCTS          22067 FERRERO         CITY OF                    9178900
CO, LLC                   INCORPO                  PARKWAY               INDUSTRY            CA     00         USA                                                            3/26/2019
                          9338324014                                                                                    Vendor Terms Agreement
Shopko Stores Operating   PHYSICIANS               1055 WEST 8TH
CO, LLC                   FORMULA                  STREET                AZUSA               CA     91702      USA                                                            3/26/2019
Shopko Stores Operating   9338490004                                                                                    Vendor Terms Agreement
CO, LLC                   PLAYMOBIL USA            26 COMMERCE DRIVE CRANBURY                NJ     08512      USA                                                            3/26/2019
Shopko Stores Operating   9338502001 LI &                                                                               Vendor Terms Agreement
CO, LLC                   FUNG                     11420 ALBERT HUDON MONTREAL               QB                USA                                                            3/26/2019
                          9338502150 MAX                                                                                Vendor Terms Agreement
Shopko Stores Operating   LEATHER GROUP            14 15 REDFERN                                    1169100
CO, LLC                   INC CIPRIANI D           AVENUE            FAR ROCKAWAY           NY      00         USA                                                            3/26/2019
                                                   UNIT 811, TWR 1                                                      Vendor Terms Agreement
Shopko Stores Operating 9338502165 DECRA           HARBOUR CENTER, 1                                9999999
CO, LLC                 LITE LTD                   HOK CHEUNG STREET HONG KONG              NA      99         USA                                                            3/26/2019
                        9338502305                                                          OO      0000000             Vendor Terms Agreement
Shopko Stores Operating MILLWORK                                                                    00
CO, LLC                 HOLDINGS CO INC                                                                        USA                                                            3/26/2019
Shopko Stores Operating 9338502368 KHQ                                                                                  Vendor Terms Agreement
CO, LLC                 INVESTMENT LLC             31 WEST 34TH STREET NEW YORK             NY 10001           USA                                                            3/26/2019
                        9338502372 LITTLE          1015 NEWMAN         SEEKONK              MA 0277100                  Vendor Terms Agreement
Shopko Stores Operating KIDS                       AVENUE                                      00
CO, LLC                 INCORPORATED                                                                           USA                                                            3/26/2019
                        9338502394                                                                                      Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating MARKETING                  1359 BROADWAY 16TH
CO, LLC                 ENTERPRISES I              FLOOR              NEW YORK              NY      10018      USA                                                            3/26/2019




                                                                                        78 of 95
    Case 19-80064-TLS                              Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                          Document    Page 84 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty          Address1         City             State    Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9338502433 BARI          7811 LEMONA AVENUE VAN NUYS               CA 9140500                Vendor Terms Agreement
CO, LLC                 HOME INC                                                                00          USA                                                            3/26/2019
                        9338502457 NINGBO        NO 8 LIXIN ROAD,       NINGBO                                       Vendor Terms Agreement
Shopko Stores Operating MERRYART GLOW            XIAOGANG IND
CO, LLC                 TECH CO LTD              BEILUN                                                                                                                    3/26/2019
Shopko Stores Operating 9338502508 KATON         705 ENTERPRISE SQ, 2   KOWLOON BAY,             9999999             Vendor Terms Agreement
CO, LLC                 HK LTD                   #3 SHEUNG YUET RD      HONG KONG         NA     99         USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                                                 4000 CHEMICAL ROAD
Shopko Stores Operating   9338502533 F & T       STE 500, METOPLEX  PLYMOUTH                     1946217
CO, LLC                   APPAREL LLC            CORPORATE CENTER 1 MEETING                PA    08         USA                                                            3/26/2019
Shopko Stores Operating   9338502538 GRANDE                                                                          Vendor Terms Agreement
CO, LLC                   IMPRESSIONS LTD        5303 E 47TH AVE        DENVER             CO    80216      USA                                                            3/26/2019
                          9338502551                                                                                 Vendor Terms Agreement
Shopko Stores Operating   CRIMZON ROSE
CO, LLC                   INTERNATIONAL          4 WARREN AVENUE        PROVIDENCE         RI    02911      USA                                                            3/26/2019
Shopko Stores Operating   9338502793 BRIEFLY     1359 BROADWAY RM                                1001871             Vendor Terms Agreement
CO, LLC                   STATED INC             1800                   NEW YORK          NY     02         USA                                                            3/26/2019
                          9338502953                                                                                 Vendor Terms Agreement
Shopko Stores Operating   LORNAMEAD
CO, LLC                   INCORPORATED           175 COOPER AVENUE      TONAWANDA         NY     14150      USA                                                            3/26/2019
                          9338502975 ROSETTI                                                                         Vendor Terms Agreement
Shopko Stores Operating   HANDBAGS &             10 WEST 33RD STREET
CO, LLC                   ACCESS LIMITE          STE 312             NEW YORK             NY     10001      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9338503111 LOLLY UNIT D 17/F ROXY IND KWAI CHUNG NT
CO, LLC                 COMPANY LIMITED CENTRE                HON KONG                                                                                                     3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9340183004 WEAR
Shopko Stores Operating FIRST SPORTSWEAR
CO, LLC                 INCORPORAT               42 WEST 39TH STREET NEW YORK             NY     10018      USA                                                            3/26/2019
                        9340199004 CHERRY                                                                            Vendor Terms Agreement
Shopko Stores Operating CENTRAL                                                                  4968509
CO, LLC                 COOPERATIVE INC          PO 988                 TRAVERSE CITY      MI    88         USA                                                            3/26/2019
                        9340264005 COAST                                                                             Vendor Terms Agreement
Shopko Stores Operating CUTLERY                  8033 NE HOLMAN                                  9721840
CO, LLC                 COMPANY                  STREET                 PORTLAND           OR    19         USA                                                            3/26/2019
                        9340272012                                                                                   Vendor Terms Agreement
Shopko Stores Operating CHANGES DIV OF
CO, LLC                 BOWE IND                 88 36 77TH AVENUE      GLENDALE          NY     11385      USA                                                            3/26/2019
                        9340273005 SAS                                                                               Vendor Terms Agreement
Shopko Stores Operating GROUP                    200 WHITE PLAINS
CO, LLC                 INCORPORATED             ROAD                   TARRYTOWN         NY     10591      USA                                                            3/26/2019
                        9341808007 FRANCO                                                                            Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING                                                            0719305
CO, LLC                 COMPANY                  PO BOX 10534           NEWARK             NJ    34         USA                                                            3/26/2019
                        9342218007                                                                                   Vendor Terms Agreement
                        FRANKFORD
Shopko Stores Operating CANDY &                                                                  1911434
CO, LLC                 CHOCOLATE COMP           9300 ASHTON ROAD       PHILADELPHIA       PA    64         USA                                                            3/26/2019
                        9342302007                                                                                   Vendor Terms Agreement
Shopko Stores Operating FRANKLIN SPORTS          17 CAMPANELLI                               0207205
CO, LLC                 INCORPORATED             PARKWAY, PO BOX 508 STOUGHTON            MA 08             USA                                                            3/26/2019
                        9342519010                                                                                   Vendor Terms Agreement
Shopko Stores Operating FRANSHAW                 112 WEST 34TH
CO, LLC                 INCORPORATED             STREET                 NEW YORK          NY     10120      USA                                                            3/26/2019
                        9345205005                                                                                   Vendor Terms Agreement
                        FREMONT DIE
Shopko Stores Operating CONSUMER                 1709 ENDEAVOR                                   2318562
CO, LLC                 PRODUCTS                 DRIVE               WILLIAMSBURG         VA     39         USA                                                            3/26/2019
Shopko Stores Operating 9349025005 FUNDEX        2920 FORTUNE CIRCLE                                                 Vendor Terms Agreement
CO, LLC                 GAMES LIMITED            WEST                INDIANAPOLIS          IN    46241      USA                                                            3/26/2019
Shopko Stores Operating 9349220004 FUNRISE                                                                           Vendor Terms Agreement
CO, LLC                 INCORPORATED             7811 LEMONA AVENUE VAN NUYS               CA    91405      USA                                                            3/26/2019
                        9358727002                                                                                   Vendor Terms Agreement
Shopko Stores Operating OLYMPUS FLAG &           9000 W HEATHER                                  5322400
CO, LLC                 BANNER                   AVENUE                 MILWAUKEE          WI    00         USA                                                            3/26/2019
                        9359311003                                                                                   Vendor Terms Agreement
Shopko Stores Operating AMERICAN PLASTIC
CO, LLC                 TOYS                     799 LADD ROAD          WALLED LAKE        MI    48390      USA                                                            3/26/2019
                        9362324009                                                                                   Vendor Terms Agreement
                        GENERAL FOAM
Shopko Stores Operating PLASTICS                 3321 EAST PRINCESS
CO, LLC                 CORPORATIO               ANNE ROAD              NORFOLK           VA     23502      USA                                                            3/26/2019
                        9362706007 KRAFT                                                                             Vendor Terms Agreement
Shopko Stores Operating GENERAL FOODS
CO, LLC                 INCORPORATED             THREE LAKES DRIVE      NORTH FIELD        IL    60093      USA                                                            3/26/2019
                                                 INTERNATIONAL                                                       Vendor Terms Agreement
                        9362816006               TRADE CENTER, 313
Shopko Stores Operating SPORTCRAFT               WATERLOO VALLEY
CO, LLC                 LIMITED                  ROAD                   MT OLIVE           NJ    07828      USA                                                            3/26/2019




                                                                                      79 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                           Document    Page 85 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty          Address1         City           State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                                  BANCO DELTA ASIA                                                   Vendor Terms Agreement
                        9367808004 GIFT           CENTER STE 210 2ND
Shopko Stores Operating CREATIONS                 FL, RUA DO CAMPO 39
CO, LLC                 INCORPORATED              E 41                MACAU                                                                                                3/26/2019
                        9372204005 GINSEY                                                                            Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES                281 BENIGNO
CO, LLC                 INCORPORATED              BOULEVARD            BELLMAWR           NJ     08031      USA                                                            3/26/2019
Shopko Stores Operating 9378127006 GOLD                                                          8001108             Vendor Terms Agreement
CO, LLC                 INCORPORATED              18245 E 40TH AVENUE AURORA              CO     05         USA                                                            3/26/2019
Shopko Stores Operating 9378415006 GOLDEN         500 7TH AVENUE 7TH                                                 Vendor Terms Agreement
CO, LLC                 TOUCH                     FLOOR               NEW YORK           NY      10018      USA                                                            3/26/2019
                        9386203003 GRAND                                                                             Vendor Terms Agreement
Shopko Stores Operating BASKET COMPANY
CO, LLC                 INCORPORATE               5306 GRAND AVENUE    MASPETH           NY      11378      USA                                                            3/26/2019
                        9391515004                                                                                   Vendor Terms Agreement
Shopko Stores Operating NATURAL BEAUTY
CO, LLC                 GROWERS                   PO BOX 790           DENMARK            WI     54208      USA                                                            3/26/2019
                        9399924005 PAN                                                                               Vendor Terms Agreement
Shopko Stores Operating OCEANIC EYEWEAR           15 WEST 37TH STREET
CO, LLC                 LIMITED                   FL 6                NEW YORK           NY      10018      USA                                                            3/26/2019
                        9405243002 DUCK                                                                              Vendor Terms Agreement
Shopko Stores Operating HOUSE
CO, LLC                 INCORPORATED              4651 STATE STREET    MONTCLAIR          CA91763           USA                                                            3/26/2019
Shopko Stores Operating 9410425005 HANDI                                                    6311618                  Vendor Terms Agreement
CO, LLC                 CRAFT COMPANY             4433 FYLER           SAINT LOUIS       MO 03              USA                                                            3/26/2019
                        9410522005                                                                                   Vendor Terms Agreement
                        HANDCRAFT
Shopko Stores Operating MANUFACTURING             10 E 34TH STREET 2ND
CO, LLC                 CORPORAT                  FLOOR                NEW YORK          NY      10016      USA                                                            3/26/2019
                        9410823018                                                                                   Vendor Terms Agreement
                        HANESBRANDS
Shopko Stores Operating INCORPORATED              1000 E HANES MILL
CO, LLC                 UNDERW                    ROAD                 WINSTON SALEM      NC     27105      USA                                                            3/26/2019
                        9410823021                                                                                   Vendor Terms Agreement
                        HANESBRANDS
Shopko Stores Operating INCORPORATED
CO, LLC                 SOCKS                     PO BOX 807           RURAL HALL         NC     27045      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                          9410823036
Shopko Stores Operating   HANESBRANDS INC
CO, LLC                   BALI INTIMATES   PO BOX 807                  RURAL HALL         NC     27045      USA                                                            3/26/2019
Shopko Stores Operating   9410823041 LEGGS                                                                           Vendor Terms Agreement
CO, LLC                   PRODUCTS         PO BOX 807                  RURAL HALL         NC     27045      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9410823114
Shopko Stores Operating HANESBRANDS INC           1000 E HANES MILL
CO, LLC                 CHAMPION PROD             ROAD                 WINSTON SALEM      NC     27107      USA                                                            3/26/2019
                        9421922002 HARTZ                                                                             Vendor Terms Agreement
Shopko Stores Operating MOUNTAIN
CO, LLC                 CORPORATION               400 PLAZA DRIVE      SECAUCUS           NJ     07094      USA                                                            3/26/2019
Shopko Stores Operating 9430830005 SWEET          3780 W DIRECTORS                                                   Vendor Terms Agreement
CO, LLC                 CANDY COMPANY             ROW                  SALT LAKE CITY     UT     84104      USA                                                            3/26/2019
                        9436603025 H I S                                                                             Vendor Terms Agreement
Shopko Stores Operating JUVENILES                 131 WEST 33RD ST
CO, LLC                 INCORPORATED              SUITE 1109           NEW YORK          NY      10001      USA                                                            3/26/2019
                        9438601007                                                                                   Vendor Terms Agreement
                        HERSHEY
Shopko Stores Operating CHOCOLATE
CO, LLC                 COMPANY                   100 CRYSTAL A DRIVE HERSHEY             PA     17033      USA                                                            3/26/2019
Shopko Stores Operating 9442024003 M              10 W 33RD STREET 9TH                           1000133             Vendor Terms Agreement
CO, LLC                 HIDARY & CO INC           FLOOR                NEW YORK          NY      66         USA                                                            3/26/2019
                        9453217005                                                                                   Vendor Terms Agreement
Shopko Stores Operating HOLLANDER HOME            901 YAMATO ROAD                                3343100
CO, LLC                 FASHIONS LLC              SUITE 250            BOCA RATON         FL     00         USA                                                            3/26/2019
                        9453220005                                                                                   Vendor Terms Agreement
                        HOLLAND BEAUTY
Shopko Stores Operating FLOWER & BULC
CO, LLC                 COR                       8480 N 87TH STREET   MILWAUKEE          WI     53224      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9458403005 HOPKINS
Shopko Stores Operating MANUFACTURING                                                            6680100
CO, LLC                 CORPORATIO                428 PEYTON           EMPORIA            KS     00         USA                                                            3/26/2019
Shopko Stores Operating 9475305004 IGLOO                                                                             Vendor Terms Agreement
CO, LLC                 CORPORATION               777 IGLOO ROAD       KATY               TX     77494      USA                                                            3/26/2019
                        9475826002                                                                                   Vendor Terms Agreement
Shopko Stores Operating IMPERIAL TOY                                                             9134361
CO, LLC                 CORPORATION               16641 ROSCOE PL      NORTH HILLS        CA     04         USA                                                            3/26/2019
Shopko Stores Operating 9476100007                                                                                   Vendor Terms Agreement
CO, LLC                 ESCALADE SPORTS           817 MAXWELL          EVANSVILLE         IN     47711      USA                                                            3/26/2019




                                                                                     80 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 86 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9477304005                                                                                   Vendor Terms Agreement
                          NUTCRACKER
Shopko Stores Operating   BRANDS                   ROUTE 422 AND HILL
CO, LLC                   INCORPORATED             ROAD                  WOMELSDORF         PA19567           USA                                                            3/26/2019
Shopko Stores Operating   9477715002 MELLO         3440 WINNETKA                              5542720                  Vendor Terms Agreement
CO, LLC                   SMELLO L L C             AVENUE NOTH           MINNEAPOLIS       MN 21              USA                                                            3/26/2019
                          9478302007 ISFEL                                                                             Vendor Terms Agreement
Shopko Stores Operating   COMPANY                  110 WEST 34TH ST
CO, LLC                   INCORPORATED             ROOM 1101             NEW YORK          NY      10001      USA                                                            3/26/2019
                          9481108004 JACK                                                                              Vendor Terms Agreement
Shopko Stores Operating   POST                                                                     4910718
CO, LLC                   CORPORATION              800 E THIRD STREET    BUCHANAN           MI     03         USA                                                            3/26/2019
Shopko Stores Operating   9481917013 JACLYN        500 7TH AVENUE 7TH                                                  Vendor Terms Agreement
CO, LLC                   INCORPORATED             FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
                          9481917019                                                                                   Vendor Terms Agreement
Shopko Stores Operating   TOPSVILLE                500 7TH AVENUE 7TH
CO, LLC                   INCORPORATED             FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
                          9483614003 JACQUES                                                                           Vendor Terms Agreement
Shopko Stores Operating   MORET                    1411 BROADWAY 8TH
CO, LLC                   INCORPORATED             FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9483614013 S B H         1411 BROADWAY 8TH                                                   Vendor Terms Agreement
CO, LLC                   INTIMATES                FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9483614020 HIGH                                                                              Vendor Terms Agreement
CO, LLC                   POINT DESIGN LLC         1411 BROADWAY         NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9483614034 REGENT        1411 BROADWAY 7TH                                                   Vendor Terms Agreement
CO, LLC                   SUTTON L L C             FLOOR                 NEW YORK          NY      10018      USA                                                            3/26/2019
                          9486307006 JAY                                                                               Vendor Terms Agreement
Shopko Stores Operating   FRANCO & SONS            295 5TH AVENUE STE
CO, LLC                   INCORPORATED             1712                  NEW YORK          NY      10016      USA                                                            3/26/2019
                          9486501004 JASCO                                                                             Vendor Terms Agreement
Shopko Stores Operating   PRODUCTS                                                                 7311422
CO, LLC                   COMPANY INC              10 E MEMORIAL ROAD OKLAHOMA CITY        OK      05         USA                                                            3/26/2019
Shopko Stores Operating   9487704011 JEL SERT      HIGHWAY 59 & CONDE                              6018600             Vendor Terms Agreement
CO, LLC                   COMPANY                  STREET             WEST CHICAGO          IL     00         USA                                                            3/26/2019
Shopko Stores Operating   9487908008 JEM                                                                               Vendor Terms Agreement
CO, LLC                   SPORTSWEAR               459 PARK AVENUE       SAN FERNANDO       CA     91340      USA                                                            3/26/2019
Shopko Stores Operating   9488025007 JEWEL         310 WEST CUTTRISS                                                   Vendor Terms Agreement
CO, LLC                   AMERICA                  SUITE 3A              PARK RIDGE         IL     60068      USA                                                            3/26/2019
Shopko Stores Operating   9492511003                                                                                   Vendor Terms Agreement
CO, LLC                   ZELENKA FARMS            16127 WINANS          GRAND HAVEN        MI     49417      USA                                                            3/26/2019
                          9493002010 S C                                                                               Vendor Terms Agreement
Shopko Stores Operating   JOHNSON & SON                                                            5340300
CO, LLC                   INCORPORATED             1525 HOWE STREET      RACINE             WI     00         USA                                                            3/26/2019
                          9493303017                                                                                   Vendor Terms Agreement
                          JOHNSON &
Shopko Stores Operating   JOHNSON                                        NEW
CO, LLC                   CONSUMER INC             410 GEORGE STREET     BRUNSWICK          NJ     08901      USA                                                            3/26/2019
Shopko Stores Operating   9499200013 E L F         75 9TH AVE SUITE                                                    Vendor Terms Agreement
CO, LLC                   COSMETICS INC            05C07                 NEW YORK          NY      10011      USA                                                            3/26/2019
Shopko Stores Operating   9500018006 AVERY         150 NORTH ORANGE                                                    Vendor Terms Agreement
CO, LLC                   DENNISON                 GROVE BOULEVARD       PASADENA           CA     91103      USA                                                            3/26/2019
Shopko Stores Operating   9500814007 KAHN          805 ESTELLE DRIVE                                                   Vendor Terms Agreement
CO, LLC                   LUCAS                    SUITE 101             LANCASTER          PA     17601      USA                                                            3/26/2019
                          9500814014 KLL                                                                               Vendor Terms Agreement
Shopko Stores Operating   DOLLS LLC DBA            805 ESTELLE DRIVE
CO, LLC                   ALEXANDER DOLL           STE 101               LANCASTER          PA     17601      USA                                                            3/26/2019
                          9501039014                                                                                   Vendor Terms Agreement
                          ENGLEWOOD
Shopko Stores Operating   APPLIANCE                1471 PARTNERSHIP
CO, LLC                   COMPANY INCO             DRIVE                 GREEN BAY          WI     54304      USA                                                            3/26/2019
                          9503624005                                                                                   Vendor Terms Agreement
Shopko Stores Operating   AMERICAN TEXTILE                                                         1511000
CO, LLC                   COMPANY                  10 N LINDEN STREET    DUQUESNE           PA     00         USA                                                            3/26/2019
                          9503659006 SUNHAM                                                                            Vendor Terms Agreement
Shopko Stores Operating   HOME FASHIONS                               NEW
CO, LLC                   LLC                      700 CENTRAL AVENUE PROVIDENCE            NJ     07974      USA                                                            3/26/2019
                          9503709004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   PROFOOT
CO, LLC                   INCORPORATED             74 20TH STREET        BROOKLYN          NY      11232      USA                                                            3/26/2019
                          9503817007                                                                                   Vendor Terms Agreement
                          NEOTERIC
Shopko Stores Operating   COSMETICS                                                                8023900
CO, LLC                   INCORPORATED             4880 HAVANA ST #400   DENVER             CO     00         USA                                                            3/26/2019
                          9503838005 JAX                                                                               Vendor Terms Agreement
Shopko Stores Operating   LIMITED                  141 CHESHIRE LANE                          5544100
CO, LLC                   INCORPORATED             N., Suite 100         PLYMOUTH          MN 00              USA                                                            3/26/2019
                          9503847005                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CAMPBELL SALES
CO, LLC                   COMPANY                  1 CAMPBELL PLACE      CAMDEN             NJ     08103      USA                                                            3/26/2019




                                                                                       81 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                           Document    Page 87 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name               Contract Counterparty         Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                                                                                                       Vendor Terms Agreement
                        9503847010
Shopko Stores Operating PEPPERIDGE FARMS          595 WESTPORT
CO, LLC                 INCORPORATED              AVENUE                NORWALK             CT     06856      USA                                                            3/26/2019
                        9503896009 KAREN                                                                               Vendor Terms Agreement
Shopko Stores Operating CARSON
CO, LLC                 CREATIONS                 2601 TIMBER LANE      DAYTON             OH      45414      USA                                                            3/26/2019
                        9503904007 AT LAST                                                                             Vendor Terms Agreement
Shopko Stores Operating SPORTSWEAR                110 ENTERPRISE
CO, LLC                 INCORPORATED              AVENUE SOUTH          SECAUCUS            NJ     07094      USA                                                            3/26/2019
                        9503909005                                                                                     Vendor Terms Agreement
Shopko Stores Operating TELEBRANDS                79 TWO BRIDGES
CO, LLC                 CORPORATION               ROAD                  FAIRFIELD           NJ     07004      USA                                                            3/26/2019
                        9505091004 BABY                                                                                Vendor Terms Agreement
Shopko Stores Operating TOGS                      460 WEST 34TH
CO, LLC                 INCORPORATED              STREET                NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating 9505091008 JDE                                                                                 Vendor Terms Agreement
CO, LLC                 ASSOCIATES LLC            533 7TH AVENUE        NEW YORK           NY      10018      USA                                                            3/26/2019
                        9505112005                                                                                     Vendor Terms Agreement
                        INVERNESS
Shopko Stores Operating MEDICAL                   51 SAWYER ROAD                              0245334
CO, LLC                 INCORPORATED              SUITE 200             WALTHAM            MA 48              USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                          9505112026 FIRST
Shopko Stores Operating   CHECK                   51 SAWYER ROAD STE                          0245334
CO, LLC                   DIAGNOSTICS CORP        200                WALTHAM               MA 48              USA                                                            3/26/2019
                          9505115004 ISACO                                                                             Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL           5980 MIAMI LAKES
CO, LLC                   CORPORATION             DRIVE                 MIAMI LAKES         FL     33014      USA                                                            3/26/2019
                          9505119014 RUSSELL                                                                           Vendor Terms Agreement
Shopko Stores Operating   CORPORATION                                   ALEXANDER                  3501102
CO, LLC                   LICENSED PR             PO BOX 272            CITY                AL     72         USA                                                            3/26/2019
                          9505124006                                                                                   Vendor Terms Agreement
                          EXQUISITE
Shopko Stores Operating   APPAREL                 230 WEST 38TH 2ND
CO, LLC                   CORPORATION             FLOOR                 NEW YORK           NY      10118      USA                                                            3/26/2019
Shopko Stores Operating   9505193004 BOPPY        560 GOLDEN RIDGE                                                     Vendor Terms Agreement
CO, LLC                   COMPANY LLC             ROAD #150             GOLDEN              CO     80401      USA                                                            3/26/2019
                          9505211004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   GROSFILLEX              230 OLD WEST PENN
CO, LLC                   INCORPORATED            AVENUE                ROBESONIA           PA     19551      USA                                                            3/26/2019
Shopko Stores Operating   9505303004 JERRY                                                                             Vendor Terms Agreement
CO, LLC                   LEIGH                   7860 NELSON ROAD      VAN NUYS            CA     91402      USA                                                            3/26/2019
Shopko Stores Operating   9505319004 BUXTON       45 PLAINFIELD                                                        Vendor Terms Agreement
CO, LLC                   COMPANY                 STREET                CHICOPEE           MA 01013           USA                                                            3/26/2019
Shopko Stores Operating   9505334003 MALIBU                                                                            Vendor Terms Agreement
CO, LLC                   DESIGN GROUP            5445 JILLSON STREET   COMMERCE            CA     90040      USA                                                            3/26/2019
Shopko Stores Operating                           460 WEST 34TH                                                        Vendor Terms Agreement
CO, LLC                   9505334007 DOTTI        STREET                NEW YORK           NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9505359004 OFFICE                                                                            Vendor Terms Agreement
CO, LLC                   STAR PRODUCTS           PO BOX 3520           ONTARIO             CA     91761      USA                                                            3/26/2019
Shopko Stores Operating   9505461005 MGA          16380 ROSCOE                                     9140600             Vendor Terms Agreement
CO, LLC                   ENTERTAINMENT           BOULEVARD             VAN NYS             CA     00         USA                                                            3/26/2019
                          9505465003 PEKING                                                                            Vendor Terms Agreement
Shopko Stores Operating   HANDICRAFT              1388 SAN MATEO        SOUTH SAN
CO, LLC                   INCORPORATED            AVENUE                FRANCISCO           CA     94080      USA                                                            3/26/2019
                          9505468004 PLAY                                                                              Vendor Terms Agreement
Shopko Stores Operating   HUT                                           CITY OF
CO, LLC                   INCORPORATED            368 S CHERYL LANE     INDUSTRY            CA     91789      USA                                                            3/26/2019
                          9505488005                                                                                   Vendor Terms Agreement
Shopko Stores Operating   AMERIFIT                                                            5531600
CO, LLC                   INCORPORATED            9677 TRILLIUM CT N    CHAMPLIN           MN 00              USA                                                            3/26/2019
Shopko Stores Operating   9505516005 BESTCO                                                                            Vendor Terms Agreement
CO, LLC                   INCORPORATED            7362 E WINGSPANWAY SCOTTSDALE             AZ     85255      USA                                                            3/26/2019
                          9505523009 TMP                                                                               Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL           1711 W GREENTREE
CO, LLC                   INC DBA MCFARL          DRIVE #212            TEMPE               AZ     85281      USA                                                            3/26/2019
                          9505530003                                                                                   Vendor Terms Agreement
                          CALIFORNIA
Shopko Stores Operating   COSTUME                 210 ANDERSON
CO, LLC                   COLLECTIONS             STREET                LOS ANGELES         CA     90033      USA                                                            3/26/2019
                          9505552005 JOHN                                                                              Vendor Terms Agreement
Shopko Stores Operating   RITZENTHALER                                  WEST
CO, LLC                   COMPANY                 40 PORTLAND ROAD      CONSHOHOCKEN        PA     19428      USA                                                            3/26/2019
                          9505566006 TANDY                                                                             Vendor Terms Agreement
Shopko Stores Operating   BRANDS                  3631 W DAVIS ST
CO, LLC                   ACCESSORIES             SUITE A               DALLAS              TX     75211      USA                                                            3/26/2019
                          9505581005 ZAK                                                                               Vendor Terms Agreement
Shopko Stores Operating   DESIGNS                 1604 S GARFIELD
CO, LLC                   INCORPORATED            ROAD                  SPOKANE            WA 99224           USA                                                            3/26/2019




                                                                                       82 of 95
    Case 19-80064-TLS                           Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                       Document    Page 88 of 100



                                                                                                                  Description of Contract or Lease    Abandoned        Rejection
Debtor Name           Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                                                                                                                  Vendor Terms Agreement
                                              FLAT E 1/F 4 SZE SHAN
Shopko Stores Operating 9505639003 GI GO      STREET, WAH FAI IND
CO, LLC                 TOYS FACTORY          BLDG YAU TONG         KOWLOON                                                                                             3/26/2019
                        9505655002 WOW        UNIT 301C ENERGY                                                    Vendor Terms Agreement
Shopko Stores Operating WEE GROUP             PLAZA, 92 GRANVILLE TST EAST
CO, LLC                 LIMITED               ROAD                  KOWLOON                                                                                             3/26/2019
                        9505692005 HADDAD                                                                         Vendor Terms Agreement
Shopko Stores Operating APPAREL LIMITED       131 DOCKS CORNER
CO, LLC                 MIGHTY                ROAD                  DAYTON             NJ     08810      USA                                                            3/26/2019
                        9505704008                                                                                Vendor Terms Agreement
Shopko Stores Operating ELIZABETH ARDEN       2400 SW 145TH
CO, LLC                 INC                   AVENUE                MIRAMAR            FL     33027      USA                                                            3/26/2019
Shopko Stores Operating 9505712009 KAZ                                                                            Vendor Terms Agreement
CO, LLC                 INCORPORATED          1 VAPOR TRAIL         HUDSON            NY      12534      USA                                                            3/26/2019
                                                                                                                  Vendor Terms Agreement
Shopko Stores Operating 9505731004 W E
CO, LLC                 BASSETT COMPANY       100 TRAP FALLS ROAD SHELTON              CT     06484      USA                                                            3/26/2019
                        9505743005                                                                                Vendor Terms Agreement
Shopko Stores Operating NORTHWEST                                                             1157611
CO, LLC                 COMPANY               49 BRYANT AVENUE      ROSLYN            NY      23         USA                                                            3/26/2019
                        9505798003                                                                                Vendor Terms Agreement
Shopko Stores Operating BREWSTER HOME         67 PACELLA PARK
CO, LLC                 FASHIONS              DRIVE                 RANDOLPH          MA 02368           USA                                                            3/26/2019
                        9505806003 E T                                                                            Vendor Terms Agreement
Shopko Stores Operating BROWNE DRUG                                 ENGLEWOOD
CO, LLC                 COMPANY INC           440 SYLVAN AVENUE     CLIFFS             NJ     07632      USA                                                            3/26/2019
                        9505865004 CLASSIC                                                                        Vendor Terms Agreement
Shopko Stores Operating ACCESSORIES           22640 68TH AVENUE                          9803200
CO, LLC                 INCORPORATED          SOUTH                 KENT              WA 00              USA                                                            3/26/2019
                        9505883005                                                                                Vendor Terms Agreement
                        ASSOCIATED
Shopko Stores Operating HYGIENIC                                                              3009600
CO, LLC                 PRODUCTS              3400 RIVER GREEN CT DULUTH              GA      00         USA                                                            3/26/2019
                        9505909005                                                                                Vendor Terms Agreement
                        TWENTIETH
Shopko Stores Operating CENTURY FOX                                                           9021309
CO, LLC                 HOME ENTER            PO BOX 900            BEVERLY HILLS      CA     00         USA                                                            3/26/2019
Shopko Stores Operating 9505927010 SMITH &    480 AIRPORT                                                         Vendor Terms Agreement
CO, LLC                 VANDIVER              BOULEVARD             WATSONVILLE        CA     95076      USA                                                            3/26/2019
                        9505949007                                                                                Vendor Terms Agreement
Shopko Stores Operating MEDTECH LABS                                                          1053300
CO, LLC                 INCORPORATED          90 NORTH BROADWAY NEW YORK              NY      00         USA                                                            3/26/2019
                        9505957002 TARO                                                                           Vendor Terms Agreement
Shopko Stores Operating CONSUMER
CO, LLC                 PRODUCTS              3 SKYLINE DRIVE       HAWTHORNE         NY      10532      USA                                                            3/26/2019
                        9505969005 PACIFIC                                                                        Vendor Terms Agreement
Shopko Stores Operating WORLD                 75 ENTERPRISE STE
CO, LLC                 CORPORATION           300                   ALISO VIEJO        CA     92656      USA                                                            3/26/2019
                        9505970003 C & F                                                                          Vendor Terms Agreement
Shopko Stores Operating ENTERPRISES
CO, LLC                 INCORPORATED          819 BLUE CRAB ROAD NEWPORT NEWS         VA      25606      USA                                                            3/26/2019
Shopko Stores Operating 9505994005 PLAY       19180 144TH AVENUE                                                  Vendor Terms Agreement
CO, LLC                 VISIONS               NE                 WOODINVILLE          WA 98072           USA                                                            3/26/2019
                        9506008004 BASIC                                                                          Vendor Terms Agreement
Shopko Stores Operating FUN DIV OF GOOD       1080 INDUSTRIAL      SOUTH
CO, LLC                 STUFF CO              HIGHWAY              HAMPTON             PA     18966      USA                                                            3/26/2019
Shopko Stores Operating 9506084006            1961 BISHOP LANE STE                            4021819             Vendor Terms Agreement
CO, LLC                 GILMOUR GROUP         102                  LOUISVILLE         KY      52         USA                                                            3/26/2019
                        9506085004 HEALTH                                                                         Vendor Terms Agreement
Shopko Stores Operating TECH                  N14W23755                                       5318800
CO, LLC                 INCORPORATED          STONERIDGE DR.        WAUKESHA           WI     00         USA                                                            3/26/2019
Shopko Stores Operating 9506087003 NITRO                                                                          Vendor Terms Agreement
CO, LLC                 GOLF LLC              PO BOX 563            MILWAUKEE          WI     53201      USA                                                            3/26/2019
                        9506162005                                                                                Vendor Terms Agreement
                        SCHROEDER &
Shopko Stores Operating TREMAYNE              8450 VALCOUR
CO, LLC                 INCORPORATE           AVENUE                ST LOUIS          MO 63123           USA                                                            3/26/2019
                        9506171010 LAMBS                                                                          Vendor Terms Agreement
Shopko Stores Operating & IVY
CO, LLC                 INCORPORATED          2042 MAPLE AVENUE     EL SEGUNDO         CA     90245      USA                                                            3/26/2019
                        9506175005                                                                                Vendor Terms Agreement
Shopko Stores Operating PROGRESSIVE
CO, LLC                 INTERNATIONAL         6111 S 228TH STREET   KENT              WA 98032           USA                                                            3/26/2019
Shopko Stores Operating 9506180012 HASBRO     1027 NEWPORT                               0286125                  Vendor Terms Agreement
CO, LLC                 INCORPORATED          AVENUE                PAWTUCKET         RI 00              USA                                                            3/26/2019
Shopko Stores Operating 9506238007                                                                                Vendor Terms Agreement
CO, LLC                 CAROLINA PAD          PO BOX 7525           CHARLOTTE          NC     28241      USA                                                            3/26/2019
Shopko Stores Operating 9506311003 FAMMA      4510 LOMA VISTA                                                     Vendor Terms Agreement
CO, LLC                 GROUP                 AVENUE                VERNON             CA     90058      USA                                                            3/26/2019




                                                                                  83 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                            Document    Page 89 of 100



                                                                                                                        Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9506318004                                                                                    Vendor Terms Agreement
                          ENCHANTE
Shopko Stores Operating   ACCESSORIES
CO, LLC                   INCORPORATE              4 EAST 34TH STREET    NEW YORK           NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9506318011 TZUMI                                                                              Vendor Terms Agreement
CO, LLC                   ELECTRONICS LLC          300 MAIN STREET       LAKEWOOD            NJ     08701      USA                                                            3/26/2019
                          9506550005                                                                                    Vendor Terms Agreement
Shopko Stores Operating   KELLOGG SALES            ONE KELLOGG                                      4901635
CO, LLC                   COMPANY                  SQUARE, PO Box 3599   BATTLE CREEK        MI     99         USA                                                            3/26/2019
                          9506606005 LEISURE                                                                            Vendor Terms Agreement
Shopko Stores Operating   MERCHANDISING            105 NORTHFIELD
CO, LLC                   CORPORATIO               AVENUE                EDISON              NJ     08837      USA                                                            3/26/2019
                          9506625005                                                                                    Vendor Terms Agreement
Shopko Stores Operating   FOAMATION                3775 S PACKARD
CO, LLC                   INCORPORATED             AVENUE                ST FRANCIS          WI     53235      USA                                                            3/26/2019
                          9506647006                                                                                    Vendor Terms Agreement
Shopko Stores Operating   NATIONAL
CO, LLC                   EXPRESS, INC.    2 MORGAN AVENUE     NORWALK                       CT     06851      USA                                                            3/26/2019
Shopko Stores Operating                    9801 W HIGGENS ROAD                                                          Vendor Terms Agreement
CO, LLC                 9506671005 RIDDELL 8TH FLOOR           ROSEMONT                      IL     60018      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
                          9506694004 OLD
Shopko Stores Operating   DOMINION PEANUT          208 WEST 24TH
CO, LLC                   CORPORATION              STREET              NORFOLK              VA      23517      USA                                                            3/26/2019
Shopko Stores Operating   9506720003 VOGUE         311 PARK PLACE BLVD                                                  Vendor Terms Agreement
CO, LLC                   INTERNATIONAL            SUITE 500           CLEARWATER            FL     33759      USA                                                            3/26/2019
Shopko Stores Operating   9506735005                                                                                    Vendor Terms Agreement
CO, LLC                   VOGUESTRAP               5809 FOSTER AVENUE BROOKLYN              NY      11234      USA                                                            3/26/2019
Shopko Stores Operating   9506750004 NATROL                                                                             Vendor Terms Agreement
CO, LLC                   LLC                      21411 PRAIRIE STREET CHATSWORTH           CA     91311      USA                                                            3/26/2019
                          9506757007                                                                                    Vendor Terms Agreement
                          PANACEA
Shopko Stores Operating   PRODUCTS                 2711 INTERNATIONAL
CO, LLC                   CORPORATION              DRIVE                 COLUMBUS           OH      43219      USA                                                            3/26/2019
Shopko Stores Operating   9506760005 ROYTEX        16 E 34TH STREET                                                     Vendor Terms Agreement
CO, LLC                   INCORPORATED             17TH FLOOR            NEW YORK           NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9506774003 RANDA         656 JOSEPH WARNER                                                    Vendor Terms Agreement
CO, LLC                   ACCESSORIES              BOULEVARD             TAUNTON            MA 02780           USA                                                            3/26/2019
Shopko Stores Operating   9506819004 GOLF          N 1675 POWERS LAKE                                                   Vendor Terms Agreement
CO, LLC                   GIFTS & GALLERY          ROAD                  POWERS LAKE         WI     53159      USA                                                            3/26/2019
                          9506854004 D M L                                                                              Vendor Terms Agreement
Shopko Stores Operating   MARKETING GROUP          7711 HAYVENHURST
CO, LLC                   LTD                      AVENUE                VAN NUYS            CA     91406      USA                                                            3/26/2019
                          9506855005                                                                                    Vendor Terms Agreement
                          BOEHRINGER
Shopko Stores Operating   INGELHEIM
CO, LLC                   CONSUMER HE              900 RIDGEBURY ROAD RIDGEFIELD             CT     06877      USA                                                            3/26/2019
                          9506871005 GREAT                                                                              Vendor Terms Agreement
Shopko Stores Operating   AMERICAN                 1661 S SEGUIN
CO, LLC                   PRODUCTS INCORP          AVENUE FM 725         NEW BRAUNFELS       TX     78130      USA                                                            3/26/2019
                          9506883016                                                                                    Vendor Terms Agreement
Shopko Stores Operating   NOUVEAU                  2853 EISENHOWER
CO, LLC                   EYEWEAR                  STREET 100            CARROLLTON          TX     75007      USA                                                            3/26/2019
                          9506900001 WILD                                                                               Vendor Terms Agreement
                          PLANET
Shopko Stores Operating   ENTERTAINMENT            225 BUSH STREET                                  9410400
CO, LLC                   INCORP                   13TH FLOOR            SAN FRANCISCO       CA     00         USA                                                            3/26/2019
Shopko Stores Operating   9506981004 HAIN                                                                               Vendor Terms Agreement
CO, LLC                   FOOD GROUP               1111 MARCUS AVENUE LAKE SUCCESS          NY      11042      USA                                                            3/26/2019
                          9506984003 PRINCE                                                                             Vendor Terms Agreement
Shopko Stores Operating   OF PEACE                 751 NORTH CANYONS
CO, LLC                   ENTERPRISE INC           PARKWAY           LIVERMORE               CA     94551      USA                                                            3/26/2019
                                                                                                                        Vendor Terms Agreement
                        9507002005
Shopko Stores Operating DYNASTY APPAREL            13000 NW 42ND
CO, LLC                 CORPORATION                AVENUE                MIAMI               FL     33054      USA                                                            3/26/2019
                        9507025015 PARIS                                                                                Vendor Terms Agreement
Shopko Stores Operating BUSINESS                                                                    0806051
CO, LLC                 PRODUCTS                   800 HIGHLAND DRIVE WESTAMPTON             NJ     09         USA                                                            3/26/2019
                        9507027004 DIXON                                                                                Vendor Terms Agreement
Shopko Stores Operating TICONDEROGA                195 INTERNATIONAL                                3274650
CO, LLC                 COMPANY                    PARKWAY               HEATHROW            FL     36         USA                                                            3/26/2019
Shopko Stores Operating 9507061005 BIG TIME        2823 DOGWOOD                                     3720400             Vendor Terms Agreement
CO, LLC                 TOYS L L C                 PLAZA                 NASHVILLE           TN     00         USA                                                            3/26/2019
Shopko Stores Operating 9507075004 H TWO O                               LAVAL QUEBEC                                   Vendor Terms Agreement
CO, LLC                 RECREATION                 933 RUE MICHELIN      H7L 5B6 CAN                                                                                          3/26/2019
                        9507075014                                                                                      Vendor Terms Agreement
Shopko Stores Operating GRACIOUS LIVING                                  WOODBRIDGE
CO, LLC                 CORPORATION                7200 MARTIN GROVE     ON L4L 9J3 CAN                                                                                       3/26/2019
Shopko Stores Operating 9507096006 ITS                                                                                  Vendor Terms Agreement
CO, LLC                 ACADEMIC                   728 ANTHONY TRAIL     NORTHBROOK          IL     60062      USA                                                            3/26/2019




                                                                                        84 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                           Document    Page 90 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1               City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9507107005 HELEN                                                                             Vendor Terms Agreement
Shopko Stores Operating   OF TROY                  ONE HELEN OF TROY
CO, LLC                   CORPORATION              PLAZA                EL PASO             TX     79912      USA                                                            3/26/2019
Shopko Stores Operating   9507107011 IDELLE        1 HELEN OF TROY                                                     Vendor Terms Agreement
CO, LLC                   LABS LTD                 PLAZA                EL PASO             TX     79912      USA                                                            3/26/2019
                          9507107019 OXO                                                                               Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL            #1 HELEN OF TROY
CO, LLC                   LTD                      PLAZA                EL PASO             TX     79912      USA                                                            3/26/2019
Shopko Stores Operating   9507107023 KAZ                                                                               Vendor Terms Agreement
CO, LLC                   INCORPORATED             1 VAPOR TRAIL        HUDSON             NY      12534      USA                                                            3/26/2019
                          9507128004 J C                                                                               Vendor Terms Agreement
Shopko Stores Operating   MEIER GRAPE JUICE
CO, LLC                   COMPANY                  3116 BEREA ROAD      CLEVELAND          OH      44111      USA                                                            3/26/2019
                          9507143004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   COLUMBIA FRAME           6251 RUE NOTRE       MONTREAL
CO, LLC                   INCORPORATED             DAME E STREET        QUEBEC H1N2E9                                                                                        3/26/2019
                          9507145004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   DURAFLAME                2894 MT DIABLO
CO, LLC                   INCORPORATED             AVENUE               STOCKTON            CA     95203      USA                                                            3/26/2019
                          9507164005 UNITED                                                                            Vendor Terms Agreement
Shopko Stores Operating   PACIFIC IMPORTS          9525 NE COLFAX                                  9722013
CO, LLC                   LTD                      STREET               PORTLAND            OR     45         USA                                                            3/26/2019
                          9507171003 PHOTO                                                                             Vendor Terms Agreement
Shopko Stores Operating   FILE                     333 NORTH BEDFORD
CO, LLC                   INCORPORATED             ROAD SUITE 130       MOUNT KISCO        NY      10549      USA                                                            3/26/2019
                          9507181009                                                                                   Vendor Terms Agreement
Shopko Stores Operating   CAPTIVATING              3001 36TH AVENUE N
CO, LLC                   HEADGEAR                 W                    NORMAN             OK      73072      USA                                                            3/26/2019
Shopko Stores Operating   9507183004 OLDE                                                          9303089             Vendor Terms Agreement
CO, LLC                   THOMPSON                 3250 CAMINO DEL SOL OXNARD               CA     98         USA                                                            3/26/2019
Shopko Stores Operating                                                                            4104891             Vendor Terms Agreement
CO, LLC                 9507184005 GALERIE         3380 LANGLEY DRIVE HEBRON               KY      05         USA                                                            3/26/2019
                        9507227005                                                                                     Vendor Terms Agreement
Shopko Stores Operating SCOFIELD                   727 W GLENDALE AVE
CO, LLC                 SOUVENIR                   STE 500            GLENDALE              WI     53209      USA                                                            3/26/2019
Shopko Stores Operating 9507234004 EXCELL                                                                              Vendor Terms Agreement
CO, LLC                 MARKETING L C              PO BOX 1297          DESMOINES           IA     50305      USA                                                            3/26/2019
                        9507264005 FREE                                                                                Vendor Terms Agreement
Shopko Stores Operating FREE USA                                                                   9176100
CO, LLC                 INCORPORATED               1890 CARLOS AVENUE ONTARIO               CA     00         USA                                                            3/26/2019
                                                   VICE PRESIDENT OF                                                   Vendor Terms Agreement
Shopko Stores Operating 9507292004 LANTIS          SALES, 301 STATE RT                             0707025
CO, LLC                 AQUISITION CORP            17 #FL 9            RUTHERFORD           NJ     75         USA                                                            3/26/2019
                        9507297005                                                                                     Vendor Terms Agreement
Shopko Stores Operating PROPHASE LABS
CO, LLC                 INCORPORATED               PO BOX 1349          DOYLESTOWN          PA     18901      USA                                                            3/26/2019
Shopko Stores Operating 9507298008 FRANCO          100 WEST 33RD                                   1000100             Vendor Terms Agreement
CO, LLC                 MANUFACTURING              STREET SUITE 911     NEW YORK           NY      00         USA                                                            3/26/2019
                        9507299006 PHILLIPS                                                                            Vendor Terms Agreement
Shopko Stores Operating VAN HEUSEN PVH
CO, LLC                 CORP                       200 MADISON AVENUE NEW YORK             NY      10016      USA                                                            3/26/2019
Shopko Stores Operating 9507305005 IRWIN           5310 BEETHOVEN                                  9006670             Vendor Terms Agreement
CO, LLC                 NATURALS                   STREET             LOS ANGELES           CA     15         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9507311005                 3200 SOUTH
CO, LLC                 AQUARIUS LIMITED           KINGSHIGHWAY         ST LOUIS           MO 63139           USA                                                            3/26/2019
Shopko Stores Operating 9507319005 REGENT          1411 BROADWAY 7TH                                                   Vendor Terms Agreement
CO, LLC                 SUTTON L L C               AVENUE               NEW YORK           NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9507345005 SENARIO         1725 KILKENNY                                   6009800             Vendor Terms Agreement
CO, LLC                 LLC                        COURT                WOODSTOCK           IL     00         USA                                                            3/26/2019
                        9507367004                                                                                     Vendor Terms Agreement
Shopko Stores Operating TANZARA                    1407 BROADWAY
CO, LLC                 INTERNATIONAL              ROOM 3411            NEW YORK           NY      10018      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9507381004 VTECH           8770 SW NIMBUS
CO, LLC                 COMMUNICATIONS             SUITE B              BEAVERTON           OR     97008      USA                                                            3/26/2019
                        9507384004                                                                                     Vendor Terms Agreement
                        ROBINSON HOME
Shopko Stores Operating PRODUCTS                   170 LAWRENCE BELL
CO, LLC                 INCORPORA                  DRIVE                WILLIAMSVILLE      NY      14221      USA                                                            3/26/2019
                        9507418005                                                                                     Vendor Terms Agreement
Shopko Stores Operating CARPENTER                  5016 MONUMENT                                   2323036
CO, LLC                 COMPANY                    AVENUE               RICHMOND           VA      20         USA                                                            3/26/2019
                        9507436006 IVORY                                                                               Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL              15400 NW 34TH
CO, LLC                 INC                        AVENUE               MIAMI               FL     33054      USA                                                            3/26/2019
Shopko Stores Operating 9507437005 MAGIC                                                                               Vendor Terms Agreement
CO, LLC                 SLIDERS                    50 MAIN STREET       WHITE PLAINS       NY      10606      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
                                                   151 HOI BUN ROAD,
Shopko Stores Operating 9507475005 PRIME           SUITE 5 2F KWONG     KWUNG TONG
CO, LLC                 TIME TOYS LTD              SANG HONG CENTRE     HONG KONG                                                                                            3/26/2019




                                                                                       85 of 95
    Case 19-80064-TLS                               Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                           Document    Page 91 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9507481005 FANTAS                                                                            Vendor Terms Agreement
Shopko Stores Operating   EYES                     ONE WEST 37TH
CO, LLC                   INCORPORATED             STREET                NEW YORK          NY      10018      USA                                                            3/26/2019
                          9507501005                                                                                   Vendor Terms Agreement
                          MIDWEST QUALITY
Shopko Stores Operating   GLOVES
CO, LLC                   INCORPORA                835 INDUSTRIAL        CHILLICOTHE       MO 64601           USA                                                            3/26/2019
                          9507510002 JAKKS                                                                             Vendor Terms Agreement
Shopko Stores Operating   SALES                    22619 PACIFIC COAST                             9026550
CO, LLC                   CORPORATION              HWY SUITE 250         MALIBU             CA     80         USA                                                            3/26/2019
                          9507510062                                                                                   Vendor Terms Agreement
Shopko Stores Operating   DISGUISE                 11906 TECH CENTER                               9206471
CO, LLC                   INCORPORATED             COURT                 POWAY              CA     39         USA                                                            3/26/2019
                          9507510073 KIDS                                                                              Vendor Terms Agreement
Shopko Stores Operating   ONLY                     21749 BAKER
CO, LLC                   INCORPORATED             PARKWAY               WALNUT             CA     91789      USA                                                            3/26/2019
                          9507510078 MAUI                                                                              Vendor Terms Agreement
Shopko Stores Operating   TOYS INC DIV OF                                                          9040529
CO, LLC                   JAKKS                    2951 28TH ST STE 1000 SANTA MONICA       CA     93         USA                                                            3/26/2019
                                                   UNIT 1108-10 11/F PART                                              Vendor Terms Agreement
Shopko Stores Operating 9507510086 MOOSE           B PENENSULA CENT, TST EAST
CO, LLC                 MOUNTAIN                   67 MODY ROAD           KOWLOON                                                                                            3/26/2019
                        9507514004 SYNNEX                                                                              Vendor Terms Agreement
Shopko Stores Operating CORP DBA JACK OF
CO, LLC                 ALL GAME                   8800 GLOBAL WAY      WEST CHESTER       OH      45069      USA                                                            3/26/2019
Shopko Stores Operating 9507533009 FAST            10 W 33RD STREET STE                                                Vendor Terms Agreement
CO, LLC                 FORWARD                    705                  NEW YORK           NY      10001      USA                                                            3/26/2019
                        9507549005 GOJO                                                                                Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES
CO, LLC                 INCORPORATED               ONE GOJO PLAZA        AKRON             OH      44311      USA                                                            3/26/2019
                        9507551003 ROYAL                                                                               Vendor Terms Agreement
Shopko Stores Operating PET                                                                   5507644
CO, LLC                 INCORPORATED               6250 CLAUDE WAY       INVER GROVE       MN 35              USA                                                            3/26/2019
Shopko Stores Operating 9507561004 GARVEN          1450 NORTHLAND        MENDOTA                                       Vendor Terms Agreement
CO, LLC                 INCORPORATED               DRIVE                 HEIGHTS           MN 55120           USA                                                            3/26/2019
                        9507608005                                                                                     Vendor Terms Agreement
Shopko Stores Operating NATIONAL TREE
CO, LLC                 COMPANY                    2 COMMERCE DRIVE      CRANFORD           NJ     07016      USA                                                            3/26/2019
Shopko Stores Operating 9507617004                 610 UHLER ROAD                                                      Vendor Terms Agreement
CO, LLC                 BACKFLIPS INC              SUITE BF              EASTON             PA     18040      USA                                                            3/26/2019
                        9507621005                                                                                     Vendor Terms Agreement
Shopko Stores Operating HASELSON INTL                                                              1001800
CO, LLC                 TRADE INC                  32 W 39TH ST, FLOOR 3 NEW YORK          NY      00         USA                                                            3/26/2019
                        9507639006 REGENT                                                                              Vendor Terms Agreement
Shopko Stores Operating SPORTS
CO, LLC                 CORPORATION                45 RANICK ROAD        HAUPPAUGE         NY      11787      USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9507696004 THANE           78 140 CALLE
CO, LLC                 INTERNATIONAL              TAMPICO, PO BOX 1481 LA QUINTA           CA     92253      USA                                                            3/26/2019
                        9507718005                                                                                     Vendor Terms Agreement
Shopko Stores Operating NATURES PILLOWS            2607 INTERPLEX
CO, LLC                 INCORPORATED               DRIVE                 TRENOSE            PA     19053      USA                                                            3/26/2019
                        9507743003                                                                                     Vendor Terms Agreement
Shopko Stores Operating SCHULZE & BURCH
CO, LLC                 BISCUIT COMPANY            1133 W 35TH STREET    CHICAGO            IL     60609      USA                                                            3/26/2019
                        9507753007                                                                                     Vendor Terms Agreement
                        AMERICAN
Shopko Stores Operating FURNITURE                  785 D HARRISON
CO, LLC                 ALLIANCE                   STREET                CORONA             CA     92879      USA                                                            3/26/2019
                        9507762005                                                                                     Vendor Terms Agreement
Shopko Stores Operating WORLDWISE                  6 HAMILTON LANDING                              5494900
CO, LLC                 INCORPORATED               STE 150            LOVATO                CA     00         USA                                                            3/26/2019
                        9507772007                                                                                     Vendor Terms Agreement
                        INTERCONTINENTA
Shopko Stores Operating L ART                      555 W VICTORIA
CO, LLC                 INCORPORATE                STREET                COMPTON            CA     90220      USA                                                            3/26/2019
                        9507795009 ELK                                                                                 Vendor Terms Agreement
Shopko Stores Operating GROUP POMEROY                                                              1824012
CO, LLC                 COLLECTION                 12 WILLOW LANE        NESQUEHONING       PA     28         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9507811013 OHM             600 COLLEGE ROAD                                0854375
CO, LLC                 LABORATORIES INC           EAST                  PRINCETON          NJ     87         USA                                                            3/26/2019
                        9507817004                                                                                     Vendor Terms Agreement
Shopko Stores Operating ATLANTIC                   10018 SANTA FE        SANTE FE
CO, LLC                 INCORPORATED               SPRINGS ROAD          SPRINGS            CA     90670      USA                                                            3/26/2019
                        9507840005                                                                                     Vendor Terms Agreement
                        UNIVERSITY
Shopko Stores Operating MEDICAL                                                                    9261846
CO, LLC                 PRODUCTS USA               88 MAXWELL            IRVINE             CA     41         USA                                                            3/26/2019
                                                   PMB #10053 300                                                      Vendor Terms Agreement
Shopko Stores Operating 9507843005 SPIN            INTERNATIONAL DR
CO, LLC                 MASTER TOYS                STE 100               WILLIAMSVILLE     NY      14221      USA                                                            3/26/2019




                                                                                       86 of 95
    Case 19-80064-TLS                         Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                     Document    Page 92 of 100



                                                                                                                Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty        Address1         City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9507848005 TEK NEK                                                                      Vendor Terms Agreement
                        TOYS
Shopko Stores Operating INTERNATIONAL          1904 INDUSTRIAL                              7603400
CO, LLC                 INC                    BLVD STE 101       COLLEYVILLE        TX     00         USA                                                            3/26/2019
Shopko Stores Operating 9507865004 GAIAM                                                    8029113             Vendor Terms Agreement
CO, LLC                 AMERICAS               DEPARTMENT 1384    DENVER             CO     84         USA                                                            3/26/2019
                                                                                                                Vendor Terms Agreement
Shopko Stores Operating 9507882005 HANNAS    2700 ARMSTRONG
CO, LLC                 CANDLE COMPANY       AVENUE               FAYETTEVILLE       AR     72701      USA                                                            3/26/2019
                        9507906004 HIATT                                                                        Vendor Terms Agreement
Shopko Stores Operating MANUFACTURING        4410 THEURER
CO, LLC                 INCORPORATED         BOULEVARD            WINONA            MN 55987           USA                                                            3/26/2019
                        9507923004 SUN &                                                                        Vendor Terms Agreement
Shopko Stores Operating SKIN CARE            851 GREENSBORO                                 3292645
CO, LLC                 RESEARCH LLC         ROAD                 COCOA              FL     16         USA                                                            3/26/2019
                                                                                                                Vendor Terms Agreement
                        9507936005 FASHION
Shopko Stores Operating ACCESSORY            15 WEST 34TH STREET
CO, LLC                 BAZAAR STARPOI       2ND FLOOR           NEW YORK           NY      10001      USA                                                            3/26/2019
                        9507946004 MEGA                                                                         Vendor Terms Agreement
Shopko Stores Operating BRANDS AMERICA                            ST LAURENT
CO, LLC                 INCORPORATED         4505 HICKMORE        QUEBEC H4T 1K4                                                                                      3/26/2019
                        9507953004 STOREX                                                                       Vendor Terms Agreement
Shopko Stores Operating INDUSTRIES                                LASALLE QC H8R
CO, LLC                 CORPORATION          9440 CLEMENT         3W1 CANADA                                                                                          3/26/2019
                        9507969004                                                                              Vendor Terms Agreement
                        OLYMPIA
Shopko Stores Operating INTERNATIONAL        19600 S VERMONT
CO, LLC                 INC                  AVENUE               TORRANCE           CA     90502      USA                                                            3/26/2019
                        9507970004                                                                              Vendor Terms Agreement
Shopko Stores Operating TEXSTYLE             5555 MURRAY
CO, LLC                 INCORPORATED         AVENUE SUITE A       CINCINNATI        OH      45227      USA                                                            3/26/2019
                        9507978004                                                                              Vendor Terms Agreement
                        BRUNTON
Shopko Stores Operating INTERNATIONAL                                                       7524766
CO, LLC                 INCORPORAT           3310 QUEBEC STREET   DALLAS             TX     08         USA                                                            3/26/2019
Shopko Stores Operating 9508014004 MAYTEX    135 SAW MILL RIVER                                                 Vendor Terms Agreement
CO, LLC                 MILLS                ROAD                 YONKERS           NY      10701      USA                                                            3/26/2019
                        9508017005 BEST                                                                         Vendor Terms Agreement
                        BRANDS
Shopko Stores Operating CONSUMER
CO, LLC                 PRODUCTS IN          20 WEST 33RD STREET NEW YORK           NY      10001      USA                                                            3/26/2019
                        9508018004                                                                              Vendor Terms Agreement
Shopko Stores Operating COLUMBIAN HOME
CO, LLC                 PRODUCTS             550 N RAND ROAD      LAKE ZURICH        IL     60047      USA                                                            3/26/2019
                        9508036004 O                                                                            Vendor Terms Agreement
Shopko Stores Operating BRYAN BROTHERS       180 MADISON AVENUE
CO, LLC                 INCORPORATED         SUITE 902          NEW YORK            NY      10016      USA                                                            3/26/2019
                        9508049004 FIRST                                                                        Vendor Terms Agreement
                        ACT
Shopko Stores Operating ENTERTAINMENT                                                       3332600
CO, LLC                 LTD                  1067 SHOTGUN ROAD    SUNRISE            FL     00         USA                                                            3/26/2019
                        9508053009 ROYAL                                                                        Vendor Terms Agreement
Shopko Stores Operating REPUBLIC AKA         1 AMERICAN WAY STE
CO, LLC                 GRIDIRON GREA        #10                 SECAUCUS            NJ     07094      USA                                                            3/26/2019
Shopko Stores Operating 9508068004           4 SAN JOAQUIN PLAZA NEWPORT                    9266059             Vendor Terms Agreement
CO, LLC                 FILLPOINT SVG        STE 200             BEACH               CA     34         USA                                                            3/26/2019
Shopko Stores Operating                                                                                         Vendor Terms Agreement
CO, LLC                 9508076004 UMBRA     1705 BROADWAY        BUFFALO           NY      14212      USA                                                            3/26/2019
                        9508082004 FILA                                                                         Vendor Terms Agreement
Shopko Stores Operating USA                  930 RIDGEBROOK                            2115230
CO, LLC                 INCORPORATED         ROAD                 SPARKS            MD 00              USA                                                            3/26/2019
                        9508083004                                                                              Vendor Terms Agreement
                        STAMINA
Shopko Stores Operating PRODUCTS             2040 N ALLIANCE                           6580396
CO, LLC                 INCORPORATED         AVENUE               SPRINGFIELD       MO 00              USA                                                            3/26/2019
                        9508111004 TAYLOR                                                                       Vendor Terms Agreement
Shopko Stores Operating PRECISION            2311 W 22ND STREET
CO, LLC                 PRODUCTS             SUITE 103            OAKBROOK           IL     60523      USA                                                            3/26/2019
Shopko Stores Operating 9508114004 OUR                            FAIRPORT                  4407755             Vendor Terms Agreement
CO, LLC                 PETS COMPANY         1300 EAST STREET     HARBOUR           OH      73         USA                                                            3/26/2019
                        9508123004                                                                              Vendor Terms Agreement
Shopko Stores Operating COMFORT              1719 ELIZABETH
CO, LLC                 RESEARCH             AVENUE NW            GRAND RAPIDS       MI     49504      USA                                                            3/26/2019
Shopko Stores Operating 9508166005           1 CITY BOULEVARD                               9286800             Vendor Terms Agreement
CO, LLC                 NATURADE             WEST STE 1440        ORANGE             CA     00         USA                                                            3/26/2019
                        9508174003 KRAFT                                                                        Vendor Terms Agreement
Shopko Stores Operating FOODS GLOBAL         2110 PEWAUKEE                                  5318800
CO, LLC                 INCORPORATED         ROAD, Suite D        WAUKESHA           WI     00         USA                                                            3/26/2019
Shopko Stores Operating 9508197005           187 HIGHWAY 36       WEST LONG                                     Vendor Terms Agreement
CO, LLC                 INNOCOR INC          SUITE 201            BRANCH             NJ     07764      USA                                                            3/26/2019




                                                                                87 of 95
    Case 19-80064-TLS                            Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                          Desc Main
                                                        Document    Page 93 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty        Address1            City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9508203005 FUNAI                                                                           Vendor Terms Agreement
CO, LLC                   CORPORATION            201 ROUTE 17 N FL#9   RUTHERFORD         NJ     07070      USA                                                            3/26/2019
Shopko Stores Operating   9508226004 K NEX                                                       1944007             Vendor Terms Agreement
CO, LLC                   BRANDS L P             2990 BERGEY ROAD      HATFIELD           PA     00         USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
Shopko Stores Operating 9508237004 BLAIREX                                                       4720221
CO, LLC                 LABORATORIES INV       PO BOX 2127             COLUMBUS           IN     27         USA                                                            3/26/2019
                        9508255004                                                                                   Vendor Terms Agreement
                        MARSHALL
Shopko Stores Operating POTTERY
CO, LLC                 INCORPORATED           PO BOX 1839             MARSHALL           TX     75671      USA                                                            3/26/2019
                        9508260004 PACIFIC                                                                           Vendor Terms Agreement
Shopko Stores Operating TRADE                  5515 SECURITY LANE
CO, LLC                 INTERNATIONAL          STE 1100                ROCKVILLE         MD 20852           USA                                                            3/26/2019
                        9508313008 PATRIOT                                                                           Vendor Terms Agreement
Shopko Stores Operating CURTAIN
CO, LLC                 INCORPORATED           113 GRIFFIN STREET      FALL RIVER        MA 02724           USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                                               UNIT 1108-10 11/F PART
Shopko Stores Operating 9508350001 MOOSE       B PENINSULA CENTR, TST EAST
CO, LLC                 MOUNTAIN               67 MODY ROAD           KOWLOON                                                                                              3/26/2019
                        9508353002                                                                                   Vendor Terms Agreement
Shopko Stores Operating NOUVEAU            2853 ELSENHOWER                                       7500700
CO, LLC                 EYEWEAR            STREET                      CARROLLTON         TX     00         USA                                                            3/26/2019
                                           131 NORTH                                                                 Vendor Terms Agreement
Shopko Stores Operating 9508355002 ENDLESS BROADWAY 2ND                                          0887916
CO, LLC                 GAMES              FLOOR                       SOUTH AMBOY        NJ     39         USA                                                            3/26/2019
Shopko Stores Operating                                                                                              Vendor Terms Agreement
CO, LLC                 9508366002 CADACO 4300 W 47TH STREET           CHICAGO            IL     60632      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9508368002 REDEN       WORKSHOP 13 18 17F,
Shopko Stores Operating INTERNATIONAL          NEW COMMERCE        SHATIN HONG
CO, LLC                 LIMITED                CENTRE 19 ON SUM ST KONG                                                                                                    3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9508373004 BLUE
Shopko Stores Operating RIDGE HOME             15015 ARROW
CO, LLC                 FASHIONS INCORPO       HIGHWAY                 IRWINDALE          CA     91706      USA                                                            3/26/2019
Shopko Stores Operating 9508374004 DESIGN      2521 STOCKYARD                                                        Vendor Terms Agreement
CO, LLC                 IDEAS                  ROAD                    SPRINGFIELD        IL     62708      USA                                                            3/26/2019
                        9508389003 GLORIA                                                                            Vendor Terms Agreement
Shopko Stores Operating DUCHIN                 201 NARRAGANSETT        EAST
CO, LLC                 INCORPORATED           PARK DRIVE              PROVIDENCE         RI     02916      USA                                                            3/26/2019
                        9508401002 T SHIRT                                                                           Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 INC                    2101 GRACE STREET       CULLODEN          WV 25510           USA                                                            3/26/2019
                        9508419002 MAC                                                                               Vendor Terms Agreement
Shopko Stores Operating SPORTS
CO, LLC                 INCORPORATED           1661 FAIRPLEX DRIVE LA VERNE               CA     91750      USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                          9515016002 CERAMO
Shopko Stores Operating   COMPANY                                                           6375500
CO, LLC                   INCORPORATED         681 KASTEN DRIVE     JACKSON              MO 00              USA                                                            3/26/2019
Shopko Stores Operating   9520301004 KURT S    122 EAST 42ND STREET                                                  Vendor Terms Agreement
CO, LLC                   ADLER                2ND FLOOR            NEW YORK             NY      10168      USA                                                            3/26/2019
                          9520302005                                                                                 Vendor Terms Agreement
Shopko Stores Operating   KIMBERLY CLARK       400 GOODYS LANE
CO, LLC                   GLOBAL SALES INC     SUITE 100               KNOXVILLE          TN37922           USA                                                            3/26/2019
Shopko Stores Operating   9526403005 KLEAR                                                  0272000                  Vendor Terms Agreement
CO, LLC                   VU CORP              600 AIRPORT RD          FALL RIVER        MA 00              USA                                                            3/26/2019
Shopko Stores Operating   9534013006 KRACO     505 EAST EUCLID                                                       Vendor Terms Agreement
CO, LLC                   ENTERPRISES LLC      AVENUE                  COMPTON            CA     90222      USA                                                            3/26/2019
                          9540430004 L                                                                               Vendor Terms Agreement
Shopko Stores Operating   POWELL               22 JERICHO TURNPIKE                               1150100
CO, LLC                   ACQUISITION CORP     # 200               MINEOLA               NY      00         USA                                                            3/26/2019
                          9544340005 LAKE                                                                            Vendor Terms Agreement
                          CONSUMER
Shopko Stores Operating   PRODUCTS                                                               5303700
CO, LLC                   INCORPORA            1 PHARMACAL WAY         JACKSON            WI     00         USA                                                            3/26/2019
                          9547220002 LAND N                                                                          Vendor Terms Agreement
Shopko Stores Operating   SEA
CO, LLC                   INCORPORATED         1375 BRAODWAY           NEW YORK          NY      10018      USA                                                            3/26/2019
                          9547220003 LAND N                                                                          Vendor Terms Agreement
Shopko Stores Operating   SEA                                                                    1001800
CO, LLC                   INCORPORATED         1375 BROADWAY           NEW YORK          NY      00         USA                                                            3/26/2019
                          9565406005 LEGO                                                                            Vendor Terms Agreement
Shopko Stores Operating   SYSTEMS              555 TAYLOR ROAD, PO                               0608316
CO, LLC                   INCORPORATED         BOX 1600            ENFIELD                CT     00         USA                                                            3/26/2019
                          9565503012 PARIS                                                                           Vendor Terms Agreement
Shopko Stores Operating   ACCESSORIES          350 5TH AVENUE 70TH
CO, LLC                   INCORPORATED         FLOOR               NEW YORK              NY      10118      USA                                                            3/26/2019
Shopko Stores Operating   9566418005 LEISURE   104 CHAMPS                                                            Vendor Terms Agreement
CO, LLC                   ARTS                 BOULEVARD           MAUMELLE               AR     72113      USA                                                            3/26/2019




                                                                                     88 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                       Desc Main
                                                            Document    Page 94 of 100



                                                                                                                      Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1           City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9573618008 S                                                                                Vendor Terms Agreement
                          LICHTENBERG &
Shopko Stores Operating   COMPANY                  1118 CLARKSON
CO, LLC                   INCORPOR                 EXECUTIVE PARK       ELLISVILLE        MO 63011           USA                                                            3/26/2019
                          9573850004 LIBERTY                                                                          Vendor Terms Agreement
Shopko Stores Operating   ORCHARDS                 117 MISSION AVENUE
CO, LLC                   COMPANY INC              PO BOX C             CASHMERE          WA 98815           USA                                                            3/26/2019
                          9573920004                                                                                  Vendor Terms Agreement
Shopko Stores Operating   LIFETIME                                                                8401601
CO, LLC                   PRODUCTS                 PO BOX 160010        CLEARFIELD         UT     00         USA                                                            3/26/2019
                          9573922010                                                                                  Vendor Terms Agreement
Shopko Stores Operating   LIFETIME BRANDS          1000 STEWART                                   1153048
CO, LLC                   INCORPORATED             AVENUE               GARDEN CITY       NY      14         USA                                                            3/26/2019
                          9586317004 LOLLY                                                                            Vendor Terms Agreement
Shopko Stores Operating   TOGS FRENCH              100 W 33RD STREET
CO, LLC                   TOAST                    SUITE 1012           NEW YORK          NY      10001      USA                                                            3/26/2019
Shopko Stores Operating   9587620014                                                                                  Vendor Terms Agreement
CO, LLC                   LONGSTREET               PO BOX 497           AVENEL             NJ     07001      USA                                                            3/26/2019
Shopko Stores Operating   9589107007 LOREAL        852 NORTH DAMEN                                6062200             Vendor Terms Agreement
CO, LLC                   RETAIL DIVISION          AVENUE, Apt 4N       CHICAGO            IL     00         USA                                                            3/26/2019
                                                                                                                      Vendor Terms Agreement
                          9590727003
Shopko Stores Operating   LOUISVILLE
CO, LLC                   BEDDING COMPANY          10400 BUNSEN WAY     LOUISVILLE        KY      40299      USA                                                            3/26/2019
Shopko Stores Operating   9600002004 M & M                                                                            Vendor Terms Agreement
CO, LLC                   MARS                     800 HIGH STREET      HACKETTSTOWN       NJ     07840      USA                                                            3/26/2019
Shopko Stores Operating   9600002015 MARS          3250 EAST 44TH                                                     Vendor Terms Agreement
CO, LLC                   PETCARE US LLC           STREET               VERNON             CA     90058      USA                                                            3/26/2019
Shopko Stores Operating   9600002027 MARS                                                                             Vendor Terms Agreement
CO, LLC                   RETAIL GROUP             800 HIGH STREET      HACKETTSTOWN       NJ     07840      USA                                                            3/26/2019
                          9600002032                                                                                  Vendor Terms Agreement
Shopko Stores Operating   WRIGLEY SALES            600 W CHICAGO                                  6065400
CO, LLC                   COMPANY                  AVENUE STE 500       CHICAGO            IL     00         USA                                                            3/26/2019
                          9600002040 SEEDS                                                                            Vendor Terms Agreement
Shopko Stores Operating   OF CHANGE                                                               2210160
CO, LLC                   INCORPORATED             6885 ELM STREET      MCLEAN            VA      38         USA                                                            3/26/2019
                          9610422012 GENNCO                                                                           Vendor Terms Agreement
Shopko Stores Operating   INTERNATIONAL
CO, LLC                   INC                      44 CENTURY DRIVE     WHEELING           IL     60090      USA                                                            3/26/2019
                          9610721006 UNIDEN                                                                           Vendor Terms Agreement
Shopko Stores Operating   AMERICA                  3001 GATEWAY SUITE
CO, LLC                   CORPORATION              130                IRVING               TX     75063      USA                                                            3/26/2019
                          9623911006                                                                                  Vendor Terms Agreement
Shopko Stores Operating   MADISON
CO, LLC                   INDUSTRIES               279 5TH AVENUE       NEW YORK          NY      10016      USA                                                            3/26/2019
Shopko Stores Operating   9635721006 MASTER        6744 S HOWELL                                                      Vendor Terms Agreement
CO, LLC                   LOCK COMPANY             AVENUE               OAK CREEK          WI     53154      USA                                                            3/26/2019
Shopko Stores Operating   9637004004 MATTEL        333 CONTINENTAL                                9024550             Vendor Terms Agreement
CO, LLC                   TOYS                     BOULEVARD            EL SEGUNDO         CA     12         USA                                                            3/26/2019
Shopko Stores Operating   9637004039 FISHER                                                       1405200             Vendor Terms Agreement
CO, LLC                   PRICE CORE               636 GIRARD AVENUE    E AURORA          NY      00         USA                                                            3/26/2019
                          9638809006 MAXELL                                                                           Vendor Terms Agreement
Shopko Stores Operating   CORPORATION OF
CO, LLC                   AMERICA                  C2 08 ROUTE 208 S    FAIR LAWN          NJ     07410      USA                                                            3/26/2019
Shopko Stores Operating   9638810005                                                                                  Vendor Terms Agreement
CO, LLC                   MAXFIELDS                1050 S 200 WEST      SALT LAKE CITY     UT     84101      USA                                                            3/26/2019
                          9640318003                                                                                  Vendor Terms Agreement
Shopko Stores Operating   MEADWESTVACO             COURTHOUSE PLAZA
CO, LLC                   CORPORATION              NE                   DAYTON            OH      45463      USA                                                            3/26/2019
Shopko Stores Operating   9643616015 IMPACT                                                                           Vendor Terms Agreement
CO, LLC                   CONFECTIONS INC          4017 WHITNEY STREET JANESVILLE          WI     53546      USA                                                            3/26/2019
                          9644806005                                                                                  Vendor Terms Agreement
                          MENTHOLATUM
Shopko Stores Operating   COMPANY                                                                 1412715
CO, LLC                   INCORPORATED             707 STERLING DRIVE   ORCHARD PARK      NY      87         USA                                                            3/26/2019
Shopko Stores Operating   9647613006 SG            THREE UNIVERSITY                               0760100             Vendor Terms Agreement
CO, LLC                   FOOTWEAR                 PLAZA SUITE 400      HACKENSACK         NJ     00         USA                                                            3/26/2019
Shopko Stores Operating   9647613011 SGI           3 UNIVERSITY PLAZA                                                 Vendor Terms Agreement
CO, LLC                   APPAREL GROUP            SUITE 400            HACKENSACK         NJ     07601      USA                                                            3/26/2019
Shopko Stores Operating   9648022006 MECO          1500 INDUSTRIAL                                                    Vendor Terms Agreement
CO, LLC                   CORPORATION              ROAD                 GREENVILLE         TN     37745      USA                                                            3/26/2019
                          9649115005 MEYER                                                                            Vendor Terms Agreement
Shopko Stores Operating   CORPORATION              525 CURTOLA
CO, LLC                   FARBERWARE               PARKWAY              VALLEJO            CA     94590      USA                                                            3/26/2019
                          9650730004                                                                                  Vendor Terms Agreement
Shopko Stores Operating   VICTORY LAND
CO, LLC                   GROUP CO LTD             1350 MUNGER ROAD     BARTLETT           IL     60103      USA                                                            3/26/2019
Shopko Stores Operating   9656409007 THREE M                                                                          Vendor Terms Agreement
CO, LLC                   COMPANY                  3M CENTER            ST PAUL           MN 55144           USA                                                            3/26/2019
Shopko Stores Operating   9657921005 MISSION                                                                          Vendor Terms Agreement
CO, LLC                   PHARMACAL                PO BOX 786099        SAN ANTONIO        TX     78278      USA                                                            3/26/2019




                                                                                      89 of 95
    Case 19-80064-TLS                         Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                            Desc Main
                                                     Document    Page 95 of 100



                                                                                                                    Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty         Address1            City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                        9658517008 MITZI                                                                            Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL
CO, LLC                 GENERATION             1 EAST 33RD STREET     NEW YORK          NY      10016      USA                                                            3/26/2019
Shopko Stores Operating 9658517029 SME                                                                              Vendor Terms Agreement
CO, LLC                 CONSOLIDATED           250 PASSAIC STREET     NEWARK             NJ     07104      USA                                                            3/26/2019
Shopko Stores Operating                        7615 OMNITECH                                                        Vendor Terms Agreement
CO, LLC                 9659202006 PACTIV PLACE #1                    VICTOR            NY      14564      USA                                                            3/26/2019
                        9666716004                                                                                  Vendor Terms Agreement
Shopko Stores Operating GOLDTOEMORETZ L
CO, LLC                 LC                     514 WEST 21ST STREET   NEWTON             NC     28658      USA                                                            3/26/2019
                        9679907003 PHILIPS                                                                          Vendor Terms Agreement
Shopko Stores Operating CONSUMER                                                                3114600
CO, LLC                 ELECTRONICS COM PO BOX 467300                 ATLANTA           GA      00         USA                                                            3/26/2019
                        9679907025 PHILLIPS                                                                         Vendor Terms Agreement
Shopko Stores Operating CONSUMER               1010 WASHINGTON
CO, LLC                 LIFESTYLE              BOULEVARD              STAMFORD           CT     06912      USA                                                            3/26/2019
                        9680129006                                                                                  Vendor Terms Agreement
Shopko Stores Operating MONDELEZ               100 DEFOREST
CO, LLC                 GLOBAL                 AVENUE, PO BOX 1911    E HANOVER          NJ     07936      USA                                                            3/26/2019
                        9680129029                                                                                  Vendor Terms Agreement
Shopko Stores Operating MONDELEZ               THREE PARKWAY
CO, LLC                 GLOBAL LLC             NORTH                  DEERFIELD          IL     60015      USA                                                            3/26/2019
                        9681225005 NATCO                                                                            Vendor Terms Agreement
Shopko Stores Operating PRODUCTS               155 BROOKSIDE
CO, LLC                 CORPORATION            AVENUE                 WEST WARWICK       RI     02893      USA                                                            3/26/2019
Shopko Stores Operating 9681704009 SANTAS                                                                           Vendor Terms Agreement
CO, LLC                 BEST                   770 FRONTAGE ROAD      NORTHFIELD         IL     60093      USA                                                            3/26/2019
                        9687627003                                                                                  Vendor Terms Agreement
Shopko Stores Operating INTERNATIONAL                                                           2863702
CO, LLC                 LEGWEAR GROUP          PO BOX 286             HILDEBRAN          NC     86         USA                                                            3/26/2019
                        9688105006 NEW         9F NEW BRIGHT                                                        Vendor Terms Agreement
Shopko Stores Operating BRIGHT                 BUILDING, 11 SHEUNG    KOWLOON BAY
CO, LLC                 INDUSTRIES             YUET ROAD              KOWLOON                                                                                             3/26/2019
                        9688503016                                                                                  Vendor Terms Agreement
Shopko Stores Operating SANFORD EMPIRE
CO, LLC                 BEROL EBERHARD 724 WARRICK LANE               LAKE ZURICH        IL     60047      USA                                                            3/26/2019
                        9688503109 GRACO                                                                            Vendor Terms Agreement
Shopko Stores Operating CHILDRENS              150 OAKLANDS
CO, LLC                 PRODUCTS               BOULEVARD              EXTON              PA     19341      USA                                                            3/26/2019
                        9688503218                                                                                  Vendor Terms Agreement
                        RUBBERMAID INC
Shopko Stores Operating DBA BUBBA              2859 PACES FAIRY
CO, LLC                 BRANDS                 ROAD STE 2100          ATLANTA           GA      30339      USA                                                            3/26/2019
Shopko Stores Operating 9688503221             29 EAST STEPHENSON                                                   Vendor Terms Agreement
CO, LLC                 RUBBERMAID             STREET                 FREEPORT           IL     61032      USA                                                            3/26/2019
                        9688503224                                                                                  Vendor Terms Agreement
Shopko Stores Operating CALPHALON              29 EAST STEPHENSON
CO, LLC                 CORPORATION            STREET                 FREEPORT           IL     61032      USA                                                            3/26/2019
Shopko Stores Operating 9688503228 IGNITE 180 NORTH LASALLE                                                         Vendor Terms Agreement
CO, LLC                 USA                    STREET STE 700         CHICAGO            IL     60601      USA                                                            3/26/2019
Shopko Stores Operating 9693022011 NIKE                                                                             Vendor Terms Agreement
CO, LLC                 INCORPORATED           550 N RUSH STREET      CHICAGO            IL     60611      USA                                                            3/26/2019
                        9694020005 WORLD                                                                            Vendor Terms Agreement
Shopko Stores Operating WIDE APPAREL
CO, LLC                 RESOURCES INC          1411 BROADWAY #302     NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9694814019 INLITEN                                                                          Vendor Terms Agreement
CO, LLC                 LLC                    2350 RAVINE WAY #300   GLENVIEW           IL     60025      USA                                                            3/26/2019
Shopko Stores Operating 9695318006 NORDIC                                                                           Vendor Terms Agreement
CO, LLC                 WARE                   5005 HWY 7             MINNEAPOLIS       MN 55416           USA                                                            3/26/2019
                        9697110004                                                                                  Vendor Terms Agreement
Shopko Stores Operating MORGAN HOME            75 LOWER MAIN
CO, LLC                 PRODUCTS               STREET                 ABERDEEN           NJ     07747      USA                                                            3/26/2019
                        9697617012 NORTH                                                                            Vendor Terms Agreement
Shopko Stores Operating BAY APPAREL
CO, LLC                 LIMITED                350 FIFTH AVENUE       NEW YORK          NY      10118      USA                                                            3/26/2019
Shopko Stores Operating 9702502005 OHIO                                                                             Vendor Terms Agreement
CO, LLC                 ART COMPANY            ONE TOY STREET         BRYAN             OH      43506      USA                                                            3/26/2019
Shopko Stores Operating 9705513001 ONE         1412 BROADWAY 3RD                                                    Vendor Terms Agreement
CO, LLC                 STEP UP                FLOOR                  NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9705513017 KIDZ        1412 BROADWAY 3RD                                                    Vendor Terms Agreement
CO, LLC                 CONCEPTS L L C         FLOOR                  NEW YORK          NY      10018      USA                                                            3/26/2019
Shopko Stores Operating 9705513022 DIGITAL                                                                          Vendor Terms Agreement
CO, LLC                 GADGETS LLC            21 ENGLEHARD DRIVE     MONROE             NJ     08831      USA                                                            3/26/2019
                        9708409007                                                                                  Vendor Terms Agreement
                        OUTDOOR
Shopko Stores Operating RECREATION             3450 MT VERNON
CO, LLC                 GROUP                  DRIVE                  LOS ANGELES        CA     90008      USA                                                            3/26/2019
                        9708425007                                                                                  Vendor Terms Agreement
                        OUTERSTUFF WEE
Shopko Stores Operating ROUGH GENIUNE          900 HART STREET, PO
CO, LLC                 STU                    BOX 1506               RAHWAY             NJ     07065      USA                                                            3/26/2019




                                                                                    90 of 95
    Case 19-80064-TLS                            Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                         Desc Main
                                                        Document    Page 96 of 100



                                                                                                                    Description of Contract or Lease    Abandoned        Rejection
Debtor Name              Contract Counterparty       Address1                City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating 9710618003 PACIFIC                                                                          Vendor Terms Agreement
CO, LLC                 COAST                  PO BOX 80385          SEATTLE            WA 98108           USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
Shopko Stores Operating   9712709004 R M                                                        1960317
CO, LLC                   PALMER COMPANY       PO BOX 1793           READING             PA     23         USA                                                            3/26/2019
Shopko Stores Operating   9713627014 PAPER     401 ADAMS AVENUE                                                     Vendor Terms Agreement
CO, LLC                   MAGIC GROUP          SUITE 501             SCRANTON            PA     18510      USA                                                            3/26/2019
Shopko Stores Operating   9713627019 CLEO      4025 VISCOUNT                                                        Vendor Terms Agreement
CO, LLC                   WRAP                 AVENUE                MEMPHIS             TN     38118      USA                                                            3/26/2019
                          9713627042                                                                                Vendor Terms Agreement
                          BERWICK
Shopko Stores Operating   INDUSTRIES           9TH STREET &
CO, LLC                   INCORPORATED         BOMBAY LANE           BERWICK             PA     18603      USA                                                            3/26/2019
Shopko Stores Operating   9713907003 BYER                                                                           Vendor Terms Agreement
CO, LLC                   CALIFORNIA           66 POTRERO AVENUE     SAN FRANCISCO       CA     94013      USA                                                            3/26/2019
                          9714118005                                                                                Vendor Terms Agreement
Shopko Stores Operating   PARAMOUNT            1407 BROADWAY                                    1001800
CO, LLC                   APPAREL LIMITED      ROOM 204              NEW YORK           NY      00         USA                                                            3/26/2019
                          9714309007                                                                                Vendor Terms Agreement
Shopko Stores Operating   PARFUMS DE                                                            0690500
CO, LLC                   COEUR LIMITED        6 HIGH RIDGE PARK     STAMFORD            CT     00         USA                                                            3/26/2019
                          9721310006                                                                                Vendor Terms Agreement
Shopko Stores Operating   PEARSON CANDY        2140 W 7TH STREET,
CO, LLC                   COMPANY              PO BOX 64459          ST PAUL            MN 55164           USA                                                            3/26/2019
                          9729925005 PEZ                                                                            Vendor Terms Agreement
Shopko Stores Operating   CANDY                35 PRINDLE HILL                                  0647736
CO, LLC                   INCORPORATED         ROAD                  ORANGE              CT     16         USA                                                            3/26/2019
                          9735605004 PILOT                                                                          Vendor Terms Agreement
Shopko Stores Operating   CORPORATION OF
CO, LLC                   AMERICA              60 COMMERCE DRIVE TRUMBULL                CT     06611      USA                                                            3/26/2019
Shopko Stores Operating   9737205004 PLANO                                                                          Vendor Terms Agreement
CO, LLC                   MOLDING              431 E SOUTH STREET    PLANO               IL     60545      USA                                                            3/26/2019
                          9737205016                                                                                Vendor Terms Agreement
Shopko Stores Operating   BARNETTE
CO, LLC                   OUTDOORS LLC         955 LIVE OAK STREET TARPON SPRINGS        FL     34689      USA                                                            3/26/2019
                          9737904008                                                                                Vendor Terms Agreement
Shopko Stores Operating   PLAYMATES TOYS       909 N PACIFIC COAST
CO, LLC                   INCORPORATED         HIGHWAY SUITE 800     EL SEGUNDO          CA     90245      USA                                                            3/26/2019
                          9738301008 MSD                                                                            Vendor Terms Agreement
Shopko Stores Operating   CONSUMER CARE                                                         5490400
CO, LLC                   INC                  935 MARICOPA DRIVE OSHKOSH                WI     00         USA                                                            3/26/2019
                          9745404007                                                                                Vendor Terms Agreement
Shopko Stores Operating   PRESSMAN TOY         121 NEW ENGLAND
CO, LLC                   CORPORATION          AVENUE                PISCATAWAY          NJ     08854      USA                                                            3/26/2019
                          9747208013                                                                                Vendor Terms Agreement
                          PROCTER &
Shopko Stores Operating   GAMBLE                                                           2103020
CO, LLC                   DISTRIBUTING         110505 YORK ROAD      HUNT VALLEY        MD 98              USA                                                            3/26/2019
Shopko Stores Operating   9748010005 PRO                                                                            Vendor Terms Agreement
CO, LLC                   BIOTIKS INC          PO BOX 12608          OGDEN               UT     84412      USA                                                            3/26/2019
                          9748530004                                                                                Vendor Terms Agreement
                          PUBLICATIONS
Shopko Stores Operating   INTERNATIONAL        7373 NORTH CICERO
CO, LLC                   LIMIT                AVENUE              LINCOLNWOOD           IL     60646      USA                                                            3/26/2019
Shopko Stores Operating   9750435009 QUALITY   35 SAW GRASS DR STE                              1171315             Vendor Terms Agreement
CO, LLC                   KING                 2                   BELLPORT             NY      48         USA                                                            3/26/2019
Shopko Stores Operating   9750435016 SCENTS                                                     4800900             Vendor Terms Agreement
CO, LLC                   OF WORTH             412 W LINCOLN         BIRMINGHAM          MI     00         USA                                                            3/26/2019
                          9750435024 PROS                                                                           Vendor Terms Agreement
Shopko Stores Operating   CHOICE BEAUTY        35 SAWGRASS DRIVE                                1171300
CO, LLC                   CARE INCORPOR        STE 4                 BELLPORT           NY      00         USA                                                            3/26/2019
                          9751115004 RECKITT                                                                        Vendor Terms Agreement
Shopko Stores Operating   BENCKISER            ONE PIERCE PLACE,                                6014300
CO, LLC                   INCORPORATED         SUITE 1200W           ITASCA              IL     00         USA                                                            3/26/2019
                          9751210021                                                                                Vendor Terms Agreement
Shopko Stores Operating   WORLDWIDE
CO, LLC                   DREAMS L L C         350 FIFTH AVENUE      NEW YORK           NY      10118      USA                                                            3/26/2019
Shopko Stores Operating   9755122006 RANIR L                                                                        Vendor Terms Agreement
CO, LLC                   LC                   PO BOX 8877           GRAND RAPIDS        MI     49512      USA                                                            3/26/2019
                                                                                                                    Vendor Terms Agreement
Shopko Stores Operating 9758514004                                                              5371124
CO, LLC                 SPECTRUM BRANDS        601 RAYOVAC DRIVE     MADISON             WI     97         USA                                                            3/26/2019
                        9758514019                                                                                  Vendor Terms Agreement
Shopko Stores Operating SPECTRUM BRANDS        7794 FIVE MILE ROAD                              4523000
CO, LLC                 PET LLC                STE 190               CINCINNATI         OH      00         USA                                                            3/26/2019
Shopko Stores Operating 9766221004 RENFRO                                                                           Vendor Terms Agreement
CO, LLC                 INCORPORATED           PO BOX 908            MOUNT AIRY          NC     27030      USA                                                            3/26/2019
                        9767819004 REVLON                                                                           Vendor Terms Agreement
Shopko Stores Operating INCORPORATED           ONE NEW YORK                                     1000400
CO, LLC                 ALMAY                  PLAZA                 NEW YORK           NY      00         USA                                                            3/26/2019




                                                                                    91 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                        Desc Main
                                                            Document    Page 97 of 100



                                                                                                                       Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty         Address1             City         State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
                          9767819034 SINFUL                                                                            Vendor Terms Agreement
Shopko Stores Operating   COLORS
CO, LLC                   INCORPORATED             237 PARK AVENUE       NEW YORK          NY      10017      USA                                                            3/26/2019
                          9781115007                                                                                   Vendor Terms Agreement
Shopko Stores Operating   NORTHPEAK                8300 COTE DE LIESSE   ST LAURENT PQ
CO, LLC                   INTERNATIONAL            STE 210               H4T 1G7 CAN                                                                                         3/26/2019
                          9783107007 JUST                                                                              Vendor Terms Agreement
Shopko Stores Operating   BORN                     1300 STEFKO                                     1801766
CO, LLC                   INCORPORATED             BOULEVARD             BETHLEHEM          PA     72         USA                                                            3/26/2019
                          9797228003 RUSS                                                                              Vendor Terms Agreement
Shopko Stores Operating   BERRIE US GIFT
CO, LLC                   INCORPORATED             111 BAUER DRIVE       OAKLAND            NJ     07436      USA                                                            3/26/2019
                          9801975009 DOREL                                                                             Vendor Terms Agreement
Shopko Stores Operating   JUVENILE GROUP
CO, LLC                   INCORPORATE              45 DAN ROAD           CANTON            MA 02021           USA                                                            3/26/2019
Shopko Stores Operating   9801975021 PACIFIC       4902 HAMMERSLEY                                                     Vendor Terms Agreement
CO, LLC                   CYCLE INC                ROAD                  MADISON            WI     53711      USA                                                            3/26/2019
                          9801975033                                                                                   Vendor Terms Agreement
Shopko Stores Operating   AMERIWOOD                                                                4720100
CO, LLC                   INDUSTRIES               2525 STATE STREET     COLUMBUS           IN     00         USA                                                            3/26/2019
                          9806000004                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SARANAC GLOVE      999 LOMBARDI                                          5430400
CO, LLC                   COMPANY            AVENUE                      GREEN BAY          WI     00         USA                                                            3/26/2019
                                             2305 BRETON                                                               Vendor Terms Agreement
Shopko Stores Operating   9806903002 SASSY14 INDUSTRIAL PARK                                       4950815
CO, LLC                   LLC                DRIVE SE                    KENTWOOD           MI     48         USA                                                            3/26/2019
                          9807012002 SAUDER                                                                            Vendor Terms Agreement
Shopko Stores Operating   WOODWORKING        7255 ROSEMEAD                                         9066000
CO, LLC                   COMPANY            BOULEVARD                   PICO RIVERA        CA     00         USA                                                            3/26/2019
                          9807012026                                                                                   Vendor Terms Agreement
Shopko Stores Operating   PROGRESSIVE        502 MIDDLE STREET,                                    4350203
CO, LLC                   FURNITURE INC      PO BOX 308                  ARCHBOLD          OH      08         USA                                                            3/26/2019
Shopko Stores Operating   9824600011 SCOTTS 14111 SCOTTSLAWN                                                           Vendor Terms Agreement
CO, LLC                   COMPANY            ROAD                        MARIPVILLE        OH      43041      USA                                                            3/26/2019
                          9831907006 NEW                                                                               Vendor Terms Agreement
Shopko Stores Operating   YORK ACCESSORY 411 5TH AVENUE 4TH
CO, LLC                   GROUP INC          FLOOR                       NEW YORK          NY      10016      USA                                                            3/26/2019
                          9862206005 SDI                                                                               Vendor Terms Agreement
Shopko Stores Operating   TECHNOLOGIES                                                             0706509
CO, LLC                   INCORPORATED       1299 MAIN STREET            RAHWAY             NJ     01         USA                                                            3/26/2019
                          9862206023                                                                                   Vendor Terms Agreement
Shopko Stores Operating   KIDDESIGNS
CO, LLC                   INCORPORATED       PO BOX 2004                 RAHWAY             NJ     07065      USA                                                            3/26/2019
                          9863409005                                                                                   Vendor Terms Agreement
Shopko Stores Operating   SPANGLER CANDY 400 N PORTLAND
CO, LLC                   COMPANY            STREET                      BRYAN             OH      43506      USA                                                            3/26/2019
                          9866422005 SPIRITE                                                                           Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES
CO, LLC                   INCORPORATED       150 S DEAN STREET           ENGLEWOOD          NJ     07631      USA                                                            3/26/2019
                          9867829039 SPRINGS                                                                           Vendor Terms Agreement
Shopko Stores Operating   INDUSTRIES         1495 E LOCUST                                         9176145
CO, LLC                   INCORPORATED       STREET                      ONTARIO            CA     70         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9867829093 SPRINGS
CO, LLC                 WINDOW FASHIONS            7549 GRABER ROAD      MIDDLETON          WI     53562      USA                                                            3/26/2019
                        9872306006                                                                                     Vendor Terms Agreement
                        STANLEY
Shopko Stores Operating CREATIONS                                                                  1902731
CO, LLC                 INCORPORATED               1414 WILLOW AVENUE MELROSE PARK          PA     97         USA                                                            3/26/2019
                        9880602005                                                                                     Vendor Terms Agreement
Shopko Stores Operating STERILITE                                                             0146905
CO, LLC                 CORPORATION                PO BOX 524          TOWNSEND            MA 24              USA                                                            3/26/2019
Shopko Stores Operating 9880725010 BON BINI        10 WEST 33RD STREET                                                 Vendor Terms Agreement
CO, LLC                 LLC                        STE 528             NEW YORK            NY      10001      USA                                                            3/26/2019
                        9881125004 STEVENS                                                                             Vendor Terms Agreement
Shopko Stores Operating SKIN SOFTENER                                                              8402011
CO, LLC                 INCORPORAT                 PO BOX 1122           DRAPER             UT     22         USA                                                            3/26/2019
Shopko Stores Operating 9887018004 STORCK          325 NORTH LASALLE                                                   Vendor Terms Agreement
CO, LLC                 USA L P                    STREET SUITE 400      CHICAGO            IL     60610      USA                                                            3/26/2019
                        9894424002                                                                                     Vendor Terms Agreement
Shopko Stores Operating SUNCAST
CO, LLC                 CORPORATION                701 N KIRK ROAD       BATAVIA            IL     60510      USA                                                            3/26/2019
                        9895710005 A D                                                                                 Vendor Terms Agreement
Shopko Stores Operating SUTTON & SONS              20 W 33RD STREET                                1000133
CO, LLC                 INCORPORATED               FLOOR 2               NEW YORK          NY      05         USA                                                            3/26/2019
                                                                                                                       Vendor Terms Agreement
Shopko Stores Operating 9902506006 TARA
CO, LLC                 TOY CORPORATION 40 ADAMS AVENUE                  HAUPPAUGE         NY      11788      USA                                                            3/26/2019
                        9902810006 TAWIL                                                                               Vendor Terms Agreement
Shopko Stores Operating ASSOCIATES       100 WESLEY WHITE
CO, LLC                 INCORPORATED     DRIVE                           CARTERET           NJ     07008      USA                                                            3/26/2019




                                                                                       92 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                      Desc Main
                                                            Document    Page 98 of 100



                                                                                                                     Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty          Address1            City       State     Zip     Country    and Nature of Debtor's Interest Personal Property     Date
Shopko Stores Operating   9904908005 TEKNOR                                                                          Vendor Terms Agreement
CO, LLC                   APEX COMPANY             505 CENTRAL AVENUE PAWTUCKET           RI     02861      USA                                                            3/26/2019
Shopko Stores Operating   9905613005 TENDER                                                      0356139             Vendor Terms Agreement
CO, LLC                   CORPORATION              103 BURNDY ROAD      LITTLETON        NH      57         USA                                                            3/26/2019
Shopko Stores Operating   9906609002 TETERS        1425 S LILLIAN                                                    Vendor Terms Agreement
CO, LLC                   FLORAL PRODUCTS          AVENUE               BOLIVAR          MO 65613           USA                                                            3/26/2019
                          9908212009                                                                                 Vendor Terms Agreement
Shopko Stores Operating   THERMOS                  475 N MARTINGALE                              6017320
CO, LLC                   COMPANY                  ROAD STE 1100        SCHAUMBURG        IL     51         USA                                                            3/26/2019
Shopko Stores Operating   9919405007                                                                                 Vendor Terms Agreement
CO, LLC                   TOPPERSCOT L L C         2323 S LIPAN         DENVER            CO     80223      USA                                                            3/26/2019
                          9919418005 TOPPS                                                                           Vendor Terms Agreement
Shopko Stores Operating   CHEWING GUM              ONE WHITEHALL
CO, LLC                   INCORPORATED             STREET               NEW YORK         NY      10004      USA                                                            3/26/2019
                          9920300002 TOWN &                                                                          Vendor Terms Agreement
Shopko Stores Operating   COUNTRY LINEN            475 OBERLIN AVENUE                            0870169
CO, LLC                   CORPORATION              S                  LAKEWOOD           NJ      04         USA                                                            3/26/2019
                          9922515003 TRIBORO       172 S BROADWAY     WHITE PLAINS       NY      1060500             Vendor Terms Agreement
                          QUILT                                                                  00
Shopko Stores Operating   MANUFACTURING
CO, LLC                   CORP                                                                              USA                                                            3/26/2019
                          9926310004                                                                                 Vendor Terms Agreement
Shopko Stores Operating   YOUNIQUE                 270 WEST 38TH
CO, LLC                   CLOTHING                 STREET 19TH FLOOR    NEW YORK         NY      10018      USA                                                            3/26/2019
Shopko Stores Operating   9928640006 TWINS                                                                           Vendor Terms Agreement
CO, LLC                   ENTERPRISES INC          480 SPRAGUE STREET   DEDHAM           MA 02026           USA                                                            3/26/2019
Shopko Stores Operating   9929040004 UNIEK                                                                           Vendor Terms Agreement
CO, LLC                   INCORPORATED             805 UNIEK DRIVE      WAUNAKEE          WI     53597      USA                                                            3/26/2019
                          9930620006 UNION                                                                           Vendor Terms Agreement
Shopko Stores Operating   UNDERWEAR DBA            ONE FRUIT OF THE                              4210200
CO, LLC                   FRUIT OF THE             LOOM DRIVE           BOWLING GREEN    KY      00         USA                                                            3/26/2019
                          9930620055                                                                                 Vendor Terms Agreement
                          VASSARETTE DBA
Shopko Stores Operating   VANITY FAIR              3025 WINDWARD
CO, LLC                   BRAND                    PARKWAY SUITE 600    ALPHARETTA       GA      30005      USA                                                            3/26/2019
Shopko Stores Operating   9930620064 RUSSELL                            ALEXANDER                3501102             Vendor Terms Agreement
CO, LLC                   CORPORATION              PO BOX 272           CITY              AL     72         USA                                                            3/26/2019
                          9934118003                                                                                 Vendor Terms Agreement
                          PERFETTI VAN
Shopko Stores Operating   MELLE USA                                                              4101801
CO, LLC                   INCORPORA                PO BOX 18190         ERLANGER         KY      90         USA                                                            3/26/2019
                          9937019007 VTECH                                                                           Vendor Terms Agreement
Shopko Stores Operating   ELECTRONICS              1155 W DUNDEE ROAD ARLINGTON                  6000414
CO, LLC                   NORTH AMERICA            STE 130            HEIGHTS             IL     54         USA                                                            3/26/2019
                          9937310003 VI JON                                                                          Vendor Terms Agreement
Shopko Stores Operating   LABORATORIES                                                      6317900
CO, LLC                   INCORPORATED             6300 ETZEL AVENUE    ST LOUIS         MO 51              USA                                                            3/26/2019
                          9950408005 QUEST                                                                           Vendor Terms Agreement
Shopko Stores Operating   SALES & SERVICE
CO, LLC                   INCORPORAT               1400 RAFF ROAD SW    CANTON           OH      44750      USA                                                            3/26/2019
                          9950427004                                                                                 Vendor Terms Agreement
Shopko Stores Operating   GENERAL MILLS
CO, LLC                   INCORPORATED             PO BOX 1113        MINNEAPOLIS        MN 55440           USA                                                            3/26/2019
Shopko Stores Operating   9950427017 EPIC          NUMBER ONE                                                        Vendor Terms Agreement
CO, LLC                   PROVISIONS               GENERAL MILLS BLVD MINNEAPOLIS        MN 55426           USA                                                            3/26/2019
Shopko Stores Operating   9950458004 U S           2100 SMITHTOWN                                                    Vendor Terms Agreement
CO, LLC                   NUTRITION                AVENUE             RONKONKOMA         NY      11779      USA                                                            3/26/2019
                          9950535005 ACCO                                                                            Vendor Terms Agreement
Shopko Stores Operating   BRANDS
CO, LLC                   INCORPORATED             300 TOWER PARKWAY LINCOLNSHIRE         IL     60069      USA                                                            3/26/2019
                          9950568003 POOF                                                                            Vendor Terms Agreement
Shopko Stores Operating   SLINKY                                                                 0700400
CO, LLC                   INCORPORATED             40 LANE ROAD         FAIRFIELD         NJ     00         USA                                                            3/26/2019
                          9950594003                                                                                 Vendor Terms Agreement
Shopko Stores Operating   UNIVERSITY GAMES         2030 HARRISON                                 9411013
CO, LLC                   CORP                     STREET               SAN FRANCISCO     CA     13         USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                          9950688005 WATSON
Shopko Stores Operating   LABORATORIES
CO, LLC                   INCORPORATED      311 BONNIE CIRCLE           CORONA            CA     91720      USA                                                            3/26/2019
Shopko Stores Operating   9950718005 CHAR   1442 BELFAST                                         3190212             Vendor Terms Agreement
CO, LLC                   BROIL             AVENUE                      COLUMBUS         GA      40         USA                                                            3/26/2019
                                                                                                                     Vendor Terms Agreement
                        9950718008
Shopko Stores Operating LAMPLIGHT FARMS                                 MENOMINEE
CO, LLC                 INCORPORATED               4900 N LILLY ROAD    FALLS             WI     53051      USA                                                            3/26/2019
Shopko Stores Operating 9953115013 KHQ                                                           1000100             Vendor Terms Agreement
CO, LLC                 INVESTMENT LLC             31 WEST 34TH STREET NEW YORK          NY      00         USA                                                            3/26/2019
                        9955304006 WEE                                                                               Vendor Terms Agreement
Shopko Stores Operating KIDS SHOES TRIM            115 TRIM FOOT
CO, LLC                 FOOT                       TERRACE              FARMINGTON       MO 63640           USA                                                            3/26/2019




                                                                                     93 of 95
    Case 19-80064-TLS                                Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                                Desc Main
                                                            Document    Page 99 of 100



                                                                                                                               Description of Contract or Lease    Abandoned        Rejection
Debtor Name                Contract Counterparty           Address1                    City       State     Zip      Country    and Nature of Debtor's Interest Personal Property     Date
                          9959910004 BELL                                                                                      Vendor Terms Agreement
Shopko Stores Operating   PHARMACEUTICAL
CO, LLC                   S INCORPORATE            PO BOX 128               BELLE PLAINE          MN 56011               USA                                                         3/26/2019
                          9961108012 ICON                                                                                      Vendor Terms Agreement
Shopko Stores Operating   HEALTH & FITNESS
CO, LLC                   INCORPORAT               1500 SOUTH 1000 WEST LOGAN                      UT     84321          USA                                                         3/26/2019
                          9961206005                                                                                           Vendor Terms Agreement
                          CREEDENCE
Shopko Stores Operating   HOLDINGS LLC DBA         1301 MARINA VILLAGE                                    9450110
CO, LLC                   WEST                     PKWY 200            ALAMEDA                     CA     82             USA                                                         3/26/2019
                          9961505003                                                                                           Vendor Terms Agreement
Shopko Stores Operating   WESTPORT                 331 CHANGEBRIDGE
CO, LLC                   CORPORATION              ROAD PO BOX 2002         PINE BROOK             NJ     07058          USA                                                         3/26/2019
                          9963105005 WHAM O                                                                                    Vendor Terms Agreement
Shopko Stores Operating   MARKETING                6301 OWENSMOUTH          WOODLAND                      9136700
CO, LLC                   INCORPORATED             AVE STE 700              HILLS                  CA     00             USA                                                         3/26/2019
Shopko Stores Operating   9967004004 RUSSELL                                                                                   Vendor Terms Agreement
CO, LLC                   STOVER CANDIES           4900 OAK STREET          KANSAS CITY           MO 64112               USA                                                         3/26/2019
                          9967208005                                                                                           Vendor Terms Agreement
Shopko Stores Operating   WHITMOR
CO, LLC                   INCORPORATED             PO BOX 28                EARL                  AK      72331          USA                                                         3/26/2019
                          9969808003                                                                                           Vendor Terms Agreement
Shopko Stores Operating   WIGWAM MILLS             3402 CROCKER
CO, LLC                   INCORPORATED             AVENUE                   SHEBOYGAN              WI     53082          USA                                                         3/26/2019
                          9974107006                                                                                           Vendor Terms Agreement
Shopko Stores Operating   WILLIAMSON           509 W VICKERY
CO, LLC                   DICKIE MFG CORP      BOULEVARD                    FORT WORTH             TX     76104          USA                                                         3/26/2019
                                               8700 WEST BRYN                                                                  Vendor Terms Agreement
Shopko Stores Operating   9975805015 WILSON MAWR AVENUE 3RD
CO, LLC                   TEAM SPORTS          FLOOR                        CHICAGO                IL     60631          USA                                                         3/26/2019
                          9976529004 A H                                                                                       Vendor Terms Agreement
                          SCHREIBER
Shopko Stores Operating   COMPANY              460 W 34TH 10TH
CO, LLC                   INCORPORAT           FLOOR                        NEW YORK              NY      10001          USA                                                         3/26/2019
                          9976529016 DOTTI                                                                                     Vendor Terms Agreement
Shopko Stores Operating   DIV OF A H           460 WEST 34TH
CO, LLC                   SCHREIBER            STREET                       NEW YORK              NY      10001          USA                                                         3/26/2019
                          9979209005                                                                                           Vendor Terms Agreement
                          WISCONSIN
Shopko Stores Operating   PHARMACAL CO
CO, LLC                   LTD                  1 PHARMACAL WAY              JACKSON                WI     53037          USA                                                         3/26/2019
                          9986412006 HOME                                                                                      Vendor Terms Agreement
                          PRODUCTS
Shopko Stores Operating   INTERNATIONAL N 885 N CHESTNUT                                                  4727404
CO, LLC                   A                    STREET                       SEYMOUR                WI     08             USA                                                         3/26/2019
                          9989312006                                                                                           Vendor Terms Agreement
Shopko Stores Operating   WUNDIES              150 MEADOWLANDS                                            0709423
CO, LLC                   INCORPORATED         PARKWAY #2                   SECAUCUS               NJ     04             USA                                                         3/26/2019
                          9989707019 WYETH                                                                                     Vendor Terms Agreement
Shopko Stores Operating   CONSUMER
CO, LLC                   HEALTHCARE           FIVE GIRALDA FARMS           MADISON                NJ     07940          USA                                                         3/26/2019
                          9996907004 ZEBCO                                                                                     Vendor Terms Agreement
Shopko Stores Operating   SALES COMPANY
CO, LLC                   LLC                  6105 E APACHE                TULSA                 OK      74115          USA                                                         3/26/2019
Shopko Stores Operating   9997100007 INTEX     4001 VIA ORO AVENUE                                        9081014              Vendor Terms Agreement
CO, LLC                   RECREATION           SUITE 210                    LONG BEACH             CA     00             USA                                                         3/26/2019
ShopKo Stores                                  22835 Savi Ranch Pkwy.,                                                         Trim Supply agreement, signed
Operating Co., LLC        Global Trim          Suite A                      Yorba Linda          Ca          92887 USA         6/28/2017                                             3/26/2019
ShopKo Stores             Oath Americas (Yahoo
Operating Co., LLC        Display)             14010 FNB Parkway            Omaha                NE          68154 US          Yahoo Display Ads                                     3/26/2019
ShopKo Stores
Operating Co., LLC      Pandora Media, Inc         25601 Network Place      Chicago              IL          60673 US          Digital Ads                                           3/26/2019
ShopKo Stores
Operating Co., LLC      Quad Graphics                                                                                                                                                3/26/2019
ShopKo Stores                                                                                                                  Affiliate advertising market
Operating Co., LLC      Commission Junction        530 East Montecito Street Santa Barbara       CA          93103 US          place                                                 3/26/2019

ShopKo Stores             RNOT LLC (aka Retail 301 Congress Avenue,                                                            Affiliate advertising direct
Operating Co., LLC        Me Not)              Suite 700                    Austin               TX                 US         placements with Retail Me Not                         3/26/2019
ShopKo Stores                                  3025 Highland Parkway,                                                          Print Media Management
Operating Co., LLC        NSA Media Group, Inc Suite 700                    Downers Grove        IL          60515 US          (Newspaper Distribution)                              3/26/2019
                                                                                                                               Annual Support Services fees
Shopko Stores Operating                            3550 George Busbee                                                          (all schedules) for customer #
Co., LLC                Stibo Systems, Inc.        Parkway, Suite 350       Kennesaw             GA          30144 USA         611265                                                3/26/2019
                                                                                                                               Support Renewal for Microfocus
Shopko Stores Operating                                                                                   60055-               Cobol that would expire on
Co., LLC                MicroFocus                 PO Box 19224             Palatine             IL       9224      USA        4/26/19                                               3/26/2019
                                                                                                                               Support Renewal for PVCS
                                                                                                                               Version Manager Support
Shopko Stores Operating                                                                                   60055-               reference # 958769-3 that would
Co., LLC                MicroFocus                 PO Box 19224             Palatine             IL       9224      USA        expire on 4/26/19                                     3/26/2019




                                                                                              94 of 95
    Case 19-80064-TLS                             Doc 753 Filed 03/26/19 Entered 03/26/19 20:56:38                                                      Desc Main
                                                        Document    Page 100 of 100



                                                                                                                  Description of Contract or Lease    Abandoned         Rejection
Debtor Name             Contract Counterparty          Address1             City         State   Zip    Country    and Nature of Debtor's Interest Personal Property      Date

                                                                                                                                                  Store
                                                                                                                                                  merchandising
                                                                                                                                                  gondola's and
                                                                                                                                                  fixtures/equipment
                                                                                                                                                  such as coolers,
                                                                                                                                                  baler, and
                                                                                                                                                  other/checkouts,
                                                                                                                                                  services, counters,
                                                                                                                                                  and office
                                                                                                                                                  furniture/stockroom
Shopko Stores Operating                                                                                           Lease Store # 588, 660 N Main   shelving and pallet
Co., LLC                Deborah Fredrickson     2911 Inverness Way   Steamboat Springs   CO      80487 USA        Street, Beaver, UT 84713        racking                3/26/2019




                                                                                     95 of 95
